 

Exhibit 10.1

Execution Version

Deal CUSIP:  64119DAA3 | Term Loan CUSIP: 64119DAB1 | Revolver CUSIP: 64119DAC9

 

FIRST LIEN CREDIT AGREEMENT

Dated as of April 19, 2016

among

NATHAN INTERMEDIATE LLC,

as Holdings,

ANDREWS HENDERSON LLC,

NATHAN MERGER CO.

(prior to the consummation of the Closing Date Acquisition),

NETSMART, INC.

(after giving effect to the consummation of the Closing Date Acquisition),

and

NETSMART TECHNOLOGIES, INC.

(after giving effect to the consummation of the Closing Date Acquisition),

as the Borrowers,

NETSMART TECHNOLOGIES, INC.,

as Borrower Representative,

THE SUBSIDIARIES OF THE

BORROWERS FROM TIME TO TIME PARTY HERETO,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

UBS AG, STAMFORD BRANCH,

as Administrative Agent

***

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC. and

GOLUB CAPITAL LLC,

as Joint Lead Arrangers and Joint Bookrunners,

ING CAPITAL LLC,

as Syndication Agent

DEUTSCHE BANK SECURITIES INC. and

GOLUB CAPITAL LLC,

as Co-Documentation Agents

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

Page

ARTICLE 1     DEFINITIONS

2

 

Section 1.01.

Defined Terms

2

 

Section 1.02.

Classification of Loans and Borrowings

55

 

Section 1.03.

Terms Generally

55

 

Section 1.04.

Accounting Terms; GAAP

55

 

Section 1.05.

Effectuation of Transactions

56

 

Section 1.06.

Timing of Payment of Performance; Times of Day

57

 

Section 1.07.

Currency Equivalents Generally

57

 

Section 1.08.

Cashless Rolls

57

ARTICLE 2     THE CREDITS

58

 

Section 2.01.

Term Loan Commitments

58

 

Section 2.02.

Term Loans and Borrowings

58

 

Section 2.03.

Requests for Term Loan Borrowings

59

 

Section 2.04.

Revolving Commitments

60

 

Section 2.05.

Revolving Loans and Borrowings

60

 

Section 2.06.

Requests for Revolving Loan Borrowings

61

 

Section 2.07.

Swing Line Loans

62

 

Section 2.08.

Letters of Credit

64

 

Section 2.09.

Type; Interest Elections

69

 

Section 2.10.

Termination or Reduction of Commitments

71

 

Section 2.11.

Repayment of Loans; Evidence of Debt

71

 

Section 2.12.

Prepayment of Loans

72

 

Section 2.13.

Fees

76

 

Section 2.14.

Interest

77

 

Section 2.15.

Alternate Rate of Interest

78

 

Section 2.16.

Increased Costs

78

 

Section 2.17.

Break Funding Payments

80

 

Section 2.18.

Taxes

80

 

Section 2.19.

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

84

 

Section 2.20.

Mitigation Obligations; Replacement of Lenders

86

 

Section 2.21.

Illegality

87

 

Section 2.22.

Defaulting Lenders

87

 

--------------------------------------------------------------------------------

 

 

 

 

Page

 

Section 2.23.

Incremental Credit Extensions

90

 

Section 2.24.

Extensions of Loans and Revolving Commitments

95

ARTICLE 3     REPRESENTATIONS AND WARRANTIES

98

 

Section 3.01.

Organization; Powers

98

 

Section 3.02.

Authorization; Enforceability

99

 

Section 3.03.

Governmental Approvals; No Conflicts

99

 

Section 3.04.

Financial Condition; No Material Adverse Effect

99

 

Section 3.05.

Properties

100

 

Section 3.06.

Litigation and Environmental Matters

100

 

Section 3.07.

Compliance with Laws

101

 

Section 3.08.

Investment Company Status

101

 

Section 3.09.

Taxes

101

 

Section 3.10.

ERISA and Employee Benefit Plans

101

 

Section 3.11.

Disclosure

101

 

Section 3.12.

Solvency

102

 

Section 3.13.

Capitalization and Subsidiaries

102

 

Section 3.14.

Security Interest in Collateral

102

 

Section 3.15.

Labor and Employment

102

 

Section 3.16.

Federal Reserve Regulations

103

 

Section 3.17.

Anti-Terrorism Laws; Sanctions

103

 

Section 3.18.

Senior Debt

104

 

Section 3.19.

Insurance

104

ARTICLE 4     CONDITIONS

104

 

Section 4.01.

Closing Date

104

 

Section 4.02.

Conditions to Each Extension of Credit after the Closing Date

107

ARTICLE 5     AFFIRMATIVE COVENANTS

108

 

Section 5.01.

Financial Statements and Other Reports

108

 

Section 5.02.

Existence

112

 

Section 5.03.

Payment of Taxes

112

 

Section 5.04.

Maintenance of Properties

112

 

Section 5.05.

Insurance

112

 

Section 5.06.

Inspections; Annual Lender Meetings

113

 

Section 5.07.

Maintenance of Book and Records

113

 

Section 5.08.

Compliance with Laws

114

 

--------------------------------------------------------------------------------

 

 

 

 

Page

 

Section 5.09.

Environmental

114

 

Section 5.10.

Designation of Subsidiaries

114

 

Section 5.11.

Use of Proceeds

115

 

Section 5.12.

Additional Collateral; Further Assurances

115

 

Section 5.13.

Maintenance of Ratings

117

 

Section 5.14.

[Reserved]

117

 

Section 5.15.

Post-Closing Matters

117

ARTICLE 6     NEGATIVE COVENANTS

117

 

Section 6.01.

Indebtedness

117

 

Section 6.02.

Liens

123

 

Section 6.03.

No Further Negative Pledges

127

 

Section 6.04.

Restricted Payments; Certain Payments of Indebtedness

128

 

Section 6.05.

Restrictions on Subsidiary Distributions

132

 

Section 6.06.

Investments

134

 

Section 6.07.

Fundamental Changes; Disposition of Assets

137

 

Section 6.08.

Sales and Lease-Backs

141

 

Section 6.09.

Transactions with Affiliates

141

 

Section 6.10.

Conduct of Business

143

 

Section 6.11.

Amendments or Waivers of Organizational Documents

143

 

Section 6.12.

Amendments of or Waivers with Respect to Restricted Debt

144

 

Section 6.13.

Fiscal Year

144

 

Section 6.14.

Permitted Activities of Holdings

144

 

Section 6.15.

Financial Covenant

145

ARTICLE 7     EVENTS OF DEFAULT

146

 

Section 7.01.

Events of Default

146

 

Section 7.02.

Remedies

148

ARTICLE 8     THE ADMINISTRATIVE AGENT

149

 

Section 8.01.

Appointment and Authority

149

 

Section 8.02.

Rights as a Lender

149

 

Section 8.03.

Exculpatory Provisions

149

 

Section 8.04.

Reliance by Administrative Agent

150

 

Section 8.05.

Delegation of Duties

150

 

Section 8.06.

Resignation of the Administrative Agent

150

 

Section 8.07.

Non-Reliance on Administrative Agent and Other Lenders

151

 

--------------------------------------------------------------------------------

 

 

 

 

Page

 

Section 8.08.

No Other Duties, etc.

151

 

Section 8.09.

Agent May File Proofs of Claim

151

 

Section 8.10.

Collateral and Guarantee Matters

152

ARTICLE 9     MISCELLANEOUS

153

 

Section 9.01.

Notices

153

 

Section 9.02.

Waivers; Amendments

155

 

Section 9.03.

Expenses; Indemnity; Damage Waiver

161

 

Section 9.04.

Waiver of Claim

162

 

Section 9.05.

Successors and Assigns

163

 

Section 9.06.

Survival

170

 

Section 9.07.

Counterparts; Integration; Effectiveness

171

 

Section 9.08.

Severability

171

 

Section 9.09.

Right of Setoff

171

 

Section 9.10.

Governing Law; Jurisdiction; Consent to Service of Process

172

 

Section 9.11.

Waiver of Jury Trial

173

 

Section 9.12.

Headings

173

 

Section 9.13.

Confidentiality

173

 

Section 9.14.

No Fiduciary Duty

174

 

Section 9.15.

Several Obligations; Violation of Law

175

 

Section 9.16.

USA PATRIOT Act

175

 

Section 9.17.

Disclosure

175

 

Section 9.18.

Appointment for Perfection

175

 

Section 9.19.

Interest Rate Limitation

175

 

Section 9.20.

Intercreditor Agreement

175

 

Section 9.21.

Conflicts

176

 

Section 9.22.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

176

ARTICLE 10    LOAN GUARANTY

176

 

Section 10.01.

Guaranty

176

 

Section 10.02.

Guaranty of Payment

177

 

Section 10.03.

No Discharge or Diminishment of Loan Guaranty

177

 

Section 10.04.

Defenses Waived

178

 

Section 10.05.

Authorization

178

 

Section 10.06.

Rights of Subrogation

179

 

Section 10.07.

Reinstatement; Stay of Acceleration

179

 

--------------------------------------------------------------------------------

 

 

 

 

Page

 

Section 10.08.

Information

179

 

Section 10.09.

Maximum Liability

179

 

Section 10.10.

Contribution

180

 

Section 10.11.

Liability Cumulative

180

 

Section 10.12.

Release of Subsidiary Guarantors

180

 

Section 10.13.

Keepwell

181

ARTICLE 11    BORROWER REPRESENTATIVE

181

 

Section 11.01.

Borrower Representative

181

 

Section 11.02.

Powers

182

 

Section 11.03.

Employment of Agents

182

 

Section 11.04.

Notices

182

 

Section 11.05.

Successor Borrower Representative

182

 

Section 11.06.

Execution of Certain Documents; Compliance Certificate

182

 

Section 11.07.

Reporting

182

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1.01(a) – Revolving Commitment Schedule

Schedule 1.01(b) – Term Loan Commitment Schedule

Schedule 1.01(c) – Existing Letters of Credit

Schedule 3.05 – Real Property

Schedule 3.13 – Capitalization and Subsidiaries

Schedule 5.15 – Post-Closing Matters

Schedule 6.01(h) – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.06 – Existing Investments

Schedule 6.08 – Sale and Lease-Back Transactions

Schedule 6.09 – Transactions with Affiliates

EXHIBITS:

Exhibit A – Form of Administrative Questionnaire

Exhibit B-1 – Form of Assignment and Assumption (Non-Affiliated Lender)

Exhibit B-2 – Form of Assignment and Assumption (Affiliated Lender)

Exhibit C – Form of Compliance Certificate

Exhibit D – Joinder Agreement

Exhibit E – Form of Borrowing Request

Exhibit F – Form of Promissory Note

Exhibit G – Form of Interest Election Request

Exhibit H – Form of Solvency Certificate

Exhibit I-1 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-2 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J – Form of Issuance Notice

Exhibit K – Form of Swing Line Loan Request

 

 

 

 

--------------------------------------------------------------------------------

 

FIRST LIEN CREDIT AGREEMENT

FIRST LIEN CREDIT AGREEMENT, dated as of April 19, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among, prior to the consummation of the Closing Date
Acquisition, NATHAN MERGER CO., a Delaware corporation (“Merger Sub”), ANDREWS
HENDERSON LLC, a Delaware limited liability company (“Henderson”), after giving
effect to the consummation of the Closing Date Acquisition, NETSMART, INC., a
Delaware corporation (the “Company”), NETSMART TECHNOLOGIES, INC., a Delaware
corporation (“Netsmart Technologies”), as a Borrower and Borrower
Representative, the Subsidiaries of the Borrowers (as defined herein) from time
to time party hereto, NATHAN INTERMEDIATE LLC, a Delaware limited liability
company (“Holdings”), the Lenders, and UBS AG, STAMFORD BRANCH, as
administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, the “Administrative Agent”).

RECITALS

A. Pursuant to that certain Contribution, Assignment and Assumption Agreement,
dated as of March 17, 2016 (the “Asset Contribution Agreement”), among, inter
alios, Henderson and Allscripts Healthcare Solutions, Inc., a Delaware
corporation (the “Joint Venture Partner”), certain assets of the Joint Venture
Partner comprising its homecare business (which assets are those assets referred
to as the “Transferred Assets” in the Asset Contribution Agreement and
delineated in Section 2.1 on Exhibit A to the Asset Contribution Agreement) were
contributed to Henderson (the “Asset Contribution”) and in connection therewith,
Henderson became a Wholly-Owned Subsidiary of Holdings.

B. Pursuant to the Acquisition Agreement, Merger Sub will merge with and into
the Company, in accordance with the terms thereof and, as a result of such
merger, the separate corporate existence of Merger Sub shall cease and Company
shall continue as the surviving corporation after such merger (the “Closing Date
Acquisition”) and Company shall assume, by operation of law, all rights,
liabilities, responsibilities and obligations of Merger Sub as a Borrower under
this Agreement and the other Loan Documents and will become a Wholly-Owned
Subsidiary of Holdings.

C. To fund a portion of the transactions contemplated by the Acquisition
Agreement, Sponsor and certain other investors (including the Management
Investors) will contribute an amount in Cash (or, in the case of the Management
Investors, Cash or non-Cash) equity contributions, directly or indirectly, to
Merger Sub and/or Henderson, which Cash equity, when combined with the equity of
the Management Investors that will be retained, rolled over or converted in an
amount not to exceed $40,000,000, shall be no less than 25.0% of the Total
Capitalization of Holdings and its Subsidiaries on the Closing Date after giving
effect to the transactions described herein (such contribution and rollover,
collectively, the “Equity Contribution” and, together with the Asset
Contribution, the “Contributions”).

D. To consummate the Transactions, the Borrowers have requested that the Lenders
extend credit on the Closing Date in an aggregate principal amount not in excess
of $445,000,000 consisting of $395,000,000 aggregate principal amount of Term
Loans, and $50,000,000 aggregate principal amount of Revolving Commitments, in
each case, subject to increase as provided herein.

E. To consummate the Transactions, the Borrowers will also borrow term loans in
an aggregate principal amount equal to $167,000,000 under the Second Lien Term
Loan Agreement.

F. Company owns all of the issued and outstanding shares of capital stock of
Netsmart Technologies, Inc., a Delaware corporation (“Netsmart Technologies”),
and immediately upon the consummation of the Closing Date Acquisition and
effectiveness of the merger of Merger Sub with and

 

--------------------------------------------------------------------------------

 

into Company as described above, Netsmart Technologies shall assume all rights,
liabilities, responsibilities and obligations of a Borrower under this Agreement
and the other Loan Documents.

G. The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein.  

Accordingly, the parties hereto agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans” means Loans made at a rate of interest based upon the Alternate Base
Rate.

“ACH” means automated clearing house transfers.

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of March 20, 2016, among, inter alios, Merger Sub and Netsmart.

“Additional Commitments” means any commitments added pursuant to Section 2.23,
2.24 or 9.02(c).

“Additional Credit Facilities” means any credit facilities added pursuant to
Section 2.23, 2.24 or 9.02(c).

“Additional Lender” has the meaning assigned to such term in Section 2.23(b).

“Additional Revolving Commitments” means any revolving credit commitments added
pursuant to Section 2.23, 2.24 or 9.02(c)(ii).

“Additional Revolving Facility” means any revolving credit facilities added
pursuant to Sections 2.23, 2.24 or 9.02(c)(ii).

“Additional Revolving Loans” means any revolving loans added pursuant to Section
2.23, 2.24 or 9.02(c)(ii).

“Additional Term Loans” means any term loans added pursuant to Section 2.23,
2.24 or 9.02(c)(i).

“Adjusted LIBO Rate” means, for any Interest Period, the rate obtained by
dividing (i) the LIBO Rate for such Interest Period by (ii) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against “Eurocurrency liabilities” as specified
in Regulation D (including any marginal, emergency, special or supplemental
reserves); provided that, (i) solely with respect to the Initial Term Loans, at
no time shall the Adjusted LIBO Rate be less than 1.00% per annum and (ii)
solely with respect to the Revolving Loans, at no time shall the Adjusted LIBO
Rate be less than 0.00% per annum.

2

--------------------------------------------------------------------------------

 

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Borrower or any of their respective
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Borrower, threatened in writing against or affecting any
Borrower or any of their respective Subsidiaries or any property of any Borrower
or any of their respective Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person.  No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, any
Lender (other than an Affiliated Lender or a Debt Fund Affiliate) or any of
their respective Affiliates shall be considered an Affiliate of Holdings, any
Borrower or any Subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, any Borrower
and/or any subsidiary of any Borrower that is or becomes a Lender, which, for
the avoidance of doubt, excludes any Debt Fund Affiliate.

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.05(g)(v).

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus ½%; provided,
that if the Federal Funds Effective Rate is less than zero on such day, it shall
be deemed to be zero hereunder, (b) the Adjusted LIBO Rate (which rate shall be
calculated based on an Interest Period of one month and shall be determined on a
daily basis) plus 1.0% and (c) the Prime Rate; provided that (i) for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate determined on such day at approximately 11:00 a.m. (London time) by
reference to the rate set by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or the successor thereto if the ICE Benchmark Administration is no longer
making a LIBO Rate available)) for a period equal to such Interest Period, and
(ii) solely with respect to the Initial Term Loans, at no time shall the
Alternate Base Rate be less than 2.00% per annum.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate (as calculated above), as the case may be, shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate (as calculated
above), as the case may be.

“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.17(c).

“Applicable Percentage” means, with respect to any Lender for any Class of Loans
or Commitments, a percentage equal to a fraction the numerator of which is the
aggregate outstanding principal amount of the Commitments (or, if no Commitments
are then outstanding, the Loans) of such Lender under the applicable Class and
the denominator of which is the aggregate outstanding principal amount of the
Commitments (or, if no Commitments are then outstanding, the Loans) under the

3

--------------------------------------------------------------------------------

 

applicable Class of all Lenders under such Class; provided that for purposes of
Section 2.22 and where the context otherwise requires herein, when there is a
Defaulting Lender, any such Defaulting Lender’s Commitments and Loans shall be
disregarded in any such calculations.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, as of any date of determination, (a) with respect to
Initial Revolving Loans and Initial Term Loans (i) with respect to any LIBO Rate
Loan, 4.75% and (ii) with respect to any ABR Loan, 3.75%, (b) with respect to
any Incremental Term Loan or Incremental Revolving Loan, as specified in the
appropriate Incremental Assumption Agreement, (c) with respect to any Extended
Loan, as specified in the applicable Extension Offer and (d) with respect to any
Replacement Term Loans or Replacement Revolving Facility, as specified in the
applicable Refinancing Amendment; provided, that, solely with respect to the
Initial Revolving Loans, on each date of delivery of financial statements
pursuant to Section 5.01(b) or Section 5.01(c) (beginning with the date of
delivery of the financial statements for the first full Fiscal Quarter following
the Closing Date pursuant to Section 5.01(b)), the Applicable Rate shall be
determined in accordance with the Pricing Grid.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) such
Lender, (b) an Affiliate of such Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages such Lender.

“Arrangers” means, collectively, UBS Securities LLC, Deutsche Bank Securities
Inc. and Golub Capital LLC, in their respective capacities as arrangers for the
Facilities.

“Asset Contribution” has the meaning assigned to such term in the recitals
hereto.

“Asset Contribution Agreement” has the meaning assigned to such term in the
recitals hereto.

“Assignment and Assumption” means (i) an assignment and assumption entered into
by a Lender and an assignee that is not an Affiliated Lender (with the consent
of any party whose consent is required by Section 9.05), and accepted by the
Administrative Agent, in the form of Exhibit B-1 or any other form approved by
the Administrative Agent and the Borrowers and (ii) an assignment and assumption
entered into by a Lender and an assignee that is an Affiliated Lender (with the
consent of any party whose consent is required by Section 9.05), and accepted by
the Administrative Agent, in the form of Exhibit B-2 or any other form approved
by the Administrative Agent and the Borrowers.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrowers (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

4

--------------------------------------------------------------------------------

 

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $30,000,000; plus

(ii) an amount, not less than zero, determined on a cumulative basis equal to
(A) the amount of Excess Cash Flow for the Fiscal Year ending December 31, 2017
and each completed Fiscal Year thereafter (but not less than zero for any such
Fiscal Year) that is not required prior to the applicable date of prepayment to
be applied as a mandatory prepayment under Section 2.12(b)(ii) (it being
understood for the avoidance of doubt that, solely for purposes of this
definition, Excess Cash Flow for any Fiscal Year shall be deemed to be zero
until the financial statements required to be delivered pursuant to Section
5.01(c) for such Fiscal Year, and the related Compliance Certificate required to
be delivered pursuant to Section 5.01(d) for such Fiscal Year, have been
received by the Administrative Agent) (provided that the amounts in this clause
(ii) shall not be available for any Restricted Payment pursuant to Section
6.04(a)(iii) or any Restricted Debt Payment pursuant to Section 6.04(b)(vi) at
any time if the Total Net Leverage Ratio as determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable, would exceed 5.75:1.00); plus

(iii) the amount of any capital contributions or other proceeds of issuances of
Capital Stock (other than (x) amounts used to make a Restricted Debt Payment
pursuant to Section 6.04(b)(v)(A) or (y) any amounts constituting a Specified
Equity Contribution, (without duplication) any amounts constituting a Specified
Equity Contribution (as defined in the Second Lien Term Loan Agreement) or
proceeds of issuances of Disqualified Capital Stock) received as Cash equity by
any Borrower from any Person that is not a Borrower or any of their respective
Subsidiaries, plus the fair market value, as determined in good faith by the
Borrowers, of marketable securities or other property received by the Borrowers
as a capital contribution or in return for issuances of Capital Stock (other
than any amounts constituting a Specified Equity Contribution, (without
duplication) any amounts constituting a Specified Equity Contribution (as
defined in the Second Lien Term Loan Agreement) or proceeds of issuances of
Disqualified Capital Stock), in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(iv) the aggregate amount (but not in excess of the actual cash proceeds thereof
to any Borrower or any Subsidiary) by which any Indebtedness or Disqualified
Capital Stock, in each case, of any Borrower and/or any Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to any Borrower or a Subsidiary), is reduced on the consolidated balance
sheet of Holdings, the Borrowers and their respective Subsidiaries upon the
conversion into or exchange for Capital Stock of any Parent Company, any
Borrower and/or any Subsidiary that does not constitute Disqualified Capital
Stock, less the amount of any cash and the fair market value (as reasonably
determined by the Borrowers) of any property or assets distributed by any such
Borrower or such Subsidiary in respect of the principal balance thereof upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

5

--------------------------------------------------------------------------------

 

(v) the net proceeds received by any Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to a Person (other
than the Borrowers or any Subsidiary) of any Investment made pursuant to Section
6.06(r); plus

(vi) to the extent not included in Consolidated Adjusted EBITDA, the proceeds
received by any Borrower and/or any Subsidiary during the period from and
including the day immediately following the Closing Date through and including
such time in connection with Cash returns, Cash profits, Cash distributions and
similar Cash amounts, including Cash principal repayments of loans, in each case
received in respect of any Investment made pursuant to Section 6.06(r); plus

(vii) an amount equal to the sum of (A) the amount of any Investments by any
Borrower and/or any Subsidiary pursuant to Section 6.06(r) in any Unrestricted
Subsidiary that has been re-designated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, any Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrowers) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed to any Borrower and/or any Subsidiary, in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

(viii) to the extent not otherwise applied to prepay term loans outstanding
under any Second Lien Facility (or any permitted refinancing thereof) in
accordance with the terms thereof, the amount of any Declined Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iii), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi), plus (iii) Investments made pursuant to Section 6.06(r), in
each case, made after the Closing Date and prior to such time, or
contemporaneously therewith.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between such Loan Party and a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) under any arrangement that is entered into after the Closing Date by
such Loan Party with any counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
arrangement is entered into:  (i) commercial credit cards, (ii) stored value
cards, (iii) purchasing cards, (iv) treasury management, check drawing and
automated payment services (including, without limitation, depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services, Society for Worldwide Interbank
Financial Telecommunication transfers, cash pooling and operational foreign
exchange management) and (v) any arrangements or services similar to any of the
foregoing.

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all

6

--------------------------------------------------------------------------------

 

renewals, extensions and modifications thereof and substitutions therefor), in
connection with Banking Services, in each case, that has been designated to the
Administrative Agent in writing by the Borrowers as being a Banking Services
Obligation for the purposes of the Loan Documents, it being understood that each
counterparty thereto shall be deemed (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to agree to be bound by
the provisions of Article 8, Section 9.03 and Section 9.10 as if it were a
Lender.

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.).

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA to which any of the Borrowers or any of their respective Subsidiaries
currently has any obligation or liability (whether contingent or otherwise).

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Bona Fide Debt Fund” means any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person Controlling, Controlled by or under common Control with (a) any
competitor of Holdings and/or any of its subsidiaries or (b) any Affiliate of
such competitor, but, in each case, with respect to which no personnel involved
with any investment in such competitor or Affiliate (i) makes, has the right to
make or participates with others in making any investment decisions with respect
to such Person or (ii) has access to any information (other than information
that is publicly available) relating to Holdings or its subsidiaries or any
entity that forms a part of the business of Holdings or any of its subsidiaries.

“Borrower Materials” has the meaning assigned to such term in Section 5.01(j).

“Borrower Representative” has the meaning assigned to such term in Section
11.01.

“Borrowers” means (a) prior to the consummation of the Closing Date Acquisition,
each of Henderson and Merger Sub, and (b) upon and after the consummation of the
Closing Date Acquisition, each of Henderson, the Company and Netsmart
Technologies.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by (i) on the Closing Date, Henderson and
Merger Sub and (ii) thereafter, the Borrower Representative for a Borrowing in
accordance with Section 2.03 or Section 2.06 and substantially in the form
attached hereto as Exhibit E, as such form, subject to the terms hereof, may
from time to time be modified as agreed by the Borrowers and the Administrative
Agent or such other form as shall be reasonably acceptable to the Administrative
Agent and the Borrowers.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.

7

--------------------------------------------------------------------------------

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of any Borrower (other than
a Borrower) that is subject to regulation as an insurance company (or any
Subsidiary thereof).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide to the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, Cash collateral in Dollars at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and, in the case of Letters of Credit, the relevant
Issuing Bank), or to otherwise backstop, in a manner reasonably satisfactory to
the Administrative Agent (and, in the case of Letters of Credit, the relevant
Issuing Bank), such Obligations (and “Cash Collateralization” has a
corresponding meaning). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“Cash Equivalent Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents”.

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the U.S. government or (ii) issued by any agency or
instrumentalities of the U.S. the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such
date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) marketable direct obligations issued by any state of the
U.S. or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit, or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the U.S. or any
state thereof or the District of Columbia that has capital and surplus of not
less than $100,000,000 (each Lender and each commercial bank referred to herein
as a “Cash Equivalent Bank”) or, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (e) shares of any money market mutual
fund that (i) has substantially all of its assets invested in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000 and (iii) has a rating of at least A-2 from S&P or at
least P-2 from Moody’s; and (f) investments of the types and maturities
described in clause (a) through (e) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by entities for cash management purposes in any jurisdiction outside of the
U.S. to the extent reasonably required or desired in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

8

--------------------------------------------------------------------------------

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender, Swing Line Lender or
Issuing Bank (or, for purposes of Section 2.16(b), by any lending office of such
Lender, Swing Line Lender or Issuing Bank or by such Lender’s, Swing Line
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement (other than any such
request, guideline or directive to comply with any law, rule or regulation as it
was in effect on the date of this Agreement).  For purposes of this definition
and Section 2.16, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case described in
clauses (x) and (y) above, be deemed to be a Change in Law, regardless of the
date enacted, adopted, issued or implemented.  Notwithstanding anything in this
Agreement to the contrary, increased costs as a result of any Change in Law
pursuant to this definition of “Change in Law” shall only be reimbursable by the
Borrowers to the extent the applicable Lender is generally requiring
reimbursement therefor from similarly situated borrowers under comparable
syndicated credit facilities.

“Change of Control” means the earliest to occur of:

(a) at any time prior to an IPO, the Permitted Holders directly or indirectly
ceasing to beneficially own (within the meaning of Rule 13d-3 and Rule 13d-5
under the Exchange Act) Capital Stock representing more than 50.0% of the total
voting power of all of the outstanding voting stock of Holdings;

(b) at any time on or after an IPO, the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange
Act), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, but excluding any employee benefit plan and/or Person acting as
the trustee, agent or other fiduciary or administrator therefor), other than one
or more Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of Capital Stock representing more than the
greater of (x) 40.0% of the total voting power of all of the outstanding voting
stock of Holdings and (y) the percentage of the total voting power of all of the
outstanding voting stock of Holdings owned, directly or indirectly, beneficially
by the Permitted Holders; unless, in either clause (a) above or this clause (b),
one or more Permitted Holders have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the board of directors of Holdings; or

(c) any Borrower ceases to be a directly or indirectly Wholly-Owned Subsidiary
of Holdings; provided that, notwithstanding the foregoing, any Borrower may
merge with and into any other Borrower so long as the entity surviving such
merger is a Borrower and a Wholly-Owned Subsidiary of Holdings.

“Charges” has the meaning assigned to such term in Section 9.19.

“Class” means, when used in reference to (a) any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans, Initial
Revolving Loans or other loans added

9

--------------------------------------------------------------------------------

 

pursuant to Section 2.23, 2.24 or 9.02(c), (b) any Commitment, whether such
Commitment is a Term Loan Commitment, a Revolving Commitment or a commitment
added pursuant to Section 2.23, 2.24 or 9.02(c), and (c) any Lender, whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments.

“Closing Date” means April 19, 2016, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02).

“Closing Date Acquisition” has the meaning assigned to such term in the recitals
to this Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that is or becomes subject to a Lien pursuant to
the Collateral Documents to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations pursuant to the terms hereof or
any other Loan Document.

“Commitment” means the Revolving Commitments, the Term Loan Commitments and any
Additional Commitments.  The aggregate amount of the Lenders’ Commitments on the
Closing Date is $445,000,000.

“Commitment Letter” means that certain Commitment Letter, dated March 20, 2016,
by and among, inter alios, Merger Sub, Administrative Agent and UBSS, in its
capacity as an Arranger, as amended by that certain Additional Initial Lender
Agreement, dated April 14, 2016, by and among Merger Sub, Administrative Agent,
UBSS, in its capacity as an Arranger, Deutsche Bank AG New York Branch and
Deutsche Bank Securities Inc., in its capacity as an Arranger.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned to such term in the recitals to this
Agreement.

“Company Material Adverse Effect” has the meaning assigned to the term “Material
Adverse Effect” in the Acquisition Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in Section
9.13.

10

--------------------------------------------------------------------------------

 

“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income of such Person for such period plus (b) the sum, without
duplication, of (in each case, to the extent deducted in calculating
Consolidated Net Income, other than in respect of clauses (ix), (xi) and (xiii)
below) the amounts of:

(i) consolidated interest expense (including (A) fees and expenses paid to the
Administrative Agent in connection with its services hereunder and to the
administrative agent under any Second Lien Facility or any Additional Credit
Facility, (B) other bank, administrative agency (or trustee) and financing fees
(including rating agency fees) and expenses, (C) costs of surety bonds in
connection with financing activities, (D) commissions, discounts and other fees
and charges owed with respect to letters of credit, bank guarantees, bankers’
acceptance or any similar facilities or financing and hedging agreements and (E)
amortization of debt discounts or premiums);

(ii) Taxes paid (including pursuant to any Tax sharing arrangements) and
provisions for Taxes of the Borrowers and their respective Subsidiaries,
including, in each case federal, state, provincial, local, foreign, unitary,
franchise, excise, property, withholding and similar Taxes, including any
penalties and interest, plus, without duplication, Tax Distributions paid or
accrued during such period;

(iii) total depreciation and amortization expense (including, without
limitation, amortization of goodwill and other intangible assets and impairment
of goodwill);

(iv) other non-Cash charges, losses or expenses, including (1) the excess of
GAAP rent expense over actual Cash rent paid during such period due to the use
of a straight line rent for GAAP purposes and (2) non-Cash charges, losses or
expenses incurred pursuant to the Transition Services Agreement; provided that
if any such non-Cash charge, loss or expense represents an accrual or reserve
for potential Cash items in any future period, (A) the Borrowers may determine
not to add back such non-Cash charge, loss or expense in the current period and
(B) to the extent the Borrowers do decide to add back such non-Cash charge, loss
or expense, the Cash payment in respect thereof in such future period shall be
subtracted from Consolidated Adjusted EBITDA in the period in which such payment
is made;

(v) (A) Transaction Costs, (B) transaction fees, costs and expenses incurred (1)
in connection with the consummation of any transaction (or any transaction
proposed and not consummated) permitted under this Agreement, including the
issuance or offering of Capital Stock, Investments, acquisitions, Dispositions,
recapitalizations, mergers, consolidations or amalgamations, option buyouts or
the incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financing costs, premiums and prepayment penalties) or similar
transactions or (2) in connection with an IPO (whether or not consummated),
including one-time “public company” costs such as Sarbanes-Oxley compliance,
etc. and (C) the amount of any fee, cost, expense or reserve to the extent
actually reimbursed or reimbursable by (1) third parties pursuant to
indemnification or reimbursement provisions or similar agreements or insurance
or (2) any party pursuant to the Escrow Agreement; provided that in respect of
any fee, cost, expense or reserve with respect thereto incurred pursuant to
clause (C) above, such Person in good faith expects to receive reimbursement for
such fee, cost, expense or reserve within the next four Fiscal Quarters (it
being understood that to the extent not actually received within such Fiscal
Quarters, such reimbursement amounts shall be deducted in calculating
Consolidated Adjusted EBITDA for such Fiscal Quarters);

11

--------------------------------------------------------------------------------

 

(vi) the amount of any portion of management, monitoring, consulting,
transaction and advisory fees and related indemnities and expenses paid by or on
behalf of, or accrued by, such Person or any of its Subsidiaries to the Sponsor
(or its Affiliates or management companies) to the extent permitted under this
Agreement;

(vii) the amount of any one-time restructuring charge or reserve
including,  without limitation, in connection with (i) acquisitions after the
Closing Date and (ii) the consolidation or closing of facilities; provided that
the aggregate amount included in Consolidated Adjusted EBITDA pursuant to this
clause (vii), sub-clause (B) of clause (ix) and clause (x) of this definition of
Consolidated Adjusted EBITDA for any Test Period shall not exceed 25% of
Consolidated Adjusted EBITDA in the  aggregate for such Test Period (calculated
prior to giving effect to any adjustment pursuant to this clause (vii),
sub-clause (B) of clause (ix) or clause (x) below);

(viii) the amount of any earn-out and other contingent consideration obligations
in connection with any Permitted Acquisition or other Investment permitted
pursuant to Section 6.06 and that are paid or accrued during such applicable
period and on similar acquisitions and Investments completed prior to the
Closing Date;

(ix) the amount of any expected cost savings, operating improvements and expense
reductions and synergies (net of the amount of actual amounts realized)
reasonably identifiable and factually supportable (in the good faith
determination of the Borrowers) related to (A) the Transactions and (B) after
the Closing Date, permitted asset sales, mergers or other business combinations,
acquisitions, Investments, Dispositions or divestitures, operating improvements
and expense reductions, restructurings, cost saving initiatives and certain
other similar initiatives and specified transactions, in each case not
prohibited by this Agreement; provided that, with respect to clause (B) above,
such cost savings, operating improvements and expense reductions and synergies
have been implemented and are reasonably expected to be realized within 12
months of the event giving rise thereto or the consummation of such transaction;
provided that the aggregate amount included in Consolidated Adjusted EBITDA
pursuant to clause (vii), sub-clause (B) of this clause (ix) or clause (x) of
this definition of Consolidated Adjusted EBITDA for any Test Period shall not
exceed 25% of Consolidated Adjusted EBITDA in the aggregate for such Test Period
(calculated prior to giving effect to any adjustment pursuant to clause (vii),
sub-clause (B) of this clause (ix) or clause (x));

(x) costs, charges, accruals, reserves or expenses incurred attributable to the
undertaking and/or implementation of cost savings initiatives or operating
expense reductions and similar initiatives, integration, transition, facilities
opening and pre-opening, business optimization and other restructuring costs,
charges, accruals, reserves and expenses incurred (including inventory
optimization programs, software development costs and costs related to the
closure or consolidation of facilities (without duplication of amounts in clause
(vii) above) and curtailments, costs related to entry into new markets
(including losses of any facility incurred within the first 12 months of
operation), consulting and other professional fees, signing costs, retention or
completion bonuses, executive recruiting costs, relocation expenses, severance
payments, modifications to, or losses on settlement of, pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs; provided that the aggregate amount included in
Consolidated Adjusted EBITDA pursuant to clause (vii), sub-clause (B) of
clause (ix), this clause (x) and clause (xi) of this definition of Consolidated
Adjusted EBITDA for any Test Period shall not exceed 25% of Consolidated
Adjusted EBITDA in the aggregate for such Test Period (calculated prior to
giving effect to any adjustment pursuant to clause (vii), sub-clause (B) of
clause (ix) or this clause (x));

(xi) to the extent not included in Consolidated Net Income, proceeds of business
interruption insurance in an amount representing the earnings for the applicable
period that such proceeds

12

--------------------------------------------------------------------------------

 

are intended to replace (whether or not received so long as such Person in good
faith expects to receive the same within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for
such Fiscal Quarters));

(xii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements and losses, charges and expenses attributable to the early
extinguishment or conversion of Indebtedness, arrangements under Hedge
Agreements or other derivative instruments (including deferred financing
expenses written off and premiums paid);

(xiii) Cash actually received (or any netting arrangements resulting in reduced
Cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-Cash gain relating to such Cash
receipt or netting arrangement was deducted in the calculation of Consolidated
Adjusted EBITDA pursuant to clause (c)(i) below for any previous period and not
added back;

(xiv) all payments for fees and the reimbursement of expenses for board members
in connection with performance of their duties as directors in an aggregate
amount not to exceed $500,000 in any four Fiscal Quarter period;

(xv) to the extent not included in Consolidated Net Income, with respect to
Investments in any Person (other than a Subsidiary of either Borrower), net
gains in respect of such Investment during such period to the extent received by
a Loan Party in Cash or Cash Equivalents during such period;

(xvi) the amount of any expense or deduction associated with any Subsidiary
attributable to non-controlling interests or minority interests of third
parties; and

(xvii) other add-backs and adjustments reflected in the Quality of Earnings
Report, the Projections and in the Information Memorandum.

minus (c) to the extent such amounts increase Consolidated Net Income:

(i) other non-Cash items, including deductions for the excess of actual Cash
rent paid over GAAP rent expense during such period due to the use of a straight
line rent for GAAP purposes; provided that if any non-Cash gain or income
relates to potential Cash items in any future periods, such Person may determine
not to deduct such non-Cash gain or income in the current period;

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements;

(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(v)(C) above to the extent such reimbursement amounts were not received
within the time period required by such clause;

(iv) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xi) above to the extent such business interruption proceeds were not
received within the time period required by such clause; and

13

--------------------------------------------------------------------------------

 

(v) to the extent that the amount of any non-Cash charge is added back to
Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the Cash payment
in respect thereof in such future period.

Notwithstanding anything to the contrary, but subject to any adjustment set
forth in the definition of “Pro Forma Basis”, it is agreed, that for the purpose
of calculating the Total Net Leverage Ratio, the First Lien Net Leverage Ratio
and the Secured Net Leverage Ratio for any applicable Test Period, Consolidated
Adjusted EBITDA for the Fiscal Quarter ended (1) December 31, 2015, shall be
deemed to be $23,500,000, (2) September 30, 2015, shall be deemed to be
$24,500,000, (3) June 30, 2015, shall be deemed to be $21,700,000, and (4) March
31, 2015, shall be deemed to be $17,400,000.  Consolidated Adjusted EBITDA for
the Fiscal Quarter ended March 31, 2016, will be deemed to be an amount
stipulated by the Borrowers and delivered to the Administrative Agent on or
prior to May 30, 2016, which amount shall be (i) calculated in a manner
reasonably acceptable to the Administrative Agent and consistent with the
preceding Fiscal Quarters, (ii) certified to the Administrative Agent by a
Financial Officer to the Borrowers as being prepared in good faith by such
Financial Officer and (iii) furnished to the Lenders by the Administrative Agent
promptly following receipt thereof by the Administrative Agent.

“Consolidated First Lien Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a “first priority” Lien on any asset or property of Holdings
or any of its Subsidiaries.

“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded, without duplication,

(a) the income (or loss) of any Person (other than a Subsidiary of the Subject
Person) in which any other Person (other than the Subject Person or any of its
Subsidiaries) has a joint interest or that is an Unrestricted Subsidiary,
except, with respect to any income, to the extent of the amount of dividends or
distributions or other payments (including any ordinary course dividend,
distribution or other payment) paid in Cash or Cash Equivalents (or to the
extent converted into Cash or Cash Equivalents) to the Subject Person or any of
its Subsidiaries by such Person during such period,

(b) gains, income, losses, expenses or charges (less all fees and expenses
chargeable thereto) attributable to asset Dispositions (including asset
retirement costs) or returned surplus assets of any Pension Plan outside of the
ordinary course of business,

(c) gains, income, losses, expenses or charges from (i) extraordinary items and
(ii) nonrecurring or unusual items (including (x) costs of and payments of
actual or prospective legal settlements, fines, judgments or orders and (y)
gains, income, losses, expenses or charges arising from insurance claims and
settlements),

(d) any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency re-measurements of
Indebtedness and any net gains or losses resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk and those resulting from intercompany Indebtedness),

(e) any net gains, charges or losses with respect to (i) disposed, abandoned and
discontinued operations (other than assets held for sale) and any accretion or
accrual of

14

--------------------------------------------------------------------------------

 

discounted liabilities on the disposal of such disposed, abandoned and
discontinued operations and (ii) facilities, plants, stores or distribution
centers that have been closed during such period,

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness,

(g) (i) any charges, costs, expenses, accruals or reserves incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, pension plan, any stock subscription or
shareholder agreement or any distributor equity plan or agreement and (ii) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Subject
Person, in each case, to the extent that (in the case of any Cash charges, costs
and expenses) such charges, costs or expenses are funded with net Cash proceeds
contributed to the Subject Person as a capital contribution or as a result of
the sale or issuance of Capital Stock (other than Disqualified Capital Stock) of
the Subject Person,

(h) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies,

(i) any (i) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness, (ii) good will or other asset
impairment charges, write-offs or write-downs or (iii) amortization of
intangible assets,

(j) (i) effects of adjustments (including the effects of such adjustments pushed
down to the Subject Person and its Subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, earn-out obligations, leases and
debt line items thereof) resulting from the application of recapitalization
accounting or acquisition or Investment or purchase accounting, as the case may
be, in relation to the Transactions or any consummated acquisition or the
amortization or write-off or write-downs of any amounts thereof and (ii) the
cumulative effect of changes in accounting principles, and

(k) solely for the purpose of determining the Available Amount, the net income
for such period of any Subsidiary (other than any Subsidiary Guarantor), to the
extent the declaration or payment of dividends or similar distributions by that
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that, to the extent reduced pursuant to this
clause (k), Consolidated Net Income will be increased by the amount of dividends
or other distributions or other payments actually paid in Cash (or to the extent
converted into Cash) to Subject Person or a Subsidiary thereof in respect of
such period, to the extent not already included therein.

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of Holdings or any of its
Subsidiaries.

15

--------------------------------------------------------------------------------

 

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person and its
Subsidiaries at such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all debt for borrowed money (including drawn letters of
credit that have not been reimbursed within three Business Days (except to the
extent reimbursed with debt for borrowed money)), Capital Leases and purchase
money Indebtedness described in clauses (a), (b), (c) and (d) of the definition
of “Indebtedness” of Holdings or any of its Subsidiaries.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities provided, that increases or
decreases in consolidated working capital shall be calculated without regard to
any changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as applicable
between current and noncurrent and (b) effects of purchase accounting.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Contributions” has the meaning assigned to such term in the recitals hereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Foreign Corporation” shall have the meaning given to such term in
Section 957 of the Code.

“Controlled Investment Affiliate” means, as to any Person, any other Person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making direct or indirect equity or debt
investments in Henderson, the Company and/or other companies.

“Credit Facilities” means the term loan, revolving credit, letter of credit and
incremental facilities provided for by this Agreement.

“Cure Expiration Date” has the meaning assigned to such term in Section 6.15.

“Current Assets” means, at any time, the consolidated current assets (other than
Cash, the current portion of current and deferred Taxes based on income, profits
or capital, permitted loans made to third parties, assets held for sale, pension
assets, deferred bank fees, derivative financial instruments, Cash Equivalents
and insurance claims) of the Borrowers and their respective Subsidiaries.

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrowers and their respective Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness, (b)
outstanding revolving loans or letter of credit obligations, (c) the current
portion of interest expense, (d) the current portion of any Capital Leases, (e)
the current portion of current and deferred Taxes based on income, profits or
capital, (f) liabilities in respect of unpaid earn-outs and other contingent
consideration obligations, (g) the current portion of any other long-term
liabilities,

16

--------------------------------------------------------------------------------

 

(h) accruals relating to restructuring reserves; (i) liabilities in respect of
funds of third parties on deposit with the Borrowers or any of their respective
Subsidiaries, (j) any liabilities recorded in connection with stock-based
awards, partnership interest-based awards, awards of profits interests, deferred
compensation awards and similar incentive based compensation awards or
arrangements and (k) liabilities related to Restricted Payments declared but not
yet paid.

“Debt Fund Affiliate” means any Affiliate of any Investor (other than a natural
person) (i) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course and (ii) for which no personnel making investment decisions in respect of
any equity fund which has a direct or indirect equity investment in Holdings,
the Borrowers or any of their respective Subsidiaries has the right to make any
investment decisions on behalf of such Debt Fund Affiliate.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section
2.12(b)(vi).

“Default” means any event or condition which upon notice, lapse of time or both
would (unless cured or waived) become an Event of Default.

“Defaulting Lender” means, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans (including in respect of its
participation in Letters of Credit) within two (2) Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower Representative in writing that such
failure is the result of Lender’s reasonable and good faith determination that
one or more conditions to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, (b) has notified the Borrower
Representative, the Administrative Agent or any Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder or has made a
public statement to that effect (unless such writing or public statement states
that such position is based in such Lender’s reasonable and good faith
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed after written
request by the Administrative Agent or the Borrower Representative, to confirm
in writing to the Administrative Agent and the Borrower Representative that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Borrower Representative), (d) the Administrative Agent has received notification
that such Lender is, or has a direct or indirect parent company that is, subject
to a Lender-Related Distress Event or (e) a Lender has, or has a direct or
indirect parent company that has, become the subject of a Bail-in Action.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any

17

--------------------------------------------------------------------------------

 

other instrument linked to interest rates that gives rise to similar credit
risks (including when-issued securities and forward deposits accepted), (b) any
exchange-rate transaction, including any cross-currency interest-rate swap, any
forward foreign-exchange contract, any currency option, and any other instrument
linked to exchange rates that gives rise to similar credit risks, (c) any equity
derivative transaction, including any equity-linked swap, any equity-linked
option, any forward equity-linked contract, and any other instrument linked to
equities that gives rise to similar credit risk and (d) any commodity (including
with respect to energy) derivative transaction, including any commodity-linked
swap, any commodity-linked option, any forward commodity-linked contract, and
any other instrument linked to commodities that gives rise to similar credit
risks; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees, members of management, managers or consultants of Holdings or its
subsidiaries shall be a Derivative Transaction.

“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrowers in good faith) of non-Cash consideration received by the
Borrowers or a Subsidiary in connection with a Disposition pursuant to Section
6.07(h) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrowers, setting forth the basis
of such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).

“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person, in each case, excluding the granting of Permitted
Liens.

“Distressed Person” has the meaning assigned to such term in the definition of
“Lender-Related Distress Event.”

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any Security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued, (ii) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (a) debt securities or other
Indebtedness or (b) any Capital Stock that would constitute Disqualified Capital
Stock, in each case at any time on or prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued, (iii) contains any
mandatory repurchase obligation which may come into effect prior to the
Termination Date or (iv) provides for the scheduled payments of dividends in
Cash on or prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued; provided that (x) any Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in
control,  IPO or a Disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Capital Stock is issued shall not constitute
Disqualified Capital Stock if such Capital Stock provides that the issuer
thereof will not redeem any such Capital Stock pursuant to such provisions prior
to the Termination Date and (y) for purposes of clause (i) through (iv) above,
it is understood and agreed that if any such maturity, redemption, conversion,
exchange, repurchase obligation or scheduled payment is in part, only such part
coming into effect prior to, in the case of clauses (i), (ii) and (iv) above,
the date that is

18

--------------------------------------------------------------------------------

 

91 days following the Latest Maturity Date and, in the case of clause (iii)
above, prior to the Termination Date, shall constitute Disqualified Capital
Stock.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Borrowers or any Subsidiary, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations and (B) no Capital Stock held by
any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of the Borrowers (or any Parent Company or any Subsidiary) shall be
considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.

“Disqualified Institution” means (i) (1) any Person identified by name in
writing to the Administrative Agent and the Lenders on or before the date of the
Commitment Letter or (2) at any time, if such Person is or becomes a competitor
or an Affiliate of a competitor of Holdings or its subsidiaries and is
identified in writing to the Administrative Agent and Lenders, which
designations shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans and
(ii) any readily identifiable Affiliate of any Person referred to in clause (i)
above on the basis of its name; provided that a “competitor” or an Affiliate of
a competitor shall not include any Bona Fide Debt Fund (other than those
identified in writing in clause (i)(1) above) that is primarily engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any Person Controlling, Controlled by or under
common Control with such competitor or Affiliate thereof, as applicable, and for
which no personnel involved with the investment of such competitor or Affiliate
thereof, as applicable, (A) makes any investment decisions or (B) has access to
any information (other than information publicly available) relating to the Loan
Parties or any entity that forms a part of the Loan Parties’ business (including
their subsidiaries); provided further, that “Disqualified Institution” shall
exclude any Person that Holdings or any Borrower has designated as no longer
being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.

“Dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S., any state thereof or the District of Columbia.

“Dutch Auction” means an auction (an “Auction”) conducted by an Affiliated
Lender (any such Person, the “Auction Party”) in order to purchase Term Loans
(or any Additional Term Loans, which for purposes of this definition, shall be
deemed to be Term Loans (and the holders thereof, Lenders)) in accordance with
the following procedures; provided that no Auction Party shall initiate any
Auction unless (I) at least five Business Days shall have passed since the
consummation of the most recent purchase of Term Loans pursuant to an Auction
conducted hereunder; or (II) at least three Business Days shall have passed
since the date of the last Failed Auction which was withdrawn pursuant to clause
(c)(i) below:

(a) Notice Procedures.  In connection with an Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”).  Each Auction Notice shall be in a form

19

--------------------------------------------------------------------------------

 

reasonably acceptable to the Auction Agent and shall (i) specify the maximum
aggregate principal amount of the Term Loans subject to the Auction, in a
minimum amount of $7,500,000 and whole increments of $1,000,000 in excess
thereof (or, in any case, such lesser amount as is otherwise reasonably
acceptable to the Auction Agent) (the “Auction Amount”), (ii) specify the
discount to par, which may be a range (the “Discount Range”) of percentages of
the par principal amount of the Term Loans subject to such Auction, that
represents the range of purchase prices that the Auction Party would be willing
to accept in the Auction, (iii) be extended, at the sole discretion of the
Auction Party, to (x) each Lender and/or (y) each Lender with respect to any
Term Loans on an individual Class basis and (iv) remain outstanding through the
Auction Response Date.  The Auction Agent will promptly provide each appropriate
Lender with a copy of such Auction Notice and a form of the Return Bid to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the date specified in such Auction
Notice (or such later date as the Auction Party may agree to extend with the
reasonable consent of the Auction Agent) (the “Auction Response Date”).

(b) Reply Procedures.  In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount as is specified in the Auction
Notice) (the “Reply Amount”).  A Lender may avoid the minimum amount condition
specified in clause (ii) of the preceding sentence solely when submitting a
Reply Amount equal to the Lender’s entire remaining amount of such Term
Loans.  Lenders may only submit one Return Bid per Auction but each Return Bid
may contain up to three bids only one of which may result in a Qualifying Bid
(as defined below).  In addition to the Return Bid, the participating Lender
must execute and deliver, to be held in escrow by the Auction Agent, an
Assignment and Assumption with the Dollar amount of the Term Loans to be
assigned to be left in blank, which amount shall be completed by the Auction
Agent in accordance with the final determination of such Lender’s Qualifying Bid
pursuant to clause (c) below.  Any Lender whose Return Bid is not received by
the Auction Agent by the Auction Response Date shall be deemed to have declined
to participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price sufficient to complete a purchase of the
entire Auction Amount.  The Auction Party shall purchase the relevant Term Loans
(or the respective portions thereof) from each Lender with a Reply Price that is
equal to or lower than the Applicable Price (“Qualifying Bids”) at the
Applicable Price; provided that if the aggregate proceeds required to purchase
all Term Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, the Auction Party shall purchase such Term Loans at the Applicable
Price ratably based on the principal amounts of such Qualifying Bids (subject to
rounding requirements specified by the Auction Agent in its discretion).  If a
Lender has submitted a Return Bid containing multiple bids at

20

--------------------------------------------------------------------------------

 

different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 1.0%, when
compared to an Applicable Price of $100 with a 2.0% discount to par, will not be
deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid).  The Auction
Agent shall promptly, and in any case within five Business Days following the
Auction Response Date with respect to an Auction, notify (I) the Borrower
Representative of the respective Lenders’ responses to such solicitation, the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount of the Term Loans and the
tranches thereof to be purchased pursuant to such Auction, (II) each
participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence.  Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower Representative and Lenders shall be conclusive and
binding for all purposes absent manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrowers.

(iii) In connection with any Auction, the Borrowers and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses by the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrowers and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate.  The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the

21

--------------------------------------------------------------------------------

 

Auction Agent and its respective activities in connection with any purchase of
Term Loans provided for in this definition as well as activities of the Auction
Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) a
commercial bank, insurance company, finance company, financial institution, any
fund that invests in loans or any other “accredited investor” (as defined in
Regulation D of the Securities Act), (c) any Affiliate of a Lender, (d) an
Approved Fund of a Lender or (e) to the extent permitted under Section 9.05(g),
any Affiliated Lender or any Debt Fund Affiliate; provided that in any event,
“Eligible Assignee” shall not include (i) any natural person, (ii) any
Disqualified Institution or (iii) except as permitted under Section 9.05(g)
(including with respect to Debt Fund Affiliates), Holdings or any of its
Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise) or judgment by any Governmental Authority
or any other Person, arising (a) under any Environmental Law or pursuant to or
in connection with any actual or alleged violation of any Environmental Law; (b)
in connection with any Hazardous Material or any actual or alleged Hazardous
Materials Activity; or (c) in connection with any actual or alleged damage,
injury, threat or harm to human health, natural resources or the environment.

“Environmental Laws” means any and all applicable Requirements of Law relating
to (a) pollution or protection of the environment, (b) environmental matters,
including those relating to any Hazardous Materials Activity or (c) the
generation, use, storage, transportation or disposal or Release of or exposure
to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Contribution” has the meaning assigned to such term in the recitals to
this Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

22

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member and (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of
Section 4043(c) of ERISA with respect to any Pension Plan (excluding those for
which the 30-day notice period has been waived); (b) the failure of any of the
Borrowers, any of their respective Subsidiaries or any of their respective ERISA
Affiliates to (i) meet the minimum funding standard of Sections 412 and 430 of
the Code with respect to any Pension Plan (ii) make by its due date a required
installment to any Pension Plan that results in the imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA on the assets of any of
the Borrowers or any of their respective Subsidiaries or (iii) make by its due
date any required contribution to a Multiemployer Plan or to any Pension
Plan  that has been determined to be in “at risk” status under Section 430(i) of
the Code; (c) the provision to the Borrowers, any of their respective
Subsidiaries or any of their respective ERISA Affiliates by the administrator of
any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a written notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrowers, any of their
respective Subsidiaries or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors during a year in which such
entity was a "substantial employer" (within the meaning of Section 4001(a)(2) of
ERISA) and resulting in liability to the Borrowers under Section 4063 of ERISA,
or the termination of any such Pension Plan resulting in liability to the
Borrowers or any of their respective Subsidiaries pursuant to Section  4064 of
ERISA; (e) the  institution by the PBGC of proceedings to terminate any Pension
Plan, or the appointment of a trustee to administer any Pension Plan; (f) the
imposition of liability on the Borrowers, any of their respective Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (g) a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) of the Borrowers, any of their respective Subsidiaries or any of their
respective ERISA Affiliates from any Multiemployer Plan if there is any
liability therefor under Title IV of ERISA, or the receipt by the Borrowers, any
of their respective Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, that it is in critical or endangered
status under Section 432 and Section 305 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
occurrence of an act or omission which could reasonably be expected to give rise
to the imposition on the Borrowers or any of their respective Subsidiaries of
fines, penalties, excise taxes or related charges under Chapter 43 of the Code
or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in
respect of any Pension Plan; (i) the incurrence of liability or the imposition
of a Lien on the assets of the Borrowers or any of their respective Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 436 or 430(k) of
the Code or pursuant to Title IV of ERISA with respect to any Pension Plan,
other than for PBGC premiums due but not delinquent; (j) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (k) the
making of any amendment to any Pension Plan which results in the imposition of a
lien on the assets of any of the Borrowers, any of their respective Subsidiaries
or any of their respective ERISA Affiliates; or (l) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) with respect to a Pension Plan that  results in
liability to the any of the Borrowers, any of their respective Subsidiaries or
any of their respective ERISA Affiliates.

“Escrow Agreement” means that certain Escrow Agreement, dated April 19, 2016, by
and among Allscripts Healthcare, LLC, a North Carolina limited liability
company, Henderson, and U.S. Bank National Association.

23

--------------------------------------------------------------------------------

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Fiscal Year, an amount (if positive) equal to:

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Net Income for such period, plus

(ii) the amount of all non-Cash charges or expenses (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, but
excluding any non-Cash charges representing an accrual or reserve for potential
Cash items in any future period and excluding amortization of all prepaid Cash
items that were paid (or required to have been paid) in a prior period, plus

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of any Borrower or any
business line, unit or division of any Borrower or any such Subsidiary, in each
case by any such Borrower and its Subsidiaries completed during such period, (B)
the application of acquisition and/or purchase recapitalization accounting, (C)
the effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification) and (D) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement), plus

(iv) the aggregate net amount of any non-Cash loss on Dispositions of property
by the Borrowers and their respective Subsidiaries during such period (other
than Dispositions in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, plus

(v) to the extent deducted, or not included in arriving at such Consolidated Net
Income, (A) increases in non-current deferred revenue, (B) increases in accruals
for future lease payments in respect of closed branches plus accretion thereof,
(C) increases in non-current GAAP rent equalization liabilities, (D) increases
in deferred landlord allowances and (E) accretion of asset retirement
obligations recorded in accordance with GAAP, plus

(vi) Cash income or gain (actually received in Cash) of the type described in
clauses (b), (c), (d), (e) and (f) of the definition of “Consolidated Net
Income”, to the extent excluded from the calculation of Consolidated Net Income
for such period pursuant to the definition thereof (other than in respect of
sales or dispositions to the extent the Borrowers are permitted to reinvest such
proceeds or is required to prepay the Loans with such proceeds, in each case,
pursuant to Section 2.12(b)(iii)), plus

(vii) expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such prior period pursuant to clause (b) below,
minus,

(b) the sum, without duplication, of the amounts for such period of the
following:

(i) the amount of (A) all non-Cash credits, gains and income included in
arriving at such Consolidated Net Income (including non-Cash gains on bargain
purchases and excluding any such

24

--------------------------------------------------------------------------------

 

credit, gain or income representing the reversal of an accrual or reserve for a
potential Cash item that reduced Consolidated Net Income in any prior period)
and (B) all Cash expenses, charges and losses excluded in arriving at such
Consolidated Net Income, in each case, to the extent not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness), plus

(ii) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, the aggregate amount actually paid by the Borrowers and their
respective Subsidiaries in Cash during such period on account of capital
expenditures and payments in respect of the exercise of purchase options under
operating leases (excluding the principal amount of Indebtedness, other than
revolving Indebtedness, incurred to finance such capital expenditures), plus

(iii) the aggregate amount of all principal payments and purchases of
Indebtedness of the Borrowers and their respective Subsidiaries (including (A)
scheduled principal payments with respect to Indebtedness pursuant to Section
2.11 of this Agreement (or any equivalent provision in any Refinancing
Indebtedness) or any equivalent provision in any Second Lien Facility and
voluntary prepayments of Term Loans pursuant to Section 2.12(a) of this
Agreement (or any equivalent provision in any Refinancing Indebtedness) or of
loans pursuant to Section 2.12(a) of the Second Lien Term Loan Agreement (or any
equivalent provision in any Second Lien Facility (in each case, other than
prepayments of loans deducted pursuant to clause (B) of Section 2.12(b)(ii) of
this Agreement)), (B) the principal component of payments in respect of Capital
Leases, (C) the amount of any mandatory prepayment of Term Loans pursuant to
Section 2.12(b)(iii) of this Agreement (or any equivalent provision in any
Refinancing Indebtedness) or of loans pursuant to Section 2.12(b)(iii) of the
Second Lien Term Loan Agreement (or any equivalent provision in any Second Lien
Facility), in each case, with the Net Proceeds of a Prepayment Asset Sale to the
extent required due to a Disposition that resulted in an increase in
Consolidated Net Income and not in excess of the amount of such increase and (D)
purchases of Term Loans by the Borrowers and their respective Subsidiaries
pursuant to Section 9.05(g) of this Agreement (or any equivalent provisions in
any Refinancing Indebtedness with respect to the Term Loans) and purchases of
term loans by the Borrowers and their respective Subsidiaries pursuant to
Section 9.05(g) of the Second Lien Term Loan Agreement (or any equivalent
provision in any Second Lien Facility), in each case, limited to the aggregate
amount actually paid in Cash (in each case, other than prepayments of loans
deducted pursuant to clause (B) of Section 2.12(b)(ii) of this Agreement), but
excluding (1) all other prepayments of Term Loans and Loans (as defined in the
Second Lien Term Loan Agreement) and (2) all repayments of any revolving credit
facility or arrangements (except to the extent there is an equivalent permanent
reduction in commitments thereunder)) made during such period, except to the
extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness), plus

(iv) increases in Consolidated Working Capital for such period (other than any
such increases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of any Borrower or any
business line, unit or division of any Borrower or any such Subsidiary, in each
case by any such Borrower and its Subsidiaries completed during such period, (B)
the application of acquisition and/or purchase recapitalization accounting, (C)
the effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification) and (D) the effect of any fluctuations in the amount of
accrued and contingent obligations under any Hedge Agreement), plus

(v) to the extent included, or not deducted in arriving at such Consolidated Net
Income and without duplication of amounts deducted from Excess Cash Flow in
respect of a prior period, the aggregate consideration actually paid in Cash by
the Borrowers or any of their respective Subsidiaries during such period with
respect to Investments permitted under Section 6.06 (and not financed with long-

25

--------------------------------------------------------------------------------

 

term Indebtedness (other than revolving Indebtedness)) (other than (A)
Investments under Section 6.06(j) or 6.06(t) (except, in the case of Section
6.06(t), if such Investment is in respect of Restricted Payments permitted to be
added under clause (viii) below) and (B) Investments in (x) Cash and Cash
Equivalents and (y) the Borrowers or any of their respective Subsidiaries), plus

(vi) to the extent included, or not deducted in arriving at such Consolidated
Net Income, (A) decreases in non-current deferred revenue, (B) decreases in
accruals for future lease payments made in respect of closed branches, (C)
decreases in non-current GAAP rent equalization liabilities, (D) decreases in
deferred landlord allowances and (E) amounts paid with respect to asset
retirement obligations, plus

(vii) any required up-front Cash payments in respect of Hedge Agreements to the
extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) and not deducted in arriving at such Consolidated Net
Income, plus

(viii) the amount of Restricted Payments made in Cash during such period
pursuant to clauses (a)(i), (a)(ii) and (a)(iv) of Section 6.04 (or otherwise
consented to by the Required Lenders) except, in each case, to the extent
financed with long term Indebtedness (other than revolving Indebtedness), plus

(ix) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Borrowers, the aggregate consideration
(including earn-outs) required to be paid in Cash by the Borrowers or their
respective Subsidiaries pursuant to binding contracts entered into prior to or
during such period relating to capital expenditures, acquisitions or Investments
permitted by Section 6.06 or otherwise consented to by the Required Lenders
(other than (A) Investments under Section 6.06(j) or 6.06(t) (except, in the
case of Section 6.06(t), if such Investment is in respect of Restricted Payments
permitted to be added under clause (viii) above) and (B) Investments in (x) Cash
and Cash Equivalents and (y) the Borrowers or any of their respective
Subsidiaries) to be consummated or made during the period of four consecutive
Fiscal Quarters of the Borrowers following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that, to the extent the aggregate amount
actually expended to finance such capital expenditures, acquisitions or
Investments during such subsequent period is less than the amount deducted
pursuant to this clause (ix), the difference (or the entire amount if no
committed amounts are actually expended) shall be added to the calculation of
Excess Cash Flow in such subsequent period, plus

(x) the amount of Cash Taxes and Tax Distributions pursuant to
Section 6.04(a)(xiii) paid in such period (and Tax and Tax Distributions
reserves set aside and payable or reasonably estimated to be payable in Cash
within the four consecutive Fiscal Quarters following such period) to the extent
such Taxes and Tax Distributions exceed the amount of Tax and Tax Distribution
expense deducted in arriving at Consolidated Net Income for such period;
provided that, to the extent the aggregate amount of Tax and Tax Distribution
reserves set aside and actually paid in Cash during such subsequent four
consecutive Fiscal Quarters is less than such amount of Tax and Tax Distribution
reserves set aside, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such subsequent period of four
consecutive Fiscal Quarters, plus

(xi) to the extent not deducted in calculating Consolidated Net Income, the
aggregate amount of premiums, make-whole or penalty payments actually paid in
Cash by any Borrower or any Subsidiary during such period that are required to
be made in connection with any prepayments of Indebtedness except, in each case,
to the extent financed with loan term Indebtedness (other than revolving
Indebtedness), plus

26

--------------------------------------------------------------------------------

 

(xii) to the extent not expensed (or exceeding the amount expensed) during such
period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrowers and their respective Subsidiaries during
such period, other than to the extent financed with long-term Indebtedness
(other than revolving Indebtedness); provided that such amounts shall hereafter
not be permitted to be deducted in arriving at Excess Cash Flow in the period so
expensed.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary (i) substantially
all of the assets of which consist of Capital Stock of one or more Foreign
Subsidiaries that are treated as a Controlled Foreign Corporation or (ii) that
is treated as a disregarded entity for U.S. federal income tax purposes that has
no material assets other than the Capital Stock of one or more Foreign
Subsidiaries that are treated as a Controlled Foreign Corporation.

“Excluded Information” means information regarding the Borrowers, the Sponsor or
their respective Affiliates that may be material to a decision made by a Lender
to participate in any assignment to an Affiliated Lender, including any
information which is (a) not publicly available, (b) material with respect to
Holdings, the Borrowers and their respective subsidiaries or their respective
securities for purposes of U.S. federal and state securities laws and (c) not of
a type that would be publicly disclosed in connection with any issuance by
Holdings, the Borrowers or any of their respective subsidiaries of debt or
equity securities issued pursuant to a public offering, a Rule 144A offering or
other private placement where assisted by a placement agent.

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b) any Immaterial Subsidiary, (c) to the extent and
for so long as so prohibited, any Domestic Subsidiary that is prohibited by law,
regulation or contractual obligations existing on the Closing Date or, in the
case of Domestic Subsidiaries acquired after the Closing Date (other than as a
result of a redesignation of an Unrestricted Subsidiary), pre-existing
Contractual Obligations (which have not been entered into in contemplation of,
or in connection with, such Domestic Subsidiary becoming a Subsidiary) from
providing a Loan Guaranty or that would require a governmental (including
regulatory) consent, approval, license or authorization to provide such Loan
Guaranty, which such consent, approval, license or authorization has not been
received, or for which the provision of a Loan Guaranty could reasonably be
expected to have result in a material adverse tax consequence as reasonably
determined by Holdings in good faith, (d) any not-for-profit Subsidiary, (e) any
Captive Insurance Subsidiaries, (f) any special purpose entities used for
permitted securitization facilities, (g) any Excluded Domestic Subsidiary,
(h) any direct or indirect Domestic Subsidiary of a Foreign Subsidiary that is
treated as a Controlled Foreign Corporation or an Excluded Domestic Subsidiary,
(i) any Unrestricted Subsidiary, (j) any Foreign Subsidiary that is treated as a
Controlled Foreign Corporation, and (k) any other Subsidiary with respect to
which, and for so long as, in the reasonable judgment of the Administrative
Agent and the Borrowers, the burden or cost of providing a Loan Guaranty or a
Lien to secure such Loan Guaranty shall outweigh the benefits to be afforded
thereby; provided that the term “Excluded Subsidiary” shall not include Netsmart
Technologies or any other Subsidiary that is an obligor (including pursuant to a
Guarantee) under any Second Lien Facility, any Incremental Equivalent Debt, any
Junior Indebtedness or any Refinancing Indebtedness in respect of any of the
foregoing.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a Lien to secure,
such Swap Obligation (or any Loan Guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity

27

--------------------------------------------------------------------------------

 

Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Loan Guaranty of such Loan Guarantor
or the grant of such security interest becomes effective with respect to such
Swap Obligation; provided that with the written consent of the Administrative
Agent and the Borrowers, a given Excluded Swap Obligation (determined as
provided above without regard to this proviso) may be excluded from this
definition.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Loan Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers or any other Loan Party hereunder, (a) Taxes imposed on (or
measured by) income (however denominated), franchise Taxes, and branch profits
taxes, in each case, (i) by the United States or the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any U.S. federal withholding tax
that is imposed on amounts payable to such recipient pursuant to a law in effect
on the date on which such recipient becomes a party to this Agreement or
designates a new lending office (other than pursuant to an assignment request by
the Borrowers under Section 2.20(b)), except to the extent that such recipient
(or its assignor, if any) was entitled, immediately before designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
or any other Loan Party with respect to such withholding tax pursuant to Section
2.18(a), (c) any Tax imposed as a result of a failure by the Administrative
Agent or any Lender to comply with Section 2.18(f) and (d) any U.S. federal
withholding tax under FATCA.

“Existing Credit Agreements” means (1) that certain Credit Agreement dated as of
February 27, 2015, among the Company, NS Holdings, Inc., the lenders party
thereto, GCI Capital Markets LLC, as co-book runner and administrative agent,
and Macquarie CAT LLC, as co-book runner and documentation agent, as amended,
restated, amended and restated, modified and/or supplemented from time to time
prior to the date hereof and (2) that certain Second Lien Credit Agreement dated
as of February 27, 2015, among the Company, NS Holdings, Inc., the lenders party
thereto and Ares Capital Corporation, as administrative agent, lead arranger and
book runner, as amended, restated, amended and restated, modified and/or
supplemented from time to time prior to the date hereof.

“Existing Debt Refinancings” means the repayment, redemption, defeasance,
discharge, refinancing or termination in full of all amounts, if any, due or
owing under the Existing Credit Agreements, the release of all guarantees
thereof and security therefor and the termination of all commitments thereunder.

“Existing Letter of Credit” means any letter of credit previously issued that
(a) will remain outstanding on and after the Closing Date and (b) is listed on
Schedule 1.01(c).

“Extended Loans” means Extended Term Loans and Extended Revolving Loans.

“Extended Revolving Credit Commitment” has the meaning assigned to such term in
Section 2.24(a)(ii).

“Extended Revolving Loans” has the meaning assigned to such term in Section
2.24(a)(ii).

“Extended Term Loans” has the meaning assigned to such term in Section
2.24(a)(iii).

28

--------------------------------------------------------------------------------

 

“Extension” has the meaning assigned to such term in Section 2.24(a).

“Extension Offer” has the meaning assigned to such term in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Article
5 and 6, heretofore owned, leased, operated or used by the Borrowers or any of
their respective Subsidiaries or any of their respective predecessors or
Affiliates.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreements entered into pursuant to the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain Fee Letter, dated March 20, 2016, by and among,
inter alios, Merger Sub, Administrative Agent and UBSS, in its capacity as an
Arranger.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Section 7.02.

“Financial Officer” of any Person means the chief financial officer, the
treasurer, any assistant treasurer, any vice president of finance or the
controller of such Person or any officer with substantially equivalent
responsibilities of any of the foregoing.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower Representative that such financial statements
fairly present, in all material respects, in accordance with GAAP, the
consolidated financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of its operations and its cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financial Plan” has the meaning assigned to such term in Section 5.01.

“First Lien Net Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated First Lien Debt as of such date (net of the
Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries for the Test Period then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to the
Intercreditor Agreement, such Lien is senior in priority to any other Lien to
which such Collateral is subject, other than any Permitted Lien.

29

--------------------------------------------------------------------------------

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings ending on December 31 of each
year.

“Fixed Dollar Incremental Amount” has the meaning assigned to such term in
Section 2.23(a).

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Lender” means a Lender or the Administrative Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank or Swing Line Lender, as the case may be, such
Defaulting Lender’s Applicable Percentage of the outstanding Obligations with
respect to Letters of Credit issued by such Issuing Bank and Swing Line Loans
made by the Swing Line Lender other than such Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Funding Account” has the meaning assigned to such term in Section 2.03(a)(v).

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made, subject to the provisions of Section 1.04.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the U.S., the U.S., or a foreign
government (including any supranational bodies exercising such powers or
functions, such as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or monetary
obligation; provided that the term “Guarantee” shall not include

30

--------------------------------------------------------------------------------

 

endorsements for collection or deposit in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition, Disposition or other
transaction permitted under this Agreement (other than such obligations with
respect to Indebtedness).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.

“Hazardous Materials” means petroleum products and other hydrocarbons, solvents,
polychlorinated bi-phenyls, asbestos and asbestos-containing materials and any
other chemical, material, substance or waste, or any constituent thereof that is
prohibited or regulated under any Environmental Law or by any Governmental
Authority.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, Release, threatened Release, discharge,
placement, generation, transportation, processing, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Material, and any corrective action, response action, investigation or remedial
action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such terms in the preamble hereto.

“Immaterial Subsidiary” means, as of any date, any Subsidiary of a Borrower
(other than Netsmart Technologies) (a) having Consolidated Total Assets in an
amount of less than 5.0% of Consolidated Total Assets of the Borrowers and (b)
contributing less than 5.0% of the consolidated revenues of the Borrowers and
their respective Subsidiaries, in each case, as of the last day of or for the
most recent period of four consecutive Fiscal Quarters for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable; provided that the Consolidated Total Assets (as so determined) and
revenues (as so determined) of all Immaterial Subsidiaries shall not exceed
10.0% of Consolidated Total Assets of the Borrowers or 10.0% of the consolidated
revenues of the Borrowers as of the last day of or for the relevant period of
four consecutive Fiscal Quarters, as the case may be. As of the Closing Date,
Lavender & Wyatt Systems, Inc. and Trend Consulting Services, Inc. are
designated by the Borrower Representative as Immaterial Subsidiaries.

31

--------------------------------------------------------------------------------

 

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor,
administrator, heir or legatee, in each case, acting on their behalf) or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among the Borrowers, the Administrative Agent and one or more Incremental Term
Lenders and/or Incremental Revolving Lenders.

“Incremental Cap” has the meaning assigned to such term in Section 2.23(a).

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” has the meaning assigned to such term in Section
6.01(w).

“Incremental Facilities” has the meaning assigned to such term in Section
2.23(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.23(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of an Incremental Revolving Facility or Incremental
Revolving Loans and to acquire participations in Letters of Credit and Swing
Line Loans hereunder.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.23(a).

“Incremental Revolving Facility Lender” means, with respect to any Incremental
Revolving Facility, each Lender providing any portion of such Incremental
Revolving Facility.

“Incremental Revolving Loans” has the meaning assigned to such term in Section
2.23(a).

“Incremental Term Facility” has the meaning assigned to such term in Section
2.23(a).

“Incremental Term Lender” means, with respect to any Incremental Term Facility,
each Lender providing any portion of such Incremental Term Facility.

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for as set forth in such Incremental
Assumption Agreement.

“Incremental Term Loans” has the meaning assigned to such term in Section
2.23(a).

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the

32

--------------------------------------------------------------------------------

 

deferred purchase price of property or services (excluding (w) any earn out
obligation or other contingent consideration or any purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP and is not paid within 10 days after
becoming due and payable, (x) any such obligations incurred under ERISA,
(y) accrued expenses and trade accounts payable in the ordinary course of
business (including on an inter-company basis) and (z) liabilities associated
with customer prepayments and deposits), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument to the extent the same
would appear as a liability on a balance sheet prepared in accordance with GAAP;
(e) all Indebtedness of others secured by any Lien on any property or asset
owned or held by such Person regardless of whether the indebtedness secured
thereby shall have been assumed by such Person or is non-recourse to the credit
of such Person; (f) the face amount of any letter of credit issued for the
account of such Person or as to which such Person is otherwise liable for
reimbursement of drawings (except to the extent the relevant reimbursement
obligations relate to trade payables and are satisfied within 20 days following
the incurrence thereof); (g) the Guarantee by such Person of the Indebtedness of
another; (h) all obligations of such Person in respect of any Disqualified
Capital Stock and (i) all net obligations of such Person in respect of any
Derivative Transaction, including any Hedge Agreement, whether or not entered
into for hedging or speculative purposes; provided that (i) in no event shall
obligations under any Derivative Transaction be deemed “Indebtedness” for any
calculation of the Total Net Leverage Ratio, the First Lien Net Leverage Ratio,
the Secured Net Leverage Ratio or any other financial ratio under this Agreement
and (ii) the amount of Indebtedness of any Person for purposes of clause (e)
shall be deemed to be equal to the lesser of (A) the aggregate unpaid amount of
such Indebtedness and (B) the fair market value of the property encumbered
thereby as determined by such Person in good faith.  For all purposes hereof,
the Indebtedness of any Person shall include Indebtedness of any partnership in
which such Person is a general partner, except to the extent such Person’s
liability for such Indebtedness is otherwise limited; provided that
notwithstanding anything herein to the contrary, the term “Indebtedness” shall
not include, and shall be calculated without giving effect to, the effects of
Accounting Standards Codification Topic 815 and related interpretations to the
extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose hereunder as a result of accounting for any
embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness hereunder but for the
application of this proviso shall not be deemed an incurrence of Indebtedness
hereunder.  For the avoidance of doubt, (i) Indebtedness shall exclude ordinary
course intercompany payables among the Borrowers and their respective
Subsidiaries and (ii) Indebtedness constituting Guarantees of the Indebtedness
of third parties (other than the Borrowers and their respective Subsidiaries)
may only be incurred under Section 6.01(f), (i), (l), (m) or (r).  

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).  

“Information” has the meaning assigned to such term in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
April 5, 2016, relating to Henderson, the Company and the Transactions.

“Initial Revolving Commitment” means the commitments as of the Closing Date of
any Lender to make or otherwise fund any Revolving Loan and to acquire
participations in Letters of Credit hereunder and any Incremental Revolving
Commitments deemed to be of the same Class as the Initial Revolving Commitments
pursuant to Section 2.23.

33

--------------------------------------------------------------------------------

 

“Initial Revolving Loan” means a Loan made by a Lender to a Borrower in respect
of an Initial
Revolving Commitment pursuant to Section 2.05 or Section 2.23.

“Initial Term Loans” means the loans made pursuant to Section 2.01 and any
Incremental Term Loans deemed to be of the same Class as the Initial Term Loans
pursuant to Section 2.23(a).

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party pursuant to Section 5.05 and all renewals and
extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the Administrative Agent, as agent for the First Lien
Creditors (as defined therein), the Second Lien Agent, as agent for the Second
Lien Creditors (as defined therein), the Borrowers and the other Loan Parties
from time to time party thereto.

“Interest Election Request” means a request by the Borrowers in the form of
Exhibit G hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.09.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the applicable
Maturity Date or the maturity date applicable to such Loan, Commitment or
Additional Commitment and (b) with respect to any LIBO Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBO Rate Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

“Interest Period” means (a) with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by all relevant affected Lenders, twelve months or
a period shorter than one month) thereafter, as the Borrowers may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Investment” means (a) any purchase or other acquisition by the Borrowers or any
of their respective Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than the Borrowers or a Subsidiary
Guarantor), (b) the acquisition by purchase or otherwise (other than purchases
or other acquisitions of inventory, materials, supplies and/or equipment in the
ordinary course of business) of all or a substantial portion of the business,
property or fixed assets of any Person or any division or line of business or
other business unit of any Person, (c) any Guarantee by the Borrowers or any of
their respective Subsidiaries of Indebtedness of any other Person (other than
the Borrowers or any

34

--------------------------------------------------------------------------------

 

Subsidiary Guarantor) and (d) any loan, advance (other than advances made on an
intercompany basis in the ordinary course of business for the purchase of
inventory) or capital contribution by the Borrowers or any of their respective
Subsidiaries to any other Person (other than the Borrowers or any Subsidiary
Guarantor).  Subject to Section 5.10, the amount of any Investment in the form
of any Guarantee shall be determined as set forth in the definition of
“Guarantee” and the amount of any other Investment shall be the original cost of
such Investment, plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment, but giving effect to any repayments of
principal in the case of Investments in the form of loans and any return of
capital or return on Investment in the case of equity Investments (whether as a
distribution, dividend, redemption or sale).

“Investors” means (i) the Sponsor, (ii) the Management Investors, (iii) the
Joint Venture Partner, (iv) certain of the existing shareholders of the Company
(or any other Parent Company) identified to the Administrative Agent in writing
on or prior to the Closing Date and (v) certain other investors identified to
the Administrative Agent in writing on or prior to the Closing Date.

“IP Rights” has the meaning assigned to such term in Section 3.05(d).

“IPO” means the issuance and sale by a Borrower or any Parent Company of its
common Capital Stock in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
pursuant to which Net Proceeds of at least $75,000,000 are contributed to the
Borrowers.

“IRS” means the U.S. Internal Revenue Service.  

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
J.

“Issuing Bank” means (a) UBS AG, Stamford Branch, acting through such Affiliates
or branches as it may designate, together with its successors and permitted
assigns in such capacity, (b) Deutsche Bank AG New York Branch, acting through
such Affiliates or branches as it may designate, together with its successors
and permitted assigns in such capacity and (c) each other Letter of Credit
issuer appointed pursuant to Section 2.08(h).

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

“Joint Venture Partner” has the meaning assigned to such term in the recitals
hereto.

“Junior Indebtedness” means (i) any Subordinated Indebtedness, (ii) any
unsecured Indebtedness in an aggregate principal amount outstanding at any time
in excess of the Threshold Amount, (iii) any Indebtedness under the Second Lien
Facility and (iv) any other Indebtedness secured by Liens that are expressly
junior to the Liens of the Administrative Agent with respect to the Collateral.

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Additional Term Loan, Revolving Commitment, Additional Revolving Loan, or
Additional Commitment.

“LC Collateral Account” has the meaning assigned to such term in Section
7.02(a).

35

--------------------------------------------------------------------------------

 

“LC Disbursement” means a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or any Person that directly or indirectly Controls
such Revolving Lender (each, a “Distressed Person”), as the case may be, is or
becomes, other than via an Undisclosed Administration, subject to a voluntary or
involuntary case with respect to such Distressed Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any Person that directly or indirectly
Controls such Distressed Person is subject to a forced liquidation or winding
up, or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt or no longer viable, or if any Governmental
Authority having regulatory authority over such Distressed Person has taken
control of such Distressed Person or has taken steps to do so; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Revolving
Lender or any Person that directly or indirectly Controls such Revolving Lender
by a Governmental Authority; provided, further, that such ownership interest
does not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person or its parent entity.

“Lenders” means the Term Lenders, the Revolving Lenders and the Swing Line
Lender.

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Banks pursuant to this Agreement; provided that neither
UBS AG, Stamford Branch nor Deutsche Bank AG New York Branch, nor any of their
respective Affiliates or branches, shall be obligated to issue any commercial
letters of credit pursuant to this Agreement.

“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, with respect to
any Issuing Bank, the sum of (a) the maximum aggregate amount which is (or,
other than in respect of the payment of Letter of Credit fees, at any time
thereafter may become) available for drawing under all Letters of Credit issued
by such Issuing Bank then outstanding and (b) the aggregate amount of all
drawings under Letters of Credit honored by such Issuing Bank and not
theretofore reimbursed by or on behalf of the Borrowers.

“LIBO Rate” means, with respect to any Interest Period when used in reference to
any Loan or Borrowing, (a) the rate of interest equal to the ICE Benchmark
Administration LIBO Rate or such other rate per annum as is widely recognized as
the successor thereto if the ICE Benchmark Administration is no longer making a
LIBO Rate available, as published by Reuters, for deposits in Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period, and (b) if such rate is not available at such time for any reason, then
the “LIBO Rate” for such Interest Period shall be the interest rate per annum
reasonably determined by the Administrative Agent in good faith to be the rate
per annum at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
LIBO Rate Loan being made, continued or converted by the Administrative Agent
and with a term equivalent to such Interest Period would be offered by the
Administrative Agent to major banks in the London or other offshore interbank
market for Dollars at

36

--------------------------------------------------------------------------------

 

approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, and in each case subject to the reserve
percentage prescribed by governmental authorities.

“LIBO Rate Loans” means Loans made at a rate of interest based upon the Adjusted
LIBO Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder by either Borrower or one or more of its
Subsidiaries, to be made pursuant to a binding agreement and whose consummation
is not conditioned on the availability of, or on obtaining, third party
financing.

“Loan Documents” means this Agreement, any Promissory Notes, any Letters of
Credit or Letter of Credit applications, the Collateral Documents, the
Intercreditor Agreement, the Fee Letter, each Refinancing Agreement, each
Incremental Assumption Agreement, and any other document or instrument
designated by the Borrowers and the Administrative Agent as a “Loan
Document”.  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, amendments and restatements, supplements or other
modifications thereto.

“Loan Guarantor” means each Loan Party; provided that, in the case of any
Borrower, such Borrower shall only be a Loan Guarantor hereunder with respect to
the Primary Obligations of each other Borrower hereunder, but not with respect
to its own Primary Obligations hereunder.

“Loan Guaranty” means the guaranty set forth in Article 10 of this Agreement.

“Loan Installment Date” has the meaning assigned to such term in Section
2.11(a).

“Loan Parties” means Holdings, each of the Borrowers, each Subsidiary Guarantor
and any other Person who becomes a party to this Agreement or any other Loan
Document as a Loan Party pursuant to a Joinder Agreement, and their respective
successors and assigns.

“Loans” means any Term Loan, Revolving Loan, Swing Line Loan, Additional Term
Loan or Additional Revolving Loan.

“Management Investors” means the current and former officers, directors,
employees and other members of the management of the Company (or any Parent
Company) and its subsidiaries.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrowers and their respective Subsidiaries, taken as a whole, (b) the
rights and remedies (taken as a whole) of the Administrative Agent and the
Lenders (taken as a whole) under the applicable Loan Documents or (c) the
ability of the Borrowers and the Guarantors (taken as a whole) to perform their
material obligations under the Loan Documents.

37

--------------------------------------------------------------------------------

 

“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to Holdings and its Subsidiaries or their
respective securities for purposes of U.S. federal and state securities laws and
(c) not of a type that would be publicly disclosed in connection with any
issuance by Holdings or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset owned by
any Loan Party as of the Closing Date having a fair market value (as reasonably
estimated by the Borrowers) in excess of $5,000,000 as of such date and (b) any
fee-owned Real Estate Asset acquired by any Loan Party after the Closing Date
having a fair market value (as reasonably estimated by the Borrowers) in excess
of $5,000,000 as of the date of acquisition thereof.

“Maturity Date” means (a) with respect to the Initial Term Loans, the Term Loan
Maturity Date, (b) with respect to any Class of Revolving Loans, the applicable
Revolving Commitment Termination Date, (c) with respect to any tranche of
Extended Term Loans, the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender or Lenders, (d) with respect
to any Replacement Term Loans, the final maturity date as specified in the
applicable Refinancing Amendment and (e) with respect to any Incremental Term
Loans, the applicable Incremental Term Facility Maturity Date; provided that if
any such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Merger Sub” has the meaning assigned to such term in the preamble to this
Agreement.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances, (a) if the Revolving
Commitments have been terminated, an amount equal to 102% of the Fronting
Exposure of any Issuing Bank with respect to Letters of Credit issued by such
Issuing Bank and outstanding at such time and (b) otherwise, 100% and (ii)
otherwise, in a manner determined by the Administrative Agent and the Issuing
Banks in their sole reasonable discretion and in amounts determined in
accordance with clause (i).

“Minimum Extension Condition” has the meaning assigned to such term in Section
2.24(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means each Material Real Estate Asset and improvements
thereto with respect to which a Mortgage is required to be granted pursuant to
Section 5.12.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other relevant Secured Parties, on any Material
Real Estate Assets (it being understood and agreed that any requirement for
Mortgages shall be subject to the provisions of Section 5.12 and the applicable
provisions of Section 2.01 of the Pledge and Security Agreement).

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, to which the Borrowers or any
of their respective Subsidiaries,

38

--------------------------------------------------------------------------------

 

or any of their respective ERISA Affiliates, makes or is obligated to make
contributions or with respect to which any of them currently has any unsatisfied
liability (whether contingent or otherwise).

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative management’s discussion and
analysis report describing the operations and financial condition of Holdings
and its Subsidiaries for the applicable Fiscal Quarter or Fiscal Year and for
the period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrowers or
any of their respective Subsidiaries (x) under any casualty insurance policy in
respect of a covered loss thereunder of any assets of the Borrowers or any of
their respective Subsidiaries or (y) as a result of the taking of any assets of
the Borrowers or any of their respective Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (b) (i) any actual out-of-pocket costs incurred by the Borrowers or any of
their respective Subsidiaries in connection with the adjustment, settlement or
collection of any claims of the any Borrower or any such Subsidiary in respect
thereof, (ii) the payment of the outstanding principal amount of, premium or
penalty, if any, and interest and other amounts on any Indebtedness (other than
the Loans, Indebtedness under any Second Lien Facility and any other
Indebtedness secured by a Lien that is pari passu or junior to the Lien on the
Collateral securing the Secured Obligations) that is secured by a Lien on the
assets in question and that is required to be repaid (or otherwise comes due or
would be in default, in each case, pursuant to the terms thereof as a result of
such loss, taking or sale and is repaid) under the terms thereof as a result of
such loss, taking or sale, (iii) in the case of a taking, the reasonable
out-of-pocket costs of putting any affected property in a safe and secure
position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar Taxes
and the Borrowers’ good faith estimate of income Taxes and Tax Distributions
paid or payable (including pursuant to Tax sharing arrangements in connection
with such sale)) in connection with any sale of such assets as referred to in
clause (a)(y) of this definition and (v) any amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustments associated with any sale or taking of
such assets as referred to in clause (a)(y) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).

“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrowers’ good faith estimate of income
Taxes paid or payable (including Tax Distributions and including pursuant to Tax
sharing arrangements) in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Loans, Indebtedness under any Second Lien
Facility and any other Indebtedness secured by a Lien that is pari passu or
junior to the Lien on the Collateral securing the Secured Obligations) which is
secured by the asset sold in such Disposition and which is required to be repaid
or otherwise comes due or would be in default, in each case, pursuant to the
terms thereof as a result of such Disposition and is repaid (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) Cash escrows (until
released from escrow to the Borrowers or any of their respective Subsidiaries)
from the sale price for such Disposition and (v) in the case of any such
proceeds received by

39

--------------------------------------------------------------------------------

 

a non-Wholly-Owned Subsidiary, the pro rata portion of the Net Proceeds thereof
attributable to minority interests and not available for distribution to or for
the account of Holdings, the Company or a Wholly-Owned Subsidiary as a result
thereof; and (b) with respect to any issuance or incurrence of Indebtedness or
Capital Stock, the Cash proceeds thereof, net of all Taxes (including Tax
Distributions) and customary fees, commissions, costs, underwriting discounts
and other fees and expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in Section
2.20(b).

“Non-Debt Fund Affiliate” means the Investors and any Affiliate of the Investors
other than any Debt Fund Affiliate, Holdings or any Subsidiary of Holdings.

“Non-Defaulting Lenders” means all Lenders other than Defaulting Lenders.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, the aggregate Letter of Credit Usage
of each Issuing Bank, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and all other advances to, debts, liabilities and
obligations of the Loan Parties to the Lenders or to any Lender, any Issuing
Bank, the Swing Line Lender, the Administrative Agent or any indemnified party
arising under the Loan Documents, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.

“OFAC” has the meaning assigned to such term in Section 3.17(a).

“Open Source Software” has the meaning assigned to such term in Section 3.05(e).

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership,
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement and (e) with respect to any other form of entity, such other
organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.12(b)(ix).

“Other Connection Taxes” means Taxes imposed on any recipient of any payment to
be made by or on account of any obligation of the Borrowers or any other Loan
Party hereunder as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

40

--------------------------------------------------------------------------------

 

“Other Taxes” means any and all present or future stamp, court or documentary,
recording or filing Taxes or any other excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or the
other Loan Documents, but not including, Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20(b)) or, for the avoidance of doubt, any Excluded Taxes.

“Parent Company” means (a) Holdings and (b) any other Person of which Holdings
is a direct or indirect Wholly-Owned Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section
9.05(c)(ii).

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrowers or any of their respective Subsidiaries, or any
of their respective ERISA Affiliates, is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA or has an obligation or liability (whether contingent or
otherwise).

“Perfection Certificate” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Perfection Certificate Supplement” has the meaning assigned to such term in the
Pledge and Security Agreement.

“Permitted Acquisition” means any acquisition by Holdings, any Borrower or any
of its respective Subsidiaries, whether by purchase, merger, amalgamation or
otherwise, of all or substantially all of the assets of or any business line,
unit, or division or any plant of, any Person that is engaged in a Similar
Business or of a majority of the outstanding Capital Stock of any Person that is
engaged in a Similar Business (but in any event including any Investment in (x)
a Subsidiary which serves to increase Holdings’, any Borrower’s or any
Subsidiary’s respective equity ownership in such Subsidiary or (y) any joint
venture for the purpose of increasing Holdings’, any Borrower’s or any relevant
Subsidiary’s ownership interest in such joint venture); provided that:

(a) (i) on the date of execution of the purchase agreement in respect of such
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom and (ii) on the date such acquisition is consummated, no Event
of Default under Section 7.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom;

(b) any such newly created or acquired Subsidiary shall, to the extent required
by Section 5.12, become a Loan Party and comply with the requirements of Section
5.12; and

(c) the total consideration paid by the Loan Parties for (i) the acquisition,
directly or indirectly, of any Person that does not become a Loan Guarantor and
(ii) in the case of an asset acquisition, assets that are not acquired by (a) a
Borrower or a Loan Guarantor, when taken

41

--------------------------------------------------------------------------------

 

together with the total consideration for all such acquired Persons and assets
acquired after the Closing Date, shall not exceed the sum of (A) the greater of
(1) $25,000,000 and (2) 27.5% of Consolidated Adjusted EBITDA of the Borrowers
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable, and (B) the amounts otherwise available
under clause (r) of Section 6.06 (it being understood that any portion of such
total consideration paid in reliance on this clause (B) shall be deemed a
utilization of such amounts under clause (r) of Section 6.06); provided that the
limitation under this clause (c) shall not apply to any acquisition to the
extent (x) such acquisition is made with the proceeds of sales of the Qualified
Capital Stock of, or equity capital contributions (other than any Specified
Equity Contributions and (without duplication) any Specified Equity
Contributions (as defined in the Second Lien Term Loan Agreement)) to, the
Borrowers or (y) (i) the Person so acquired (or the Person owning the assets so
acquired) becomes a Subsidiary Guarantor and (ii)  if such Subsidiary Guarantor
owns Capital Stock in Persons that are not otherwise required to become
Subsidiary Guarantors, not less than 70.0% of the Consolidated Adjusted EBITDA
of the Person(s) acquired for such acquisition (for this purpose and for the
component definitions used therein, determined on a consolidated basis for such
Persons and their subsidiaries) is directly generated by Person(s) that become
Subsidiary Guarantors (i.e., disregarding all such Consolidated Adjusted EBITDA
generated by Subsidiaries of such Subsidiary Guarantors that are not Subsidiary
Guarantors).

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investor
or Investors beneficially own more than 50.0% of the relevant voting stock
beneficially owned by the group.

“Permitted Liens” means Liens permitted pursuant to Section 6.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Platform” has the meaning assigned to such term in Section 5.01(j).

“Pledge and Security Agreement” means that certain First Lien Pledge and
Security Agreement, dated as of the date hereof, between the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties.

“Prepayment Asset Sale” means any Disposition by the Borrowers or their
respective Subsidiaries made pursuant to Section 6.07(h), Section 6.07(j),
Section 6.07(o), Section 6.07(q) and Section 6.07(r) (to the extent provided
therein).

42

--------------------------------------------------------------------------------

 

“Pricing Grid” means, with respect to Initial Revolving Loans, the table set
forth below:

 

First Lien

Net Leverage

Ratio

 

Applicable Rate for

Initial Revolving

Loans that are LIBO

Rate Loans

 

Applicable Rate for

Initial Revolving

Loans that are ABR

Loans

Equal to or greater than

   4.00:1.00

 

4.75%

 

3.75%

Less than 4.00:1.00

 

4.25%

 

3.25%

Each change in the Applicable Rate shall be effective on and after the date of
delivery to the Administrative Agent of financial statements pursuant to Section
5.01(b) or Section 5.01(c) and a Compliance Certificate pursuant to Section
5.01(d) evidencing the related change in the First Lien Net Leverage Ratio. At
any time the Company has not submitted to the Administrative Agent the
applicable information as and when required under Section 5.01(d), the
Applicable Rate shall be determined as if the First Lien Net Leverage Ratio were
in excess of 4.00:1.00.  Within three (3) Business Days of receipt of the
applicable information under Section 5.01(d), the Administrative Agent shall
notify the Lenders of the Applicable Rate in effect from such date.

“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.

“Prime Rate” means the rate quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Forma Basis” or “pro forma effect” means with respect to any determination
of the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the Secured
Net Leverage Ratio, Consolidated Adjusted EBITDA or Consolidated Total Assets
(including, in each case, component definitions thereof) that (A) all Subject
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable Test Period (or,
in the case of Consolidated Total Assets, as of the last day of such Test
Period) with respect to any test or covenant for which such calculation is being
made: (a) income statement items (whether positive or negative) attributable to
the property or Person subject to such Subject Transaction, (i) in the case of a
Disposition of all or substantially all of the Capital Stock of any Subsidiary
of any Borrower or any business line, unit or division of any Borrower or any of
its Subsidiaries or any designation of a subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of a Permitted Acquisition,
Investment or designation of an Unrestricted Subsidiary as a Subsidiary
described in the definition of the term “Subject Transaction”, shall be
included, (b) any retirement or repayment of Indebtedness (other than normal
fluctuations in revolving Indebtedness incurred for working capital purposes),
(c) any Indebtedness incurred or assumed by the Borrowers or any of their
respective Subsidiaries in connection therewith; provided that, (x) if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate that is or would be in effect with
respect to such Indebtedness at the relevant date of determination (taking into
account any interest hedging arrangements applicable to such Indebtedness), (y)
interest on any obligations with respect to Capital Leases shall be deemed to
accrue at an interest rate reasonably determined by a Responsible Officer of
each Borrower to be the rate of interest implicit in such obligation in
accordance with GAAP and (z) interest on any Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
Eurocurrency interbank offered rate or other rate shall be

43

--------------------------------------------------------------------------------

 

determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrowers or such Subsidiary may
designate and (d) the acquisition of any assets included in calculating
Consolidated Total Assets, whether pursuant to any Subject Transaction or any
Person becoming a subsidiary or merging, amalgamating or consolidating with or
into the Borrowers or any of their respective subsidiaries or the Disposition of
any business line, unit or division included in calculating Consolidated Total
Assets described in the definition of Subject Transaction; provided that, the
foregoing pro forma adjustments described in clause (a) above may be applied to
any such test or covenant solely to the extent that such adjustments are applied
in accordance with Article 11 of Regulation S-X under the Securities Act or
otherwise consistent with the definition of “Consolidated Adjusted EBITDA” and
give effect to events (including operating expense reductions) that are (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrowers and their respective subsidiaries and (z) factually
supportable; and (B) with respect to any Limited Condition Acquisition only, at
the Borrowers’ option, such test, financial ratio or covenant shall be
determined as of the date the definitive acquisition agreements for such Limited
Condition Acquisition is entered into and calculated as if the acquisition and
other pro forma events (including the incurrence of Indebtedness and any Liens
with respect thereto) in connection therewith were consummated on such date and
any no-Default or no-Event of Default condition shall be deemed satisfied, so
long as (x) no Default or Event of Default, as applicable, exists on the date
the definitive acquisition agreement for such Limited Condition Acquisition is
entered into or would result therefrom and (y) no Event of Default under
Sections 7.01(a), (f) or (g) exists or would result therefrom on the date such
Limited Condition Acquisition is consummated, in each case of the foregoing
clauses (x) and (y), after giving effect to such Limited Condition Acquisition
and other pro forma events in connection therewith as if consummated on each
such date, provided that the Consolidated Net Income (and any other financial
defined term derived therefrom, including “Consolidated Adjusted EBITDA”) shall
not include any Consolidated Net Income of, or attributable to, the target
company or assets associated with any such Limited Condition Acquisition for
usages other than in connection with the applicable transaction pertaining to
such Limited Condition Acquisition unless and until the closing of such Limited
Condition Acquisition shall have actually occurred.

“Projections” means the projections of the Borrowers and the Subsidiaries
included in the (i) Quality of Earnings Report and (ii) Information Memorandum
(or a supplement thereto).

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrowers
to such Lender resulting from the Commitments of and Loans made by such Lender.

“Proprietary Software Products” means products that are owned and distributed by
a Loan Party to customers solely pursuant to a commercial, proprietary software
license.  

“Public Lender” has the meaning assigned to such term in Section 5.01(j).

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the Guarantee or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and

44

--------------------------------------------------------------------------------

 

can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Quality of Earnings Report” means that certain Quality of Earnings Report,
dated March 4, 2016, in respect of Holdings and its Subsidiaries, prepared by
KPMG, LLP, and delivered to UBSS, in its capacity as an Arranger, on March 6,
2016.

“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) in and to real property (including, but
not limited to, land, improvements and fixtures thereon).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) Holdings, the Borrowers and the Subsidiary Guarantors,
(b) the Administrative Agent and (c) each Lender that agrees to provide all or
any portion of the Replacement Term Loans or the Replacement Revolving Facility,
as applicable, being incurred pursuant thereto and in accordance with Section
9.02(c).

“Refinancing Indebtedness” has the meaning assigned to such term in Section
6.01(o).

“Refunded Swing Line Loans” shall have the meaning assigned to such term in
Section 2.07(b)(iv).

“Refunding Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reimbursement Date” has the meaning assigned thereto in Section 2.08(d).

“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.  

“Related Parties” means any (or all, as the context may require) of such
Person’s (1) Controlled Affiliates and Controlling Persons, (2) the respective
directors, officers, employees or partners of such Person or its Controlled
Affiliates and Controlling Persons and (3) the respective agents, advisors and
other representatives of such Person or its Controlled Affiliates and
Controlling Persons, in the case of this clause (3), acting on behalf of or at
the instructions of such Person, Controlling Person or such Controlled
Affiliate; provided that each reference to a Controlled Affiliate, Controlling
Person, director, officer, employee, partner, agent, advisor or other
representative in this definition pertains to a Controlled

45

--------------------------------------------------------------------------------

 

Affiliate, Controlling Person, director, officer, employee, partner, agent,
advisor or other representative involved in the administration and negotiation
of the Loan Documents and the syndication of the Loans and Commitments
hereunder.

“Release” means any spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration into the indoor or outdoor environment (including the abandonment or
disposal of any barrels, containers or other closed receptacles containing any
Hazardous Material), including the movement of any Hazardous Material through
the air, soil, surface water or groundwater.

“Replaced Revolving Facility” has the meaning assigned to such term in Section
9.02(c)(ii).

“Replaced Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).

“Replacement Revolving Facility” has the meaning assigned to such term in
Section 9.02(c)(ii).

“Replacement Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Representatives” has the meaning assigned to such term in Section 9.13.  

“Repricing Transaction” means each of (a) the prepayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans
substantially concurrently with the incurrence by any Loan Party of any debt
financing (including any Replacement Term Loans) having an effective interest
cost or weighted average yield (as determined by the Administrative Agent in
good faith in a manner consistent with generally accepted financial practices,
and in any event consistent with the second proviso to clause (iv) of the
proviso to Section 2.23(a)) that is less than the effective interest cost or
weighted average yield (as determined by the Administrative Agent on the same
basis) applicable to such Term Loans so prepaid, repaid, refinanced, substituted
or replaced and (b) any amendment to this Agreement that would have the effect
of directly or indirectly reducing the effective interest cost of, or weighted
average yield (to be determined by the Administrative Agent on the same basis as
set forth in preceding clause (a)) of, the Initial Term Loans and (c) the
Initial Term Loans of a Term Loan Lender are repaid or a Term Loan Lender must
assign its Initial Term Loans, in each case, pursuant to Section 2.20(b) as a
result of its failure to consent to an amendment, amendment and restatement or
other modification of the Loan Documents that was approved by the Required
Lenders and that would have the effect of reducing the effective interest cost
or weighted average yield (determined by the Administrative Agent on the same
basis as provided in clause (a) directly above) of the Initial Term Loans;
provided, that in no event shall any such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification in connection
with an IPO, Change of Control, or Transformational Event constitute a Repricing
Transaction.  Any such determination by the Administrative Agent as contemplated
by preceding clauses (a), (b) and (c) shall be conclusive and binding on all
Lenders, and the Administrative Agent shall have no liability to any Person with
respect to such determination absent bad faith, gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable decision).

“Required Lenders” means, at any time, subject to the provisions of Section
2.22, Lenders having Loans or unused Commitments representing more than 50.0% of
the sum of the total Loans and such unused Commitments at such time, but
excluding Loans and unused Commitments held by Defaulting Lenders.

46

--------------------------------------------------------------------------------

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Resignation Effective Date” has the meaning set forth in Section 8.06.

“Responsible Officer” of any Person means the chief executive officer, the
president, executive vice president, any senior vice president, any vice
president, the chief operating officer or any Financial Officer of such Person
and any other individual or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement,
and, as to any document delivered on the Closing Date (but subject to the
express requirements set forth in Article 4), shall include any secretary or
assistant secretary or any other individual or similar official thereof with
substantially equivalent responsibilities of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Amount” has the meaning set forth in Section 2.12(b)(v).

“Restricted Debt” has the meaning set forth in Section 6.04(b).

“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of any Borrower now or hereafter
outstanding, except a dividend payable solely in shares of Qualified Capital
Stock to the holders of such class, (b) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value of any shares of any
class of the Capital Stock of any Borrower now or hereafter outstanding and (c)
any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of the Capital
Stock of any Borrower now or hereafter outstanding.

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder in an aggregate amount not to exceed the amount set
forth opposite such Lender’s name on the Revolving Commitment Schedule, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, and “Revolving Commitments” means such commitments of all
Lenders in the aggregate.  The aggregate amount of the Revolving Commitments as
of the Closing Date is $50,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Schedule” means Schedule 1.01(a) attached hereto.

“Revolving Commitment Termination Date” means, with respect to any Class of
Revolving Commitments, the earliest to occur of (a)(i) in the case of the
Revolving Facility in respect of the Initial

47

--------------------------------------------------------------------------------

 

Revolving Commitments, the fifth anniversary of the Closing Date, (ii) in the
case of any Extended Revolving Commitments, the date specified in the applicable
Extension and (iii) in the case of any Replacement Revolving Facility, the date
specified in the relevant Refinancing Amendment, (b) the date the Revolving
Commitments of such Class are permanently reduced to zero pursuant to
Section 2.10(c), and (c) the date of the termination of the Revolving
Commitments pursuant to Section 2.10(c).

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, that Lender’s Revolving Extensions of Credit.

“Revolving Extensions of Credit” means, with respect to any Lender as of any
date of determination, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of that Lender, (b) in the case of any Issuing Bank, the
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit and (d) in the
case of the Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

“Revolving Facility” means, at any time, the Revolving Lenders’ aggregate
Revolving Commitments at such time.

“Revolving Facility Commitment Fee” means (a) with respect to the Initial
Revolving Commitments, 0.50% per annum; provided that following the date of the
delivery of financial statements for the first full Fiscal Quarter following the
Closing Date pursuant to Section 5.01(b) or (c), the Revolving Facility
Commitment Fee in respect of Initial Revolving Commitments shall be determined
as follows: (i) if the First Lien Net Leverage Ratio of Holdings and its
Subsidiaries for the applicable Test Period (as set forth in the Compliance
Certificate delivered pursuant to Section 5.01(d)) is equal to or greater than
4.00:1.00, such Revolving Credit Commitment Fee shall be 0.50% per annum and
(ii) if the First Lien Net Leverage Ratio of Holdings and its Subsidiaries for
the applicable Test Period (as set forth in the Compliance Certificate delivered
pursuant to Section 5.01(d)) is less than 4.00:1.00, such Revolving Credit
Commitment Fee shall be 0.375% per annum and (b) with respect to any Extended
Revolving Commitments or Replacement Revolving Facility, the amount specified in
the applicable Extension Offer or Refinancing Amendment, as the case may be.  In
the case of clause (a) above, each change in the Revolving Credit Commitment Fee
shall be effective on and after the date of delivery to the Administrative Agent
of financial statements pursuant to Section 5.01(b) or Section 5.01(c) and a
Compliance Certificate pursuant to Section 5.01(d) evidencing the related change
in the First Lien Net Leverage Ratio. At any time the Company has not submitted
to the Administrative Agent the applicable information as and when required
under Section 5.01(d), the Revolving Credit Commitment Fee shall be 0.50% per
annum. Within three (3) Business Days of receipt of the applicable information
under Section 5.01(d), the Administrative Agent shall notify the Revolving
Lenders of  the Revolving Credit Commitment Fee in effect from such date.

“Revolving Lenders” means, at any time, any Lender that has a Revolving Facility
Commitment or a Revolving Loan at such time.

“Revolving Loan” means the Initial Revolving Loans, the Extended Revolving Loans
and any loans made under a Replacement Revolving Facility.

“S&P” means Standard & Poor’s Financial Services and any successor to its rating
agency business.

48

--------------------------------------------------------------------------------

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.

“Sanctions” has the meaning assigned to such term in Section 3.17(a).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Lien Agent” has the meaning set forth in the Intercreditor Agreement.

“Second Lien Facility” means the credit facility governed by the Second Lien
Term Loan Agreement and one or more debt facilities or other financing
arrangements (including indentures) providing for loans or other long-term
indebtedness that replace or refinance such credit facility, including any such
replacement or refinancing facility or indenture that increases or decreases the
amount permitted to be borrowed thereunder or alters the maturity thereof and
whether by the same or any other agent, lender or group of lenders, and any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements or refundings thereof or any such indentures or
credit facilities that replace or refinance such credit facility (or any
subsequent replacement thereof), in each case to the extent permitted or not
restricted by this Agreement.

“Second Lien Term Loan Agreement” means the Second Lien Term Loan Agreement,
dated as of April 19, 2016, among, inter alios, Holdings, the Borrowers, the
Subsidiary Guarantors, UBS AG, Stamford Branch, as administrative agent and
collateral agent, and the lenders from time to time party thereto.  

“Secured Hedging Obligations” means all Hedging Obligations under each Hedge
Agreement that (a) is in effect on the Closing Date between a Borrower or any
other Loan Party and a counterparty that is the Administrative Agent, a Lender
or an Affiliate of the Administrative Agent or a Lender as of the Closing Date
or (b) is entered into after the Closing Date between a Borrower or any other
Loan Party and any counterparty that is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedge
Agreement is entered into, for which the applicable Borrower or such Loan Party
agrees to provide security, in each case that has been designated to the
Administrative Agent in writing by the Borrower Representative as being a
Secured Hedging Obligation for the purposes of the Loan Documents, it being
understood that each counterparty thereto shall deliver a written acknowledgment
to the Administrative Agent agreeing (A) to appoint the Administrative Agent as
its agent under the applicable Loan Documents and (B) to be bound by the
provisions of Article 8, Section 9.03, Section 9.10 and Section 9.20 as if it
were a Lender; provided that Secured Hedging Obligations shall not include
Excluded Swap Obligations.

“Secured Net Leverage Ratio” means the ratio, as of any date of determination,
of (a) Consolidated Senior Secured Debt as of such date (net of the Unrestricted
Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA of Holdings and
its Subsidiaries for the Test Period then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable.

“Secured Obligations” means all Obligations, together with (a) all Banking
Services Obligations and (b) all Secured Hedging Obligations; provided that
Secured Obligations shall not include Excluded Swap Obligations.

“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.

49

--------------------------------------------------------------------------------

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement Joinder Agreement” has the meaning assigned to such term in
the Pledge and Security Agreement.

“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Company and its Subsidiaries as of the Closing Date
or any business or activity that is reasonably similar or complementary thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Specified Acquisition Agreement Representations” means the representations made
by or on behalf of the Company (or any Parent Company), its subsidiaries and
their respective businesses in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that Merger Sub (or any of its
applicable Affiliates) has the right to terminate its (or their) obligations
under the Acquisition Agreement or to decline to consummate the Acquisition, in
each case as a result of the breach of such representations.

“Specified Equity Contribution” has the meaning assigned to such term in Section
6.15.

“Specified Representations” mean the representations and warranties set forth in
Sections 3.01(a) (as it relates to organizational existence of the Loan
Parties), 3.02, 3.03(b)(i), 3.08, 3.12, 3.14 (as it relates to the creation,
validity and perfection of the security interests in the Collateral), 3.16,
3.17(b)(ii), 3.17(c) and 3.18.

“Sponsor” means, collectively, GI Partners Fund IV L.P., a Delaware limited
partnership, its Affiliates and their respective Controlled Investment
Affiliates.

“Sponsor Management Agreement” means each of (1) that certain Management
Services Agreement by and among GI Manager L.P., a Delaware limited partnership,
Nathan Holding LLC, a Delaware limited liability company, and Holdings, and
(2) that certain Management Services Agreement by and among Allscripts
Healthcare, LLC, a North Carolina limited liability company, Nathan Holding LLC,
a Delaware limited liability company, and Holdings, in each case, delivered to
the Administrative Agent upon a reasonable amount of prior notice prior to
execution, in form and substance reasonably satisfactory to the Administrative
Agent, and as the same may be amended, restated, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with its terms, so long as any such amendment, modification, supplement,
restatement, replacement or substitution (i) does not increase the aggregate
amount of fees or similar compensation payable thereunder and (ii) is not
otherwise  materially adverse to the Lenders, when taken as a whole, as compared
to such Sponsor Management Agreement as in effect in the form initially
satisfactory to the Administrative Agent.

50

--------------------------------------------------------------------------------

 

“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.  

“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or other acquisition permitted
hereunder of all or substantially all of the assets of or any business line,
unit or division or any plant of, any Person or of a majority of the Capital
Stock of any Person, (c) any Disposition of all or substantially all of the
assets or stock of a subsidiary (or any business unit, line of business or
division of a Borrower or a Subsidiary) not prohibited by this Agreement, (d)
the designation of a subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Subsidiary in accordance with Section 5.10 hereof or (e) any
other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a Pro Forma Basis.

“Subordinated Indebtedness” means any Indebtedness of the Borrowers or any of
their respective Subsidiaries that is expressly subordinated in right of payment
to the Obligations (other than Indebtedness among any of the Loan Parties and
their respective subsidiaries) and on subordination terms reasonably
satisfactory to the Administrative Agent.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other subsidiaries of such Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary” means any subsidiary of any Borrower other than an Unrestricted
Subsidiary.

“Subsidiary Guarantor” means (x) on the Closing Date, each Domestic Subsidiary
of any Borrower (other than any Excluded Subsidiary) and (y) thereafter, each
Domestic Subsidiary of any Borrower (other than any Excluded Subsidiary) that
thereafter guarantees the Secured Obligations pursuant to the terms of this
Agreement, in each case, until such time as the respective Subsidiary is
released from its obligations under the Loan Guaranty in accordance with the
terms and provisions hereof.

“Successor Parent Company” has the meaning assigned to such term in Section
6.14.

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means UBS AG, Stamford Branch in its capacity as Swing Line
Lender hereunder, together with its permitted successors and assigns in such
capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.07.

“Swing Line Loan Request” means a Swing Line Loan Request substantially in the
form of Exhibit K hereto.

51

--------------------------------------------------------------------------------

 

“Swing Line Sublimit” means the lesser of (a) $5,000,000 and (b) the aggregate
unused amount of Revolving Commitments then in effect.

“Tax Distribution” means quarterly Cash distributions and an annual true-up Cash
distribution to allow any Parent Company to satisfy its Tax liability
attributable to taxable income realized by the Borrowers and their respective
subsidiaries in the applicable tax year or any portion thereof or a prior tax
year ending after the Closing Date so long as the Borrowers and such
subsidiaries file a consolidated, unitary or combined tax return with such
Parent Company; provided that such distributions shall be limited to the amount
of any such Taxes that the Borrowers and their subsidiaries that are members of
such group would have been required to pay on a separate group basis if the
Borrowers and such subsidiaries had paid tax, computed at the highest applicable
marginal rates, on a consolidated, combined, group, affiliated or unitary basis
on behalf of an affiliated group separately from any such Parent Company.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Term Lenders” means, at any time, any Lender that has a Term Loan Commitment or
a Term Loan at such time.

“Term Loan” means the Initial Term Loans, Incremental Term Loans, Extended Term
Loans and Replacement Term Loans.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund any Term Loan hereunder in an aggregate amount not to exceed the amount set
forth opposite such Lender’s name on the Term Loan Commitment Schedule, as such
amount may be adjusted from time to time in accordance with this Agreement, and
“Term Loan Commitments” means such commitments of all Lenders in the
aggregate.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $395,000,000.

“Term Loan Commitment Schedule” means Schedule 1.01(b) attached hereto.

“Term Loan Maturity Date” means the seventh anniversary of the Closing Date.

“Test Period” means, at any time, the most recently completed period of four
consecutive Fiscal Quarters of Holdings then last ended (in each case, take as
one accounting period) for which financial statements have been delivered
pursuant to Section 5.01(b) or (c).

“Threshold Amount” means $20,000,000.

“Total Capitalization” means the sum of (i) the aggregate principal amount of
the Loans borrowed hereunder, (ii) the aggregate principal amount of loans
borrowed under the Second Lien Facility, (iii) the aggregate principal amount of
other Indebtedness of Holdings and its Subsidiaries to exist subsequent to the
Closing Date and set forth on Schedule 6.01(h) and (iv) the amount of the Asset
Contribution, the Equity Contribution and any retained, rollover or converted
equity in connection therewith, in each case on the Closing Date.

52

--------------------------------------------------------------------------------

 

“Total Net Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated Total Debt as of such date (net of the Unrestricted Cash Amount
as of such date) to (b) Consolidated Adjusted EBITDA of Holdings and its
Subsidiaries for the Test Period then most recently ended for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable.

“Total Revolving Exposure” means, at any time, the sum of the Revolving Exposure
of all Revolving Lenders at such time.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing any Issuing Bank for any amount drawn
under any Letter of Credit, but not yet so applied), (b) the aggregate principal
amount of all outstanding Swing Line Loans and (c) the aggregate Letter of
Credit Usage of each Issuing Bank.

“Transaction Costs” means fees and expenses payable or otherwise borne by Merger
Sub and Holdings and its subsidiaries in connection with the Transactions and
the transactions contemplated thereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the Existing Debt Refinancings, (c) the
incurrence on the Closing Date of Indebtedness under the Second Lien Term Loan
Agreement as anticipated by the terms thereof, (d) the Contributions, (e) the
consummation of the Closing Date Acquisition and (f) the payment of the
Transaction Costs.

“Transformational Event” means any acquisition or Investment by either Borrower
or any Subsidiary that is either (a) not permitted by this Agreement immediately
prior to the consummation of such acquisition or Investment or (b) if permitted
by this Agreement immediately prior to the consummation of such acquisition or
Investment, would not provide the Borrowers and their respective Subsidiaries
with adequate flexibility under this Agreement for the continuation and/or
reasonable expansion of their combined operations following such consummation,
as determined by Holdings acting in good faith, and, in the case of clause (b)
above, involves consideration in excess $100,000,000.

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of March 20, 2016, by and between Allscripts Healthcare,
LLC, a North Carolina limited liability company, and Henderson, as the same may
be amended, restated, amended and restated, modified, supplemented, replaced or
otherwise modified from time to time in accordance with its terms and the terms
hereof.

“Treasury Capital Stock” has the meaning assigned to such term in Section
6.04(a)(viii).

“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UBSS” means UBS Securities LLC.

“U.S.” and “United States” means the United States of America.  

53

--------------------------------------------------------------------------------

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(B)(3).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the grant or perfection of security interests.

“Undisclosed Administration” means, in relation to a Lender or its parent
company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of Holdings and its Subsidiaries
whether or not held in an account pledged to the Administrative Agent and (b)
Cash and Cash Equivalents restricted in favor of the Administrative Agent, for
the benefit of the Secured Parties (which may also include Cash and Cash
Equivalents securing any Incremental Facility, any facility of Extended Loans,
any facility of Replacement Term Loans or any Incremental Equivalent Debt, and
the Second Lien Facility (and any Incremental Facility, any facility of Extended
Loans, any facility of Replacement Term Loans or any Incremental Equivalent
Debt, in each case, as defined in, and permitted under, the Second Lien Term
Loan Agreement)), in each case, excluding Cash and Cash Equivalents subject to
repatriation restrictions of the type set forth in Section 2.12(b)(v); provided,
however, that the proceeds of any Specified Equity Contribution and (without
duplication) the proceeds of any Specified Equity Contribution (as defined in
the Second Lien Term Loan Agreement) shall not be included in the Unrestricted
Cash Amount.  

“Unrestricted Subsidiary” means any subsidiary of a Borrower (other than
Netsmart Technologies) designated by the Borrower Representative as an
Unrestricted Subsidiary pursuant to and in accordance with Section 5.10
subsequent to the Closing Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person,
100.0% of the Capital Stock of which (other than directors’ qualifying shares or
shares required by law to be owned by a resident of the relevant jurisdiction)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

54

--------------------------------------------------------------------------------

 

Section 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Loan Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Loan Borrowing”).

Section 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein or in any Loan
Document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified, extended, refinanced or replaced (subject to
any restrictions or qualifications on such amendments, restatements, amendment
and restatements, supplements or modifications, extensions, refinancings or
replacements set forth herein or in any Loan Document), (b) any reference to any
law in any Loan Document shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law, (c)
any reference herein or in any Loan Document to any Person shall be construed to
include such Person’s successors and permitted assigns, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision hereof or thereof, (e) all references herein or
in any Loan Document to Articles, Sections, clauses, paragraphs, Exhibits and
Schedules shall be construed to refer to Articles, Sections, clauses and
paragraphs of, and Exhibits and Schedules to, such Loan Document, (f) in the
computation of periods of time in any Loan Document from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property”, when used in any Loan
Document, shall be construed to have the same meaning and effect and to refer to
any and all tangible and intangible assets and properties, including Cash,
securities, accounts and contract rights.  For purposes of determining
compliance at any time with Section 6.01 (other than Sections 6.01(a), (h), (u)
and (w)), Section 6.02 (other than Sections 6.02(a), (l) and (t)), Sections
6.03, 6.04, 6.05, 6.06 (other than Section 6.06(b)(i) and Section 6.06(f)),
6.07, 6.08 (other than Section 6.08(B)) and 6.09 (other than Section 6.09(e)),
in the event that any Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, contractual restriction, Investment, Disposition or Affiliate
transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, and 6.09, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category.

Section 1.04. Accounting Terms; GAAP.

(a) All financial statements to be delivered pursuant to this Agreement shall be
prepared in accordance with GAAP as in effect from time to time; provided that
if the Borrower Representative  notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to reflect the effect of
any change occurring after the Closing Date in GAAP or in the application
thereof, or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request such a change, then the Borrowers and the
Administrative Agent shall negotiate in good faith to enter into an amendment of
such affected provisions to provide for such change in GAAP or the application
thereof and/or to preserve the original intent thereof in light of such change
in GAAP or the application thereof, in each case subject to the approval of the
Required Lenders, and until such amendment shall become

55

--------------------------------------------------------------------------------

 

effective, such provisions shall be interpreted in accordance with GAAP as in
effect immediately prior to such change; provided, further, that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrowers or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  

(b) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Total Net Leverage Ratio, the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio, Consolidated Adjusted EBITDA and the amount of
Consolidated Total Assets) contained in this Agreement that are calculated with
respect to any Test Period during which any Subject Transaction occurs shall be
calculated with respect to such Test Period and such Subject Transaction on a
Pro Forma Basis.  Further, if since the beginning of any such Test Period and on
or prior to the date of any required calculation of a financial ratio or test
(other than the financial covenant set forth in Section 6.15 and any calculation
of the Applicable Rate) (x) a Subject Transaction shall have occurred or (y) any
Person that subsequently became a Subsidiary or was merged, amalgamated or
consolidated with or into the Borrowers or any of their respective Subsidiaries
since the beginning of such Test Period shall have consummated any Subject
Transaction, then, in each case, any such applicable financial ratio or test
shall be calculated on a Pro Forma Basis for such Test Period as if such Subject
Transaction had occurred at the beginning of the applicable Test Period.

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the date hereof) that would constitute
Capital Leases on the date hereof shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith (provided
that together with all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement after the date of such
accounting change, the Borrowers shall deliver a schedule showing the
adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such accounting change).

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Total Net Leverage
Ratio, the Secured Net Leverage Ratio, the First Lien Net Leverage Ratio and the
amount of Consolidated Adjusted EBITDA or Consolidated Total Assets), such
financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.

Section 1.05. Effectuation of Transactions.  Each of the representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.

56

--------------------------------------------------------------------------------

 

Section 1.06. Timing of Payment of Performance; Times of Day.  When payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).  

Section 1.07. Currency Equivalents Generally.  For purposes of any determination
under Section 2.23(a), Article 5, Article 6 (other than the calculation of
compliance with any financial ratio for purposes of taking any action hereunder)
or Article 7 with respect to the amount of any Indebtedness, Lien, Restricted
Payment, Restricted Debt Payment, Investment, Disposition, Sale and Lease-Back
Transaction, Affiliate transaction or other transaction, event or circumstance,
or any determination under any other provision of this Agreement expressly
requiring the use of a current exchange rate, (any of the foregoing, a “subject
transaction”), in a currency other than Dollars, (i) the Dollar equivalent
amount of a subject transaction in a currency other than Dollars shall be
calculated based on the rate of exchange quoted by the Bloomberg Foreign
Exchange Rates & World Currencies Page (or any successor page thereto, or in the
event such rate does not appear on any Bloomberg Page, by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Borrower Representative) for such
alternate currency, as in effect at 11:00 a.m. (London time) on the date of such
subject transaction (which, in the case of any Restricted Payment, shall be
deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollars, and the relevant refinancing or replacement would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such refinancing
or replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 6.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rate of currency exchange occurring after the time of any subject
transaction so long as such subject transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i).  For purposes of the calculation of compliance with any financial ratio for
purposes of taking any action hereunder, on any relevant date of determination,
amounts denominated in currencies other than Dollars shall be translated into
Dollars at the applicable currency exchange rate used in preparing the financial
statements delivered pursuant to Sections 5.01(b) or (c), as applicable, for the
relevant Test Period and will, with respect to any Indebtedness, reflect the
currency translation effects, determined in accordance with GAAP, of any Hedge
Agreement permitted hereunder in respect of currency exchange risks with respect
to the applicable currency in effect on the date of determination for the Dollar
equivalent amount of such Indebtedness.

Section 1.08. Cashless Rolls.  Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Loans, Replacement Term Loans, Loans
in connection with any Replacement Revolving Facility, Extended Term Loans,
Extended Revolving Loans or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such

57

--------------------------------------------------------------------------------

 

extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars” or the relevant alternate currency, “in immediately available
funds”, “in Cash” or any other similar requirement.

ARTICLE 2 THE CREDITS

Section 2.01. Term Loan Commitments.  Subject to the terms and conditions set
forth herein, each Term Lender agrees, severally and not jointly, to make
Initial Term Loans to the Borrowers on the Closing Date in an aggregate
principal amount requested by the Borrower Representative not to exceed such
Lender’s Term Loan Commitment as in effect on the Closing Date.  Amounts paid or
prepaid in respect of the Initial Term Loans may not be reborrowed.

Section 2.02. Term Loans and Borrowings.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
of the same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.15, each Borrowing of Term Loans shall be comprised
entirely of ABR Loans or LIBO Rate Loans as the Borrowers may request in
accordance herewith.  Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Term Loan; provided that (i) any exercise of such option shall not affect the
obligation of the Borrowers to repay such Term Loan in accordance with the terms
of this Agreement, (ii) such LIBO Rate Loan shall be deemed to have been made
and held by such Lender, and the obligation of the Borrowers to repay such LIBO
Rate Loan shall nevertheless be to such Lender for the account of such domestic
or foreign branch or Affiliate of such Lender and (iii) in exercising such
option, such Lender shall use reasonable efforts to minimize increased costs to
the Borrowers resulting therefrom (which obligation of such Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.16 shall apply); provided, further, that any such
domestic or foreign branch or Affiliate of such Lender shall not be entitled to
any greater indemnification under Section 2.18 with respect to such LIBO Rate
Loan than that which the applicable Lender was entitled on the date on which
such Term Loan was made (except in connection with any indemnification
entitlement arising as a result of a Change in Law after the date on which such
Term Loan was made).

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing of
Term Loans, such Borrowing shall comprise an aggregate principal amount that is
an integral multiple of $250,000 and not less than $750,000.  Each ABR Borrowing
of Term Loans when made shall be in a minimum principal amount of $500,000 and
an integral multiple of $100,000 in excess thereof.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 5 different Interest Periods in effect
for LIBO Rate Borrowings of Term Loans of any single Class at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not nor shall they be entitled to, request, or to elect to convert or continue,
any Borrowing of Term Loans if the Interest Period requested with respect
thereto would end after the maturity date applicable to such Term Loans.

58

--------------------------------------------------------------------------------

 

Section 2.03. Requests for Term Loan Borrowings.

(a) To request a Borrowing of Term Loans, the Borrower Representative shall
notify the Administrative Agent of such request either in writing by delivery of
an irrevocable Borrowing Request (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower Representative or by telephone (a) in the case of a LIBO Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
(or, in the case of a LIBO Rate Borrowing to be made on the Closing Date, one
Business Day) before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
prior to the date of the proposed Borrowing (or, in each case, such later time
as shall be acceptable to the Administrative Agent).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”) to
the Administrative Agent of a written Borrowing Request signed by a Responsible
Officer of the Borrower Representative.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower Representative’s account or any
other designated account(s) to which funds are to be disbursed (the “Funding
Account”).

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a LIBO Rate Borrowing with an Interest Period of one month;
provided that if the Borrower Representative shall not have notified the
Administrative Agent in writing of such requested Borrowing, by 12:00 noon, New
York City time, three Business Days before the date of the requested Borrowing,
then such Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested LIBO Rate Borrowing, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
Closing Date by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s respective Applicable Percentage of the aggregate principal amount
of the Term Loans made on the Closing Date.  The Administrative Agent will make
such Term Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of the Term Loan Borrowing to be made
on the Closing Date, the Administrative Agent may assume that such Lender has
made such share available on the Closing Date in accordance with this Section
2.03 and

59

--------------------------------------------------------------------------------

 

may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender agrees to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
but excluding the date of payment to the Administrative Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Term Loans included in the Term Loan Borrowing made on
the Closing Date.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitment or to prejudice any rights which
the Administrative Agent or the Borrowers or any other Loan Party may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.04. Revolving Commitments.  Subject to the terms and conditions set
forth herein, during the Revolving Commitment Period, each Revolving Lender
severally agrees to make Revolving Loans to the Borrowers in an aggregate amount
up to but not exceeding such Revolving Lender’s Revolving Commitment; provided
that after giving effect to the making of any Revolving Loans in no event shall
the Total Utilization of Revolving Commitments exceed the aggregate Revolving
Commitments then in effect; provided, further, that each Revolving Loan shall be
made as a part of a Borrowing consisting of Revolving Loans of the same Type
made by the Revolving Lenders ratably in accordance with their respective
Revolving Commitments.  Amounts borrowed pursuant to Section 2.05 may be repaid
and reborrowed during the Revolving Commitment Period.  Each Revolving Lender’s
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Revolving Loans of such Class and all other amounts owed hereunder with
respect to the Revolving Loans and the Revolving Commitments of such Class shall
be paid in full no later than such date.

Section 2.05. Revolving Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans, in Dollars, of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  

(b) Subject to Section 2.15, each Borrowing of Revolving Loans shall be
comprised entirely of ABR Loans or LIBO Rate Loans as a Borrower may request in
accordance herewith.  Each Lender at its option may make any LIBO Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Revolving Loan; provided that (i) any exercise of such option shall not affect
the obligation of such Borrower to repay such Revolving Loan in accordance with
the terms of this Agreement, (ii) such LIBO Rate Loan shall be deemed to have
been made and held by such Lender, and the obligation of such Borrower to repay
such LIBO Rate Loan shall nevertheless be to such Lender for the account of such
domestic or foreign branch or Affiliate of such Lender and (iii) in exercising
such option, such Lender shall use reasonable efforts to minimize increased
costs to such Borrower resulting therefrom (which obligation of such Lender
shall not require it to take, or refrain from taking, actions that it determines
would result in increased costs for which it will not be compensated hereunder
or that it otherwise determines would be disadvantageous to it and in the event
of such request for costs for which compensation is provided under this
Agreement, the provisions of Section 2.16 shall apply); provided, further, that
any such domestic or foreign branch or Affiliate of such Lender shall not be
entitled to any greater indemnification under Section 2.18 with respect to such
LIBO Rate Loan than that which the applicable Lender was entitled on the date on
which such Revolving Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Revolving Loan was made).

60

--------------------------------------------------------------------------------

 

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing of
Revolving Loans, such Borrowing shall comprise an aggregate principal amount
that is an integral multiple of $250,000 and not less than $750,000.  Each ABR
Borrowing of Revolving Loans when made shall be in a minimum principal amount of
$500,000; provided that an ABR Borrowing may be made in a lesser aggregate
amount that is equal to the entire unused balance of the Revolving Commitments
or in an amount that is required to finance the reimbursement of a drawing on a
Letter of Credit as contemplated by Section 2.08.  Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 5 different Interest Periods in effect
for LIBO Rate Borrowings of Revolving Loans of any single Class at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).

Section 2.06. Requests for Revolving Loan Borrowings.

(a) To request a Borrowing of Revolving Loans, Borrower Representative shall
notify the Administrative Agent of such request either in writing by delivery of
an irrevocable Borrowing Request (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower Representative or by telephone (a) in the case of a LIBO Rate
Borrowing, not later than 12:00 noon, New York City time, three Business Days
(or, in the case of a LIBO Rate Borrowing to be made on the Closing Date, one
Business Day) before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, one Business Day
prior to the date of the proposed Borrowing (or, in each case, such later time
as shall be acceptable to the Administrative Agent).  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”) to
the Administrative Agent of a written Borrowing Request signed by a Responsible
Officer of the Borrower Representative.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.05:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the relevant Funding Account.

(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a LIBO Rate Borrowing with an Interest Period of one month;
provided that if the Borrower Representative shall not have notified the
Administrative Agent by telephone (confirmed in writing) of such requested
Borrowing, by 12:00 noon, New York City time, three Business Days before the
date of the requested Borrowing, then such Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
LIBO Rate Borrowing, then the Borrower Representative shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

61

--------------------------------------------------------------------------------

 

(c) Each Lender shall make each Revolving Loan to be made by it hereunder on the
date of the requested Borrowing by wire transfer of immediately available funds
by 2:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders in an
amount equal to such Lender’s respective Applicable Percentage of the aggregate
principal amount of such Borrowing.  The Administrative Agent will make such
Revolving Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account or such other account as may be
designated in writing to the Administrative Agent by the Borrowers.

(d) Unless the Administrative Agent shall have received notice from a Lender (i)
in the case of a LIBO Rate Borrowing, prior to the proposed date of any
Borrowing or (ii) in the case of an ABR Loan prior to 2:00 p.m., New York City
time, on the date of any Borrowing, in either case that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to Loans comprising such
Borrowing at such time.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing and the Borrowers’ obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.06 shall cease.  If the
Borrowers pay such amount to the Administrative Agent, the amount so paid shall
constitute a repayment of such Borrowing by such amount.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Revolving
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers or any other Loan Party may have against any Lender as a result of any
default by such Lender hereunder.

Section 2.07. Swing Line Loans.

(a) Swing Line Loans Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender agrees to make
Swing Line Loans to the Borrowers, in Dollars, in an aggregate amount up to but
not exceeding the Swing Line Sublimit; provided that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect.  The
incurrence of any Swing Line Loans hereunder will reduce borrowing availability
under the Revolving Credit Facility on a Dollar for Dollar basis.  The Swing
Line Lender’s Commitment to make Swing Line Loans shall expire on the latest
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans shall be paid in
full no later than such date.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.07, prepay under Section 2.12, and reborrow under this Section 2.07.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $100,000
and integral multiples of $100,000 in excess of that amount.

62

--------------------------------------------------------------------------------

 

(ii) Subject to Section 4.02(b), to request the making of a Swing Line Loan
hereunder, the Borrower Representative shall notify the Swing Line Lender of
such request in writing by delivery (which may be by facsimile) of a Swing Line
Loan Request signed by the Borrower Representative not later than 10:00 a.m.
(New York City time) on the date of the proposed Borrowing; provided that all
Swing Line Loans shall be ABR Loans.

(iii) The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Borrowers not later than 2:00 p.m. (New York City time) on the
date of the proposed Borrowing or such other date specified in the Swing Line
Loan Request by wire transfer of same day funds in Dollars to be credited to the
account of the Borrowers at the principal office designated by the
Administrative Agent or such other account as may be designated in writing to
the Swing Line Lender by the Borrowers.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrowers pursuant to Section 2.12, the Swing Line Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower Representative), no later than 2:00 p.m. (New
York City time) at least one Business Day in advance of the proposed Borrowing,
a notice (which shall be deemed to be a Borrowing Request given by the Borrower
Representative) requesting that each Lender holding a Revolving Commitment make
Revolving Loans that are ABR Loans to the Borrowers on the date of such
Borrowing in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
the Swing Line Lender requests Lenders to prepay.  Anything contained in this
Agreement to the contrary notwithstanding, (A) the proceeds of such Revolving
Loans made by the Lenders other than the Swing Line Lender shall be immediately
delivered to the Swing Line Lender (and not to the Borrowers) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (B) on the
day such Revolving Loans are made, the Swing Line Lender’s Applicable Percentage
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by the Swing Line Lender to the Borrowers, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Loans to the Borrowers.  The Borrowers
hereby authorize the Swing Line Lender to charge the Borrowers’ accounts with
the Swing Line Lender (up to the amount available in each such account) in order
to immediately pay the Swing Line Lender the amount of the Refunded Swing Line
Loans to the extent the proceeds of such Revolving Loans made by the Lenders,
including the Revolving Loans deemed to be made by the Swing Line Lender, are
not sufficient to repay in full the Refunded Swing Line Loans.  If any portion
of any such amount paid (or deemed to be paid) to the Swing Line Lender should
be recovered by or on behalf of any Borrowers from the Swing Line Lender in
bankruptcy or insolvency, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Revolving Lenders in the manner contemplated by Section 2.19.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.07(b)(iv) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the first Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, in an amount equal to its Applicable Percentage of the applicable unpaid
amount together with accrued interest thereon.  Upon one Business Days’ notice
from the Swing Line Lender, each Lender holding a Revolving Commitment shall
deliver to the Swing Line Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the principal office of the
Swing Line Lender.  In order to evidence such participation each Lender holding
a Revolving Commitment agrees to enter into a participation agreement at the
request of the Swing Line Lender in form and substance reasonably satisfactory
to the Swing Line Lender.  In the event any Lender holding a Revolving

63

--------------------------------------------------------------------------------

 

Commitment fails to make available to the Swing Line Lender the amount of such
Lender’s participation as provided in this paragraph, the Swing Line Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Alternate Base Rate.  A certificate of the Swing
Line Lender submitted to any Lender with respect to amounts owing under this
Section 2.07(b)(v) shall be conclusive absent manifest error.  No funding of
risk participations hereunder shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest, as provided
for in this Agreement.

(vi) Notwithstanding anything contained herein to the contrary, (A) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.07(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to Section 2.07(b)(v) shall be absolute and unconditional and shall not be
affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, any Loan Party or any other Person for any reason whatsoever; (2)
the occurrence or continuation of a Default or Event of Default; (3) any adverse
change in the business, operations, properties, assets or financial condition of
any Loan Party; (4) any breach of this Agreement or any other Loan Document by
any party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender to make Revolving Loans hereunder (but not to purchase and fund
risk participations in Swing Line Loans pursuant Section 2.07(b)(v) above) are
subject to the condition that the Swing Line Lender had not received prior
notice from the Borrower Representative or the Required Lenders that any of the
conditions under Section 4.02 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made; and (B) the
Swing Line Lender shall not be obligated to make any Swing Line Loans (1) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default (2) it does not in good faith believe that all
conditions under Section 4.02 to the making of such Swing Line Loan have been
satisfied or waived by the Required Lenders or (3) at a time when any Lender is
a Defaulting Lender unless the participations therein have been reallocated in
the manner specified in Section 2.22(a)(iii).

(c) Resignation and Removal of Swing Line Lender.  The Swing Line Lender may
resign as the Swing Line Lender upon thirty days prior written notice to the
Administrative Agent, the Lenders and the Borrowers.  The Swing Line Lender may
be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Swing Line Lender and the successor Swing
Line Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Swing Line Lender.  At the time any such replacement or
resignation shall become effective, the Borrowers shall prepay any outstanding
Swing Line Loans (including accrued and unpaid interest thereon) made by the
resigning or removed Swing Line Lender.  From and after the effective date of
any such replacement or resignation, (x) any successor Swing Line Lender shall
have all the rights and obligations of a Swing Line Lender under this Agreement
with respect to Swing Line Loans made thereafter and (y) references herein to
the term “Swing Line Lender” shall be deemed to refer to such successor or to
any previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.

Section 2.08. Letters of Credit.

(a) During the Revolving Commitment Period, subject to the terms and conditions
hereof, each Issuing Bank agrees to issue Letters of Credit (or amend, renew or
extend outstanding Letters of Credit), in a form approved by such Issuing Bank,
for the account of the Borrowers in the aggregate amount up to but not exceeding
the Letter of Credit Sublimit; provided that Deutsche Bank AG New York Branch,
shall be deemed to be the issuer of any Existing Letters of Credit; provided,
further, that (i) each Letter of Credit shall be denominated in Dollars; (ii)
after giving effect to such issuance (or

64

--------------------------------------------------------------------------------

 

amendment, renewal or extension), in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect;
(iii) after giving effect to such issuance (or amendment, renewal or extension),
in no event shall (x) the aggregate Letter of Credit Usage of all Issuing Banks
exceed the Letter of Credit Sublimit then in effect, (y) in the event that UBS
AG, Stamford Branch, is the applicable Issuing Bank, the Letter of Credit Usage
of UBS AG, Stamford Branch, exceed $3,000,000, and (z) in the event that
Deutsche Bank AG New York Branch, is the applicable Issuing Bank, the Letter of
Credit Usage of Deutsche Bank AG New York Branch, exceed $2,000,000; (iv) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (A) five (5) Business Days prior to the latest Revolving Commitment
Termination Date (provided that the expiration date of a standby Letter of
Credit may be later than five (5) Business Days prior to the latest Revolving
Commitment Termination Date if the Borrowers have, on or before the date that is
five (5) Business Days prior to the latest Revolving Commitment Termination
Date, posted Cash Collateral to the Collateral Agent in an amount equal to 102%
of the amount available for drawing with respect to such Letter of Credit) and
(B) the date which is one year from the date of issuance of such standby Letter
of Credit unless consented to by the relevant Issuing Bank; and (v) in no event
shall any commercial Letter of Credit (A) have an expiration date later than the
earlier of (1) five (5) Business Days prior to the latest Revolving Commitment
Termination Date (provided that the expiration date of a commercial Letter of
Credit may be later than five (5) Business Days prior to the latest Revolving
Commitment Termination Date if the Borrowers have, on or before the date that is
five (5) Business Days prior to the Maturity Date applicable to the Revolving
Loans or, if applicable, the Latest Maturity Date, posted Cash Collateral to the
Collateral Agent in an amount equal to 102% of the amount available for drawing
with respect to such Letter of Credit) and (2) the date which is one year from
the date of issuance of such commercial Letter of Credit unless consented to by
the relevant Issuing Bank or (B) be issued if such commercial Letter of Credit
is otherwise unacceptable to the relevant Issuing Bank in its reasonable
discretion.  Subject to the foregoing, the relevant Issuing Bank may agree that
a standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each, unless such Issuing Bank elects
in writing to the Borrowers not to extend for any such additional period;
provided that the restriction in subclause (iv)(A) of this Section 2.08(a) shall
continue to apply and no Issuing Bank shall extend any such Letter of Credit if
it has received written notice that an Event of Default has occurred and is
continuing at the time such Issuing Bank must elect to allow such extension.  No
Issuing Bank shall at any time be obligated to issue, amend, renew or extend any
Letter of Credit hereunder if such issuance, amendment, renewal or extension
would conflict with, or cause such Issuing Bank to exceed any limits imposed by,
any applicable Requirement of Law.

(b) Notice of Issuance.  Whenever any Borrower desires the issuance of a Letter
of Credit (or amendment, renewal or extension of a Letter of Credit), the
Borrower Representative shall deliver to the Administrative Agent and the
relevant Issuing Bank an Issuance Notice no later than 1:00 p.m., New York City
time, at least three (3) Business Days, or in each case such shorter period as
may be agreed to by such Issuing Bank in any particular instance, in advance of
the proposed date of issuance (or amendment, renewal or extension).  The
Borrower Representative (on behalf of the relevant Borrower) also shall submit a
letter of credit application on the relevant Issuing Bank’s standard form in
connection with any request for a Letter of Credit (or amendment, renewal or
extension of a Letter of Credit).  Such Issuance Notice and/or letter of credit
application shall be accompanied by any documents and information pertaining to
such request as the relevant Issuing Bank may reasonably request, including,
without limitation, documentary and other evidence of the proposed beneficiary’s
identity to enable such Issuing Bank to verify the beneficiary’s identity or to
comply with Section 326 of the USA PATRIOT Act and any other applicable
Requirement of Law.  Upon satisfaction or waiver of the conditions set forth in
Section 4.02 the relevant Issuing Bank shall issue the requested Letter of
Credit (or amendment, renewal or extension of a Letter of Credit) only in
accordance with such Issuing Bank’s standard operating procedures, and subject
to the receipt of the applicable fees set forth in Section 2.13(c)(ii).  Upon
the issuance of any Letter of Credit (or amendment, renewal or extension of a
Letter of Credit), the relevant

65

--------------------------------------------------------------------------------

 

Issuing Bank shall promptly notify the Administrative Agent of such issuance (or
amendment, renewal or extension) and the Administrative Agent shall promptly
notify each Lender with a Revolving Commitment of such issuance (or amendment,
renewal or extension), which notice by Administrative Agent shall be accompanied
by a copy of such Letter of Credit (or amendment, renewal or extension of a
Letter of Credit) and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.08(e).  The Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders hereby acknowledge and
agree that all Existing Letters of Credit shall constitute Letters of Credit
under this Agreement on and after the Closing Date with the same effect as if
such Existing Letters of Credit were issued by Deutsche Bank AG New York Branch,
as the Issuing Bank, at the request of the Borrowers on the Closing Date.

(c) Responsibility of the Relevant Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Bank that issued the
relevant Letter of Credit shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.  As between the Borrowers and the Issuing
Banks, the Borrowers assume all risks of the acts and omissions of, or misuse of
the Letters of Credit issued by the Issuing Banks by, the respective
beneficiaries of such Letters of Credit; provided that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against such beneficiaries at law or under any other
agreement.  In furtherance and not in limitation of the foregoing, no Issuing
Bank shall be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of, or any drawing under, any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged other than to confirm such
documents comply with the terms of such Letter of Credit; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
such Letter of Credit to comply fully with any conditions required in order to
draw upon such Letter of Credit; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Bank, including any act by a Governmental Authority and fluctuation in currency
exchange rates; none of the above shall affect or impair, or prevent the vesting
of, any of an Issuing Bank’s rights or powers hereunder; provided, in each case,
that any damages suffered shall not have been caused by the relevant Issuing
Bank’s (x) gross negligence, bad faith or willful misconduct or (y) willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of documents strictly complying with the
terms and conditions of a Letter of Credit, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(d) Reimbursement by the Borrowers of Amounts Drawn or Paid Under Letters of
Credit.  In the event the Issuing Bank of the relevant Letter of Credit has
determined to honor a drawing under such Letter of Credit and make an LC
Disbursement, it shall promptly notify the Borrower Representative and the
Administrative Agent by telephone (confirmed in writing by facsimile or other
electronic transmission (including “.pdf” or “.tif”)), and the Borrowers shall
reimburse such Issuing Bank on or before the second Business Day immediately
following the date such notice is received (or, if such notice is prior to 10:00
a.m., New York City time, on or before the first Business Day immediately
following the date such notice is received) (the “Reimbursement Date”) an amount
equal to such LC Disbursement in

66

--------------------------------------------------------------------------------

 

same day funds; provided that, (i) any failure to give or delay in giving such
notice shall not relieve the Borrowers of their obligation to reimburse such
Issuing Bank with respect to any LC Disbursement, (ii) unless the Borrowers
shall reimburse such LC Disbursement in full on the Reimbursement Date, the
unpaid amount thereof shall bear interest, for each day from and including the
Reimbursement Date to but excluding the date that the Borrowers reimburse such
LC Disbursement (or the date such LC Disbursement is reimbursed with proceeds of
Loans, as applicable), at the rate per annum then applicable to the Initial
Revolving Loans (or, to the extent of the participation in such LC Disbursement
by any Revolving Lenders of another Class, the rate per annum then applicable to
the Revolving Loans of such other Class) that are ABR Loans; provided that if
the Borrowers fail to reimburse such LC Disbursement when due as provided above,
then Section 2.14(c) shall apply, and (iii) interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment, and
shall be payable on the date on which the Borrowers are required to reimburse
the applicable LC Disbursement in full (and, thereafter, on demand).  Anything
contained herein to the contrary notwithstanding, (i) unless the Borrower
Representative shall have notified the Administrative Agent and the relevant
Issuing Bank prior to 12:00 p.m., New York City time, on the day immediately
preceding the applicable Reimbursement Date that the Borrowers intend to
reimburse such Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrowers shall be deemed to
have given a timely Borrowing Request to the Administrative Agent requesting
Lenders with Revolving Commitments to make Revolving Loans that are ABR Loans on
the Reimbursement Date in an amount equal to the amount of such honored drawing,
and (ii) subject to satisfaction or waiver of the conditions specified in
Section 4.02.  Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are ABR Loans in an amount equal to the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the relevant Issuing Bank for the amount of
such honored drawing; and provided, further, if for any reason proceeds of
Revolving Loans are not received by such Issuing Bank on the Reimbursement Date
in an amount equal to the amount of such honored drawing, the Borrowers shall
reimburse such Issuing Bank, on demand, in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received.  Nothing in this Section 2.08(d) shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
Borrowers shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.08(d).

(e) Lenders’ Purchase of Participations in Letters of Credit.  Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the relevant Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Applicable
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder.  In the
event that the Borrowers shall fail for any reason to reimburse the relevant
Issuing Bank as provided in Section 2.08(d), such Issuing Bank shall promptly
notify the Administrative Agent and the Administrative Agent shall promptly
notify each Lender with a Revolving Commitment of the unreimbursed amount of
such honored drawing and of such Lender’s respective participation therein based
on such Lender’s Applicable Percentage of the Revolving Commitments.  Each
Lender with a Revolving Commitment shall make available to the Administrative
Agent, for the account of the relevant Issuing Bank, an amount equal to the
amount of its respective participation, in same day funds, at the office of the
Administrative Agent, not later than 12:00 noon, New York City time, on the
first Business Day after the date notified by such Issuing Bank.  In the event
that any Lender with a Revolving Commitment fails to make available to the
Administrative Agent on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this

67

--------------------------------------------------------------------------------

 

Section 2.08(e), the relevant Issuing Bank shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the rate
customarily used by such Issuing Bank for the correction of errors among banks
and thereafter at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.   In the event the relevant Issuing Bank shall have
been reimbursed by other Lenders pursuant to this Section 2.08(e) for all or any
portion of any drawing honored by such Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.08(e) with respect to such honored drawing
such Lender’s Applicable Percentage of all payments subsequently received by
such Issuing Bank from the Borrowers in reimbursement of such honored drawing
when such payments are received.  Any such distribution shall be made to a
Lender at its primary address set forth in such Lender’s Administrative
Questionnaire or at such other address as such Lender may request.

(f) Obligations Absolute.  The obligations of the Borrowers to reimburse any
Issuing Bank for drawings honored under the Letters of Credit issued by such
Issuing Bank and to repay any Revolving Loans made by Lenders pursuant to
Section 2.08(d) and the obligations of Lenders under Section 2.08(e) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms hereof under all circumstances, including any of the following
circumstances:  (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
the Borrowers or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any relevant Issuing Bank, any Lender or any other Person or, in
the case of a Lender, against the Borrowers, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between any Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by any Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not comply with the terms of such Letter of Credit; (v) any adverse
change in the business, operations, properties, assets or financial condition of
Holdings or any of its Subsidiaries; (vi) any breach hereof or of any other Loan
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing or (viii) the fact
that an Event of Default or a Default shall have occurred and be continuing;
provided, in each case, that payment by the relevant Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence, bad
faith or willful misconduct as determined by a final, non-appealable judgment of
a court of competent jurisdiction.

(g) Indemnification.  Without duplication of any obligations of the Borrowers
under Section 9.03(b), in addition to amounts payable as provided herein, the
Borrowers hereby agree to protect, indemnify, pay and save harmless each Issuing
Bank from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel) incurred by such Issuing Bank as a consequence, direct
or indirect, of (i) the issuance of any Letter of Credit by such Issuing Bank,
other than as a result of the gross negligence, bad faith or willful misconduct
of such Issuing Bank (or its Related Parties) or material breach of its
obligations when determining whether drafts and other documents presented under
a Letter of Credit issued by such Issuing Bank comply with the terms thereof as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (ii) the failure of any Issuing Bank to honor a drawing under
any such Letter of Credit issued by such Issuing Bank as a result of any act of
a Governmental Authority.  This Section 2.08(g) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

68

--------------------------------------------------------------------------------

 

(h) Resignation and Removal of an Issuing Bank.  An Issuing Bank may resign as
an Issuing Bank upon thirty (30) days’ prior written notice to the
Administrative Agent and the Borrower Representative; provided that there shall
be at least one Issuing Bank after giving effect to such resignation.  In
addition, the Borrowers may appoint additional Issuing Banks at any time upon
notice to the Administrative Agent.  An Issuing Bank may be replaced, or new
Issuing Banks added, at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank (provided that no consent of the
replaced Issuing Bank will be required if the replaced Issuing Bank has no
Letter of Credit Usage outstanding) and the successor or new Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank or appointment of new Issuing Bank.  At the time any such
replacement or resignation shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank.  From and
after the effective date of any such replacement or resignation or appointment,
(i) any successor or new Issuing Bank shall have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or new Issuing Bank or to any previous Issuing
Bank, or to such successor or new Issuing Bank and all previous Issuing Banks,
as the context shall require.  After any replacement or resignation of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto to
the extent that Letters of Credit issued by it remain outstanding and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.  In connection with the appointment of a successor or
additional Issuing Bank hereunder, the Borrowers, the Administrative Agent and
such additional Issuing Bank may enter into such amendments to this Agreement
and the other Loan Documents as the Borrowers and the Administrative Agent shall
reasonably agree, and without the consent of any Lender or any other Person, to
add such new or successor Issuing Bank as an Issuing Bank hereunder, including,
without limitation, to reflect there being more than one Issuing Bank hereunder
and to reflect such new or successor Issuing Bank’s administrative requirements.

(i) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, modify, extend, renew or increase any Letter of Credit
unless it is satisfied that the participations in any existing Letters of Credit
as well as the new, amended, modified, extended, renewed or increased Letter of
Credit has been or will be fully allocated among the Non-Defaulting Lenders in a
manner consistent with Section 2.22(a)(iii) and such Defaulting Lender shall not
participate therein or, if not so reallocated, such Defaulting Lender’s
participation has been or will be fully Cash Collateralized in accordance with
Section 2.22(d).

(j) Conflict with Letter of Credit Application.  Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict or inconsistency
between the terms of this Agreement and the terms of any Issuance Notice, letter
of credit applications, reimbursement agreements or similar agreements, the
terms of this Agreement shall control.

(k) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower Representative when a Letter of Credit
is issued, (i) the rules of the International Standby Practices shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.  

Section 2.09. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Class and Type specified in the
applicable Borrowing Request (except with respect to a Swing Line Loan, which
can be made and maintained as an ABR Borrowing only) and, in the case of a LIBO
Rate Borrowing, shall have an initial Interest Period as

69

--------------------------------------------------------------------------------

 

specified in such Borrowing Request.  Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBO Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.09.  The Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders, based upon their
Applicable Percentages and the Loans comprising each such portion shall be
considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.09, the Borrower
Representative shall notify the Administrative Agent of such election either by
delivering an irrevocable Interest Election Request in writing (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”))
signed by a Responsible Officer of the Borrower Representative or by telephone,
in either case, by the time that a Borrowing Request would be required under
Section 2.03 or Section 2.06 (as applicable), if the Borrower Representative was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or other electronic transmission (including “.pdf” or “.tif”) to the
Administrative Agent of a written Interest Election Request signed by a
Responsible Officer of the Borrower Representative.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 or Section 2.05 (as
applicable):

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower Representative shall be deemed
to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a LIBO Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a LIBO Rate Borrowing with an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBO Rate

70

--------------------------------------------------------------------------------

 

Borrowing and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to
an ABR Borrowing at the end of the then-current Interest Period applicable
thereto.

Section 2.10. Termination or Reduction of Commitments.

(a) The Term Loan Commitments existing on the Closing Date shall automatically
terminate upon the making of the Term Loans on the Closing Date.

(b) The Revolving Commitments shall automatically terminate on the Revolving
Commitment Termination Date.

(c) The Borrowers may from time to time, upon written notice by the Borrower
Representative to the Administrative Agent, terminate or permanently reduce the
Commitments of any Class; provided that (i) any such notice shall be received by
the Administrative Agent three (3) Business Days prior to the date of
termination or reduction (or such later time as shall be acceptable to the
Administrative Agent) and (ii) any such partial reduction shall be in an
aggregate amount equal to $1,000,000 or any whole multiple of $250,000 in excess
thereof, and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess.  Each such notice shall be irrevocable and shall
specify the termination or reduction date and the amount and Class of the
Commitments to be terminated or reduced; provided that such notice may be
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by the Borrower Representative (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

Section 2.11. Repayment of Loans; Evidence of Debt.

(a) Each Borrower jointly and severally hereby unconditionally promises to repay
the outstanding Initial Term Loans to the Administrative Agent for the account
of each Lender (i) on the last Business Day of each March, June, September and
December prior to the Term Loan Maturity Date (each such date being referred to
as a “Loan Installment Date”), commencing on the last Business Day of September
2016, in each case in an amount equal to $987,500 (as such payments may be
reduced from time to time as a result of the application of prepayments in
accordance with Section 2.12 and Section 9.05(g) or increased as a result of any
increase in the amount of such Initial Term Loans pursuant to Section 2.23(a)),
and (ii) on the Term Loan Maturity Date, the remainder of the principal amount
of the Initial Term Loans outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.  In the event that any Incremental Term Loans are made
on an Increased Amount Date, the Borrowers shall repay such Incremental Term
Loans on the dates and in the amounts set forth in the applicable Incremental
Assumption Agreement.  The Borrowers shall repay any Extended Term Loans and any
Replacement Term Loans on the dates and in the amounts specified in the
applicable Extension Offer or Refinancing Amendment, as the case may be.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and

71

--------------------------------------------------------------------------------

 

payable from the Borrowers to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.11 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any manifest error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement;
provided, further, that in the event of any inconsistency between the accounts
maintained by the Administrative Agent pursuant to paragraph (c) of this Section
2.11 and any Lender’s records, the accounts of the Administrative Agent shall
govern.

(e) Any Lender may request that Loans made by it be evidenced by a Promissory
Note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered
assigns.  Thereafter, the Loans evidenced by such Promissory Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.05)
be represented by one or more Promissory Notes in such form payable to the payee
named therein and its registered assigns.

Section 2.12. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(ii) of this Section 2.12,
the Borrowers shall have the right at any time and from time to time to prepay
any Borrowing of Loans in whole or in part without premium or penalty (other
than as set forth in and subject to Sections 2.13(e) and 2.17). Each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages.

(ii) The Borrower Representative shall notify the Administrative Agent by
telephone (confirmed in writing) of any prepayment under this Section 2.12(a)(i)
in the case of prepayment of a LIBO Rate Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York
City time, one Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other transactions, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of a Borrowing of the same Type as
provided in Section 2.02(c).  Each prepayment of Term Loans made pursuant to
this Section 2.12(a) shall be applied against the remaining scheduled
installments of principal due in respect of the Term Loans in the manner
specified by the Borrowers or, if not so specified on or prior to the date of
such optional prepayment, in direct order of maturity.

(b) Mandatory Prepayments.  

(i) If for any reason the Total Revolving Exposure exceeds the amount of the
Revolving Commitments then in effect, the Borrowers shall prepay Swing Line
Loans, prepay Revolving Loans and/or Cash Collateralize the Letters of Credit in
an aggregate amount equal to such excess as promptly as practicable but in any
event within one (1) Business Day of written notice thereof.  

72

--------------------------------------------------------------------------------

 

(ii) No later than the fifth Business Day after the date on which the financial
statements with respect to each Fiscal Year of the Borrowers are required to be
delivered pursuant to Section 5.01(c), commencing with the Fiscal Year ending
December 31, 2017, the Borrowers shall prepay outstanding Term Loans in an
aggregate principal amount equal to (A) 50% of Excess Cash Flow for the Fiscal
Year then ended, minus (B) at the option of the Borrowers, (x) the aggregate
principal amount of any Term Loans, Revolving Loans, Additional Term Loans or
Additional Revolving Loans (or any Refinancing Indebtedness in respect of any of
the foregoing) prepaid pursuant to Section 2.12(a), (y) the aggregate principal
amount of any loans or incremental loans (or any “Refinancing Indebtedness” (as
defined in the Second Lien Term Loan Agreement) in respect of any of the
foregoing) under any Second Lien Facility prepaid pursuant to Section 2.12(a) of
the Second Lien Term Loan Agreement (or equivalent provision under any other
document governing any Second Lien Facility) (to the extent such voluntary
prepayments under the Second Lien Facility are permitted by the terms of this
Agreement) and (z) purchases of Term Loans by the Borrowers and their respective
Subsidiaries pursuant to Section 9.05(g) of this Agreement (and purchases of
term loans by the Borrowers and their respective Subsidiaries pursuant to
Section 9.05(g) of the Second Lien Term Loan Agreement (in each case, limited to
the aggregate amount actually paid in Cash), in each of preceding clauses (x),
(y) and (z), prior to the date any payment pursuant to this Section 2.12(b)(ii)
is due and payable, excluding any such optional prepayments made during such
Fiscal Year that were deducted from the calculation of “Excess Cash Flow”
pursuant to clause (b)(ii) of the definition thereof and reduced the amount
required to be prepaid pursuant to this Section 2.12(b)(ii) in the prior Fiscal
Year (in the case of any such revolving loans prepaid as described under clause
(x), to the extent accompanied by a permanent reduction in the relevant
commitment, and in the case of all such prepayments described under clauses (x),
(y) and (z) to the extent that such prepayments were not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness) of the
Borrowers or their respective Subsidiaries); provided that (1) such percentage
of Excess Cash Flow pursuant to clause (A) above shall be reduced to 25% of
Excess Cash Flow if the First Lien Net Leverage Ratio calculated on a Pro Forma
Basis as of the last day of such Fiscal Year (but without giving effect to the
payment required hereby) shall be less than or equal to 3.75 to 1.00, but
greater than 3.25 to 1.00 and (2) such prepayment shall not be required if the
First Lien Net Leverage Ratio calculated on a Pro Forma Basis as of the last day
of such Fiscal Year (but without giving effect to the payment required hereby)
shall be less than or equal 3.25 to 1.00.

(iii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of $5,000,000 in the aggregate in any Fiscal Year, the
Borrowers shall apply an amount equal to 100% of the Net Proceeds or Net
Insurance/Condemnation Proceeds received with respect thereto in excess of such
thresholds to prepay outstanding Term Loans; provided that if prior to the date
any such prepayment is required to be made, the Borrower Representative notifies
the Administrative Agent of the Borrowers’ intention to reinvest such Net
Proceeds or Net Insurance/Condemnation Proceeds in assets used or useful in the
business of the Borrowers or any of their respective Subsidiaries (other than
Cash or Cash Equivalents, except to the extent acquired in connection with an
acquisition or another Investment in another Person permitted under this
Agreement), then so long as no Event of Default then exists, the Borrowers shall
not be required to make a mandatory prepayment under this clause (iii) in
respect of such Net Proceeds or Net Insurance/Condemnation Proceeds to the
extent such Net Proceeds or Net Insurance/Condemnation Proceeds are so
reinvested within 12 months following receipt thereof, or if the Borrowers or
any of their respective Subsidiaries has entered into a binding contract to so
reinvest such Net Proceeds or Net Insurance/Condemnation Proceeds during such
12-month period and such Net Proceeds or Net Insurance/Condemnation Proceeds are
so reinvested within six months after the expiration of such 12-month period;
provided, however, that if any Net Proceeds or Net Insurance/Condemnation
Proceeds have not been so reinvested prior to the expiration of the applicable
period, the Borrowers shall promptly prepay the Term Loans with the Net Proceeds
or Net Insurance/Condemnation Proceeds not so reinvested as set forth above
(without regard to the immediately preceding proviso).

73

--------------------------------------------------------------------------------

 

(iv) In the event that the Borrowers or any of their respective Subsidiaries
shall receive Net Proceeds from the issuance or incurrence of Indebtedness of
the Borrowers or any of their respective Subsidiaries (other than with respect
to Indebtedness permitted under Section 6.01, except to the extent constituting
(x) Refinancing Indebtedness incurred to refinance all or a portion of the Term
Loans pursuant to Section 6.01(o), (y) Incremental Loans incurred to refinance
all or a portion of the Term Loans pursuant to Section 2.23(a)(C) or (z)
Replacement Term Loans incurred to refinance Term Loans in accordance with the
requirements of Section 9.02(c)), the Borrowers shall, substantially
simultaneously with (and in any event not later than the Business Day
immediately following) the receipt of such Net Proceeds by such Borrower or such
Subsidiary, apply an amount equal to 100% of such Net Proceeds to prepay
outstanding Term Loans.

(v) Notwithstanding any provision under this Section 2.12(b) to the contrary,
(A) any amounts that would otherwise be required to be paid by a Borrower
pursuant to Section 2.12(b)(ii), (iii) or (iv) above shall not be required to be
so prepaid to the extent any such Excess Cash Flow is generated by a Foreign
Subsidiary, such Prepayment Asset Sale is consummated by a Foreign Subsidiary,
such Net Insurance/Condemnation Proceeds are received by a Foreign Subsidiary or
such Indebtedness is incurred by a Foreign Subsidiary, as the case may be, for
so long as the repatriation to the U.S. of any such amounts would be prohibited
under any Requirement of Law (the Borrowers hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all actions commercially
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow is permitted under the
applicable Requirement of Law, such repatriation will be immediately effected
and such repatriated Net Proceeds, Net Insurance/Condemnation Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two Business Days
after such repatriation) applied (net of additional Taxes (including Tax
Distributions) payable or reserved against as a result thereof) to the repayment
of the Term Loans pursuant to this Section 2.12(b) to the extent provided
herein; and (B) if such Borrower and the Subsidiaries determine in good faith
that the repatriation to the U.S. of any amounts required to mandatorily prepay
the Term Loans pursuant to Section 2.12(b)(ii), (iii) or (iv) above would result
in material adverse tax consequences, taking into account any foreign tax credit
or benefit actually realized in connection with such repatriation (such amount,
a “Restricted Amount”), as reasonably determined by the Borrowers, the amount
such Borrower shall be required to mandatorily prepay pursuant to
Section 2.12(b)(ii), (iii) or (iv) above, as applicable, shall be reduced by the
Restricted Amount until such time as it may repatriate to the U.S. such
Restricted Amount without incurring such material and adverse tax liability;
provided that the Borrowers shall use commercially reasonable efforts to
eliminate such material adverse tax consequences in order to much such
prepayment; provided, further, that, in the case of this clause (B), on or
before the date on which any Net Proceeds or Net Insurance/Condemnation Proceeds
so retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.12(b) (x) the Borrowers shall apply an
amount equal to such Net Proceeds or Net Insurance/Condemnation Proceeds to such
reinvestments or prepayments as if such Net Proceeds or Net
Insurance/Condemnation Proceeds had been received by such Borrower rather than
such Foreign Subsidiary, less the amount of additional Taxes (including Tax
Distributions) that would have been payable or reserved against it if such Net
Proceeds or Net Insurance/Condemnation Proceeds had been repatriated to the U.S.
by such Foreign Subsidiary or (y) such Excess Cash Flow, Net Proceeds or Net
Insurance/Condemnation Proceeds are applied to the repayment of Indebtedness of
a Foreign Subsidiary; provided, further, that to the extent that the
repatriation of any Net Proceeds, Net Insurance/Condemnation Proceeds or Excess
Cash Flow from such Foreign Subsidiary would no longer have a material adverse
tax consequence, an amount equal to the Net Proceeds, Net Insurance/Condemnation
Proceeds or Excess Cash Flow, as applicable, not previously applied pursuant to
preceding clauses (x) and (y), shall be promptly applied to the repayment of the
Term Loans pursuant to this Section 2.12(b) as otherwise required above (without
regard to this clause (v)).

74

--------------------------------------------------------------------------------

 

(vi) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Term Loans required to be made by the Borrowers pursuant to this
Section 2.12(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds” and such
Lenders, “Declining Lenders”) in which case such Declined Proceeds shall first
be offered to the Lenders which are not Declining Lenders; provided that in the
event any such Lenders elect to decline receipt of such Declined Proceeds, the
remaining amount thereof shall applied to any mandatory prepayments required
under Section 2.12(b) of the Second Lien Term Loan Agreement (or equivalent
provision under any other document governing any Second Lien Facility) and any
mandatory prepayments required with respect to any “Incremental Term Loans”,
“Extended Term Loans” and/or “Replaced Term Loans” (in each case, as defined
under the Second Lien Term Loan Agreement or any equivalent term under any
documentation governing any Second Lien Facility); provided, further, that in
the event any lenders under any Second Lien Facility elect to decline receipt of
such Declined Proceeds in accordance with the terms of the Second Lien Term Loan
Agreement (or any documentation governing any Second Lien Facility), any amount
remaining after such Declined Proceeds are then re-offered to the lenders under
such Second Lien Facility that did not initially elect to decline receipt of
such Declined Proceeds may be retained by the Borrowers and shall be added to
the calculation of the Available Amount; provided, further, that, for the
avoidance of doubt, no Lender may reject any prepayment made under Section
2.12(b)(iv) above to the extent constituting Refinancing Indebtedness incurred
to refinance all or a portion of the Loans pursuant to Section 6.01(o) or
Replacement Term Loans incurred to refinance Loans in accordance with the
requirements of Section 9.02(c).  If a Lender fails to deliver a notice of
election declining receipt of its Applicable Percentage of such mandatory
prepayment to the Administrative Agent within the time frame specified above,
any such failure will be deemed to constitute an acceptance of such Lender’s
Applicable Percentage of the total amount of such mandatory prepayment of Term
Loans.

(vii) Except as otherwise provided in any Refinancing Amendment, Incremental
Facility or replacement facility pursuant to Section 9.02(c), each prepayment of
Term Loans pursuant to this Section 2.12(b) shall be applied ratably to each
Class of Term Loans then outstanding (provided that any prepayment of Term Loans
with the Net Proceeds of any Refinancing Indebtedness, Incremental Term Facility
or Replacement Term Loans pursuant to Section 9.02(c) shall be applied to the
applicable Class of Term Loans being refinanced or replaced).  With respect to
each Class of Term Loans, all accepted prepayments under this Section 2.12(b)
shall be applied against the next four (4) scheduled installments of principal
due in respect of such Term Loans and then to the remaining scheduled
installments of principal due in respect of such Term Loans pro rata against all
such scheduled installments of principal based upon the respective amounts
thereof, and each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentage, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are LIBO Rate Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrowers pursuant to Section 2.17.  Any prepayment of Initial Term Loans made
on or prior to the date that is 6 months after the Closing Date pursuant to
Section 2.12(b)(iv) as part of a Repricing Transaction shall be accompanied by
the fee set forth in Section 2.13(e).

(viii) The Borrowers shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12(b), a certificate signed by a
Responsible Officer of the Borrower Representative setting forth in reasonable
detail the calculation of the amount of such prepayment.  Each such certificate
shall specify the Borrowings being prepaid and the principal amount of each
Borrowing (or portion thereof) to be prepaid.  Prepayments shall be accompanied
by accrued interest as required by Section 2.14.  All prepayments of Borrowings
under this Section 2.12(b) shall be subject to Section 2.16, but shall otherwise
be without premium or penalty; provided that any prepayments under clause (iv)
above as part of a Repricing Transaction shall be subject to Section 2.13(e).

75

--------------------------------------------------------------------------------

 

(ix) Notwithstanding the foregoing in this Section 2.12(b), if, at the time the
Borrowers are also required to make a prepayment under Section 2.12(b)(ii) or
Section 2.12(b)(iii),  the Borrowers are also required to offer to repurchase or
offer to prepay any other Indebtedness secured on a pari passu basis (or any
Refinancing Indebtedness in respect thereof that is secured on a pari passu
basis with the Obligations) pursuant to the terms of the documentation governing
such Indebtedness with Excess Cash Flow or Net Proceeds or Net
Insurance/Condemnation Proceeds (such Indebtedness (or Refinancing Indebtedness
in respect thereof) required to be offered to be so repurchased or prepaid, the
“Other Applicable Indebtedness”), then the Borrowers may apply such Excess Cash
Flow or such Net Proceeds or Net Insurance/Condemnation Proceeds, as applicable,
on a pro rata basis to the prepayment of the Term Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; provided, further, that the portion
of such Excess Cash Flow or such Net Proceeds or Net Insurance/Condemnation
Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Excess Cash Flow or such Net Proceeds or Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Excess Cash Flow or such Net Proceeds or Net Insurance/Condemnation
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof), and the amount of prepayment of the Term Loans that would have
otherwise been required pursuant to Section 2.12(b)(ii) or Section 2.12(b)(iii),
as applicable, shall be reduced accordingly; provided, further, that to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly (and in
any event within five (5) Business Days after the date of such rejection) be
applied to prepay the Term Loans in accordance with the terms hereof.

Section 2.13. Fees.

(a) The Borrowers agree to pay to the Administrative Agent, for its own account,
the agency and administration fees set forth in the Fee Letter, payable in the
amounts and at the times specified therein or as so otherwise agreed upon by the
Borrowers and the Administrative Agent, or such agency fees as may otherwise be
separately agreed upon by the Borrowers and the Administrative Agent in writing.

(b) The Borrowers agree to pay to the Revolving Lenders (other than Defaulting
Lenders) in arrears:

(i) commitment fees in Dollars equal to (A) the average of the daily difference
between (1) the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender for so long as such Lender is a Defaulting Lender) and (2) the
aggregate principal amount of (x) all outstanding Revolving Loans (for the
avoidance of doubt, excluding Swing Line Loans) plus (y) the aggregate Letter of
Credit Usage of all Issuing Banks, times (B) the applicable Revolving Facility
Commitment Fee; and

(ii) letter of credit fees in Dollars equal to (A) the Applicable Rate for
Revolving Loans that are LIBO Rate Loans, times (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.13(b) shall be paid to the Administrative
Agent at its principal office and upon receipt, the Administrative Agent shall
promptly distribute to each Class of Revolving Lenders

76

--------------------------------------------------------------------------------

 

the fees due in respect of the Commitments of such Class by distributing to each
Lender its Applicable Percentage of the distribution due to such Lender’s Class.

(c) The Borrowers agree to pay directly to each Issuing Bank, for its own
account, the following fees in Dollars:

(i) a fronting fee equal to 0.125% per annum or such lesser amount as such
Issuing Bank shall agree, times the average aggregate daily maximum amount
available to be drawn under all Letters of Credit (determined as of the close of
business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
renewal, transfer or payment of a Letter of Credit as are in accordance with the
relevant Issuing Bank’s standard schedule for such charges and as in effect at
the time of such issuance, amendment, renewal, transfer or payment, as the case
may be.

(d) All fees referred to in Section 2.13(b) and Section 2.13(c)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December during the Revolving Commitment Period,
commencing on the first such date to occur after the Closing Date, and on the
Revolving Commitment Termination Date.  Letter of Credit fees payable pursuant
to Section 2.14(c) shall be paid on the last Business Day of each March, June,
September and December.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent.  Fees paid
shall not be refundable under any circumstances except as otherwise provided in
the Fee Letter.

(e) In the event that, on or prior to the date that is 6 months after the
Closing Date, any Borrower or any of their respective subsidiaries (x) prepays,
refinances, substitutes or replaces any Initial Term Loans in connection with a
Repricing Transaction (including, for the avoidance of doubt, any prepayment
made pursuant to Section 2.12(b)(iv) that constitutes a Repricing Transaction),
or (y) effects any amendment, amendment and restatement or other modification of
the Loan Documents, modification or waiver of, or consent under, this Agreement
resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each of the applicable Lenders,
(I) in the case of clause (x), a premium of 1.00% of the aggregate principal
amount of the Initial Term Loans so prepaid, repaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the Initial Term Loans that are the subject of
such Repricing Transaction outstanding immediately prior to such amendment,
modification, waiver or consent.  All such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

Section 2.14. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or LC Disbursement or any fee payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, or, upon
the occurrence and during the continuance of an Event of Default pursuant to
Section 7.01(a), Section 7.01(f) or Section 7.01(g), any such overdue amount
shall bear interest, to the fullest extent permitted by law, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal or interest of any Loan or LC Disbursement, 2.0% plus the

77

--------------------------------------------------------------------------------

 

rate otherwise applicable to such Loan or LC Disbursement as provided in the
preceding paragraphs of this Section 2.14 or (ii) in the case of any other
amount, 2.0% plus the rate applicable to Loans that are ABR Loans as provided in
paragraph (a) of this Section 2.14.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the Maturity Date or, if applicable, the
Latest Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.14 shall be payable on written demand, (ii) in
the event of any repayment or voluntary prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or voluntary prepayment and (iii) in the event of any conversion of
any LIBO Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate and/or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest
error.  Interest shall accrue on each Loan for the day on which the Loan is made
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.

Section 2.15. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, which the Administrative Agent agrees promptly to do, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing shall be ineffective and
such Borrowing shall be continued as, or converted to, an ABR Borrowing (in the
case of any conversion to an ABR Borrowing, on the last day of the Interest
Period applicable thereof, and (ii) if any Borrowing Request requests a LIBO
Rate Borrowing, such Borrowing shall be made as an ABR Borrowing.

Section 2.16. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate); or

78

--------------------------------------------------------------------------------

 

(ii) impose on any Lender, Swing Line Lender or Issuing Bank or the London
interbank market any other condition affecting this Agreement or LIBO Rate
Loans  or Letters of Credit made or issued by such Lender, Swing Line Lender or
Issuing Bank, as applicable; or

(iii) subject any Lender or the Administrative Agent, the Swing Line Lender or
any Issuing Bank to any Taxes (other than (A) Excluded Taxes and (B) Indemnified
Taxes imposed on or with respect to a payment made by or on account of any
obligation of any Loan Party under this Agreement) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Swing Line Lender or the Administrative Agent of making or maintaining
any LIBO Rate Loan or Swing Line Loan, as applicable (or of maintaining its
obligation to make such Loan or Swing Line Loan), to increase the cost to such
Issuing Bank of issuing or maintaining any Letter of Credit, or maintaining its
obligation to issue any Letter of Credit, or the cost to such Lender of
participating in any Letter of Credit or maintaining its obligation to
participate in any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, Swing Line Lender or the Administrative Agent
hereunder (whether of principal, interest or otherwise) in an amount deemed by
such Lender, Swing Line Lender, Issuing Bank or the Administrative Agent to be
material, then, within 30 days after the Borrowers’ receipt of the certificate
contemplated by paragraph (c) of this Section 2.16, the Borrowers will pay to
such Lender, Swing Line Lender, Issuing Bank or the Administrative Agent such
additional amount or amounts as will compensate such Lender, Swing Line Lender,
Issuing Bank or the Administrative Agent for such additional costs incurred or
reduction suffered; provided that the Borrowers shall not be liable for such
compensation if (x) the relevant Change in Law occurs on a date prior to the
date such Lender, Swing Line Lender, Issuing Bank or the Administrative Agent
becomes a party hereto or (y) the Lender invokes Section 2.21.

(b) If any Lender, Swing Line Lender or Issuing Bank determines that any Change
in Law regarding liquidity or capital requirements has or would have the effect
of reducing the rate of return on such Lender’s, Swing Line Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s, Swing Line Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender, Swing Line Loans made by the Swing Line Lender,
or the Letters of Credit issued by such Issuing Bank to a level below that which
such Lender, Swing Line Lender or Issuing Bank or such Lender’s, Swing Line
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s, Swing Line Lender’s or Issuing Bank’s holding company with
respect to capital adequacy), then within 30 days of receipt by the Borrowers of
the certificate contemplated by paragraph (c) of this Section the Borrowers will
pay to such Lender, Swing Line Lender or Issuing Bank, such additional amount or
amounts as will compensate such Lender, Swing Line Lender or Issuing Bank or
such Lender’s, Swing Line Lender’s or Issuing Bank’s holding company for any
such reduction suffered.

(c) A certificate of a Lender, the Swing Line Lender, an Issuing Bank or the
Administrative Agent setting forth the amount or amounts necessary to compensate
such Lender, the Swing Line Lender, Issuing Bank or the Administrative Agent or
such Lender’s holding company, as applicable, as specified in paragraphs (a) or
(b) of this Section 2.16 and setting forth in reasonable detail the manner in
which such amount or amounts was determined and certifying that such Lender, the
Swing Line Lender or Issuing Bank is generally charging such amounts to
similarly situated borrowers under comparable credit facilities shall be
delivered to the Borrowers and shall be conclusive absent manifest error.

79

--------------------------------------------------------------------------------

 

(d) Failure or delay on the part of any Lender, Swing Line Lender, Issuing Bank
or the Administrative Agent to demand compensation pursuant to this Section 2.16
shall not constitute a waiver of such Lender’s, Swing Line Lender’s or Issuing
Bank’s or the Administrative Agent’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender, Swing Line
Lender or Issuing Bank or the Administrative Agent pursuant to this Section 2.16
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender, Swing Line Lender or Issuing Bank or the Administrative
Agent notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender or the Administrative
Agent’s intention to claim compensation therefor; provided, further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.17. Break Funding Payments.  In the event of (a) the conversion or
payment or prepayment of any principal of any LIBO Rate Loan other than on the
last day of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise), (b) the failure to borrow,
convert, continue or prepay any LIBO Rate Loan on the date or in the amount
specified in any notice delivered pursuant hereto or (c) the assignment of any
LIBO Rate Loan of any Lender other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrowers pursuant to Section
2.20, then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event (other than loss of
profit).  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.17 and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 30 days after receipt
thereof.

Section 2.18. Taxes.

(a) Any and all payments made to the Administrative Agent, any Issuing Bank, the
Swing Line Lender or any Lender (as applicable) by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Loan Party) requires the deduction or withholding of any Tax from any
such payment by a Loan Party, then the applicable Loan Party shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
the applicable law; provided that to the extent a Loan Party is required to
deduct or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 2.18) the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any Lender (as
applicable) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, (ii) such Loan Party shall make such
deductions or withholdings and (iii) such Loan Party shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.  If at any time a Loan Party is required by applicable law
to make any such deduction or withholding from any sum payable hereunder, such
Loan Party shall promptly notify the relevant Lender, the Swing Line Lender, the
relevant Issuing Bank or Administrative Agent upon becoming aware of the same.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

80

--------------------------------------------------------------------------------

 

(c) Each Loan Party shall indemnify the Administrative Agent, each Issuing Bank,
the Swing Line Lender and each Lender within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Issuing Bank, the Swing Line Lender or such
Lender, as applicable, on or with respect to any payment by or any payment on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under  Section
2.18(a), but without duplication of any amounts already paid thereunder) and any
penalties or interest (other than any penalties or interest attributable to the
fraud, gross negligence or willful misconduct of the Administrative Agent or a
Lender), and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that if the Loan Party reasonably believes that such Taxes were not correctly or
legally asserted, the Administrative Agent, relevant Issuing Bank, the Swing
Line Lender or Lender, as applicable, will use reasonable efforts to cooperate
with the Loan Party to obtain a refund of such Taxes (which shall be repaid to
the Loan Party in accordance with Section 2.18(g)) so long as such efforts would
not, in the reasonable determination of the Administrative Agent, such Issuing
Bank, the Swing Line Lender or such Lender, result in any additional material
unreimbursed costs or expenses or be otherwise materially disadvantageous to it;
provided, further, that, the Loan Party shall not be required to compensate the
Administrative Agent or any Lender pursuant to this Section 2.18 for any amounts
incurred for which the Administrative Agent, such Issuing Bank, Swing Line
Lender or such Lender does not furnish written notice of such claim within six
months from the date on which the Administrative Agent or such Lender shall have
received notice from the relevant Governmental Authority that such amounts were
being asserted against the Administrative Agent or such Lender, as
applicable.  A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of an
Issuing Bank, Swing Line Lender or a Lender, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify, within 30 days after demand therefor,
(i) the Administrative Agent for any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent and any
Loan Party for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.05(c) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent and any Loan Party for any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or such Loan Party in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or such Loan Party
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent and the Loan Parties to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or such Loan Party to the Lender from any
other source against any amount due to the Administrative Agent or such Loan
Party under this paragraph (d).

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

81

--------------------------------------------------------------------------------

 

(f) Status of Lenders.  

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, on or prior to the date on which such
Lender becomes a Lender under this Agreement and at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other documentation reasonably
requested by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or by the taxing authority of any jurisdiction or reasonably
requested by the Borrowers or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or Administrative Agent that is not a Foreign Lender shall
deliver to the Borrowers and the Administrative Agent on or prior to the date on
which such Lender or Administrative Agent becomes a Lender or Administrative
Agent, as the case may be, under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), two executed copies of IRS Form W-9 (or any successor form) certifying
that such Lender or Administrative Agent, as the case may be, is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E (or any successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” under Section 881(c)(3)(A) of the Code, is not a
“10 percent shareholder” of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code, and is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E (or any
successor form); or

82

--------------------------------------------------------------------------------

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents (or any
successor forms) from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the exemption for portfolio interest under
Section 871(h) or Section 881(c) of the Code, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C) any Lender shall deliver to the Borrowers and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent) executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender or Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s or Administrative Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender and Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall promptly deliver to the Borrowers and the
Administrative Agent renewals, amendments or additional or successor forms,
properly completed and duly executed by such Lender or Administrative Agent,
together with any other certificate or statement of exemption required in order
to confirm or establish such Lender’s or Administrative Agent’s status or that
such Lender or Administrative Agent is entitled to an exemption from or
reduction in applicable tax.  If as a result of any Change in Law, regulation or
treaty, or in any official application or interpretation thereof applicable to
the payments made by or on behalf of any Loan Party or by the Administrative
Agent under any Loan Document or any change in an income tax treaty applicable
to any Lender or Administrative Agent, any Lender or Administrative Agent is
unable to submit to the Borrowers or the Administrative Agent any form or
certificate that such Lender or Administrative Agent is obligated to submit
pursuant to Section 2.18(f)(ii) or such Lender or Administrative Agent is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or Administrative Agent shall promptly notify the Borrower
Representative and Administrative Agent of such fact and the Lender or
Administrative Agent shall to that extent not be obligated to provide any such
form or certificate and will be entitled to withdraw or cancel any affected form
or certificate, as applicable.

83

--------------------------------------------------------------------------------

 

(g) If any party determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified pursuant to this Section
2.18 (including by the payment of additional amounts pursuant to this
Section 2.18), it shall pay over such refund to the indemnifying party (but only
to the extent of indemnity payments made, or additional amounts paid, under this
Section 2.18 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of such indemnified party (including any Taxes imposed
with respect to such refund) as is determined by such indemnified party in good
faith in its reasonable discretion, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying party, upon the request of such
indemnified party, agrees to repay the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority with respect to such refund) to such indemnified
party in the event such indemnified party is required to repay such refund to
such Governmental Authority.  This Section shall not be construed to require the
indemnified party to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Survival.  Each party’s obligations under this Section 2.18 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Swing Line Lender, the termination
of the Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

(i) Limitation.  No Loan Party shall be required under this Agreement or any
other Loan Document to make any additional payment with respect to Taxes if such
Taxes are Excluded Taxes.

Section 2.19. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) Except as specified in Section 2.18, the Borrowers shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or
reimbursement of drawings under Letters of Credit or Swing Line Loans or of
amounts payable under Sections 2.16, 2.17 or 2.18, or otherwise), without
set-off or counterclaim, and, unless otherwise specified, prior to 1:30 p.m. on
the date when due, in immediately available funds.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except that payments to be made directly to the
applicable Issuing Bank and Swing Line Lender as expressly provided herein and
payments pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  Except as provided in
Section 2.20, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans of a given Class, each payment
of the commitment fees, each reduction of the Commitments, and each conversion
of any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
(and of the same Class) shall be allocated pro rata among the Lenders in
accordance with their respective Applicable Percentages.  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.  All payments
hereunder shall be made in Dollars.  Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.  

84

--------------------------------------------------------------------------------

 

(b) All proceeds of Collateral received by the Administrative Agent after an
Event of Default has occurred and is continuing and all or any portion of the
Loans shall have been accelerated hereunder pursuant to Section 7.01, shall,
upon election by the Administrative Agent or at the direction of the Required
Lenders, be applied, first, on a pro rata basis, to pay any fees, indemnities or
expense reimbursements then due to the Administrative Agent, the Swing Line
Lender and any Issuing Bank from the Borrowers constituting Obligations, second,
on a pro rata basis, to pay any fees, indemnities or expense reimbursements then
due to the Lenders from the Borrowers constituting Obligations, third, to pay
interest due and payable in respect of any Loans or LC Disbursements, on a pro
rata basis, fourth, to prepay principal on the Loans, unreimbursed LC
Disbursements and to pay all Banking Services Obligations that constitute
Secured Obligations and all Secured Hedging Obligations, on a pro rata basis
among the Secured Parties, fifth, to pay an amount to the Administrative Agent
equal to 102% of the aggregate Letter of Credit Usage of all Issuing Banks
(minus the amount then on deposit in the LC Collateral Account) on such date, to
be held in the LC Collateral Account as Cash collateral for such Obligations,
sixth, to the payment of any other Secured Obligation (other than contingent
indemnification obligations for which no claim has yet been made) due to the
Administrative Agent, any Lender or any other Secured Party on a pro rata basis,
seventh, as provided for under the Intercreditor Agreement and eighth, to the
Borrowers, as the Borrowers shall direct, or to such other Person lawfully
entitled thereto.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements of any Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans or LC Disbursements of such Class and accrued interest thereon than the
proportion received by any other Lender with Loans of such Class, then the
Lender receiving such greater proportion shall purchase (for Cash at face value)
participations in the Loans  and participations in LC Disbursements of other
Lenders of such Class at such time outstanding to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders of such Class
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements of
such Class; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
(c) shall not be construed to apply to (x) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any permitted assignee or
participant, including any payments made or deemed made in connection with
Sections 2.23, 2.24 and 9.02(c).  The Borrowers consent to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

85

--------------------------------------------------------------------------------

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.19(c) or the last paragraph of Article 8, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections or paragraphs, as applicable, until all such unsatisfied
obligations are fully paid.

Section 2.20. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.16 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.21, or if any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.16 or 2.18, as applicable, in the future and (ii)  would not subject such
Lender to any material unreimbursed out-of-pocket cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.16 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to Section
2.21, (ii) if any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, (iii) any Lender becomes a Defaulting Lender, or (iv) if in
connection with any proposed amendment, waiver or consent requiring the consent
of “each Lender” or “each Lender directly affected thereby” with respect to
which Required Lender consent has been obtained, any Lender is a non-consenting
Lender (each such Lender, a “Non-Consenting Lender”), then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) terminate the Commitments of such Lender and repay all Obligations of
the Borrowers owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date or (y) replace such Lender by
requiring such Lender to assign and delegate (and such Lender shall be obligated
to assign and delegate), without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) such Lender shall have received payment of
an amount equal to the outstanding principal amount of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
(ii) in the case of any assignment resulting from a claim for compensation under
Section 2.16 or payments required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments and (iii)
such assignment does not conflict with applicable law.  A Lender shall not be
required to make any such assignment and delegation, and the Borrowers may not
repay the Obligations of such Lender or terminate its Commitments if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.  Each Lender agrees that if it is replaced pursuant to this Section 2.20,
it shall (x) execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Promissory Note (if the assigning Lender’s Loans are
evidenced by Promissory Notes) subject to such Assignment and Assumption;
provided that the failure of any Lender replaced pursuant to this Section 2.20
to execute an Assignment and Assumption or deliver such Promissory Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Promissory Notes shall
be deemed cancelled and (y) consent to such proposed amendment, waiver or
consent prior to signing such Assignment and Assumption.  Each Lender hereby

86

--------------------------------------------------------------------------------

 

irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Lender’s attorney-in-fact, with full authority in the
place and stead of such Lender and in the name of such Lender, from time to time
in the Administrative Agent’s discretion, with prior written notice to such
Lender, to take any action and to execute any such Assignment and Assumption or
other instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this clause (b).  No termination of the Commitment
of a Defaulting Lender shall be deemed a waiver or release of any claim the
Borrowers, the Administrative Agent, any Issuing Bank, the Swing Line Lender or
any Lender may have against the Defaulting Lender.  To the extent a Lender is
replaced pursuant to Section 2.20(b)(iv) in connection with a Repricing
Transaction requiring payment of a fee pursuant to Section 2.13(e), the
Borrowers shall pay to each Lender being replaced the fee set forth in
Section 2.13(e).

Section 2.21. Illegality.  If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBO Rate Loans, then, on notice thereof
by such Lender to the Borrower Representative through the Administrative Agent,
any obligations of such Lender to make or continue LIBO Rate Loans or to convert
ABR Borrowings to LIBO Rate Borrowings shall be suspended until such Lender
notifies the Administrative Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either convert all LIBO Rate Borrowings of such
Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.  Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the determination of such
Lender, otherwise be materially disadvantageous to it.

Section 2.22. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall.  Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article 7 or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment, on a pro rata basis, of any amounts
owing by such Defaulting Lender to the Issuing Banks or Swing Line Lender
hereunder; third, to Cash Collateralize each Issuing Bank’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22(d);
fourth, as the Borrowers may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agent and the Borrowers, to be held in a Deposit Account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders or each Issuing Bank or Swing Line Lender as a
result of any judgment of a court of competent

87

--------------------------------------------------------------------------------

 

jurisdiction obtained by any Lender or each Issuing Bank or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or reimbursement obligations with respect
to Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and reimbursement obligations with respect to Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or reimbursement obligations with
respect to Letters of Credit owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.22(a)(iii).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.13(b)(i) or (ii) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender); provided such Defaulting Lender shall be entitled to receive fees
pursuant to Section 2.13(b)(ii) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.22(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s Fronting Exposure to such Defaulting Lender (unless
otherwise reallocated pursuant to clause (iii) below or Cash Collateralized in
accordance with Section 2.22(d) below), and (z) not be required to pay the
remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit and Swing
Line Loans shall be automatically reallocated among the Non-Defaulting Lenders
in accordance with their respective Applicable Percentages in respect of
Revolving Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment.  Subject to Section 9.22, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereto against a Defaulting Lender arising from that Lender having become
a Defaulting Lender, including any claim of the Borrowers, the Administrative
Agent or the Issuing Banks or the Swing Line Lender as a result of any breach by
such Defaulting Lender or a claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

88

--------------------------------------------------------------------------------

 

(iv) Cash Collateral.  If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the unreallocated portion of such Defaulting Lender’s
participation in Letters of Credit and Swing Lien Loans, as the case may be, in
accordance with the procedures set forth in Section 2.22(d).

(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, Issuing
Banks and Swing Line Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.22(a)(iii)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that the participations therein will be
fully allocated among Non-Defaulting Lenders in a manner consistent with clause
(a)(iii) above and the Defaulting Lender shall not participate therein and (ii)
no Issuing Bank shall be required to issue, amend, extend, renew or increase any
Letter of Credit unless it is satisfied that the participations in any existing
Letters of Credit as well as the new, amended, extended, renewed or increased
Letter of Credit have been or will be fully allocated among the Non-Defaulting
Lenders in a manner consistent with clause (a)(iii) above and such Defaulting
Lender shall not participate therein except to the extent such Defaulting
Lender’s participation has been or will be fully Cash Collateralized in
accordance with Section 2.22(d).

(d) Cash Collateral.  At any time that there shall exist a Defaulting Lender,
within five Business Days following the written request of the Administrative
Agent or any relevant Issuing Bank (with a copy to the Administrative Agent) the
Borrowers shall Cash Collateralize such Issuing Bank’s Fronting Exposure or the
Swing Line Lender’s Fronting Exposure, as the case may be, with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iii) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.

(i) Grant of Security Interest.  The Borrowers and, to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Issuing Banks, and agree to
maintain, a security interest (subject to Permitted Liens) in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(ii) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent, the depositary bank and the Issuing Banks as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

89

--------------------------------------------------------------------------------

 

(ii) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any relevant Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.22 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender) or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to the
other provisions of this Section 2.22, the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; provided, further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(e) Lender Counterparties.  So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Hedge Agreement
entered into while such Lender was a Defaulting Lender.

(f) Termination of Defaulting Lender Commitment.  The Borrowers may terminate
the unused amount of the Commitment of a Defaulting Lender upon not less than
three Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(i) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender that is a Lender under this Agreement
(in each case whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim that the Borrowers, the Administrative Agent, any
Issuing Bank, the Swing Line Lender or any Lender may have against such
Defaulting Lender.

(g) Amendments and Waivers.  The Commitments and Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders which affects
such Defaulting Lender disproportionately when compared to other affected
Lenders shall require the consent of such Defaulting Lender, and, provided,
further, that any waiver, amendment or modification that would otherwise require
the consent of such Defaulting Lender as an affected Lender pursuant to clauses
(A) or (B) of Section 9.02(b), shall require the consent of such Defaulting
Lender.

Section 2.23. Incremental Credit Extensions.

(a) The Borrowers may, at any time, on one or more occasions deliver a written
request to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy of such request to each of the Lenders) to (i) add one
or more new tranches of term facilities and/or increase the principal amount of
the Term Loans or any Additional Term Loans by requesting new term loans
commitments to be added to such Loans (any such new tranche or increase, an
“Incremental Term Facility” and any loans made pursuant to an Incremental Term
Facility, “Incremental Term Loans”) and/or (ii) add one or more new tranches of
incremental revolving facilities and/or increase the principal amount of the
Revolving Commitment or any Additional Revolving Commitment by requesting new
revolving commitments to be added to such Commitments (each, an “Incremental
Revolving Facility”

90

--------------------------------------------------------------------------------

 

and, together with any Incremental Term Facility, “Incremental Facilities”; and
the loans thereunder, “Incremental Revolving Loans” and, together with any
Incremental Term Loans, “Incremental Loans”) in an aggregate principal amount
not to exceed (A) $80,000,000 (the “Fixed Dollar Incremental Amount”) less (x)
the aggregate principal amount of all Incremental Equivalent Debt incurred or
issued in reliance on the Fixed Dollar Incremental Amount and (y) the aggregate
principal amount of “Incremental Loans” and “Incremental Equivalent Debt” (each
as defined in the Second Lien Term Loan Agreement or any equivalent term under
any documentation governing any Second Lien Facility), in each case, incurred or
issued in reliance on the Fixed Dollar Incremental Amount (as defined in the
Second Lien Term Loan Agreement (or equivalent provision under any other
documentation governing any Second Lien Facility)), plus (B) in the case of any
Incremental Facility that effectively replaces any existing Revolving Commitment
terminated in accordance with Section 2.20(b),  an amount equal to the amount of
such terminated Revolving Commitments, plus (C) in the case of any Incremental
Facility that effectively extends the Maturity Date or any other maturity date
with respect to any Class of Loans or Commitments hereunder, an amount equal to
the amount of Loans and/or Commitments, as applicable, to be replaced with such
Incremental Facility, plus (D) an amount equal to the sum of all voluntary
prepayments to be made with respect to the Term Loans, Incremental Term Loans,
Extended Term Loans and/or Replacement Term Loans and/or the permanent
commitment reduction to be made with respect to any Revolving Commitments,
Incremental Revolving Commitments, Extended Revolving Commitments and/or
Replacement Revolving Commitments (or any Refinancing Indebtedness in respect of
any of the foregoing), in each case to be replaced with such Incremental
Facility (to the extent not financed with the proceeds of long-term Indebtedness
(other than revolving Indebtedness)), plus (E) an unlimited amount so long as,
in the case of this clause (E), after giving effect to such Incremental Facility
(and, in the case of any Incremental Revolving Facility, assuming such
Incremental Revolving Facility to be fully drawn), (x) if such Incremental
Facility is secured by the Collateral on a pari passu basis with the Credit
Facilities, the First Lien Net Leverage Ratio would not exceed 4.75:1.00, (y) if
such Incremental Facility is secured by the Collateral on a junior basis to the
Credit Facilities, the Secured Net Leverage Ratio would not exceed 6.75:1.00 and
(z) if such Incremental Facility is unsecured, the Total Net Leverage Ratio
would not exceed 6.75:1.00, in each case, calculated on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable, and, in each case, disregarding the Cash proceeds thereof for the
purposes of determining the Unrestricted Cash Amount in connection with
calculating the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio
and the Total Net Leverage Ratio, as applicable (the amounts described in
clauses (A) and (E) above, the “Incremental Cap”) (it being understood that (I)
the Borrowers shall be deemed to have used amounts under clauses (B) through (D)
prior to utilization of amounts under clause (A) or (E), and the Borrowers shall
be deemed to have used amounts under clause (E) (to the extent compliant
therewith) prior to utilization of amounts under clause (A), (II) Loans may be
incurred under both clauses (A) and (E), and proceeds from any such incurrence
may be utilized in a single transaction by first calculating the incurrence
under clause (E) above and then calculating the incurrence under clause (A)
above) specifying the amount so requested and (III) the Borrowers may elect from
time to time to reclassify any portion of any Incremental Facility incurred
under clauses (A) through (D) above as incurred under clause (E) above, so long
as the Borrowers are in compliance with subclause (x), (y) or (z) of such clause
(E) above, as applicable at the time of such reclassification; provided that:

(i) Each such request (x) in the case of Incremental Term Loans, shall be in an
amount not less than $10,000,000 and integral multiples of $1,000,000 in excess
thereof and (y) in the case of Incremental Revolving Loans shall be in an amount
not less than $5,000,000 and integral multiples of $1,000,000 in excess thereof,

91

--------------------------------------------------------------------------------

 

(ii) except as separately agreed from time to time between the Borrowers and any
Lender, no Lender shall be obligated to provide all or any portion of any
Incremental Commitment and the determination to provide such commitment shall be
within the sole and absolute discretion of such Lender,

(iii) the creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Commitment,

(iv) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrowers and the lenders providing such
Incremental Facility or Incremental Loans; provided that, in the case of any
Incremental Term Loans, Incremental Term Facilities or Incremental Equivalent
Debt, in each case, that is pari passu in right of payment and with respect to
security with the Term Loans, such interest rate will not be more than 0.50%
higher than the corresponding interest rate applicable to (A) the existing Term
Loans implemented on the Closing Date, (B) any existing Incremental Term Loans
that are pari passu in right of payment and with respect to security and (C) any
existing Incremental Equivalent Debt in the form of loans that is pari passu in
right of payment and with respect to security (each facility described in
clauses (A) through (C) above, an “Existing First Lien Facility”) unless the
interest rate margin with respect to any such applicable Existing First Lien
Facility is adjusted to be equal to the interest rate with respect to the
relevant Incremental Term Loans or Incremental Term Facility, minus 0.50%;
provided, further, that in determining the applicable interest rate: (w)
original issue discount or upfront fees paid by the Borrowers in connection with
such Incremental Term Facility or Incremental Term Loans or such applicable
Existing First Lien Facility (based on a four-year average life to maturity or
lesser remaining life to maturity), shall be included, (x) any amendments to the
Applicable Rate (or analogous term in the definitive documentation of such
applicable Existing First Lien Facility) on such applicable Existing First Lien
Facility that became effective subsequent to the Closing Date but prior to the
time of the addition of such Incremental Term Facility or Incremental Term Loans
shall be included, (y) arrangement, commitment, structuring and underwriting
fees and any amendment fees paid or payable to the Arrangers (or their
Affiliates) in their respective capacities as such in connection with such
applicable Existing First Lien Facility or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Facility or Incremental Term Loans shall be excluded and (z) if such Incremental
Term Facility or Incremental Term Loans include any interest rate floor greater
than that applicable to such applicable Existing First Lien Facility, and such
floor is applicable to such applicable Existing First Lien Facility on the date
of determination, such excess amount shall be equated to interest margin for
determining the increase,

(v) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Latest Maturity Date with respect to the Term Loans,

(vi) no Incremental Revolving Facility shall have a final maturity date earlier
than (or require commitment reductions prior to) the Latest Maturity Date
applicable to Revolving Loans,

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans,

(viii) any Incremental Facility (A) may rank pari passu or junior in right of
payment and pari passu or junior with respect to security with any Class of the
Term Loans (it being understood that any Incremental Facility that is junior in
right of security shall be pari passu with the Second Lien Facility or junior
thereto) or may be unsecured (and to the extent pari passu in right of payment
and pari passu or junior in right of security, shall be subject to intercreditor
arrangements

92

--------------------------------------------------------------------------------

 

reasonably satisfactory to the Administrative Agent), (B) that is secured shall
not be secured by any assets other than the Collateral and (C) that is
Guaranteed shall not be Guaranteed by any Person other than a Loan Guarantor,

(ix) any prepayment (other than scheduled amortization payments) of Incremental
Term Loans that are pari passu in right of payment and pari passu with respect
to security shall be made on a pro rata basis with all then existing Term Loans
(and all other then-existing Incremental Term Loans, Extended Term Loans and
Replacement Term Loans requiring ratable prepayment), except that the Borrowers
and the lenders in respect of such Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any
prepayments on a less than pro rata basis (but not on a greater than pro rata
basis),

(x) no Event of Default shall have occurred and be continuing or would result
therefrom except, in connection with a Permitted Acquisition or Limited
Condition Acquisition, in which case (A) no Event of Default shall have occurred
and be continuing or would result therefrom on the date the applicable
acquisition agreement is entered into and (B) no Event of Default under
Section 7.01(a), Section 7.01(f) or Section 7.01(g) shall have occurred and be
continuing or would result therefrom as of the date such Permitted Acquisition
or Limited Condition Acquisition is consummated,

(xi) on the date of the making of any Incremental Term Loans that will be added
to any Class of Term Loans or Additional Term Loans, and notwithstanding
anything to the contrary set forth in Sections 2.09 and 2.14, such Incremental
Term Loans shall be added to (and constitute a part of) each Borrowing of
outstanding Term Loans or Additional Term Loans, as applicable, of the same Type
with the same Interest Period of the respective Class on a pro rata basis (based
on the relative sizes of the various outstanding Borrowings), so that each Term
Lender will participate proportionately in each then outstanding Borrowing of
Term Loans or Additional Term Loans, as applicable, of the same Type with the
same Interest Period of the respective Class,

(xii) except as otherwise required or permitted in clauses (i) through (xi)
above, all other terms of any Incremental Term Facility, if not consistent with
the terms of the Term Loans, shall be as agreed by the Borrowers and the lenders
providing such Incremental Term Facility, and

(xiii) except as otherwise required or permitted in clauses (i) through (xi)
above, the terms of any Incremental Revolving Facility shall be substantially
identical to the  terms of the then-existing Revolving Facility.

(b) Incremental Commitments may be provided by any existing Lender, or by any
other lender (any such other lender being called an “Additional Lender”);
provided that (i) the Administrative Agent shall have consented (such consent
not to be unreasonably withheld, conditioned or delayed) to such Additional
Lender’s providing such Incremental Commitments if such consent would be
required under Section 9.05(b) for an assignment of Loans to such Additional
Lender and (ii) in the case of Incremental Revolving Commitments provided by any
Additional Lender, each Issuing Bank and Swing Line Lender shall have consented
(such consent not to be unreasonably withheld) to such Additional Lender’s
providing such Incremental Revolving Commitments; provided, further, that any
such Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 9.05(g), mutatis mutandis, to the same extent as if such
Incremental Commitments and related Obligations had been obtained by such Lender
by way of assignment.

(c) Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to the Administrative Agent and the
Borrowers all such documentation (including an amendment to this Agreement or
any other Loan Document) as may be

93

--------------------------------------------------------------------------------

 

reasonably required by the Administrative Agent to evidence and effectuate such
Incremental Commitments.  On the effective date of such Incremental Commitments,
each Additional Lender added as a new Lender pursuant to such Incremental
Commitments shall become a Lender for all purposes in connection with this
Agreement.

(d) As a condition precedent to any Incremental Facility or Incremental Loans,
(i) upon its request, the Administrative Agent shall have received customary
opinions of counsel, as well as such reaffirmation agreements, supplements
and/or amendments to one or more of the Loan Documents as it shall reasonably
require, (ii) the Administrative Agent shall have received an Administrative
Questionnaire and such other documents as it shall reasonably require from each
Additional Lender and the Administrative Agent and Lenders shall have received
all fees required to be paid in respect of such Incremental Facility or
Incremental Loans and (iii) the Administrative Agent shall have received a
certificate of the Borrowers signed by Responsible Officers of the Borrowers:

(A) certifying and attaching a copy of the resolutions adopted by the governing
body of the Borrowers approving or consenting to such Incremental Facility or
Incremental Loans, and

(B) to the extent applicable, certifying that the condition set forth in clause
(x) of the proviso to clause (a) above has been satisfied.

(e) Notwithstanding anything to the contrary herein, to the extent the Borrowers
elect to implement any Incremental Revolving Facility, then notwithstanding any
other provision of this Agreement to the contrary, (i) the Borrowers shall be
permitted to modify the terms of this Agreement with the consent of only the
Administrative Agent to appropriately incorporate revolving facility mechanics
(including those related to payments, prepayments, purchases of participations
and reallocation mechanisms and letter of credit, swing line and/or other
subfacilities) and other provisions and commitment schedules relating to
revolving facilities generally and (ii) to the extent any other Incremental
Revolving Facility or any Extended Revolving Credit Commitments or Replacement
Revolving Facility then exists, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on any such revolving
facilities (and related outstandings), (B) repayments required upon the maturity
date of any such revolving facilities and (C) repayments made in connection with
a permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to any such revolving facilities after the
effective date of such Incremental Revolving Facility shall be made on a pro
rata basis with all other revolving facilities, (2) all swing line loans and
letters of credit under any such revolving facilities shall be participated on a
pro rata basis by all lenders with commitments under such revolving facilities
and (3) the permanent repayment of Loans with respect to, and termination of
commitments under, any such revolving facilities after the effective date of
such Incremental Revolving Facility shall be made on a pro rata basis with all
other revolving facilities, except that the Borrowers shall be permitted to
permanently repay and terminate commitments of any such revolving facility on a
greater than pro rata basis as compared to any other revolving facilities with a
later maturity date than such revolving facility.

(f) [Reserved].

(g) Upon the implementation of any Incremental Revolving Facility pursuant to
this Section 2.23, if such Incremental Revolving Facility is implemented by
increasing the amount of then-existing total revolving credit commitments
(rather than by implementing a new tranche of revolving loans), (i) each
revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each relevant Incremental
Revolving Facility Lender, and each relevant Incremental Revolving Facility
Lender will automatically and without further act be deemed to

94

--------------------------------------------------------------------------------

 

have assumed a portion of such revolving Lender’s participations hereunder in
outstanding letters of credit and swing line loans, if applicable, such that,
after giving effect to each deemed assignment and assumption of participations,
all of the revolving Lenders’ (including each Incremental Revolving Facility
Lender) (A) participations hereunder in letters of credit and (B) participations
hereunder in swing line loans shall be held on a pro rata basis on the basis of
their respective revolving credit commitments (after giving effect to any
increase in the revolving credit commitment pursuant to this Section 2.23) and
(ii) the existing revolving Lenders of the applicable Class shall assign
revolving loans to certain other revolving Lenders of such Class (including the
revolving Lenders providing the relevant Incremental Revolving Facility), and
such other revolving Lenders (including the revolving Lenders providing the
relevant Incremental Revolving Facility) shall purchase such revolving Loans, in
each case to the extent necessary so that all of the revolving Lenders of such
Class participate in each outstanding borrowing of revolving Loans pro rata on
the basis of their respective revolving credit commitments of such Class (after
giving effect to any increase in the revolving credit commitment pursuant to
this Section 2.23); it being understood and agreed that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Loan
Parties as may be necessary in order to establish new tranches or sub-tranches
in respect of Loans or Commitments increased or extended pursuant to this
Section 2.23 and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrowers in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with this Section 2.23.

(i) This Section 2.23 shall supersede any provisions in Section 2.19 or 9.02 to
the contrary.

Section 2.24. Extensions of Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders holding Loans of any Class with a like maturity date or
commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans or
Commitments of such Class with a like maturity date) and on the same terms to
each such Lender, the Borrowers are hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Loans
and/or Commitments and otherwise modify the terms of such Loans and/or
commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Loans and/or
Commitments (and related outstandings) and/or modifying the amortization
schedule, if any, in respect of such Lender’s Loans) (each, an “Extension”, and
each group of Loans or Commitments, as applicable, in each case as so extended,
as well as the original Loans and the original Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Loans from the tranche of Loans from which they were
converted and any Extended Revolving Commitments shall constitute a separate
tranche of revolving commitments from the tranche of Revolving Commitments from
which they were converted), so long as the following terms are satisfied:

(i) no Event of Default under Section 7.01(a), (f) or (g) shall exist at the
time the notice in respect of an Extension Offer is delivered to the applicable
Lenders and immediately prior to or after giving effect to the effectiveness of
any Extension;

95

--------------------------------------------------------------------------------

 

(ii) except as to (x) interest rates, fees and final maturity (which shall,
subject to immediately succeeding clause (iv), be determined by the Borrowers
and any Lender that agrees to an Extension of its Revolving Commitments and set
forth in the relevant Extension Offer) and (y) any covenants or other provisions
applicable only to periods after the Latest Maturity Date, the Revolving
Commitments of any Lender that agrees to an extension with respect to such
Revolving Commitments pursuant to an Extension (an “Extended Revolving Credit
Commitment”; and the Loans thereunder, “Extended Revolving Loans”), and the
related outstandings, shall be revolving commitments (or related outstandings,
as the case may be) with substantially the same terms (or terms not less
favorable to existing Lenders) as the original Revolving Commitments (and
related outstandings) provided hereunder; provided, however, that with respect
to representations and warranties, affirmative and negative covenants (including
financial covenants) and events of default to be applicable to any Extended
Revolving Loans, such provisions may be more favorable to the lenders of the
applicable Extended Revolving Loans than those originally applicable to the
Revolving Loans subject to the Extension Offer, so long as (and only so long as)
such provisions also expressly apply to (and for the benefit of) the tranche of
Revolving Loans subject to the Extension Offer and each other Class of Revolving
Commitments hereunder; provided that (x) to the extent any non-extended
Revolving Commitments remain, or any other Revolving Facility, Incremental
Revolving Facility, Extended Revolving Credit Commitments or Replacement
Revolving Facility then exists, (1) the borrowing and repayment (except for (A)
payments of interest and fees at different rates on such revolving facilities
(and related outstandings), (B) repayments required upon the maturity date of
any such revolving facilities and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to such revolving facilities after the effective
date of such Extended Revolving Credit Commitments shall be made on a pro rata
basis with all other revolving facilities, (2) all swing line loans and letters
of credit under any such revolving facilities shall be participated on a pro
rata basis by all Lenders with commitments under any such revolving facilities
and (3) the permanent repayment of Loans with respect to, and termination of
commitments under, any such revolving facilities after the effective date of
such Extended Revolving Credit Commitments shall be made on a pro rata basis
with all other such revolving facilities, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any such revolving
facility on a greater than pro rata basis as compared to any other revolving
facilities with a later maturity date than such revolving facility and (y) at no
time shall there be more than two separate Classes of revolving commitments
hereunder (including Extended Revolving Credit Commitments, Incremental
Revolving Commitments and Replacement Revolving Facilities);

(iii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrowers and any Lender that agrees to an Extension of its
Term Loans and set forth in the relevant Extension Offer) and (y) any covenants
or other provisions applicable only to periods after the Latest Maturity Date
(in each case, as of the date of such Extension), the Term Loans of any Lender
extended pursuant to any Extension (any such extended Term Loans, the “Extended
Term Loans”) shall have substantially the same terms (or terms not less
favorable to existing Lenders) as the tranche of Term Loans subject to such
Extension Offer; provided, however, that with respect to representations and
warranties, affirmative and negative covenants (including financial covenants)
and events of default to be applicable to any such tranche of Extended Term
Loans, such provisions may be more favorable to the lenders of the applicable
tranche of Extended Term Loans than those originally applicable to the tranche
of Term Loans subject to the Extension Offer, so long as (and only so long as)
such provisions also expressly apply to (and for the benefit of) the tranche of
Term Loans subject to the Extension Offer and each other Class of Term Loans
hereunder;

96

--------------------------------------------------------------------------------

 

(iv) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Maturity Date at the time of Extension and (y)
no Extended Revolving Credit Commitments or Extended Revolving Loans shall have
a final maturity date earlier than (or require commitment reductions prior to)
the Latest Maturity Date applicable to any then-existing Incremental Revolving
Loans, Extended Revolving Loans or Loans under any Replacement Revolving
Facility;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
or any other Extended Term Loans extended thereby;

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Term Loans (and any Additional Term
Loans then subject to ratable repayment requirements), in each case as specified
in the respective Extension Offer;

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Loans or commitments, as
the case may be, offered to be extended by the Borrowers pursuant to such
Extension Offer, then the Loans or commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

(viii) the Extensions (x) in the case of Extended Term Loans, shall be in a
minimum amount of $25,000,000 and (y) in the case of Extended Revolving Credit
Commitments, shall be in a minimum amount of $10,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrowers;

(x) all documentation in respect of such Extension shall be consistent with the
foregoing;

(xi) no Extension of any Revolving Facility shall be effective as to the
obligations of any Issuing Bank with respect to Letters of Credit or the Swing
Line Lender with respect to the Swing Line Loans unless such Extension shall
have been consented to by such Issuing Bank and the Swing Line Lender (and, in
the absence of such consent, all references herein to Latest Maturity Date with
respect to such Extended Revolving Credit Commitments shall be determined, when
used in reference to such Issuing Bank and the Swing Line Lender, without giving
effect to such Extension); and

(xii) except as separately agreed from time to time between the Borrowers and
any Lender, no Lender shall be obligated to provide all or any portion of any
Extension and the determination to provide such Extension shall be within the
sole and absolute discretion of such Lender.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.24, (i) such Extensions shall not constitute voluntary or mandatory
payments for purposes of Section 2.12, (ii) the scheduled amortization payments
(in so far as such schedule affects payments due to Lenders participating in the
relevant Class) set forth in Section 2.11 shall be adjusted to give effect to
the Extension of the relevant Class and (iii) except as set forth in clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrowers may at

97

--------------------------------------------------------------------------------

 

their election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrowers’ sole discretion and
which may be waived by the Borrowers) of Loans or Commitments (as applicable) of
any or all applicable tranches be tendered.  The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.24
(including, for the avoidance of doubt, the payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including
Sections 2.11, 2.12 or 2.19) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.24.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or commitments under any
Class (or a portion thereof).  All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Secured
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral and guaranteed on a pari passu basis with all other applicable
Secured Obligations under this Agreement and the other Loan Documents.  The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrowers as
may be necessary in order to establish new tranches or sub-tranches in respect
of Loans or Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.24.  

(d) In connection with any Extension, the Borrower Representative shall provide
the Administrative Agent at least ten Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Each of Holdings (solely to the extent applicable to it), the Borrowers and the
other Loan Parties, on behalf of themselves and their respective Subsidiaries
represent and warrant to the Lenders (a) on the Closing Date, that the Specified
Acquisition Agreement Representations are true and correct as required by the
terms of the definition thereof and the Specified Representations are true and
correct in all material respects (except in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be);
provided that if any such representation or warranty is by its terms qualified
by “materiality” or “Material Adverse Effect” or like term, such representation
or warranty shall be true and correct in all respects, and (b) on every date
thereafter, to the extent required pursuant to Section 4.02 that:

Section 3.01. Organization; Powers.  Each of the Loan Parties and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization, (b) has all requisite corporate or other
organizational power and authority to own its property and assets and to carry
on its business as now conducted and (c) is qualified to do business in, and is
in good standing (to the extent such concept exists in the relevant
jurisdiction) in, every jurisdiction where its ownership, lease or operation of
properties or conduct of its business requires such qualification; except, in
each case referred to in this Section 3.01

98

--------------------------------------------------------------------------------

 

(other than clause (a) with respect to the Borrowers and clause (b) with respect
to Holdings and the Borrowers) where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02. Authorization; Enforceability.  The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan
Party.  Each Loan Document to which any Loan Party is a party has been duly
executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
fair dealing.

Section 3.03. Governmental Approvals; No Conflicts.  The execution and delivery
of the Loan Documents by each Loan Party party thereto and the performance by
such Loan Party thereof (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) for filings necessary to perfect Liens created pursuant to the Loan
Documents  or the “Loan Documents” (as defined in the Second Lien Term Loan
Agreement) and (iii) such consents, approvals, registrations, filings, or other
actions the failure to obtain or make which could not be reasonably expected to
have a Material Adverse Effect, (b) will not violate any (i) of such Loan
Party’s Organizational Documents or (ii) any Requirements of Law applicable to
such Loan Party which, in the case of this clause (b)(ii), could reasonably be
expected to have a Material Adverse Effect and (c) will not violate or result in
a default under any Contractual Obligation of any of the Loan Parties which
would reasonably be expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The Borrowers have heretofore furnished to the Administrative Agent (i) the
audited consolidated balance sheet of the Company and its subsidiaries and
related consolidated statements of income, cash flows and stockholders’ equity
as of and for the Fiscal Year ended December 31, 2014, and (ii) the unaudited
consolidated balance sheet of the Company and its subsidiaries and related
consolidated statements of income, cash flows and stockholders’ equity as of and
for the Fiscal Quarters ended September 30, 2015 and December 31, 2015.  Such
financial statements present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Company as of
such dates and for such periods in accordance with GAAP, subject to the absence
of footnotes and normal year-end adjustments in the case of the statements
referred to in clause (ii) above.

(b) The Borrowers have heretofore delivered to the Administrative Agent the
unaudited pro forma consolidated balance sheet of Holdings and its Subsidiaries
and related pro forma consolidated statement of income as of and for the twelve
month period ending December 31, 2015, prepared after giving effect to the
Transactions as if such Transactions had occurred as of such date (in the case
of such balance sheet) or at the beginning of such period (in the case of the
statement of income).  Such pro forma consolidated balance sheet and income
statement has been prepared in good faith by the Company, it being understood
that no such pro forma balance sheet shall be required to include adjustments
for purchase accounting.

(c) Since December 31, 2015, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.  For purposes of this clause (c) of Section 3.04, on the Closing Date
(but not any subsequent date), “Material Adverse Effect” shall mean “Company
Material Adverse Effect.”

99

--------------------------------------------------------------------------------

 

Section 3.05. Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each Material Real Estate Asset owned by such Loan Party.  

(b) [Reserved].

(c) Each of the Loan Parties has good and valid fee simple title (or similar
concept under any applicable jurisdiction) to or rights to purchase, or valid
leasehold interests in, or other limited property interests in, all its Real
Estate Assets (including any Mortgaged Properties) and has good title to its
personal property and assets (other than IP Rights, which are addressed in
Section 3.05(d) through (f)), in each case, except (i) for defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes or (ii) where the failure to have such title or rights would not
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens, other than Permitted Liens, liens
arising by operation of law, and minor defects in title which do not mutually
interfere with the ability of the Loan Parties to conduct their businesses.

(d) To the knowledge of the Borrowers, each Loan Party has valid and subsisting
title to, or a valid license or right to use, all patents, patent applications,
trademarks, service marks, copyrights, trade secrets, domain names, proprietary
know-how and other rights in works of authorship (including all copyrights
embodied in software) and all other intellectual property rights (the foregoing,
collectively, “IP Rights”) needed to conduct the businesses of the Loan Parties
as presently conducted, except where such failure to own or license or have
rights to use would not have, individually or in the aggregate, a Material
Adverse Effect.  To the knowledge of the Borrowers, no Loan Party, nor the
operation of its business as presently conducted, infringes upon, misuses, or
misappropriates any intellectual property rights of any third party, except
where such infringement, misuse or misappropriation would not have, individually
or in the aggregate, a Material Adverse Effect.

(e) Each Loan Party has taken commercially reasonable steps to maintain the
confidentiality of all confidential and proprietary information that is owned by
such Loan Party, material to the business of such Loan Party and that such Loan
Party holds or purports to hold as a trade secret.  

(f) No Loan Party has incorporated into any Proprietary Software Products any
software that is available under an open-source software license (collectively,
“Open Source Software”), including any version of any software licensed pursuant
to any GNU public license, in a manner that, with respect to software that such
Loan Party intends to maintain as proprietary and deems material to the value of
the Proprietary Software Product, would (i) require disclosure or distribution
of such Proprietary Software Product in source code form; (ii) require the
licensing of such Proprietary Software Product for the purpose of making
derivative works thereof; or (iii) impose any material restriction on the
consideration to be charged for the distribution of such Proprietary Software
Product.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened in writing against or affecting the Loan Parties or any of their
Subsidiaries or their Real Estate Assets which would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Subsidiaries has received

100

--------------------------------------------------------------------------------

 

notice of any claim with respect to any Environmental Liability that remains
outstanding or unresolved or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.

(c) Neither the Borrowers nor any of their respective Subsidiaries has treated,
stored, generated, transported or disposed of Hazardous Materials at or from any
currently or formerly operated real estate or facility relating to its business
except in full compliance with applicable Environmental Law or in a manner that
would not reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws.  Each of the Borrowers and their respective
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

Section 3.08. Investment Company Status.  No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09. Taxes.  Each of the Borrowers and their respective Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it that are due and payable, except (a) Taxes (or any requirement
to file Tax returns with respect thereto) that are being contested in good faith
by appropriate proceedings and for which such Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  

Section 3.10. ERISA and Employee Benefit Plans.  No ERISA Event has occurred in
the six-year period prior to the date on which this representation is made or
deemed made and is continuing that, when taken together with all other such
ERISA Events which have occurred or are reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.  Except as would
not reasonably be expected to result in a Material Adverse Effect, the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Pension Plans. Except as will not result in a Material
Adverse Effect, the Borrowers, their respective Subsidiaries and their
respective ERISA Affiliates do not have liabilities to Multiemployer Plans as a
result of a “complete” withdrawal therefrom (within the meaning of Section 4203
of ERISA).  Except as will not result in a Material Adverse Effect, each Benefit
Plan is in compliance with applicable provisions of ERISA and the Code.

Section 3.11. Disclosure.

(a) None of the written information (other than the Projections, other
forward-looking information and information of a general economic or
industry-specific nature) that has been made available concerning Holdings, the
Borrowers, the Company and their respective Subsidiaries, the Transactions or
otherwise prepared by, or on behalf of, the foregoing by any of their respective
representatives, and made available to any Lender or the Administrative Agent
(the “Information”), when taken as a whole, contained any untrue statements of a
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time).  

101

--------------------------------------------------------------------------------

 

(b) The Projections have been prepared in good faith based upon assumptions
believed by Holdings to be reasonable at the time furnished (it being recognized
that such Projections are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond Holdings’
control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).

Section 3.12. Solvency.

As of the Closing Date, immediately after the consummation of the Transactions
to occur on the Closing Date and the incurrence of indebtedness and obligations
being incurred in connection with this Agreement and the Second Lien Term Loan
Agreement on the Closing Date, (i) the sum of the debt (including contingent
liabilities) of Holdings and its Subsidiaries, taken as a whole, does not exceed
the fair value of the assets of Holdings and its Subsidiaries, taken as a whole,
(ii) the present fair saleable value of the assets of Holdings and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
Holdings and its Subsidiaries, taken as a whole, on their debts as they
generally become absolute and matured, (iii) the capital of Holdings and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings and its Subsidiaries, taken as a whole, contemplated as of
the Closing Date, and (iv) Holdings and its Subsidiaries, taken as a whole, do
not intend to incur, or believe that they will incur, debts (including current
obligations and contingent liabilities) beyond their ability to generally pay
such debt as they mature in the ordinary course of business.  For the purposes
of this Section 3.12, the amount of any contingent liability at any time shall
be computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.  

Section 3.13. Capitalization and Subsidiaries.  Schedule 3.13 sets forth, in
each case as of the Closing Date, (a) a correct and complete list of the name
and jurisdiction of organization of each Subsidiary of Holdings and the
ownership interest therein held by Holdings or its applicable Subsidiary, and
(b) the type of entity of each such Subsidiary.

Section 3.14. Security Interest in Collateral.  Subject to the terms of the last
paragraph of Section 4.01, the provisions of this Agreement and the other Loan
Documents create legal, valid and enforceable Liens on all of the Collateral in
favor of the Administrative Agent (or any designee or trustee on its behalf),
for the benefit of itself and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Loan
Documents (including the filing of appropriate financing statements with the
office of the Secretary of State of the state of organization of each Loan
Party, the filing of appropriate assignments or notices with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the proper recordation of
Mortgages and fixture filings with respect to any Material Real Estate Assets,
in each case in favor of the Administrative Agent (or any designee or trustee on
its behalf) for the benefit of itself and the other Secured Parties and the
delivery to the Administrative Agent of any stock certificates or promissory
notes required to be delivered pursuant to the applicable Loan Documents), such
Liens constitute perfected Liens (with the priority such Liens are expressed to
have within the relevant Collateral Document) on the Collateral (to the extent
such Liens are required to be perfected under the terms of the Loan Documents),
securing the Secured Obligations, in each case as and to the extent set forth
therein.

Section 3.15. Labor and Employment.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
(i) there are no strikes, lockouts or slowdowns against any Borrower or any of
their respective Subsidiaries pending or, to the knowledge of any

102

--------------------------------------------------------------------------------

 

Borrower or any of their respective Subsidiaries, overtly threatened and (ii)
the Borrowers and any of their respective Subsidiaries are in compliance with
all Requirements of Law relating to labor and employment .  

Section 3.16. Federal Reserve Regulations.

(a) Not more than 25% of the value of the assets of Holdings, the Borrowers and
their respective Subsidiaries, taken as a whole, is represented by Margin Stock.

(b) None of Holdings, the Borrowers nor any of their respective Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of
Regulation T, U or X.

Section 3.17. Anti-Terrorism Laws; Sanctions.

(a) None of Holdings, the Borrowers or any of their respective Subsidiaries nor,
to the knowledge of any Loan Party, any director, officer, agent or employee or
any Affiliate of any of the foregoing, is a Person that is, or is owned or
controlled by Persons that are: (A) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authorities (collectively, “Sanctions”) or (B) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation currently, Crimea, Cuba,
Iran, North Korea, Sudan and Syria.

(b) To the extent applicable, each Loan Party and its Subsidiaries is in
compliance, in all material respects, with the (i) Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

(c) No part of the proceeds of any Loan or any Letter of Credit will be used,
directly or, to the knowledge of the Borrowers, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act of 1977 (the
“FCPA”), other similar anti-corruption legislation in other jurisdictions
applicable to the Loan Parties (together with the FCPA, the “Anti-Corruption
Laws”) or any Sanctions.

(d) The representations and warranties contained in this Section 3.17 made by
any Foreign Subsidiary, solely with respect to itself, are subject to any
Requirements of Law applicable to such Foreign Subsidiary; provided that to the
extent any such Foreign Subsidiary cannot, as a result of Requirements of Law,
make any of the representations or warranties contained in clauses (a), (b) or
(c) above, then such Foreign Subsidiary shall be in compliance in all material
respects with the equivalent Requirements of Law, if any, relating to
anti-terrorism, anti-corruption or money laundering applicable to such Foreign
Subsidiary in its local jurisdiction.

103

--------------------------------------------------------------------------------

 

Section 3.18. Senior Debt.  The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any Subordinated Indebtedness or any
Refinancing Indebtedness in respect any Subordinated Indebtedness.

Section 3.19. Insurance.  The properties of the Borrowers and their Subsidiaries
are insured with a financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Borrowers and their Subsidiaries) with such deductibles and covering such risks
and liabilities as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrowers or
the applicable Subsidiary operates.  All insurance maintained by the Loan
Parties is in full force and effect, all premiums have been duly paid, no Loan
Party has received notice of violation, invalidity or cancellation thereof, and
the use, occupancy and operation thereof comply with all Insurance Requirements,
and there exists no default under any Insurance Requirement, in each case,
except as could not reasonably be expected to result in a Material Adverse
Effect.

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date.  The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder on the Closing Date shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received duly executed copies of this Agreement, the Pledge
and Security Agreement, the Intercreditor Agreement, each Promissory Note (to
the extent requested at least three Business Days prior to the Closing Date),
and each other Loan Document to be executed on the Closing Date.

(b) Legal Opinions.  The Administrative Agent shall have received, on behalf of
itself, the Issuing Banks, the Swing Line Lender and the Lenders on the Closing
Date, a customary written opinion of Paul Hastings LLP, counsel for Holdings,
the Borrowers and each other Loan Party (i) dated the Closing Date,
(ii) addressed to the Administrative Agent, each Issuing Bank, the Swing Line
Lender and the Lenders and (iii) in form and substance reasonably satisfactory
to the Administrative Agent and covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, subject to the
terms of the last paragraph of this Section 4.01.

(c) Financial Statements and Pro Forma Financial Statements.  The Administrative
Agent shall have received the financial statements and pro forma financial
statements referred to in Section 3.04(a) and Section 3.04(b).

(d) Closing Certificates; Certified Charters; Good Standing Certificates.  The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a Responsible Officer of such Loan Party,
which shall (A) certify that attached thereto is a true and complete copy of the
resolutions or written consents of its board of directors, members or other
governing body (including any committee thereof) authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrowers, the Borrowings hereunder, and that such resolutions
or written consents have not been modified, rescinded or amended and are in full
force and effect, (B) identify by name and title and bear the signatures of the
Responsible Officer or authorized signatory of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and (C)
certify that attached thereto is a true and complete copy of the certificate or
articles of incorporation or organization (or memorandum of association or other
equivalent thereof) of each Loan Party certified by the relevant authority of
the jurisdiction of organization of such Loan Party

104

--------------------------------------------------------------------------------

 

and a true and correct copy of its by-laws or operating, management, partnership
or similar agreement (to the extent applicable) and that such documents or
agreements have not been amended since the date of the last amendment thereto
shown on the certificate of good standing referred to below (except as otherwise
attached to such certificate and certified therein as being the only amendments
thereto as of such date), (ii) a certificate of good standing (or subsistence)
with respect to each Loan Party from the Secretary of State (or similar
official) of the state of such Loan Party’s organization (to the extent relevant
and available in the jurisdiction of organization of such Loan Party) and (iii)
a customary officer’s certificate dated the Closing Date and executed by a
Responsible Officer of each of the Borrowers, confirming satisfaction of the
conditions set forth in Sections 4.01(e) and 4.01(l).  

(e) Representations and Warranties.  The (i) Specified Acquisition Agreement
Representations shall be true and correct as required by the terms of the
definition thereof and (ii) the Specified Representations shall be true and
correct in all material respects; provided that any Specified Representation
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects; provided further, that in the case of any Specified
Representation which expressly relates to a given date or period, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be;

(f) Fees.  The Administrative Agent shall have received (i) all fees required to
be paid by the Borrowers on the Closing Date pursuant to the Fee Letter and
(ii) all expenses for which invoices have been presented at least three Business
Days prior to the Closing Date (including the reasonable fees and expenses of
legal counsel), in each case on or before the Closing Date, in each case which
amounts may be offset against the proceeds of the Loans.

(g) Refinancings.  The Existing Debt Refinancings shall have been, or
substantially concurrently with the initial extensions of credit hereunder shall
be, consummated.  

(h) Contributions.  Prior to or substantially concurrently with the initial
extensions of credit hereunder, the Contributions shall have been consummated
(to the extent not otherwise applied to the Transactions), which Contributions
constitute an aggregate amount of not less than 40% of the Total Capitalization
(provided that in no event shall the Equity Contribution be less than 25% of the
Total Capitalization).

(i) Solvency.  The Administrative Agent shall have received a certificate dated
as of the Closing Date in substantially the form of Exhibit H from a Financial
Officer of Holdings certifying as to the matters set forth therein.

(j) Pledged Stock, Stock Powers.  Subject to the final paragraph of this Section
4.01, the Administrative Agent shall have received the certificates representing
the Capital Stock pledged pursuant to the Pledge and Security Agreement,
together with an undated stock or similar power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.

(k) Filings Registrations and Recordings.  Subject to the last paragraph of this
Section 4.01 and the terms of each applicable Collateral Document, each document
(including any UCC (or similar) financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.  

105

--------------------------------------------------------------------------------

 

(l) Transactions.  Substantially concurrently with the initial funding of the
Loans hereunder, the transactions contemplated by the Acquisition Agreement
shall have been consummated in accordance with the terms of the Acquisition
Agreement, but without giving effect to any amendments, waivers or consents by
Holdings, the Borrowers or any Affiliate thereof party thereto that are
materially adverse to the interests of the Arrangers and their respective
Affiliates that are party hereto as Lenders on the Closing Date in their
respective capacities as such without the consent of UBSS, in its capacity as an
Arranger, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood that (a) any decrease in the purchase price shall not be
materially adverse to the interests of the Arrangers (or such Affiliates) so
long as a portion of such decrease in the amount previously agreed to in writing
by the Borrowers and UBSS, in its capacity as an Arranger, is allocated as
follows: first, to reduce the Contributions to a percentage of not less than 40%
of the Total Capitalization (provided that in no event shall the Equity
Contribution be reduced to less than 25% of the Total Capitalization) and
second, to reduce the  Credit Facility and any Second Lien Facility on a pro
rata, dollar-for-dollar basis, (b) any increase in the purchase price shall not
be materially adverse to the Arrangers (or such Affiliates) so long as such
increase is funded by (i) the Equity Contribution (without reducing the
percentage otherwise required to be contributed pursuant to the definition of
“Equity Contribution”) or (ii) subject to the proviso of the second sentence of
Section 5.11, the Revolving Facility in an amount not to exceed $10,000,000, (c)
the granting of any consent under the Acquisition Agreement that is not
materially adverse to the interests of the Arrangers (or such Affiliates) shall
not otherwise constitute an amendment or waiver) and (d) any modification to the
definition of “Outside Date” in the Acquisition Agreement shall not be
materially adverse to the interests of the Arrangers (or such Affiliates) unless
such modification extends such date beyond July 18, 2016.  For the avoidance of
doubt, any amendment, modification, waiver or consent to the definition of the
term “Material Adverse Effect” (as defined in the Acquisition Agreement) in the
Acquisition Agreement shall be deemed to be materially adverse to the interests
of the Arrangers and their respective affiliates that are a party hereto as
Lenders.

(m) Company Material Adverse Effect.  Since December 31, 2015, there has not
been, occurred or arisen any change, event, circumstance, development,
occurrence or effect of any kind or character that has had or is reasonably
expected to have a Company Material Adverse Effect.

(n) USA PATRIOT Act.  No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested by it in writing at least 10 Business
Days in advance of the Closing Date, which documentation or other information is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

(o) Borrowing Request.  The Administrative Agent and, if applicable, the
relevant Issuing Bank(s), shall have received a Borrowing Request or Issuance
Notice and/or letter of credit application, as applicable, in accordance with
the requirements of Section 2.03(a), 2.06(a) or 2.08(b), as applicable.

For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied, by funding its Loans hereunder (or in connection with
any Assignment and Assumption), the Administrative Agent and each Lender that
has executed this Agreement (or such Assignment and Assumption) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.

Notwithstanding the foregoing, to the extent the perfection of a security
interest in any Collateral is not or cannot be provided on the Closing Date
(other than (i) a Lien on Collateral that may be perfected solely by the filing
of a financing statement under the UCC, (ii) with respect to U.S. registered or
applied-for patents, trademarks and copyrights, the filing of short-form
intellectual property security agreements

106

--------------------------------------------------------------------------------

 

with the U.S. Patent and Trademark Office and the U.S. Copyright Office, as the
case may be, and (iii) a pledge of the Capital Stock of (x) each of the
Borrowers and (y) the Subsidiary Guarantors organized under the laws of the
United States with respect to which a Lien may be perfected upon closing by the
delivery of a stock or equivalent certificate, in the case of the foregoing
clause (y), after your use of commercially reasonable efforts to do so without
undue burden or expense; provided that, for the avoidance of doubt, stock
certificates and powers (such stock certificates and powers, the “Acquired Stock
Deliverables”) of the Subsidiary Guarantors of the Company will only be required
to be delivered on the Closing Date to the extent delivered to Holdings by the
Company on or prior to the Closing Date), so long as Holdings has used
commercially reasonable efforts to cause the Company to do so, then the
perfection of a security interest in such Collateral  shall not constitute a
condition precedent to the availability and initial funding of the Loans on the
Closing Date but may instead be perfected within (i) with respect to the
Acquired Stock Deliverables, 10 Business Days (or such long period as may be
acceptable to the Administrative Agent in its discretion) (provided that, in any
event, the stock certificates and powers of each of the Borrowers shall be
delivered on the Closing Date) or (ii)  otherwise, 90 days (or such longer
period as may be acceptable to the Administrative Agent in its discretion) after
the Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Borrowers acting reasonably.

Section 4.02. Conditions to Each Extension of Credit after the Closing Date.

(a) The obligations of the Lenders to make Loans and of each Issuing Bank to
issue, amend, renew or extend Letters of Credit hereunder (other than any
amendment, renewal or extension which does not increase the face amount of such
Letter of Credit) on any date after the Closing Date (other than in connection
with extensions of credit made under Incremental Facilities pursuant to Section
2.23 or Extensions pursuant to Section 2.24) are subject to the satisfaction of
the following conditions precedent (unless waived in accordance with Section
9.02):

(i) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date except, (A) to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such date and (B) that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects.

(ii) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(b) The Administrative Agent and, if applicable, the relevant Issuing Bank(s) or
Swing Line Lender, shall have received a Borrowing Request or Issuance Notice
and/or letter of credit application, as applicable, in accordance with the
requirements of Section 2.03(a), 2.06(a) or 2.08(b), as applicable.  Each
Borrowing (other than any conversion or continuance of any Loans) by and
issuance, amendment, renewal or extension of a Letter of Credit (other than any
amendment, renewal or extension which does not increase the face amount of such
Letter of Credit) on behalf of the Borrowers hereunder on or after the Closing
Date shall constitute a representation and warranty by the Borrowers as of the
date of such extension of credit that the conditions contained in this Section
4.02 have been satisfied.

107

--------------------------------------------------------------------------------

 

ARTICLE 5 AFFIRMATIVE COVENANTS

Until the date that all the Commitments have expired or terminated and the
principal of and interest on each Loan and LC Disbursement and all fees,
expenses and other amounts payable under any Loan Document (other than
contingent indemnification obligations for which no claim or demand has been
made) have been paid in full in Cash and all Letters of Credit have expired or
been terminated (or have been Cash Collateralized or otherwise backstopped
(including by “grandfathering” into future credit facilities) in a manner
reasonably satisfactory to the Administrative Agent and each applicable Issuing
Bank) (such date, the “Termination Date”), each of Holdings (solely to the
extent applicable to it), the Borrowers and their respective Subsidiaries
covenant and agree with the Lenders that:

Section 5.01. Financial Statements and Other Reports.  The Borrowers will
deliver to the Administrative Agent for delivery to each Lender:

(a) [Reserved].

(b) Quarterly Financial Statements.  Within 60 days following the end of each of
the first three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal
Quarter ending March 31, 2016, the consolidated balance sheet of Holdings and
its subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations and cash flows of Holdings and its
subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter (provided that
the financial statements required to be delivered above for the Fiscal Quarter
ending March 31, 2016, shall only be with respect to the Company and the
Subsidiaries), setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year (provided that
in no event shall such comparative figures be provided for any period prior to
the Fiscal Quarter ending June 30, 2017), all in reasonable detail, together
with a Financial Officer Certification and Narrative Report with respect
thereto, subject to the absence of footnotes and year-end adjustments;

(c) Annual Financial Statements.  Within (x) 130 days of the end of the Fiscal
Year ended December 31, 2015 and (y) thereafter, 120 days after the end of each
Fiscal Year commencing with the Fiscal Year ending December 31, 2016, (i) the
consolidated balance sheet of Holdings and its subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of operations and cash
flows of Holdings and its subsidiaries for such Fiscal Year (provided that the
financial statements required to be delivered pursuant to clause (x) above shall
only be with respect to the Company and the Subsidiaries) (provided further,
that, with respect to the Fiscal Year ending December 31, 2016, such audit may
only cover the period from the Closing Date to the end of such Fiscal Year),
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year (provided that in no event shall such comparative figures
be provided for any period prior to the Fiscal Quarter ending June 30, 2017), in
reasonable detail, together with a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements, a report thereon of
independent certified public accountants of recognized national standing (which
report shall not contain a “going concern” qualification or statement,
or  qualification as to the scope of audit (except for a “going concern”
statement that is due solely to impending debt maturities occurring within 12
months of such audit or the anticipated breach of the financial covenant set
forth in Section 6.15 or in Section 6.15 of the Second Lien Term Loan
Agreement), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of its
consolidated operations and cash flows for the periods indicated in conformity
with GAAP;

(d) Compliance Certificate.  Together with each delivery of consolidated
financial statements of Holdings and its Subsidiaries pursuant to Sections
5.01(b) and 5.01(c), (i) a duly executed

108

--------------------------------------------------------------------------------

 

and completed Compliance Certificate (A) certifying that no Default or Event of
Default has occurred and is continuing (or if a Default or Event of Default has
occurred and is continuing, describing in reasonable detail such Default or
Event of Default and the steps being taken to cure, remedy or waive the same),
(B) in the case of financial statements delivered pursuant to Section 5.01(c),
setting forth reasonably detailed calculations of Excess Cash Flow for each
Fiscal Year beginning with the financial statements for the Fiscal Year ended
December 31, 2017, (C) in the case of financial statements delivered pursuant to
Section 5.01(b) and 5.01(c), setting forth reasonably detailed calculations of
the First Lien Net Leverage Ratio, the Total Net Leverage Ratio and
demonstrating compliance with the financial covenant set forth in Section 6.15
for the applicable Test Period, and (D) in the case of financial statements
delivered pursuant to Section 5.01(b) and 5.01(c), setting forth reasonably
detailed calculations of Consolidated Adjusted EBITDA, Consolidated Total Assets
and the Available Amount as of the last day of the Fiscal Quarter or Fiscal
Year, as the case may be, covered by such financial statements or stating that
there has been no change to such amounts since the date of delivery of the last
Compliance Certificate, (ii) a summary of the pro forma adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from the
consolidated statement of operations and the consolidated balance sheet, (iii) a
list identifying each subsidiary of the Borrower as a Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate or confirming that there is no change in such information since the
later of the Closing Date and the date of the last such list and (iv) with
respect to each delivery of consolidated financial statements of Holdings and
its Subsidiaries pursuant to Section 5.01(c), a duly executed and completed
Perfection Certificate Supplement with respect to the Loan Parties as of the
last day of the most recently ended Fiscal Year (or, if there has been no change
in such information since the later of the Closing Date and the last day of the
Fiscal Year immediately preceding the most recently ended Fiscal Year, a
statement to such effect in the applicable Compliance Certificate);

(e) Notice of Default.  Promptly upon any Responsible Officer of Holdings or the
Borrowers obtaining knowledge (i) of any Default or Event of Default; provided,
that, any Event of Default resulting solely from the failure of the Borrower
Representative or Holdings to give notice of a Default or Event of Default as
required by this clause (i) shall be deemed waived upon the cure or waiver of
such Default without any further action hereunder or (ii) of the occurrence of
any event or change that has caused or evidences, or would reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect, a reasonably-detailed notice specifying the nature and period of
existence of such condition, event or change and what action the Borrowers have
taken, are taking and propose to take with respect thereto;

(f) Notice of Litigation.  Promptly upon any Responsible Officer of the
Borrowers obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Loan Parties to
the Administrative Agent or (ii) any material development in any Adverse
Proceeding that, in the case of either clauses (i) or (ii), would reasonably be
expected to expose Holdings or any of its Subsidiaries (in their good faith
determination) to liability in an aggregate amount in excess of the Threshold
Amount (after taking into account coverage under any applicable insurance policy
then in effect), written notice thereof together with such other non-privileged
information as may be reasonably available to the Loan Parties to enable the
Lenders to evaluate such matters;

(g) ERISA.  Promptly upon any Responsible Officer of the Borrowers or any of
their respective Subsidiaries becoming aware of the occurrence of any ERISA
Event that would reasonably be expected to have a Material Adverse Effect, a
written notice specifying the nature thereof, and any action that any of the
Borrowers or any of their respective Subsidiaries proposes to take with respect
thereto, together with a copy of any notices received from or filed with a
Governmental Authority, Multiemployer Plan or other Pension Plan pertaining
thereto;

109

--------------------------------------------------------------------------------

 

(h) Financial Plan.  As soon as available, and in any event no later than 90
days after the beginning of each Fiscal Year ending after the Closing Date, a
consolidated plan and financial forecast for each Fiscal Quarter of such Fiscal
Year (a “Financial Plan”), including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such Fiscal Year, prepared in reasonable detail setting forth,
with appropriate discussion, the principal assumptions on which such financial
plan is based;

(i) Information Regarding Collateral.  The Borrower Representative will furnish
to the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s type of organization, (iii) in any
Loan Party’s jurisdiction of organization or (iv) in any Loan Party’s
organizational identification number (to the extent necessary to perfect or
maintain the perfection and priority of the Administrative Agent’s security
interest in the applicable Collateral);

(j) Other Available Information.  Promptly upon their becoming available and
without duplication of any obligations with respect to any such information that
is otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrowers or any Parent Company to its public security holders acting in such
capacity or by any Subsidiary of the Borrowers to its public security holders
other than the Borrowers or another Subsidiary of the Borrowers and (ii) all
regular and periodic reports and all registration statements (other than on Form
S-8 or similar form) and prospectuses, if any, furnished or filed by any Parent
Company, the Borrowers or any of their respective Subsidiaries with any
securities exchange or with the SEC or any governmental or private regulatory
authority with jurisdiction over matters relating to securities.  The Borrowers
hereby acknowledge that (A) the Administrative Agent and/or the Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Debt Domain or another similar
electronic system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrowers hereby agree that they will identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers
shall be deemed to have authorized the Administrative Agent, the Arrangers and
the Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Confidential
Information, they shall be treated as set forth in Section 9.13); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent and the Arrangers shall treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”; provided that the Borrowers’
failure to comply with this sentence shall not constitute a Default or an Event
of Default under this Agreement or the other Loan Documents; provided further,
that for purposes of the foregoing, all information and materials provided
pursuant to Section 5.01(b), (c), (d) or (e) and the Loan Documents shall be
deemed to be suitable for posting to Public Lenders; and

(k) Intellectual Property Notices.  Any material claims with respect to the IP
Rights made or threatened in writing against any Loan Party (i) alleging that
the manufacture, sale, licensing or use of any IP Rights as then manufactured,
sold, licensed or used by any Loan Party infringes on any intellectual property
rights of any third party, (ii) against the use by any Loan Party of any
technology, know-how or computer software used in any Loan Party’s business then
conducted or (iii) challenging the ownership by

110

--------------------------------------------------------------------------------

 

any Loan Party of any IP Rights owned by such Loan Party; provided, with respect
to the foregoing (i) – (iii), in each case, except to the extent such claim
would not reasonably be expected to result in a Material Adverse Effect.

(l) Permitted Acquisitions.  On or before ten (10) Business Days (or such longer
period as the Administrative Agent may agree) after the date a Permitted
Acquisition, the consideration for which exceeds the Threshold Amount, has been
consummated, the Borrower Representative shall deliver to the Administrative
Agent a certificate of a Responsible Officer with respect to such Permitted
Acquisition certifying as to compliance with clauses (a), (b), and (c) of the
definition of “Permitted Acquisition”.

(m) Other Requested Information.  Subject to the last proviso to the last
paragraph of this Section 5.01 below, such other certificates, reports and
information (financial or otherwise) as the Administrative Agent may reasonably
request from time to time, or a Lender acting through the Administrative Agent
may reasonably request from time to time, in connection with the Borrowers’ or
their Subsidiaries’ financial condition or business; provided that
notwithstanding anything to the contrary herein, neither the Borrowers nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information or other matter (i) that constitutes material trade secrets or would
cause a conflict of interest, (ii) in respect of which disclosure to the
Administrative Agent (or any Lender (or their respective representatives or
contractors)) is prohibited by applicable law or any Contractual Obligation owed
to a Person that is not Holdings or any of its Subsidiaries, or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product, in each case, to the extent such prohibition did not arise from
arrangements entered into in contemplation of such request of the Administrative
Agent and after using commercially reasonable efforts to receive the consent of
any requisite Person to such disclosure.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which such documents are delivered by the Borrower
Representative to the Administrative Agent for posting on the Borrowers’ behalf
on IntraLinks/SyndTrak or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent) or (ii) on which
executed certificates or other documents are faxed to the Administrative Agent
(or electronically mailed to an address provided by the Administrative Agent).

Notwithstanding the foregoing, the obligations in paragraphs (b) and (c) of this
Section 5.01 may be satisfied by furnishing (A) the applicable financial
statements of Holdings (or any other Parent Company) or (B) Holding’s (or any
other Parent Company thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC, in each case, within the time periods specified in such
paragraphs; provided that, with respect to each of clauses (A) and (B), (i) to
the extent such financial statements relate to any Parent Company, such
financial statements shall be accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such Parent Company, on the one hand, and the information relating to the
Borrowers and their Respective Subsidiaries on a standalone basis, on the other
hand, which consolidating information shall be certified by a Responsible
Officer of the Borrowers as having been fairly presented in all material
respects and (ii) to the extent such statements are in lieu of statements
required to be provided under Section 5.01(c), such statements shall be
accompanied by a report and opinion of an independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall satisfy the applicable requirements set forth in Section 5.01(c); provided
further that notwithstanding anything to the contrary herein, none of the
Borrowers or any Subsidiary shall be required to deliver, disclose, permit the
inspection, examination or making of copies of or excerpts from, or any
discussion of, any document, information, or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent (or any Lender (or their
respective representatives or

111

--------------------------------------------------------------------------------

 

contractors)) is prohibited by applicable law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) with respect to which any Loan Party owes confidentiality obligations (to
the extent not created in contemplation of such Loan Party’s Obligations under
this Section 5.01) to any third party.

Section 5.02. Existence.  Except as otherwise permitted under Section 6.07, each
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits necessary in the normal conduct of their business except to
the extent (other than with respect to the preservation of existence of Holdings
and the Borrowers) failure to do so could not reasonably be expected to result
in a Material Adverse Effect; provided that no Subsidiary of any Borrowers
(other than Netsmart Technologies) shall be required to preserve any such
existence, right or franchise, licenses and permits if such Person or such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes.  Each Borrower will, and will cause each of its
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon; provided that no such Tax need be paid if (a)
it is being contested in good faith by appropriate proceedings and adequate
reserves or other appropriate provisions, as shall be required in conformity
with GAAP, shall have been made therefor and, in the case of a Tax which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or (b) failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties.  Each Borrower will, and will cause
each of its Subsidiaries to maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all tangible property reasonably necessary to the normal
conduct of business of the Borrowers and their respective Subsidiaries and from
time to time will make or cause to be made all needed and appropriate repairs,
renewals and replacements thereof except as expressly permitted by this
Agreement or where the failure to maintain such properties or make such repairs,
renewals or replacements could not reasonably be expected to have a Material
Adverse Effect.  In addition, each Loan Party will take commercially reasonable
steps to maintain the confidentiality of all confidential information that is
material to the business of such Loan Party and that such Loan Party holds as a
trade secret.

Section 5.05. Insurance.  The Borrowers will maintain or cause to be maintained,
with financially sound, reputable insurance companies, such insurance coverage
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Borrowers and their respective Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar Businesses as Borrowers and
their Subsidiaries), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses owning similar
properties in localities where the Borrowers or the applicable Subsidiary
operates.  Without limiting the generality of the foregoing, each applicable
Loan Party will maintain flood insurance with respect to each Flood Hazard
Property, in each case in compliance with the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973 (where applicable).  Each
such policy of insurance shall (i) to the extent applicable, name the
Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy with respect to the Collateral

112

--------------------------------------------------------------------------------

 

(excluding any business interruption insurance policy), contain a loss payable
clause or endorsement to the extent available from such insurance carrier that
names the Administrative Agent, on behalf of the Lenders as the loss payee
thereunder and, to the extent available, provides for prior written notice to
the Administrative Agent of any cancellation of such policy.

Section 5.06. Inspections; Annual Lender Meetings.

(a) The Borrowers will, and will cause each of their respective Subsidiaries to,
permit any authorized representatives designated by the Administrative Agent to
visit and inspect any of the properties of the Borrowers and any of their
respective Subsidiaries at which the principal financial records and executive
officers of the applicable Person are located, to inspect, copy and take
extracts from its financial and accounting records, and to discuss its affairs,
finances and accounts with its officers and independent public accountants
(provided that the Borrowers shall be given an opportunity (but shall not be
required) to be present at or participate in any such discussion), all upon
reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that (x) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06, and (y) except as provided in the proviso below in connection with
the occurrence and continuance of an Event of Default, (i) the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year and (ii) only one such time per calendar year shall be at the
expense of the Borrowers; provided, further, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers in accordance with Section 9.03(a) at any time during
normal business hours and upon reasonable advance notice; provided that
notwithstanding anything to the contrary herein, neither the Borrowers nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information, or other matter (i) that constitutes trade secrets or proprietary
information and that would cause a conflict of interest, (ii) in respect of
which disclosure to the Administrative Agent (or any Lender (or their respective
representatives or contractors)) is prohibited by applicable law or any
Contractual Obligation, or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product.

(b) At the request of Administrative Agent, the Borrowers will at a date to be
mutually agreed by the Administrative Agent and the Borrowers after the end of
each Fiscal Year ending on or after December 31, 2016, hold a meeting (which may
be by way of a conference call or teleconference), at a time selected by the
Borrowers and reasonably acceptable to Administrative Agent, with all of the
Lenders that choose to participate, to review the financial results of the
previous Fiscal Year and the financial condition of Holdings, the Borrowers and
their respective Subsidiaries and the budgets presented for the current Fiscal
Year of Holdings, the Borrowers and their respective Subsidiaries.

Section 5.07. Maintenance of Book and Records.  Each Borrower will, and will
cause its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Borrowers and their respective Subsidiaries, as the case may be,
and permit the preparation of consolidated financial statements in accordance
with GAAP to be derived therefrom.

113

--------------------------------------------------------------------------------

 

Section 5.08. Compliance with Laws.  The Borrowers will comply, and shall cause
each of their respective Subsidiaries to comply, (i) with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
(including (1) all Environmental Laws and (2) ERISA, but excluding any
Sanctions, USA PATRIOT Act and the Anti-Corruption Laws), except to the extent
the failure of the Borrowers or such Subsidiary to comply could not reasonably
be expected to have a Material Adverse Effect, and (ii) any Sanctions, USA
PATRIOT ACT and the Anti-Corruption Laws, in each case, in all material
respects.

Section 5.09. Environmental.

(a) Environmental Disclosure.  The Borrower Representative will reasonably and
promptly deliver to the Administrative Agent reasonably detailed written notice
of (i) the occurrence of any event, or the identification of any condition, that
could reasonably be expected to result in Environmental Liability, (ii) any
Environmental Claim, in each case that could reasonably be expected to have a
Material Adverse Effect and (iii) information as to how Borrower is addressing
any such Environmental Liability or Environmental Claim, and shall provide with
reasonable promptness, documents and information from time to time that may be
reasonably requested by the Administrative Agent in relation to any such events
or conditions.

(b) Hazardous Materials Activities, Etc.  Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder, in each case,
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries.  The board of directors (or
equivalent governing body or any committee thereof) of each Borrower may at any
time designate (or redesignate) any Subsidiary (other than Netsmart
Technologies) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary; provided that (i) immediately before and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing (including after giving effect to the reclassification of Investments
in, Indebtedness of and Liens on the assets of, the applicable Subsidiary or
Unrestricted Subsidiary), (ii) no subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if (x) it is a
“Subsidiary” for the purpose of the Second Lien Term Loan Agreement (or any
equivalent provision under any documentation governing any Second Lien
Facility), (y) it is a “restricted subsidiary” for the purpose of any
Incremental Equivalent Debt or any “Incremental Equivalent Debt” (as defined in
the Second Lien Term Loan Agreement (or any equivalent provision under any
documentation governing any Second Lien Facility)) or (z) the aggregate
outstanding principal amount of all Indebtedness (other than Indebtedness
referenced in the foregoing clauses (x) and (y)) as of any date for which any
Unrestricted Subsidiary is designated as a “restricted subsidiary” as of such
date is in in excess of the Threshold Amount (or any Refinancing Indebtedness in
respect of any of the foregoing), in each case where the documentation
thereunder provides for the ability to designate restricted and unrestricted
subsidiaries, (iii) no Unrestricted Subsidiary shall own any Capital Stock in
the Borrowers or their respective Subsidiaries or hold any Indebtedness of, or
any Lien (other than customary liens in favor of landlords arising under real
property Leases) on any property of the Borrowers or their respective
Subsidiaries and (iv) immediately before and after giving effect to such
designation, Consolidated Adjusted EBITDA attributable to all Unrestricted
Subsidiaries shall not exceed 10.0% of total Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries and, for purposes of this Section 5.10,
Consolidated Adjusted EBITDA shall include the Consolidated Adjusted EBITDA of
any Unrestricted Subsidiary.  The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute

114

--------------------------------------------------------------------------------

 

an Investment by the Borrowers therein at the date of designation in an amount
equal to the portion of the fair market value of the net assets of such
Subsidiary attributable to the Borrowers’ equity interest therein as reasonably
estimated by the Borrowers (and such designation shall only be permitted to the
extent such Investment is permitted under Section 6.06).  The designation of any
Unrestricted Subsidiary as a Subsidiary shall constitute the incurrence or
making at the time of designation of any Investments, Indebtedness or Liens of
such Subsidiary existing at such time; provided that upon a re-designation of
such Unrestricted Subsidiary as a Subsidiary, the Borrowers shall be deemed to
continue to have an Investment in a Subsidiary in an amount (if positive) equal
to (a) the Borrowers’ “Investment” in such Subsidiary at the time of such
re-designation, less (b) the portion of the fair market value of the net assets
of such Subsidiary attributable to the Borrowers’ equity therein at the time of
such re-designation.  For the avoidance of doubt, Unrestricted Subsidiaries
shall not be subject to Section 2.12(b), Article 3, Article 5, Article 6 and
Article 7 so long as they are designated as such.  

Section 5.11. Use of Proceeds.  The Borrowers shall use proceeds of the Initial
Term Loans solely to finance a portion of the Transactions (including working
capital, payment of Transaction Costs and/or purchase price adjustments under
the Acquisition Agreement).  The Borrowers will use the proceeds of the
Revolving Loans and Letters of Credit (a) on the Closing Date (i) to finance a
portion of the Transactions (including working capital, payment of Transaction
Costs and/or purchase price adjustments under the Acquisition Agreement), (ii)
to finance certain amounts required to be paid as original issue discount or
upfront fees or (iii) to Cash Collateralize or back-stop existing Letters of
Credit, and (b) on and after the Closing Date, to finance the working capital
needs and other general corporate purposes of the Borrowers and their respective
Subsidiaries (including for capital expenditures, acquisitions, working capital
and/or purchase price adjustments, the payment of transaction fees and expenses
(in each case, including in connection with the Closing Date Acquisition), other
Investments, Restricted Payments and any other purpose not prohibited by the
terms of the Loan Documents, including to finance certain amounts required to be
paid as original issue discount or upfront fees); provided that the Revolving
Loans borrowed on the Closing Date for the purposes set forth in clauses (a)(i),
(a)(ii) and (b) above shall not exceed $10,000,000.  Letters of Credit may be
issued (x) on the Closing Date in the ordinary course of business and to replace
or provide credit support for any Existing Letters of Credit and/or to replace
cash collateral and (y) after the Closing Date, for general corporate purposes
of the Borrowers and their respective Subsidiaries and for any other purpose not
prohibited by the Loan Documents.  No part of the proceeds of any Loan will be
used for any purpose that would entail a violation of Regulation T, U or X or
result in a violation of Sanctions or the Anti-Corruption Laws.  

Section 5.12. Additional Collateral; Further Assurances.

(a) The Borrowers and each other Loan Party shall cause each Domestic Subsidiary
(other than any Excluded Subsidiary) formed or acquired after the date of this
Agreement to become a Loan Party on or prior to the date that is 45 days
following the date of such formation or acquisition (or such later date as may
be acceptable to the Administrative Agent in its discretion), by executing a
Joinder Agreement in substantially the form attached as Exhibit D hereto (the
“Joinder Agreement”) and a Security Agreement Joinder Agreement.  Upon execution
and delivery thereof, each such Person (i) shall automatically become a
Subsidiary Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will take such actions as may be required in accordance with the terms
hereof or of the applicable Collateral Documents to grant Liens to the
Administrative Agent, for the benefit of itself and the Lenders and each other
Secured Party, in each case to the extent required by the terms thereof, in any
property (subject to the limitations set forth herein and in the other Loan
Documents) of such Loan Party which constitutes Collateral, on such terms as may
be required pursuant to the terms of the Collateral Documents and in such
priority as may be required pursuant to the terms of the Intercreditor
Agreement.

115

--------------------------------------------------------------------------------

 

(b) Subject to Section 5.12(f), the Borrowers and each Subsidiary Guarantor will
cause all Capital Stock directly owned by them to be subject at all times to a
First Priority perfected Lien in favor of the Administrative Agent pursuant to
the terms and conditions of the Collateral Documents; provided that in no event
will the Borrowers or any Subsidiary Guarantor be required to pledge or perfect
more than 65.0% of the voting Capital Stock of any first tier Foreign Subsidiary
that is a Controlled Foreign Corporation or any Excluded Domestic Subsidiary of
such Loan Party.

(c) Without limiting the foregoing, each Loan Party will promptly execute and
deliver, or cause to be promptly executed and delivered, to the Administrative
Agent such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents and
such other actions or deliveries of the type), which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents (to the extent required herein or therein), all at the expense of the
Borrowers in accordance with Section 9.03(a).

(d) Subject to the limitations set forth or referred to in this Section 5.12, if
any Material Real Estate Asset is acquired by any Loan Party after the Closing
Date, the Borrower Representative will notify the Administrative Agent, and, if
requested by the Administrative Agent, within 90 days of such request (or such
longer period as may be acceptable to the Administrative Agent in its
discretion) the Borrowers will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause each Subsidiary that
is a Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section as it relates to Material
Real Estate Assets, all at the expense of the Borrowers in accordance with
Section 9.03(a).  The Loan Parties shall within 90 days following a request by
the Administrative Agent (or such longer period as may be acceptable to the
Administrative Agent in its sole discretion) cause the Mortgages on each such
Material Real Estate Asset acquired by any Loan Party after the Closing Date to
be executed, delivered and recorded and in connection therewith deliver
corresponding UCC fixture filings, flood hazard determination forms, title
insurance policies (including any endorsements thereto), surveys, local counsel
opinions and other documentation that the Administrative Agent shall reasonably
require.

(e) After any Domestic Subsidiary ceases to constitute an Excluded Subsidiary in
accordance with the definition thereof, the Borrowers shall cause such Domestic
Subsidiary to take all actions required by this Section 5.12 (within the time
periods specified herein) as if such Domestic Subsidiary were then formed or
acquired.

(f) Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which (i) the cost, burden, difficulty or consequence of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Borrowers and the
Administrative Agent or (ii) the granting of a Lien on such asset would violate
any enforceable anti-assignment provisions of contracts (not entered into in
contemplation thereof) or applicable law or, in the case of assets consisting of
licenses, agreements or similar contracts, to the extent the granting of such
Lien therein would violate the terms of such license, agreement or similar
contract relating to such asset or would trigger the termination of any contract
pursuant to any “change of control” or similar provision (in each case, after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law) (other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition),

116

--------------------------------------------------------------------------------

 

(b) no Lien on Real Estate Assets shall be required except in respect of
Material Real Estate Assets (provided that if a mortgage tax will be owed on the
entire amount of the Secured Obligations evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
Secured Obligations allocated to the applicable Mortgaged Property and (y) the
estimated fair market value of the Mortgaged Property at the time the Mortgage
is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrower, which in the case of clause (y) will
result in a limitation of the Secured Obligations secured by the Mortgage to
such amount), (c) no actions shall be required to be taken in order to create,
grant or perfect any security interest in any assets located outside of the U.S.
(other than Capital Stock in accordance with and subject to Section 5.12(b)) or
owned by any Foreign Subsidiary, Immaterial Subsidiary or joint venture and no
foreign law security or pledge agreements, foreign law mortgages or deeds or
foreign intellectual property filings or searches shall be required, (d) Liens
required to be granted or perfected pursuant to this Section 5.12 shall be
subject to the Intercreditor Agreement and to exceptions and limitations
consistent with those set forth in the Collateral Documents, (e) the Loan
Parties shall not be required to seek or obtain any landlord lien waiver,
estoppel, warehousemen waiver or other collateral access or similar letter or
agreement and (f) no Loan Party shall be required to (i) grant or take any other
action with respect to a security interest in any Excluded Assets (as defined in
the Pledge and Security Agreement) or (ii) take any action with respect to
perfection of any security interest in (A) assets requiring perfection through
control agreements or other control arrangements (other than control of
promissory notes and pledged Capital Stock as provided in this Agreement and the
Pledge and Security Agreement and filing of UCC-1 financing statements), (B)
aircraft, vehicles or other assets subject to state law registration,
certificate of title or other similar statutes, (C) commercial tort claims
asserting damages of less than $2,500,000 individually, or (D) letter of credit
rights with an individual face amount of less than $2,500,000 individually, or
$5,000,000 in the aggregate, to the extent a security interest therein may not
be perfected as supporting obligations by the filing of a UCC-1 financing
statement on the primary collateral.

Section 5.13. Maintenance of Ratings.  The Borrowers shall use commercially
reasonable efforts to maintain public corporate credit and public corporate
family ratings with respect to the Borrowers and a public rating of the Term
Loans from each of S&P and Moody’s; provided that in no event shall the
Borrowers be required to maintain any specific rating with any such agency.

Section 5.14. [Reserved].

Section 5.15. Post-Closing Matters.  Each Loan Party shall execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified on such schedule (or such later date as may be
agreed by the Administrative Agent), which time limits, for the avoidance of
doubt, shall supersede any other applicable time limits imposed herein for such
actions.

ARTICLE 6 NEGATIVE COVENANTS

Until the Termination Date has occurred, each of Holdings (solely with respect
to Section 6.14) and the other Loan Parties covenant and agree with the Lenders
that:

Section 6.01. Indebtedness.  The Borrowers shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly, create, incur or
assume any Indebtedness, except:

(a) the Secured Obligations (including any Additional Term Loans and any
Additional Revolving Facility);

117

--------------------------------------------------------------------------------

 

(b) Indebtedness of the Borrowers to any Subsidiary and of any Subsidiary to the
Borrowers or any other Subsidiary; provided that in the case of any Indebtedness
of a Subsidiary that is not a Loan Party owing to a Loan Party, such
Indebtedness shall (x) be permitted as an Investment by Section 6.06 or (y) be
of the type described in clause (ii) of the parenthetical under clause (c) of
the definition of “Investment”; provided, further, that subject to Section 5.12,
all such Indebtedness of any Loan Party owing to Holdings or any Subsidiary that
is not a Loan Party must be expressly subordinated to the Obligations of such
Loan Party pursuant to terms reasonably acceptable to the Administrative Agent;

(c) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including earn-out and
other contingent obligations) incurred in connection with any Disposition
permitted hereunder, any acquisitions or other purchases of assets or Capital
Stock permitted hereunder, and Indebtedness arising from guaranties, letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
securing the performance of the Borrowers or any such Subsidiary pursuant to
such agreements, in each case, both before and after any liability associated
therewith becomes fixed;

(d) Indebtedness which may be deemed to exist pursuant to any performance and
completion guaranties or customs, stay, performance, bid, surety, statutory,
appeal, performance and return of money bonds, tenders, statutory obligations,
leases, governmental contracts, trade contracts or other similar obligations
incurred in the ordinary course of business or in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;

(e) Indebtedness in respect of commercial credit cards, purchasing cards and
treasury management services, including Banking Services Obligations, and other
netting services, overdraft protections, automated clearing-house arrangements,
employee credit card programs, controlled disbursement, ACH transactions, return
items, interstate depository network service, Society for Worldwide Interbank
Financial Telecommunication transfers, cash pooling and operational foreign
exchange management, and, in each case, similar arrangements and otherwise in
connection with cash management in the ordinary course of business, including
cash management arrangements among Holdings and its subsidiaries, and Deposit
Accounts;

(f) (x) Indebtedness in respect of Guarantees of the obligations of suppliers,
customers and licensees in the ordinary course of business, (y) Indebtedness
incurred in the ordinary course of business in respect of obligations of the
Borrowers or any Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services and (z)
Indebtedness in respect of any letter of credit, bankers’ acceptance, bank
guaranty or similar instrument supporting trade payables, warehouse receipts or
similar facilities entered into in the ordinary course of business;

(g) Guarantees of Indebtedness or other obligations of the Borrowers or any
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or obligations not prohibited by this Agreement;
provided that in the case of any Guarantees by a Loan Party of the obligations
of a non-Loan Party the related Investment is permitted under Section 6.06;

(h) Indebtedness existing, or pursuant to commitments existing, on the Closing
Date and described on Schedule 6.01(h), intercompany Indebtedness outstanding on
the Closing Date and any other Indebtedness permitted to be incurred pursuant to
the Acquisition Agreement in connection with the Transactions;

118

--------------------------------------------------------------------------------

 

(i) Indebtedness of Subsidiaries that are not Loan Parties; provided that the
aggregate principal amount at any time outstanding of such Indebtedness shall
not exceed the greater of (i) $15,000,000 and (ii) 15.0% of Consolidated
Adjusted EBITDA of Holdings and its Subsidiaries determined at the time of
incurrence of such Indebtedness (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable;

(j) Indebtedness consisting of obligations owing under any customer or supplier
incentive, supply, license or similar agreements entered into in the ordinary
course of business;

(k) Indebtedness consisting of (i) the financing of insurance premiums and/or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(l) Indebtedness with respect to Capital Leases and purchase money Indebtedness
incurred prior to or within 270 days of the acquisition or lease or completion
of construction, repair or replacement of, or improvement to or installation of
assets in an aggregate principal amount at any time outstanding not to exceed
the greater of (i) $50,000,000 and (ii) 30.0% of Consolidated Adjusted EBITDA of
Holdings and its Subsidiaries, determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable;

(m) Indebtedness of a Person that becomes a Subsidiary or Indebtedness assumed
in connection with an acquisition permitted hereunder after the Closing Date;
provided that (i) such Indebtedness (A) is only the obligation of the Person
that was acquired or of any of such Person’s Subsidiaries and (B) was not
created or incurred in connection or contemplation thereof, (ii) at the time of
the execution of the definitive agreement governing such acquisition, no Event
of Default exists or would result therefrom and (iii) after giving effect to the
assumption of such Indebtedness, the Borrower shall be in compliance with the
financial covenant set forth in Section 6.15 on a Pro Forma Basis of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable;

(n) Indebtedness consisting of promissory notes issued to any stockholders of
any Parent Company or any current or former directors, officers, employees,
members of management, managers or consultants of any Parent Company, the
Borrowers or any subsidiary (or their respective Immediate Family Members) to
finance the purchase or redemption of Capital Stock of any Parent Company
permitted by Section 6.04(a);

(o) the Borrowers and their respective Subsidiaries may become and remain liable
for any Indebtedness refinancing, refunding or replacing any Indebtedness
permitted under clauses (a), (h), (i), (l), (m), (o), (r), (t), (u), (v), or (w)
of this Section 6.01 (in any case, including any refinancing Indebtedness
incurred in respect thereof, “Refinancing Indebtedness”) and any subsequent
Refinancing Indebtedness in respect thereof; provided that (i) the principal
amount of such Indebtedness does not exceed the principal amount of the
Indebtedness being refinanced, refunded or replaced, except (A) by an amount
equal to unpaid accrued interest and premiums (including tender premiums)
thereon plus underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with such refinancing or
replacement, (B) by an amount equal to any existing commitments unutilized
thereunder and (C) by additional amounts permitted to be incurred pursuant to
this Section 6.01 (so long as such additional Indebtedness meets the other
applicable requirements of this definition and, if secured, Section 6.02), and
the outstanding principal amount of such Refinancing Indebtedness (including
successive refinancings) with respect to (x) any Indebtedness permitted under
clauses (i), (l), (r), (t) (in the case of Refinancing

119

--------------------------------------------------------------------------------

 

Indebtedness of Subsidiaries that are not Loan Parties), (w) and (y) shall
(except to the extent such outstanding principal amount is permitted under
clause (C) above (in which case it shall be deemed to be a utilization of the
applicable other clause of this Section 6.01 and, if secured, Section 6.02)) be
deemed to be outstanding under such clauses for purposes of determining
utilization thereunder and (y) any Incremental Facility or any Incremental
Equivalent Debt, in either case to the extent incurred in reliance on the Fixed
Dollar Incremental Amount, shall be deemed to reduce the Fixed Dollar
Incremental Amount, (ii) other than in the case of Refinancing Indebtedness with
respect to Indebtedness incurred pursuant to clause (h), (l), (m) or (v) of this
Section 6.01, such Indebtedness has a final maturity on or later than (and, in
the case of revolving Indebtedness, shall not require mandatory commitment
reductions, if any, prior to) the final maturity of the Indebtedness being
refinanced, refunded or replaced and, other than with respect to revolving
Indebtedness, a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness being refinanced, refunded
or replaced, (iii) the terms of such Refinancing Indebtedness (excluding
pricing, fees, premiums, rate floors, optional prepayment or redemption terms
(and, if applicable, subordination terms) and, with respect to Refinancing
Indebtedness with respect to Indebtedness incurred pursuant to Section 6.01(a),
security), are not, taken as a whole (as reasonably determined by the
Borrowers), more favorable to the lenders providing such Indebtedness than those
applicable to the Indebtedness being refinanced, refunded or replaced (other
than any covenants or any other provisions applicable only to periods after the
Latest Maturity Date as of such date or which are on then current market terms
for the applicable type of Indebtedness), (iv) such Indebtedness is secured only
by Permitted Liens at the time of such refinancing, refunding or replacement
and, in the case of Refinancing Indebtedness with respect to Indebtedness
incurred pursuant to clause (w) or (y) of this Section 6.01, such Indebtedness
is not secured by any assets other than the Collateral (it being understood that
such Indebtedness may go from being secured to being unsecured), (v) such
Indebtedness is incurred by the obligor or obligors in respect of the
Indebtedness being refinanced, refunded or replaced, (vi) if the Indebtedness
being refinanced, refunded or replaced was originally contractually subordinated
to the Obligations in right of payment (or the Liens securing such Indebtedness
were originally contractually subordinated to the Collateral), such Indebtedness
is contractually subordinated to the Obligations in right of payment (or the
Liens securing such Indebtedness shall be subordinated to the Liens of the
Secured Parties or the Collateral) on then current market terms for the
applicable type of Indebtedness or on terms not materially less favorable, taken
as a whole, to the Lenders than those applicable to the Indebtedness (or Liens,
as applicable) being refinanced, refunded or replaced, (vii) as of the date of
incurring such Indebtedness and after giving effect thereto, no Event of Default
under Section 7.01(a), Section 7.01(f) or Section 7.01(g) shall exist or have
occurred and be continuing, (viii) in the case of Refinancing Indebtedness with
respect to Indebtedness incurred pursuant to Section 6.01(a), (A) such
Indebtedness shall be pari passu or junior in right of payment and be pari passu
or junior with respect to security with the remaining Obligations hereunder (it
being understood that any Indebtedness that is junior in right of security shall
be pari passu with the Second Lien Facility (to the extent any such Second Lien
Facility is junior in right of security on the same basis as the Second Lien
Facility in effect on the Closing Date) or junior thereto) or shall be
unsecured; provided that any such Indebtedness that is pari passu or junior with
respect to the Collateral shall be subject to a customary intercreditor
agreement on terms reasonably satisfactory to the Administrative Agent and the
Borrowers and any such Indebtedness that constitutes Subordinated Indebtedness
shall be subject to a customary subordination agreement on terms reasonably
satisfactory to the Administrative Agent and the Borrowers, (B) if such
Indebtedness being refinanced, refunded or replaced is secured, it shall not be
secured by any assets other than the Collateral, (C) if such Indebtedness being
refinanced, refunded or replaced is Guaranteed, it shall not be Guaranteed by
any Person other than a Loan Party and (D) if such Indebtedness shall be in the
form of notes (and not loans), it shall be incurred under (and pursuant to)
documentation other than this Agreement and (ix) in the case of Refinancing
Indebtedness with respect to clauses (i), (l), (m), (r), (t) (but only to the
extent such Refinancing Indebtedness is incurred by non-Loan Parties) and clause
(v) (but only to the extent such Refinancing Indebtedness is incurred to
refinance Indebtedness in connection with Sale and Lease-Back Transactions
permitted pursuant to clause (A) or

120

--------------------------------------------------------------------------------

 

clause (C)(3) of the proviso set forth in Section 6.08) of this Section 6.01,
the incurrence of such Refinancing Indebtedness shall be without duplication of
any amounts outstanding under such clauses;

(p) Indebtedness in an aggregate principal amount or face amount, as applicable,
at any time outstanding not to exceed the greater of (i) $5,000,000 and (ii)
5.0% of Consolidated Adjusted EBITDA of the Borrowers, determined at the time of
incurrence of such Indebtedness (calculated on a Pro Forma Basis) as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(b) or (c), as applicable, in respect, of
letters of credit, bank guaranties, surety bonds, performance bonds and similar
instruments issued for general corporate purposes and denominated in currencies
other than Dollars;

(q) Indebtedness of the Borrowers or any Subsidiary under any Derivative
Transaction entered into in the ordinary course of business and not for
speculative purposes;

(r) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed the greater of (i) $25,000,000 and (ii) 27.5% of Consolidated Adjusted
EBITDA of Holdings and its Subsidiaries determined at the time of incurrence of
such Indebtedness (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable;

(s) [Reserved];

(t) additional unsecured Indebtedness or unsecured Subordinated Indebtedness so
long as the Total Net Leverage Ratio would not exceed 6.75:1.00 calculated on a
Pro Forma Basis  as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable (disregarding the Cash proceeds thereof for the purposes of
determining the Unrestricted Cash Amount in connection with calculating such
Total Net Leverage Ratio); provided that (i) such Indebtedness shall not mature
or require any scheduled amortization or scheduled payments of principal and
shall not be subject to mandatory redemption, repurchase, repayment or sinking
fund obligations (other than AHYDO, catch-up payments, customary offers to
repurchase or a change of control, Disposition or casualty event and customary
acceleration rights after an event of default), in each case, prior to the date
which is 91 days after the Latest Maturity Date as of such date and (ii) the
aggregate principal amount at any time outstanding of such Indebtedness of
Subsidiaries that are non-Loan Parties incurred under this clause (t) shall not
exceed the greater of (i) $10,000,000 and 10.0% of Consolidated Adjusted EBITDA
of Holdings and its Subsidiaries determined at the time of incurrence of such
Indebtedness (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable; provided further that in the
case of Subordinated Indebtedness of the Loan Parties incurred pursuant to this
clause (t), such Indebtedness shall be subject to a customary subordination
agreement reasonably acceptable to the Administrative Agent;

(u) Indebtedness of the Borrowers or any Subsidiary Guarantor incurred in
respect of any Second Lien Facility in an aggregate principal amount that does
not exceed the Maximum Second Lien Principal Amount (as defined in the
Intercreditor Agreement); provided that such Indebtedness is secured only by
Liens permitted under Section 6.02(t);

(v) Indebtedness incurred in connection with Sale and Lease-Back Transactions
permitted pursuant to Section 6.08;

(w) secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrowers (or a co-issuer in addition
thereto) in lieu of Incremental Facilities

121

--------------------------------------------------------------------------------

 

(such notes or loans, “Incremental Equivalent Debt”); provided that (i) the
aggregate outstanding principal amount (or committed amount, if applicable) of
all Incremental Equivalent Debt, together with the aggregate outstanding
principal amount (or committed amount, if applicable) of all Incremental Loans
and Incremental Commitments provided pursuant to Section 2.23 of each of this
Agreement and the Second Lien Term Loan Agreement or any equivalent term under
documentation governing any Second Lien Facility, respectively (other than those
provided solely in reliance on Section 2.23(a)(C) of this Agreement and
Section 2.23(a)(B) of the Second Lien Term Loan Agreement, respectively), shall
not exceed the Incremental Cap, (ii) any Incremental Equivalent Debt shall be
subject to the proviso to Section 2.23(a) of this Agreement and the Second Lien
Term Loan Agreement, respectively (other than clause (iv) thereof, except as
provided therein), (iii) any such notes and/or loans that are secured shall be
secured only by the Collateral and on a pari passu or junior basis with the
Secured Obligations (it being understood that any Incremental Equivalent Debt
that is junior in right of security shall be pari passu with the Second Lien
Facility (to the extent any such Second Lien Facility is junior in right of
security on the same basis as the Second Lien Facility in effect on the Closing
Date) or junior thereto) and (iv) any such Indebtedness that ranks pari passu in
right of security or is junior in right of payment or security shall be subject
to intercreditor arrangements reasonably satisfactory to the Administrative
Agent;

(x) Indebtedness (including obligations in respect of letters of credit, bank
guarantees, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;

(y) additional Indebtedness that is secured on a junior basis to the Secured
Obligations so long as the Secured Net Leverage Ratio would not exceed 6.25:1.00
calculated on a Pro Forma Basis  as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable, (disregarding the Cash proceeds thereof
for the purposes of determining the Unrestricted Cash Amount in connection with
calculating such Secured Net Leverage Ratio); provided that (x) such
Indebtedness shall be secured on a junior basis to, or be pari passu with (but
for the avoidance of doubt, not senior to), the Second Lien Facility, (y) any
such Indebtedness will be subject to customary intercreditor arrangements
reasonably satisfactory to the Administrative Agent and (z) that the aggregate
principal amount at any time outstanding of such Indebtedness of Subsidiaries
that are non-Loan Parties incurred under this clause (y) shall not exceed the
greater of (i) $10,000,000 and 10.0% of Consolidated Adjusted EBITDA of Holdings
and its Subsidiaries determined at the time of incurrence of such Indebtedness
(calculated on a Pro Forma Basis) as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable;

(z) Indebtedness representing (i) deferred compensation to current or former
directors, officers, employees, members of management, managers and consultants
of any Parent Company, the Borrowers or any Subsidiary in the ordinary course of
business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;

(aa) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not be reasonably expected to cause an Event of Default
under Section 7.01(i);

(bb) Indebtedness constituting reimbursement obligations in an aggregate face
amount not to exceed $2,500,000 in respect of any letters of credit not issued
by an Issuing Bank;

122

--------------------------------------------------------------------------------

 

(cc) Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank to support any Defaulting Lender’s participation in Letters of
Credit as contemplated by Section 2.22(d);

(dd) customer deposits and advance payments received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business; and

(ee) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01.

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness and increases in the amount of
Indebtedness outstanding solely as a result of fluctuations in the exchange rate
of currencies will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.01.

For purposes of determining compliance at any time with this Section 6.01, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.02. Liens.  The Borrowers shall not, nor shall they permit any of
their respective Subsidiaries to, create, incur, assume or permit or suffer to
exist any Lien on or with respect to any property of any kind owned by it,
whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents securing the Secured
Obligations (including any Additional Term Loans and any Additional Revolving
Facility);

(b) Liens for a material amount of Taxes, assessments or other governmental
charges or levies which are (i) not yet due, remain payable without penalty, or,
if due, obligations with respect to such Taxes that are not overdue by more than
30 days, (ii) being contested in good faith and are subject to appropriate
reserves to the extent required under GAAP or (iii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

(c) statutory Liens (and rights of set-off) and contractual restatements thereof
of landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law or contract, in each case incurred
in the ordinary course of business (i) for amounts not yet overdue by more than
30 days, (ii) for amounts that are overdue by more than 30 days and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts or (iii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to Holdings, the
Borrowers and their respective Subsidiaries or (y) leases or licenses of
property otherwise permitted by this Agreement or (iv) to secure

123

--------------------------------------------------------------------------------

 

obligations in respect of letters of credit, bank guaranties, surety bonds,
performance bonds or similar instruments posted with respect to the items
described in clauses (i) through (iii) above;

(e) Liens consisting of easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not,
in the aggregate, materially interfere with the ordinary conduct of the business
of the Borrowers and their respective Subsidiaries, taken as a whole, or the use
of the affected property for its intended purpose;

(f) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);

(g) Liens solely on any Cash earnest money deposits made by the Borrowers or any
of their respective Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder;

(h) purported Liens evidenced by the filing of UCC financing statements relating
solely to operating leases or consignment or bailee arrangements entered into in
the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any or dimensions of real property or the structure thereon, including
Liens in connection with any condemnation or eminent domain proceeding or
compulsory purchase order;

(k) Liens on assets securing Indebtedness permitted pursuant to Section 6.01(o)
(solely with respect to the permitted refinancing of Indebtedness permitted
pursuant to Sections Section 6.01(a), (i), (l), (m), (r), (w) and (y)); provided
that (i) no such Lien extends to any asset not covered by the Lien securing the
Indebtedness that is refinanced (other than the proceeds and products thereof,
accessions thereto and improvements thereon) or as otherwise permitted under
this Section 6.02 with respect to such Lien (subject to any limitations on Liens
set forth in Section 6.01(o) with respect to such Refinancing Indebtedness and
it being understood that any Liens existing in reliance on this reference to any
such other clause of this Section 6.02 shall be deemed a utilization of such
amounts under such applicable other clause of this Section 6.02) and (ii) if the
Indebtedness being refinanced was subject to intercreditor arrangements, then
any refinancing Indebtedness in respect thereof shall be subject to
intercreditor arrangements not materially less favorable (as reasonably
determined by the Borrowers), taken as a whole, than the intercreditor
arrangements governing the Indebtedness that is refinanced or shall be otherwise
reasonably acceptable to the Administrative Agent;

(l) Liens described on Schedule 6.02 and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(l) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its Affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;

124

--------------------------------------------------------------------------------

 

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;

(n) Liens securing Indebtedness permitted pursuant to Section 6.01(l); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(l) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(m) on
assets acquired or on the Capital Stock and assets of the relevant newly
acquired Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) and (y) was not created in
contemplation of the applicable acquisition of assets or Capital Stock;

(p) Liens (i) that are contractual rights of setoff or netting relating to (A)
the establishment of depositary relations with banks not granted in connection
with the issuance of Indebtedness, (B) pooled deposit or sweep accounts of any
Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of any Borrower or any
Subsidiary, (C) purchase orders and other agreements entered into with customers
of any Borrower or any Subsidiary in the ordinary course of business and (D)
commodity trading or other brokerage accounts incurred in the ordinary course of
business, (ii) Liens encumbering reasonable customary initial deposits and
margin deposits, and similar Liens attaching to commodity trading accounts or
other brokerage accounts and (iii) bankers Liens and rights and remedies as to
Deposit Accounts;

(q) Liens on assets and Capital Stock of Subsidiaries that are non-Loan Parties
(including Capital Stock owned by such Persons) securing Indebtedness of
non-Loan Parties permitted pursuant to Section 6.01;

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrowers and their
respective Subsidiaries;

(s) Liens disclosed in the title insurance policies delivered pursuant to
Sections 5.12 with respect to any Mortgaged Property and any replacement,
extension or renewal of any such Lien; provided that no such replacement,
extension or renewal Lien shall cover any property other than the property that
was subject to such Lien prior to such replacement, extension or renewal (and
additions thereto, improvements thereon and the proceeds thereof);

(t) Liens securing Indebtedness incurred pursuant to Sections 6.01(u) and
6.01(w) and subject to the Intercreditor Agreement or another intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

(u) other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) $25,000,000 and (ii) 27.5% of Consolidated Adjusted EBITDA of the Borrowers,
determined at the time of incurrence of such Lien (calculated on a Pro Forma
Basis) as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable, prior to the date of the applicable incurrence;

(v) Liens on assets securing judgments, awards, attachments or decrees not
constituting an Event of Default under Section 7.01(h);

125

--------------------------------------------------------------------------------

 

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business (including with respect to IP Rights) which do not interfere
in any material respect with the business of the Borrowers and their respective
Subsidiaries (other than an Immaterial Subsidiary);

(x) Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;

(y) Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Sections 6.01(c), (d), (f), (q) , (x), (bb) and (cc);

(z) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) under Article 2 and
Article 4 of the UCC;

(aa) Liens (i) in favor of the Borrowers or the Loan Guarantors and (ii) granted
by any non-Loan Party in favor of any other non-Loan Party, in the case of each
of clauses (i) and (ii) above, securing intercompany Indebtedness permitted
under Section 6.01;

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(dd) Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transactions permitted pursuant to Section 6.01(q) and (ii)
obligations in Section 6.01(e);

(ee) (i) Liens on Capital Stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and (ii)
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly-Owned Subsidiaries;

(ff) any interest or title of a licensor, sublicensor, lessor or sublessor in
the property covered by any license or lease agreement (including with respect
to IP Rights) of any Borrower or any of their respective Subsidiaries entered
into in the ordinary course of business and not otherwise prohibited hereunder;

(gg) Liens on Cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(hh) undetermined or inchoate Liens, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised, or
which relate to obligations not due or payable or if due, the validity of which
is being contested diligently and in good faith by appropriate proceedings;

(ii) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

126

--------------------------------------------------------------------------------

 

(jj) Liens arising in connection with Sale-Leaseback Transactions permitted
under Section 6.08;

(kk) Liens or restrictions on the transfer of assets imposed by any Governmental
Authorities as presently in effect, as amended from time to time, and any
regulation thereunder; and

(ll) Liens securing Indebtedness incurred in reliance on Section 6.01(y).

For purposes of determining compliance at any time with this Section 6.02, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.03. No Further Negative Pledges.  The Borrowers shall not nor shall
they permit any of their respective Subsidiaries to enter into any agreement
prohibiting the creation or assumption of any Lien upon any of their properties
(other than Excluded Assets), whether now owned or hereafter acquired, for the
benefit of the Secured Parties with respect to the Obligations, except with
respect to:

(a) specific property to be sold pursuant to any Disposition permitted by
Section 6.07;

(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Subsidiaries or the property or assets securing
such Indebtedness;

(c) restrictions imposed by any agreement governing Indebtedness entered into
after the Closing Date and permitted under Section 6.01 that are, taken as a
whole, in the good faith judgment of the Borrowers, not materially more
restrictive with respect to the Borrowers or any Subsidiary than (i) customary
market terms for Indebtedness of such type, (ii) the restrictions contained in
this Agreement or (iii) restrictions in effect on the Closing Date, so long as
the Borrowers shall have determined in good faith that such restrictions will
not affect its obligation or ability to make any payments required hereunder;

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrowers or any of their respective Subsidiaries to
Dispose of, or encumber the assets subject to such Liens;

(f) provisions limiting the Disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements (or the Persons the Capital Stock of which is
the subject of such agreement);

(g) any encumbrance or restriction assumed in connection with an acquisition of
property or the Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the

127

--------------------------------------------------------------------------------

 

property so acquired (or to the Person or Persons (and its or their
subsidiaries) bound thereby) and was not created in connection with or in
contemplation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of the assets
of, or ownership interests in, such partnership, limited liability company,
joint venture or similar Person;

(i) restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;

(j) restrictions set forth in documents which exist on the Closing Date;

(k) restrictions contained in documents governing Indebtedness and Liens on
Capital Stock permitted hereunder of any Subsidiary that is not a Loan Party;

(l) restrictions set forth in any Loan Document, any Hedge Agreement, any “Loan
Documents” (as defined in the Second Lien Term Loan Agreement) and/or any
agreement relating to any Banking Services Obligation or obligations permitted
pursuant to Section 6.01(e); and

(m) other restrictions or encumbrances imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (l) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrowers, no more
restrictive with respect to such encumbrances and other restrictions, taken as a
whole, than those in effect prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance at any time with this Section 6.03, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.04. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrowers shall not pay or make, directly or indirectly, any Restricted
Payment, except that:

(i) the Borrowers may make Restricted Payments to the extent necessary to permit
any Parent Company:

(A) to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary wages, salary, bonus and other
benefits payable to directors, officers, employees, members of management,
consultants and/or independent contractors of any Parent Company), franchise
fees, franchise Taxes and similar fees, Taxes and expenses required to maintain
the organizational existence of such Parent Company, in each case, which are
reasonable and customary and incurred in the ordinary course of business, plus
any reasonable and customary indemnification claims made by current or former
directors, officers, members of management, employees or consultants of any
Parent Company, in each case, to the extent attributable to the ownership or
operations of any Parent Company (but excluding, for the avoidance of doubt, the
portion of any amount, if any, that is attributable to the ownership or
operation of any subsidiary of any Parent Company other than Holdings and/or its
subsidiaries);

128

--------------------------------------------------------------------------------

 

(B) [Reserved];

(C) to pay audit and other accounting and reporting expenses at such Parent
Company to the extent relating to the ownership or operations of any Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
expenses, if any, attributable to the ownership or operations of any subsidiary
of any Parent Company other than Holdings and/or its subsidiaries), Holdings,
the Borrowers and/or their respective Subsidiaries;

(D) for the payment of insurance premiums to the extent relating to the
ownership or operations of any Parent Company (but excluding, for the avoidance
of doubt, the portion of such premiums, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than Holdings and/or
its subsidiaries), Holdings, the Borrowers and/or their respective Subsidiaries;

(E) pay fees and expenses related to debt or equity offerings, investments or
acquisitions permitted or not restricted by this Agreement (whether or not
consummated);

(F) to pay the consideration to finance any Investment permitted under Section
6.06 (provided that (x) such Restricted Payments under this clause (a)(i)(F)
shall be made substantially concurrently with the closing of such Investment and
(y) such Parent Company shall, promptly following the closing thereof, cause all
such property acquired to be contributed to the Borrowers or one of their
respective Subsidiaries, or the merger, consolidation or amalgamation of the
Person formed or acquired into the Borrowers or one of their respective
Subsidiaries, in order to consummate such Investment in a manner that causes
such Investment to comply with the applicable requirements of Section 6.06 as if
undertaken as a direct Investment by such Borrower or such Subsidiary) (it being
agreed that such contribution or merger, consolidation or amalgamation shall not
increase the Available Amount except to the extent in excess of such Restricted
Payment made in reliance on this clause (a)(i)(F))); and

(G) to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants (or any Immediate Family Member thereof) of any Parent
Company plus any reasonable and customary indemnification claims made by current
or former directors, officers, members of management, managers, employees or
consultants of any Parent Company, to the extent such salary, bonuses, severance
and other benefits or claims in respect of any of the foregoing) are directly
attributable and reasonably allocated to the ownership or operations of any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
amount, if any, that is attributable to the ownership or operation of any
subsidiary of any Parent Company other than Holdings and/or its subsidiaries),
Holdings, the Borrowers and/or their respective Subsidiaries, in each case, so
long as such Parent Company applies the amount of any such Restricted Payment
for such purpose;

(ii) the Borrowers may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company, any Borrower or
any Subsidiary held by any future, present or former employee, director, member
of management, officer, manager or consultant (or any Immediate Family Member
thereof) of any Parent Company, any Borrower or any Subsidiary:

(A) in accordance with the terms of notes issued pursuant to Section 6.01(n), so
long as the aggregate amount of all Cash payments made in respect of such notes,
together with the aggregate amount of Restricted Payments made pursuant to
clause (D) of

129

--------------------------------------------------------------------------------

 

this clause (ii), does not exceed $4,000,000 in any Fiscal Year, which, if not
used in any Fiscal Year, may be carried forward to the next subsequent Fiscal
Year;

(B) with the proceeds of any sale or issuance of the Capital Stock of any Parent
Company that are not otherwise applied;

(C) with the net proceeds of any key-man life insurance policies received during
such Fiscal Year; or

(D) with Cash and Cash Equivalents in an amount not to exceed, together with the
aggregate amount of all Cash payments made in respect of notes issued pursuant
to Section 6.01(n) and clause (A) of this clause (ii), $4,000,000 in any Fiscal
Year, which, if not used in any Fiscal Year, may be carried forward to the next
subsequent Fiscal Year;

(iii) so long as no Event of Default then exists or would result therefrom and,
to the extent applicable, subject to the conditions set forth in clause (a)(ii)
of the definition of Available Amount, the Borrowers may make Restricted
Payments in an amount not to exceed the portion, if any, of the Available Amount
on such date that the Borrowers elect to apply to this clause (iii);

(iv) the Borrowers may make Restricted Payments (i) to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company or (ii) consisting of (A) payments made or expected to be made in
respect of withholding or similar Taxes payable by any future, present or former
officers, directors, employees, members of management, managers or consultants
of any Borrower, any Subsidiary or Parent Company or any of their respective
Immediate Family Members and/or (B) repurchases of Capital Stock in
consideration of the payments described in clause (A) above, including demand
repurchases in connection with the exercise of stock options;

(v) the Borrowers may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of options
or warrants or other securities convertible into or exchangeable for Capital
Stock if such Capital Stock represents all or a portion of the exercise price of
such options or warrants or other securities as part of a “cashless” exercise;

(vi) the Borrowers may make Restricted Payments the proceeds of which are
applied (A) on the Closing Date, solely to effect the consummation of the
Transactions and (B) on and after the Closing Date, to satisfy any payment
obligations owing under the Acquisition Agreement (as in effect on the date
hereof) and the payment of any Transaction Costs;

(vii) so long as no Event of Default shall have occurred and be continuing at
the time of the declaration thereof or would result therefrom, following the
consummation of an IPO, the Borrowers may (or may make Restricted Payments to
any Parent Company to enable it to) make Restricted Payments with respect to any
Capital Stock in an amount of up to 6.0% per annum of the net Cash proceeds
received by or contributed to the Borrowers from any such IPO;

(viii) the Borrowers may make Restricted Payments to (i) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
any Borrower or any Subsidiary or (B) Capital Stock of any Parent Company, in
the case of each of subclauses (A) and (B) above, in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to any Borrower or a
Subsidiary) of, Qualified Capital Stock of any Borrower or any Parent Company to
the

130

--------------------------------------------------------------------------------

 

extent any such proceeds are contributed to the capital of any Borrower or any
Subsidiary in respect of Qualified Capital Stock (“Refunding Capital Stock”) and
(ii) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to any Borrower or a
Subsidiary) of the Refunding Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Borrowers may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d) and (j)); and

(x) [Reserved];

(xi) the Borrowers may pay any dividend or consummate any redemption within 60
days after the date of the declaration thereof or the provision of a redemption
notice with respect thereto, as the case may be, if at the date of such
declaration or notice, the dividend or redemption notice would have complied
with the provisions hereof;

(xii) any Borrower or any Subsidiary may make additional Restricted Payments;
provided that after giving Pro Forma Effect thereto, (i) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis) is not greater than 4.75:1.00 as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(b) or (c), as applicable, on or
prior to the making of such Restricted Payment and (ii) no Event of Default
shall have occurred and be continuing or would result therefrom;

(xiii) the Borrowers may make Restricted Payments to the extent necessary to
make Tax Distributions; and

(xiv) so long as no Event of Default then exists or would result therefrom, any
Borrower or any Subsidiary may make additional Restricted Payments up to an
amount equal to the greater of $5,000,000 and 5.0% of Consolidated Adjusted
EBITDA at the time such payment is made less the aggregate amount previously or
concurrently used to make Investments pursuant to Section 6.06(q)(iii) or
Restricted Debt Payments pursuant to Section 6.04(b)(viii)(B); and

(b) The Borrowers shall not, nor shall they permit any Subsidiary to, make any
payment in Cash, securities or other property on or in respect of principal of
or interest on any Junior Indebtedness (such Indebtedness, the “Restricted
Debt”), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Restricted Debt (collectively, “Restricted Debt Payments”), except:

(i) the purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of the substantially concurrent incurrence of, Refinancing
Indebtedness permitted by Section 6.01;

(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment;

(iii) payments of regularly scheduled interest and payments of fees, expenses
and indemnification obligations as and when due in respect of any Restricted
Debt (other than payments with respect to Subordinated Indebtedness prohibited
by the subordination provisions thereof);

(iv) payments with respect to intercompany Indebtedness permitted under Section
6.01, subject to the subordination provisions applicable thereto;

131

--------------------------------------------------------------------------------

 

(v) (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of Capital Stock of any Parent Company or Qualified Capital Stock of
any Borrower or any Subsidiary Guarantor (other than issuances to any Borrower
or any Subsidiary), and/or any capital contribution in respect of Qualified
Capital Stock of any Borrower, (B) Restricted Debt Payments as a result of the
conversion of all or any portion of Restricted Debt into Qualified Capital Stock
of any Parent Company, any Borrower or any Subsidiary and (C) to the extent
constituting a Restricted Debt Payment, payment-in-kind interest with respect to
any Restricted Debt that is permitted under Section 6.01;

(vi) so long as no Event of Default then exists or would result therefrom and,
to the extent applicable, subject to the conditions set forth in clause (a)(ii)
of the definition of Available Amount, Restricted Debt Payments in an aggregate
amount not to exceed the portion, if any, of the Available Amount on such date
that the Borrowers elect to apply to this clause (vi);

(vii) so long as no Event of Default then exists or would result therefrom,
additional Restricted Debt Payments provided that the Total Net Leverage Ratio
would not exceed 4.75:1.00 calculated on a Pro Forma Basis as of the last day of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable, prior to the date
of delivery of irrevocable notice with respect thereto;

(viii) so long as no Event of Default then exists or would result therefrom,
additional Restricted Debt Payments up to an amount equal to the greater of
$5,000,000 and 5.0% of Consolidated Adjusted EBITDA at the date of delivery of
irrevocable notice with respect thereto less the aggregate amount previously or
concurrently used to make an Investment pursuant to Section 6.06(q)(iii) plus,
if the Borrowers so elect, amounts in lieu of any amounts permitted to be made
as Restricted Payments under Section 6.04(a)(xiv) at such time; and

(ix) mandatory prepayments of any Second Lien Facility made with Declined
Proceeds (it being understood that any Declined Proceeds applied to make
Restricted Debt Payments in reliance on this Section 6.04(b) shall not increase
the amount available under clause (a)(viii) of the definition of “Available
Amount” to the extent so applied).

For purposes of determining compliance at any time with this Section 6.04, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.05. Restrictions on Subsidiary Distributions.  Except as provided
herein or in any other Loan Document or the Second Lien Term Loan Agreement (or
any documentation with respect to any Second Lien Facility), any document with
respect to any “Incremental Equivalent Debt” (as defined in the Second Lien Term
Loan Agreement or any equivalent term under any documentation governing any
Second Lien Facility) or, in each case, in any agreements with respect to
refinancings, renewals or replacements of such Indebtedness permitted by Section
6.01, the Borrowers shall not, nor shall they permit any of their respective
Subsidiaries to enter into or cause to exist any agreement restricting the
payment of dividends or other distributions or the making of Cash loans or
advances by any Subsidiary to any Borrower or any other Loan Party that is a
Subsidiary of any Borrower, except:

(a) in any agreement evidencing (x) Indebtedness of a Subsidiary that is not a
Loan Party permitted by Section 6.01, (y) Indebtedness permitted by Section 6.01
that is secured by a Permitted Lien if such encumbrance or restriction applies
only to the Person obligated under such Indebtedness and its Subsidiaries or the
property or assets intended to secure such Indebtedness and (z) Indebtedness
permitted pursuant to clauses (l), (o) (as it relates to Indebtedness in respect
of clauses (a), (r), (w) and (y) of Section 6.01) (r), (w) and (y) of Section
6.01);

132

--------------------------------------------------------------------------------

 

(b) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(c) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(d) assumed in connection with an acquisition of property or the Capital Stock
of any Person, so long as such encumbrance or restriction relates solely to the
Person and its Subsidiaries (including the Capital Stock of such Person) and/or
property so acquired and was not created in connection with or in anticipation
of such acquisition;

(e) in any agreement for the Disposition of a Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of loans or advances
by that Subsidiary pending such Disposition;

(f) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

(g) imposed by customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person;

(h) on Cash or other deposits imposed by Persons under contracts entered into in
the ordinary course of business or for whose benefit such Cash or other deposits
exist;

(i) set forth in documents which exist on the Closing Date;

(j) customary net worth or similar provisions contained in leases, contracts or
other documents entered into by any Borrower or any Subsidiary so long as such
Borrower or such Subsidiary has determined in good faith that such net worth or
similar provisions could not reasonably be expected to impair the ability of
such Borrower or such Subsidiary to meet its ongoing obligations;

(k) (A) those arising under or as a result of applicable law, rule, regulation
or order or the terms of any license, authorization, concession or permit and
(B) those arising in any Hedge Agreement or any agreement relating to any
Banking Services Obligation or obligations of the type set forth in Section
6.01(e); and

(l) restrictions of the types referred to in the first paragraph of this Section
6.05 above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrowers, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

133

--------------------------------------------------------------------------------

 

For purposes of determining compliance at any time with this Section 6.05, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.06. Investments.  The Borrowers shall not, nor shall it permit any of
their respective Subsidiaries to make any Investment in any other Person except:

(a) Cash or Investments that were Cash Equivalents at the time made;

(b) (i) Investments existing on the Closing Date in the Borrowers or any
Subsidiary, (ii) Investments made after the Closing Date among the Borrowers and
their respective Subsidiaries that are Loan Parties and (iii) Investments by a
Loan Party in a non-Loan Party consisting of the contribution or Disposition of
the Capital Stock of any Person which is not a Loan Party;

(c) Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to any Borrower or any Subsidiary;

(d) Investments made (x) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (y) by any Loan Party in any Subsidiary
that is not a Loan Party so long as, in the case of this clause (y), the
aggregate amount of any such Investments outstanding at any time does not exceed
the greater of $15,000,000 and 15.0% of Consolidated Adjusted EBITDA of the
Borrowers, determined at the time of making such Investment (calculated on a Pro
Forma Basis) as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(b) or (c), as
applicable;

(e) (i) Permitted Acquisitions and (ii) Investments in any Subsidiary that is
not a Loan Party in an amount required to permit such Subsidiary to consummate a
Permitted Acquisition, but only to the extent such Subsidiary actually
consummates such Permitted Acquisition;

(f) Investments existing on, or contractually committed to as of, the Closing
Date and described on Schedule 6.06 or consisting of intercompany Investments
outstanding on the Closing Date and any modification, replacement, renewal or
extension thereof so long as such modification, renewal or extension thereof
does not increase the amount of such Investment except by the terms thereof or
as otherwise permitted by this Section 6.06;

(g) Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;

(h) loans or advances to present or former employees, directors, members of
management, officers, managers or consultants, independent contractors or other
service providers (or their respective Immediate Family Members) of any Parent
Company, the Borrowers or their respective Subsidiaries to the extent permitted
by Requirements of Law, in connection with such Person’s purchase of Capital
Stock of any Parent Company or Subsidiary, (i) in an aggregate principal amount
not to exceed $2,500,000 at any one time outstanding or (ii) so long as the
proceeds of such Capital Stock are substantially contemporaneously contributed
to such Borrower or such Subsidiary (it being agreed that, to the extent of any
Investment made in reliance on this clause (ii), such contribution shall not
increase the Available Amount and shall be disregarded in any other basket under
Section 6.04 or this Section 6.06 that, in the absence of this clause, would
have provided availability thereunder as a result thereof);

134

--------------------------------------------------------------------------------

 

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (g)), Permitted Liens,
Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(ix)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, winding up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on sub‑clause (ii)(y)), Section 6.07(b) (if made in reliance on
clause (ii)), Section 6.07(c)(i) (if made in reliance on the proviso therein)
and Section 6.07(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;

(m) loans and advances of payroll payments or other compensation, or for moving,
entertainment and travel expenses, drawing accounts and similar expenditures, in
each case, to present or former employees, directors, members of management,
officers, managers or consultants of any Parent Company (to the extent such
payments or other compensation relate to services provided to such Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
amounts, if any, attributable to the ownership or operation of any subsidiary of
any Parent Company other than Holdings and/or its subsidiaries)) or any Loan
Party in the ordinary course of business;

(n) Investments to the extent that payment for such Investments is made solely
with Capital Stock of any Parent Company or Qualified Capital Stock of Holdings,
any Parent Company or any Subsidiary or, following an IPO, the Borrowers, in
each case, to the extent not resulting in a Change of Control;

(o) (i) Investments of a Subsidiary acquired after the Closing Date, or of any
Person acquired by, or merged into or consolidated or amalgamated with, any
Borrower or any Subsidiary after the Closing Date, in each case pursuant to an
Investment otherwise permitted by this Section 6.06 after the Closing Date to
the extent that such Investments of such Person were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as any
such modification, replacement, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this Section
6.06;

(p) the Transactions and Investments made to effect the Transactions;

(q) Investments made after the Closing Date by the Borrowers and/or any of their
respective Subsidiaries in an aggregate amount at any time outstanding not to
exceed (i) the greater of $25,000,000 and 27.5% of Consolidated Adjusted EBITDA
of the Borrowers as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable, plus (ii) in the event that (A) any Loan Party makes any
Investment after the

135

--------------------------------------------------------------------------------

 

Closing Date in any Person that is not a Subsidiary and (B) such Person
subsequently becomes a Subsidiary, an amount equal to 100% (or, if such Person
becomes a Subsidiary that is not a Wholly Owned Subsidiary, a percentage equal
to the percentage of the total voting power of Capital Stock issued by such
Subsidiary that is owned by such Loan Party) of the fair market value of such
Investment as of the date on which such Person becomes a Subsidiary plus (iii)
if the Borrowers so elect, amounts in lieu of any amounts permitted to be made
as Restricted Payments under Section 6.04(a)(xiv) or Restricted Debt Payments
pursuant to Section 6.04(b)(viii) at such time (after giving effect to any
concurrent Restricted Payments or Restricted Debt Payments to be made at such
time);

(r) so long as no Event of Default under Section 7.01(a), Section 7.01(f) or
Section 7.01(g) then exists or would result therefrom, Investments made after
the Closing Date by the Borrowers and their respective Subsidiaries in an
aggregate outstanding amount not to exceed the portion, if any, of the Available
Amount on such date that the Borrowers elect to apply to this clause (r);

(s) (i) Guarantees of leases (other than Capital Leases) or of other obligations
not constituting Indebtedness and (ii) Guarantees of the lease obligations of
suppliers, customers, franchisees and licensees of the Borrowers and their
respective Subsidiaries, in each case in the ordinary course of business;

(t) Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to Holdings are permitted under Section 6.04(a); provided
that any such Investments made as provided above in lieu of such Restricted
Payments shall reduce availability under the applicable Restricted Payment
basket under Section 6.04(a);

(u) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by a Loan Party in such Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (ii) of Section 6.06(e));

(v) Investments under any Derivative Transactions permitted to be entered into
under Section 6.01;

(w) Investments in any Subsidiary in connection with reorganizations and related
activities related to tax planning; provided that, after giving effect to any
such reorganization and related activities, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired and after giving effect to such Investment, the Borrowers and their
respective Subsidiaries shall otherwise be in compliance with Section 5.12;

(x) Investments in joint ventures, or in a Subsidiary to enable such Subsidiary
to make Investments in joint ventures or in Unrestricted Subsidiaries, in an
aggregate outstanding amount not to exceed the greater of $10,000,000 and 10.0%
of Consolidated Adjusted EBITDA of the Borrowers, determined at the time of
making such Investment (calculated on a Pro Forma Basis) as of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01(b) or (c), as applicable;

(y) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(z) Investments in Holdings, any Borrower or any Subsidiary in connection with
intercompany cash management arrangements and related activities in the ordinary
course of business;

136

--------------------------------------------------------------------------------

 

(aa) [Reserved];

(bb) the purchase of Term Loans by the Borrowers or any of their respective
Subsidiaries pursuant to Dutch Auctions permitted hereunder or the purchase of
“Loans” by the Borrowers or any of their respective Subsidiaries pursuant to
Dutch Auctions, as defined in and to the extent permitted under the Second Lien
Term Loan Agreement;

(cc) so long as no Event of Default under Section 7.01(a), Section 7.01(f) or
Section 7.01(g) then exists or would result therefrom, additional Investments;
provided that the Total Net Leverage Ratio would not exceed 5.00:1.00 calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(b)
or (c), as applicable, prior to making such Investment; and

(dd) Investments consisting of the licensing or contribution of IP Rights
pursuant to joint marketing arrangements with other Persons in the ordinary
course of business.

For purposes of determining compliance at any time with this Section 6.06, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.07. Fundamental Changes; Disposition of Assets.  The Borrowers shall
not, nor shall they permit any of their respective Subsidiaries to, enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or make any
Disposition having a fair market value in excess of $1,000,000, in a single
transaction or in a related series of transactions, except:

(a) (i) any Borrower may be merged, consolidated or amalgamated with or into any
Person (including another Borrower), convey, sell, transfer or otherwise dispose
of all or substantially all of its business, assets or property to another
Person (including another Borrower), or be converted into another Person;
provided that a Borrower shall be the surviving Person and (ii) any Subsidiary
may be merged or consolidated or amalgamated with or into, converted into, or
convey, sell, transfer or otherwise dispose of all or substantially all of its
business, assets or property to, any Borrower, any other Subsidiary or any other
Person; provided that (x) in the case of such a transaction involving any
Borrower, such Borrower shall be the continuing or surviving Person, (y) in the
case of such a transaction involving any Subsidiary Guarantor, either (A) a
Subsidiary Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall expressly assume all of the obligations of
such Subsidiary Guarantor under this Agreement and the other Loan Documents to
which such Subsidiary Guarantor is a part of pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent or (B) such
transaction shall be treated as an Investment and shall comply with Section 6.06
(other than in reliance on clause (j) thereof) and (z) in the case of such a
transaction involving a Subsidiary, either (A) a Subsidiary shall be the
continuing or surviving Person or (B) such transaction shall be treated as an
Investment and shall comply with Section 6.06 (other than in reliance on clause
(j) thereof);

(b) Dispositions (including of Capital Stock) among the Borrowers and their
respective Subsidiaries (upon voluntary liquidation or otherwise); provided that
any such Disposition by a Loan Party to a Person that is not a Loan Party shall
be (i) for fair market value (as reasonably determined by such Person) and at
least 75.0% of the consideration for such Disposition consists of Cash or Cash
Equivalents or Designated Non-Cash Consideration at the time of such Disposition
(provided, that, any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (b)
that is at that time outstanding, not in excess of the greater of $5,000,000 and
0.35% of

137

--------------------------------------------------------------------------------

 

Consolidated Total Assets of the Borrowers, determined at the time of such
Disposition (calculated on a Pro Forma Basis) as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01(b) or (c), as applicable, in each case, shall be deemed
to be Cash) or (ii) treated as an Investment and otherwise made in compliance
with Section 6.06 (other than in reliance on clause (j) thereof);

(c) (i) the liquidation or dissolution of any Subsidiary (other than Netsmart
Technologies) or change in form of entity of any Borrower or any Subsidiary if
the Borrowers determine in good faith that such liquidation, dissolution or
change in form, as applicable, (x) is in the best interests of the Borrowers and
(y) is not materially disadvantageous to the Lenders and, in the case of a
liquidation or dissolution of any such Subsidiary either the Borrowers or a
Subsidiary receives any assets of such dissolved or liquidated Subsidiary;
provided that in the case of a dissolution or liquidation of a Loan Party that
results in a distribution of assets to a Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than Section 6.06(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect (A)
a Disposition otherwise permitted under this Section 6.07 (other than clause
(a), clause (b) or this clause (c)) or (B) an Investment permitted under Section
6.06 (other than in reliance on clause (j) thereof); provided, further, in the
case of a change in the form of entity of any Borrower or any Subsidiary that is
a Loan Party, the security interests in the Collateral of such Loan Party shall
remain in full force and effect and perfected to the same extent as prior to
such change;

(d) (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

(e) (x) Dispositions of surplus, obsolete, used or worn out property or other
property (including intellectual property) that, in the reasonable judgment of
the Borrowers, is (A) no longer useful in its business (or in the business of
any of their respective Subsidiaries) or (B) otherwise economically
impracticable to maintain and (y) any assets acquired in connection with the
acquisition of another Person or a division or line of business of such Person
which the Borrowers reasonably determines are surplus assets;

(f) Dispositions of Cash Equivalents or other assets that were Cash Equivalents
when the original Investment was made (in each case, for the fair market value
thereof);

(g) Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(ix)), Restricted Debt Payments permitted by
Section 6.04(b) and Sale and Lease-back Transactions permitted by Section 6.08;

(h) Dispositions for fair market value; provided that with respect to any such
Disposition (in a single transaction or in a series of related transactions)
with a purchase price in an aggregate amount in excess of the greater of
$2,500,000 and 2.5% of Consolidated Adjusted EBITDA of the Borrowers, as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(b) or (c), as applicable, at least
75.0% of the consideration for such Disposition shall consist of Cash or Cash
Equivalents (provided that for purposes of the 75.0% Cash consideration
requirement (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities (I) that are contractually subordinated in
right of payment or security to the Obligations or (II) that are owed to
Holdings, the Borrowers or a Subsidiary) of the Borrowers or any applicable
Subsidiary (as shown on such Person’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets and for which the
Borrowers and their respective Subsidiaries shall have

138

--------------------------------------------------------------------------------

 

been validly released by all relevant creditors in writing, (x) the amount of
any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such Disposition, (y) any Securities received by the
Borrowers or any Subsidiary from such transferee that are converted by such
Person into Cash or Cash Equivalents (to the extent of the Cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition and (z) any Designated Non-Cash Consideration received in respect of
such Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (z)
that is at that time outstanding, not in excess of the greater of $5,000,000 and
0.35% of Consolidated Total Assets of the Borrowers, determined at the time of
such Disposition (calculated on a Pro Forma Basis) as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(b) or (c), as applicable, in each case, shall
be deemed to be Cash); provided, further, that (i) (A) on the date of the
execution the agreement governing such Disposition, no Event of Default under
Sections 7.01(a), 7.01(f) or 7.01(g) shall then exist or would result therefrom
and (B) immediately prior to and after giving effect to the consummation of such
Disposition, no Event of Default shall then exist or would result therefrom and
(ii) the Net Proceeds of such Disposition shall be applied and/or reinvested as
(and to the extent) required by Section 2.12(b)(iii);

(i) to the extent that (i) the relevant property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of the
relevant Disposition are promptly applied to the purchase price of such
replacement property;

(j) Dispositions of Investments in joint ventures or any Subsidiary that is not
a Wholly-Owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements;

(k) Dispositions, discounting or forgiveness of accounts receivable in the
ordinary course of business or in connection with the collection or compromise
thereof;

(l) Dispositions and/or terminations of leases, subleases, licenses or
sublicenses, which (i) in the good faith determination of the Borrower do not
materially interfere with the business of the Borrowers and their respective
Subsidiaries or (ii) relate to closed branches or manufacturing facilities or
the discontinuation of any product or service line;

(m) (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims (including in
tort) in the ordinary course of business;

(n) Dispositions of property subject to casualty, foreclosure, eminent domain or
condemnation proceedings (including in lieu thereof or any similar proceeding);

(o) Disposition or consignment, license, sublicense, conveyance of equipment,
inventory or other assets (including fee and leasehold interests in real
property) with respect to facilities that are not in use, held for sale or
closed; provided that the Net Proceeds of any such Disposition of fee owned Real
Estate Assets shall be applied and/or reinvested as (and to the extent) required
by Section 2.12(b)(iii);

(p) Dispositions in connection with the Transactions that are contemplated by
the Acquisition Agreement;

(q) Dispositions of non-core assets acquired in connection with an acquisition
permitted hereunder and sales of Real Estate Assets acquired in an acquisition
permitted hereunder which, within 90

139

--------------------------------------------------------------------------------

 

days of the date of the acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of the Borrowers or any of their respective Subsidiaries or any of their
respective businesses; provided that (i) the Net Proceeds received in connection
with any such Dispositions shall be applied and/or reinvested as (and to the
extent) required by Section 2.12(b)(iii) and (ii) no Event of Default shall have
occurred and be continuing on the date on which the definitive agreement
governing the relevant Disposition is executed;

(r) exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as the exchange or swap is made for fair value (as reasonably
determined by the Borrowers) for like property or assets; provided that (i)
within 90 days of any such exchange or swap, in the case of any Loan Party and
to the extent such property does not constitute an “Excluded Asset” (as defined
in the Pledge and Security Agreement), the Administrative Agent has a perfected
Lien having the same priority as any Lien held on the Real Estate Assets so
exchanged or swapped and (ii) any Net Proceeds received as “cash boot” in
connection with any such transaction shall be applied and/or reinvested as (and
to the extent) required by Section 2.12(b)(iii);

(s) [Reserved];

(t) (i) Dispositions, licensing, sublicensing and cross-licensing arrangements
involving any technology, intellectual property or IP Rights of the Borrowers or
any Subsidiary in the ordinary course of business, and (ii) the Disposition,
abandonment, cancellation or lapse of IP Rights, or any issuances or
registrations, or applications for issuances or registrations, of any IP Rights,
which, in the reasonable good faith determination of the Borrowers are not
material to the business and operations of the Borrowers and/or their respective
Subsidiaries;

(u) terminations of Derivative Transactions;

(v) Dispositions of Capital Stock of, or sale of Indebtedness or other
Securities of, Unrestricted Subsidiaries;

(w) [Reserved];

(x) any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. or (ii) any Foreign Subsidiary in the U.S. or any other
jurisdiction;

(y) Dispositions of assets in connection with the closing or sale of an office
in the ordinary course of business of the Borrowers and their respective
Subsidiaries, which consist of leasehold interests in the premises of such
office, the equipment and fixtures located at such premises and the books and
records relating exclusively and directly to the operations of such office;
provided that as to each and all such sales and closings, (i) (x) on the date on
which the agreement governing such Disposition is executed, no Event of Default
shall then exist or result therefrom and (y) immediately prior to and after
giving effect to the consummation of such Disposition, no Event of Default under
Section 7.01(a), (f) or (g) shall then exist or result therefrom and (ii) such
sale shall be on commercially reasonable prices and terms in a bona fide
arm’s-length transaction;

(z) the sale of motor vehicles, aircraft and information technology equipment
purchased at the end of an operating lease and resold thereafter; and

140

--------------------------------------------------------------------------------

 

(aa) Dispositions of letters of credit and/or bank guarantees (and/or the rights
thereunder) to banks or other financial institutions in the ordinary course of
business in exchange for Cash and/or Cash Equivalents.

To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, the Liens on such Collateral
created by the Loan Documents shall be automatically released in accordance with
Section 8.10(a)(i)(y) and the applicable provisions of the Pledge and Security
Agreement, and the Administrative Agent shall be authorized to take, and shall
take, any actions deemed appropriate in order to effect the foregoing.

For purposes of determining compliance at any time with this Section 6.07, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.08. Sales and Lease-Backs.  The Borrowers shall not, nor shall they
permit any of their respective Subsidiaries to, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which any Borrower or any such Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrowers or any of their respective Subsidiaries) and (b) intends to use for
substantially the same purpose as the property which has been or is to be sold
or transferred by any Borrower or Subsidiary to any Person (other than the
Borrowers or any of their respective Subsidiaries) in connection with such lease
(such a transaction described herein, a “Sale and Lease-Back Transaction”);
provided that any Sale and Lease-Back Transaction shall be permitted so long as
such Sale and Lease-Back Transaction is either (A) permitted by Section 6.01(l)
(or which otherwise constitutes a Capital Lease or purchase money Indebtedness
permitted by Section 6.01), (B) existing on the Closing Date and described on
Schedule 6.08 hereto or (C)(1) made solely for Cash consideration, (2) the
Borrowers or their applicable Subsidiaries would otherwise be permitted to enter
into, and remain liable under, the applicable underlying lease and (3) the
aggregate fair market value of the assets sold subject to all Sale and
Lease-Back Transactions under this clause (C) shall not exceed the greater of
$5,000,000 and 0.35% of Consolidated Total Assets of the Borrowers determined at
the time of consummating such Sale and Lease-Back Transaction (calculated on a
Pro Forma Basis) as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), as applicable.

For purposes of determining compliance at any time with this Section 6.08, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.09. Transactions with Affiliates.  The Borrowers shall not, nor shall
they permit any of their respective Subsidiaries to, enter into any single
transaction or series of transactions (including the purchase, sale, lease or
exchange of any property or the rendering of any service) having a fair market
value in excess of $1,000,000 with any of their Affiliates on terms that are
less favorable to the Borrowers or any Subsidiary, as the case may be (as
reasonably determined by the Borrowers), than those that might be obtained at
the time in a comparable arm’s-length transaction from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to:

(a) any transaction between or among the Borrowers and/or one or more
Subsidiaries (or any entity that becomes a Subsidiary as a result of such
transaction) to the extent permitted or not restricted by this Agreement;

141

--------------------------------------------------------------------------------

 

(b) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrowers or any Subsidiary;

(c) (i) any collective bargaining agreements, employment agreements or
arrangements, severance agreements or compensatory (including profit sharing)
arrangements entered into by the Borrowers or any of their Subsidiaries with
their respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation arrangement, benefit plan, stock option
plan or arrangement, any health, disability or similar insurance plan which
covers current or former officers, directors, members of management, employees,
consultants or independent contractors;

(d) (i) transactions permitted by Sections 6.01(c), (n), (z) and (aa), 6.02(aa),
6.04 , 6.05, and 6.06(d), (e), (h), (m), (o), (p), (q), (r), (t), (v), (w), (x),
(y), (z), (bb), (cc), (dd) and (ii) issuances of Capital Stock and debt
securities not restricted by this Agreement;

(e) transactions in existence on the Closing Date and described on Schedule 6.09
and any amendment, modification or extension thereto to the extent such
amendment, modification or extension, taken as a whole, is not (i) adverse to
the Lenders in any material respect or (ii) more disadvantageous to the Lenders
than the relevant transaction in existence on the Closing Date in any material
respect;

(f) (x) so long as no Event of Default under Sections 7.01(a), 7.01(f) or
7.01(g) then exists or would result therefrom, transactions pursuant to the
Sponsor Management Agreement and (y) the payment of all indemnities and expenses
owed to the parties to the Sponsor Management Agreement pursuant thereto and
their respective directors, officers, members of management, managers, employees
and consultants, in each case of clauses (x) and (y) whether currently due or
paid in respect of accruals from prior periods;

(g) the Transactions, including the payment of Transaction Costs;

(h) customary compensation to Affiliates in connection with any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the boards of directors (or similar
governing body) or a majority of the disinterested members of the boards of
directors (or similar governing body) of the Borrowers in good faith;

(i) Guarantees permitted by Section 6.01 or Section 6.06;

(j) loans and advances to the extent permitted under Section 6.06;

(k) the payment of customary fees, reasonable out of pocket costs to and
indemnities provided on behalf of, current or former members of the board of
directors (or similar governing body), officers, employees, members of
management, managers, consultants and independent contractors of the Borrowers
and their respective Subsidiaries in the ordinary course of business and, in the
case of payments to such Person in such capacity on behalf of any Parent
Company, to the extent attributable to the operations of the Borrowers and their
respective Subsidiaries;

142

--------------------------------------------------------------------------------

 

(l) transactions with customers, clients, suppliers or joint ventures
purchasers, sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrowers and/or their applicable Subsidiary in the good faith determination of
the boards of directors (or similar governing body) of the Borrowers or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;

(n) (i) any purchase by Holdings of the Capital Stock of (or contribution to the
equity capital of) the Borrowers and (ii) the making of any intercompany loans
by Holdings to the Borrowers or any Subsidiary;

(o) any transaction in respect of which the Borrowers deliver to the
Administrative Agent a letter addressed to the boards of directors (or
equivalent governing body) of the Borrowers from an accounting, appraisal or
investment banking firm of nationally recognized standing stating that such
transaction is on terms that are no less favorable to the Borrowers or the
applicable Subsidiary than might be obtained at the time in a comparable arm’s
length transaction from a Person who is not an Affiliate;

(p) any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by a
majority of the members of the boards of directors (or similar governing body)
or a majority of the disinterested members of the boards of directors (or
similar governing body) of the Borrowers in good faith;

(q) other transactions to the extent that the amount of any such transaction
does not exceed $2,500,000 and the aggregate amount of all such transactions
during any Fiscal Year does not exceed $5,000,000; and

(r) transactions in the ordinary course of business (i) between Joint Venture
Partner and its subsidiaries and (ii) between Holdings and its Subsidiaries,
including the transactions contemplated by the Transition Services Agreement.

For purposes of determining compliance at any time with this Section 6.09, the
Borrowers, in their sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) in accordance with
Section 1.03.

Section 6.10. Conduct of Business.  

From and after the Closing Date, the Borrowers shall not, nor shall they permit
any of their respective Subsidiaries to, engage in any material line of business
other than the businesses engaged in by Henderson, the Company or their
Subsidiaries on the Closing Date and similar, complementary, ancillary or
related businesses.

Section 6.11. Amendments or Waivers of Organizational Documents.  The Borrowers
shall not, nor shall they permit any of their respective Subsidiaries to, amend
or modify, in each case in a manner that is materially adverse to the Lenders
(in their capacities as such) such Person’s Organizational Documents without
obtaining the prior written consent of the Administrative Agent; provided that,
for purposes of clarity, it is understood and agreed that the Borrowers and any
of their respective Subsidiaries may effect a change to their respective
organizational forms to the extent permitted under Section 6.07.

143

--------------------------------------------------------------------------------

 

Section 6.12. Amendments of or Waivers with Respect to Restricted Debt;
Transition Services Agreement. The Borrowers shall not, nor shall they permit
any of their respective Subsidiaries to, (i) amend or otherwise change the terms
of any Restricted Debt (or the documentation governing the foregoing) if the
effect of such amendment or change, together with all other amendments or
changes made, is materially adverse to the interests of the Lenders (in their
capacities as such); provided that, for purposes of clarity, it is understood
and agreed that the foregoing limitation shall not otherwise prohibit (a) any
Refinancing Indebtedness or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement or refunding of any
Restricted Debt, in each case, that is permitted under Section 6.01 in respect
thereof or (b) any amendment or change to the terms of any agreement governing
any Second Lien Facility that is permitted under the Intercreditor Agreement and
(ii) amend or otherwise change the terms of the Transition Services Agreement if
the effect of such amendment or change, together with all other amendments or
changes made, is materially adverse to the Lenders (in their capacities as
such).

Section 6.13. Fiscal Year.  The Borrowers shall not change their Fiscal
Year-end; provided that the Borrowers may, upon written notice to the
Administrative Agent, change their Fiscal Year-end to another date, in which
case the Borrowers and the Administrative Agent will, and are hereby authorized
to, make any adjustments to this Agreement that are necessary to reflect such
change in Fiscal Year.

Section 6.14.Permitted Activities of Holdings.  Holdings shall not (a) incur any
Indebtedness for borrowed money other than (i) the Guarantees of Indebtedness
under the Loan Documents or any Second Lien Facility and (ii)  Guarantees of
Indebtedness of the Borrowers and their respective Subsidiaries permitted
hereunder; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than (i) the Liens created under the
Collateral Documents and, subject to the Intercreditor Agreement, the collateral
documents relating to any Second Lien Facility to which it is a party, (ii)
Permitted Liens on the Collateral that are secured on a pari passu or junior
basis (it being understood that any Permitted Liens secured on a junior basis
shall be pari passu with the Second Lien Facility (to the extent any such Second
Lien Facility is subordinated in right of security on the same basis as the
Second Lien Facility in effect on the Closing Date) or junior thereto) with the
Secured Obligations, so long as such Permitted Liens secure Guarantees permitted
under clause (a)(ii) above and the underlying Indebtedness subject to such
Guarantee is permitted to be secured on the same basis pursuant to Section 6.02
and (iii) Liens of the type permitted under Section 6.02 (other than in respect
of debt for borrowed money); (c) engage in any business activity or own any
material assets other than (i) holding the Capital Stock of the Borrowers and,
indirectly, any other subsidiary of the Borrowers; (ii) performing its
obligations under the Loan Documents, any Second Lien Facility and other
Indebtedness, Liens (including the granting of Liens) and Guarantees permitted
hereunder; (iii) issuing its own Capital Stock (including, for the avoidance of
doubt, the making of any dividend or distribution on account of, or any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of, any shares of any class of Capital Stock); (iv) filing
Tax reports and paying Taxes and other customary obligations related thereto in
the ordinary course (and contesting any Taxes); (v) preparing reports to
Governmental Authorities and to its shareholders; (vi) holding director and
shareholder meetings, preparing organizational records and other organizational
activities required to maintain its separate organizational structure or to
comply with applicable Requirements of Law; (vii) effecting an IPO and/or any
transaction in connection therewith; (viii) holding Cash, Cash Equivalents and
other assets received in connection with Restricted Payments received from, or
Investments made by the Borrowers and their respective Subsidiaries or
contributions to the capital of, or proceeds from the issuance of, Capital Stock
of Holdings, in each case, to the extent expressly permitted hereunder and only
to the extent pending the application thereof; (ix) providing indemnification
for its current or former officers, directors, members of management, managers,
employees and advisors or consultants; (x) participating in tax, accounting and
other administrative matters; (xi) performing its obligations under the Sponsor
Management Agreement, the Acquisition Agreement and the other documents and
agreements, Investments contemplated by the

144

--------------------------------------------------------------------------------

 

Transactions and transactions with respect to Holdings that are otherwise
specifically permitted or expressly contemplated by Article 6; (xii) complying
with applicable Requirements of Law (including with respect to the maintenance
of its existence); and (xiii) performing activities incidental to any of the
foregoing; or (d) consolidate or amalgamate with, or merge with or into, any
Person; provided that, so long as no Default or Event of Default exists or would
result therefrom, (A) Holdings may merge or consolidate or amalgamate with or
into any other Person (other than the Borrowers and any of their respective
Subsidiaries except as provided below) so long as Holdings shall be the
continuing or surviving Person.

Section 6.15. Financial Covenant.  The Borrowers shall not permit the Total Net
Leverage Ratio, as of the last day of any Test Period (commencing with the Test
Period ending on or about September 30, 2016) to exceed the ratio set forth
below opposite such Test Period:

 

Last Day of

Test Period

Total Net Leverage Ratio

September 30, 2016

8.75 to 1.00

December 31, 2016

8.75 to 1.00

March 31, 2017

8.50 to 1.00

June 30, 2017

8.50 to 1.00

September 30, 2017

8.00 to 1.00

December 31, 2017

7.50 to 1.00

March 31, 2018

7.25 to 1.00

June 30, 2018

7.25 to 1.00

September 30, 2018

7.00 to 1.00

December 31, 2018

7.00 to 1.00

March 31, 2019, and each Test Period ending thereafter

6.75 to 1.00

For purposes of determining compliance with the financial covenant set forth in
this Section 6.15, any Cash sale or issuance of, or contributions in respect of,
Capital Stock (which shall be in the form of or in respect of common equity,
preferred equity that is not Disqualified Capital Stock or other Capital Stock
on terms reasonably acceptable to the Administrative Agent) of the Borrowers
during the applicable Fiscal Quarter and on or prior to the day that is fifteen
(15) Business Days after the day on which financial statements are required to
be delivered pursuant to Section 5.01(b) or (c), as applicable with respect to
such Fiscal Quarter (the “Cure Expiration Date”), shall, at the request of the
Borrowers, be included in the calculation of Consolidated Adjusted EBITDA for
the purposes of determining compliance with the financial covenant set forth in
this Section 6.15 for such Fiscal Quarter and any Test Period including such
Fiscal Quarter (any such equity contribution so included in the calculation of
Consolidated Adjusted EBITDA, a “Specified Equity Contribution”); provided that
(a) in each four consecutive Fiscal Quarter-period, the Specified Equity
Contribution shall not be exercised more than twice and there shall not be more
than five Specified Equity Contributions during the term of this Agreement, (b)
the amount of any Specified Equity Contribution shall be no greater than the sum
of the amount required to cause the Borrowers to be in compliance with the
financial covenant set forth in this Section 6.15 plus $1,000,000, (c) all
Specified Equity Contributions shall be counted only as Consolidated Adjusted
EBITDA solely for the purpose of compliance with the financial covenant set
forth in this Section 6.15 and shall be disregarded for all other purposes of
this Agreement, including for all other purposes of Article 6, during the period
included in the calculation of Consolidated Adjusted EBITDA and (d) no actual or
pro forma effect shall be given during such Fiscal Quarter for any reduction in
Indebtedness made with the proceeds of such Specified Equity Contribution;
provided, further, that the

145

--------------------------------------------------------------------------------

 

Revolving Lenders shall have no obligation to fund any Revolving Loans and no
Issuing Bank shall have any obligation to issue new Letters of Credit unless and
until the Specified Equity Contribution is made or all Events of Default are
cured.  Notwithstanding the provisions of Article 7, neither the Administrative
Agent nor any Lender may exercise any remedies specified in this Agreement (or
any other Loan Document) arising solely from an Event of Default resulting from
a breach of this Section 6.15 for a period commencing upon receipt of notice
from the Borrowers that it intends to cure non-compliance with the financial
covenant set forth in this Section 6.15 by a Specified Equity Contribution
through the Cure Expiration Date.

ARTICLE 7 EVENTS OF DEFAULT

Section 7.01. Events of Default.  If any of the following events (each, an
“Event of Default”) shall occur:

(a) Failure To Make Payments When Due.  Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) any interest on any Loan or any fee due hereunder within five
Business Days after the date due; or (iii) any other amount due hereunder within
30 days after the due date; or

(b) Default in Other Agreements.  (i) Failure of any Loan Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in clause (a) above) with an aggregate outstanding principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Loan Party with respect to
any other term of (A) one or more items of Indebtedness with an aggregate
outstanding principal amount exceeding the Threshold Amount or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than, with respect to Indebtedness consisting of Hedge
Agreements, termination events or equivalent events pursuant to the terms of
such Hedge Agreements and which is not as a result of any default thereunder by
any Loan Party or any Subsidiary), in each case beyond the grace period, if any,
provided therefor, if the effect of such breach or default is to cause, or to
permit the holder or holders of that Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, that Indebtedness to become or be
declared due and payable (or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; provided that
clause (ii) of this paragraph (b) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property
securing such Indebtedness if such sale or transfer is permitted hereunder; or

(c) Breach of Certain Covenants.  Failure of any Borrower or any other Loan
Party, as required by the relevant provision, to perform or comply with any term
or condition contained in Section 5.01(e)(i), Section 5.02 (as it applies to the
preservation of the existence of Holdings and the Borrowers), Section 5.08 (as
it relates to compliance with any Sanctions, USA PATRIOT Act and the
Anti-Corruption Laws) or Article 6; or

(d) Breach of Representations, Etc.  (i) On the Closing Date, (x) any Specified
Acquisition Agreement Representation shall be untrue in any material respect as
of the Closing Date or (y) any Specified Representation shall be untrue in any
material respect as of the Closing Date or (ii) any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate or document required to be delivered in connection herewith or
therewith shall be untrue in any material respect as of the date made or deemed
made; or

146

--------------------------------------------------------------------------------

 

(e) Other Defaults Under Loan Documents.  Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, and such default shall not have been remedied or waived within
30 days following the earlier of (x) the date the Borrower Representative or
such Loan Party is notified of such Default by the Administrative Agent in
writing and (y) the date any Loan Party obtains actual knowledge of such
Default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings, the Borrowers or any of their respective Subsidiaries (other than an
Immaterial Subsidiary) in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Holdings, the Borrowers or any of their
respective Subsidiaries (other than an Immaterial Subsidiary) under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holdings, the Borrowers or any of their respective Subsidiaries (other than its
Immaterial Subsidiaries), or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Holdings, the
Borrowers or any of their respective Subsidiaries (other than its Immaterial
Subsidiaries) for all or a substantial part of its property; and any such event
described in this clause (ii) shall continue for 60 consecutive days without
having been dismissed, vacated, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Holdings, the
Borrowers or any of their respective Subsidiaries (other than any Immaterial
Subsidiary) shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
(ii) Holdings, the Borrowers or any of their respective Subsidiaries (other than
any Immaterial Subsidiary) shall make a general assignment for the benefit of
creditors; or (iii) Holdings, the Borrowers or any of their respective
Subsidiaries (other than any Immaterial Subsidiary) shall admit in writing its
general inability to pay its debts as such debts become due; or

(h) Judgments and Attachments.  Any one or more final money judgments, writs or
warrants of attachment or similar process involving in the aggregate at any time
an amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by indemnity, self-insurance (if applicable) or by insurance
as to which a third party insurance company has been notified and not denied
coverage) shall be entered or filed against the Borrowers or any of their
respective Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed pending appeal for a period of 60
days; or

(i) Employee Benefit Plans.  There shall occur one or more ERISA Events, which
individually or in the aggregate results in liability of the Borrowers or any of
their respective Subsidiaries in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or

(j) Change of Control.  A Change of Control shall occur; or

147

--------------------------------------------------------------------------------

 

(k) Guaranties, Collateral Documents and Other Loan Documents.  At any time
after the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Loan Guarantor shall repudiate in writing
its obligations thereunder (other than as a result of the discharge of such Loan
Guarantor in accordance with the terms thereof), (ii) this Agreement, the
Intercreditor Agreement or any material Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the occurrence of the Termination Date or
any other termination of such Collateral Document in accordance with the terms
thereof) or shall be declared null and void, (iii) the Administrative Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents
with the priority required by and subject to such limitations and restrictions
as are set forth by the relevant Collateral Document (except to the extent (x)
any such loss of perfection or priority results from the failure of the
Administrative Agent or any Secured Party to take any action within its control,
(y) such loss is covered by a lender’s title insurance policy as to which the
insurer has been notified of such loss and does not deny coverage or (z) such
loss of perfected security interest may be remedied by the filing of appropriate
documentation without the loss of priority) or (iv) any Loan Party shall contest
the validity or enforceability of any material provision of any Loan Document in
writing or deny in writing that it has any further liability (other than by
reason of the occurrence of the Termination Date), including with respect to
future advances by the Lenders, under any Loan Document to which it is a party.

Section 7.02. Remedies.

(a) Upon the occurrence of any Event of Default (other than an event with
respect to the Borrowers described in clause (f) or (g) of Section 7.01), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower Representative, take any of the following actions, at the same or
different times: (i) terminate any Commitments and thereupon such Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers and (iii) require that the Borrowers deposit in a
non-interest bearing account with, or under the control of, the Administrative
Agent (the “LC Collateral Account”), as security for the Obligations, an
additional amount in Cash as reasonably requested by the Issuing Banks (not to
exceed 102% of the relevant face amount) of the then outstanding aggregate
Letter of Credit Usage (minus the amount then on deposit in the LC Collateral
Account); provided that upon the occurrence of an event with respect to the
Borrowers described in clause (f) or (g) of Section 7.01, any such Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, in each case without further action of the
Administrative Agent or any Lender; provided, further, that after the occurrence
of an Event of Default under Section 7.01(c) with respect to a breach of the
financial covenant set forth in Section 6.15 (a “Financial Covenant Event of
Default”), if the Borrower Representative  has given the Administrative Agent
notice as and when contemplated by Section 6.15 that the Borrowers intend to
cure such breach with the proceeds of a Specified Equity Contribution, neither
the Lenders nor the Administrative Agent shall accelerate the Loans, or take any
other remedy set forth in this Agreement solely as a result of such Financial
Covenant Event of Default for a period commencing upon the Administrative
Agent’s receipt of such notice through the Cure Expiration Date.  Upon the
occurrence and during the continuance of an Event of

148

--------------------------------------------------------------------------------

 

Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authority.  Each Lender, each Issuing Bank and the
Swing Line Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent,
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article 8 are solely for the benefit of the Agents, the
Lenders, the Swing Line Lender and the Issuing Banks, and neither the Borrowers
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“Agent” or “agent” herein or in any other Loan Documents (or any other similar
term) with reference to an Agent, is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between the
contracting parties.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Collateral Documents and (ii)
negotiate, enforce or settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.

Section 8.02. Rights as a Lender.  The institution serving as the Administrative
Agent and/or the Collateral Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender, and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with Holdings, any Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Section 8.03. Exculpatory Provisions.  Neither Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, (i) neither Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default or an Event of Default
has occurred and is continuing, (ii) neither Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law and (iii) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrowers
or any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity.  Neither Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders, or such
other number or percentage of the Lenders as shall be necessary or as such

149

--------------------------------------------------------------------------------

 

Agent shall in good faith believe to be necessary under the circumstances as
provided in Section 9.02, or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  Neither Agent shall be deemed to have knowledge of
any Default or Event of Default unless and until written notice thereof is given
to such Agent by Holdings, the Borrower Representative or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into (1)
any statement, warranty or representation made in or in connection with any Loan
Document, (2) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (3) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (4) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (5) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Section 8.04. Reliance by Administrative Agent.  Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent may also rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
Swing Line Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Swing Line Lender or an Issuing Bank, the Administrative Agent may presume that
such condition is satisfactory to such Lender, the Swing Line Lender or such
Issuing Bank unless the Administrative Agent shall have received notice to the
contrary from such Lender, the Swing Line Lender or such Issuing Bank prior to
the making of such Loan, Swing Line Loan or the issuance of such Letter of
Credit.  Each Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties.  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
subagents appointed by it.  Each Agent and any such subagent may perform any and
all its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such subagent and to the Related Parties of each Agent and any such
subagent, and shall apply to their respective activities in connection with the
syndication of the Credit Facilities as well as activities as Agent.  No Agent
shall be responsible for the negligence or misconduct of any subagents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such subagents.

Section 8.06. Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Agent as provided below, either Agent
may resign at any time by notifying the Lenders, the Swing Line Lender, the
Issuing Banks and the Borrower Representative or such Loan Party.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, (or such earlier day
as shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, the Swing Line Lender and the Issuing Banks, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  If no successor Agent has been appointed pursuant to the
immediately preceding sentence by the Resignation Effective Date, such Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of such Agent

150

--------------------------------------------------------------------------------

 

hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be.  Any such resignation by such Agent hereunder shall
also constitute, to the extent applicable, its resignation as an Issuing Bank or
Swing Line Lender, in which case such resigning Agent (i) shall not be required
to issue any further Letters of Credit or provide any Swing Line Loans hereunder
and (ii) shall maintain all of its rights as an Issuing Bank with respect to any
Letters of Credit issued by it and as Swing Line Lender with respect to any
outstanding Swing Line Loans issued or made by it, prior to the date of such
resignation.  Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The
Administrative Agent fees payable by the Borrowers to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After an Agent’s resignation hereunder, the
provisions of this Article 8 and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Section 8.07. Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender, the Swing Line Lender and each Issuing Bank acknowledges that it has,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender, the
Swing Line Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.

Section 8.08. No Other Duties, etc. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the Arrangers,
the Syndication Agent and the Documentation Agents are named as such for
recognition purposes only, and in their capacity as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Arrangers, the
Syndication Agent and the Documentation Agents shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents.  Without limitation of the foregoing, the
Arrangers, the Syndication Agent and the Documentation Agents in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have no fiduciary relationship in respect of any Lender, Loan
Party or any other Person.

Section 8.09. Agent May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law, each Agent (irrespective of whether the
principal of any Loan or Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks, the
Swing Line Lender, and each Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks, the Swing Line Lender and each Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks, the Swing Line
Lender and each Agent under Sections 2.13 and 9.03) allowed in such judicial
proceeding; and

151

--------------------------------------------------------------------------------

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender, the Swing Line
Lender and each Issuing Bank to make such payments to such Agent and, in the
event that such Agent shall consent to the making of such payments directly to
the Lenders, the Swing Line Lender and the Issuing Banks, to pay to such Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of such Agent and its agents and counsel, and any other amounts due
such Agent under Sections 2.13 and 9.03.

Section 8.10. Collateral and Guarantee Matters.  (a) The Lenders irrevocably
authorize the Collateral Agent, at its option and in its sole discretion:

(i) to release any Lien on any property granted to, or held by, the Collateral
Agent under any Loan Document (x) on or after the date that the Obligations
(other than contingent indemnity and expense reimbursement obligations as to
which no claim has been made) have been paid in full, the Commitments have been
terminated and the Letters of Credit have been terminated or Cash
Collateralized, (y) with respect to any property that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents or (z), if
approved, authorized or ratified in writing by the Required Lenders (or such
other number of Lenders as shall be required hereunder);

(ii) to subordinate any Lien on any property granted to, or held by, the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02; and

(iii) to release any Subsidiary from its obligations under the Loan Documents if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.

(b) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing, the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary from its obligations under the Loan Documents pursuant to this
Section 8.10.

(c) Except as otherwise expressly set forth herein or in the Pledge and Security
Agreement, no Banking Services counterparty or Hedge Agreement counterparty that
obtains the benefits of any Guarantee pursuant to this Agreement or any
Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article 8 to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Banking Services Obligations and Secured Hedging Obligations
unless the Administrative Agent has received written notice of such obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Banking Services counterparty or Hedge Agreement
counterparty, as the case may be.

(d) The Collateral Agent shall not be responsible for, or have a duty to,
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of any Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

152

--------------------------------------------------------------------------------

 

ARTICLE 9 MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

(i) if to any Loan Party, to the Borrower Representative at:

Netsmart Technologies, Inc.

4950 College Blvd

Overland Park, KS  66211

Attn: Anthony Ritz, Chief Financial Officer

Email:  ARitz@ntst.com

with copies to (which shall not constitute notice):

GI Partners

188 The Embarcadero, Suite 700

San Francisco, CA  94105

Attn: Dave Kreter

Email:  dave@gipartners.com

Paul Hastings LLP

695 Town Center Drive, 17th Floor

Costa Mesa, CA 92626

Attn: William J. Simpson

Fax: (714) 979-1921

Email: billsimpson@paulhastings.com

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL  60654

Attn: Melinda Whittington, Chief Financial Officer

Email: melinda.whittington@allscripts.com

and

Sidley Austin LLP

One South Dearborn

Chicago, IL  60603

Attn: Gary Gerstman and Seth Katz

Fax: (214) 981 3400

Email:ggerstman@sidley.com;

skatz@sidley.com;

153

--------------------------------------------------------------------------------

 

(ii) if to the Administrative Agent or to the Swing Line Lender, at:

UBS AG, Stamford Branch

Banking Products Services

Loan Administration Team

600 Washington Blvd.

Stamford, Connecticut 06901

Fax: (203) 719-3888

Email:  DL-UBSAgency@ubs.com

with a copy to (which shall not constitute notice):

Proskauer Rose LLP

2049 Century Park East

Los Angeles, California  90067-3206

Attn: Sandra Lee Montgomery

Fax:  (310) 557-2900

Email:  smontgomery@proskauer.com;

(iii) if to the Administrative Agent in its capacity as such under any
Collateral Document, at:

UBS AG, Stamford Branch

Banking Products Services

Loan Administration Team

600 Washington Blvd.

Stamford, Connecticut 06901

Fax: (203) 719-3888

Email:  DL-UBSAgency@ubs.com

with a copy to (which shall not constitute notice):

Proskauer Rose LLP

2049 Century Park East

Los Angeles, California  90067-3206

Attn: Sandra Lee Montgomery

Fax:  (310) 557-2900

Email:  smontgomery@proskauer.com;

(iv) if to an Issuing Bank, to it at its address or facsimile number as it may
provide to the Borrowers and the Administrative Agent from time to time; and

(v) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01
or (B) sent by facsimile shall be deemed to have been given when sent and when

154

--------------------------------------------------------------------------------

 

receipt has been confirmed by telephone; provided that received notices and
other communications sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
such notices or other communications shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
Intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent.  The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures set forth herein or otherwise approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.  All such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or Intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
U.S. federal and state securities laws, to make reference to the Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public
Information.  In the event that any Public Lender has determined for itself to
not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Borrower nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other Loan
Documents.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank, the Swing
Line Lender or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks, the Swing
Line Lender and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, to
the extent permitted by law,

155

--------------------------------------------------------------------------------

 

the making of a Loan or Swing Line Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Issuing Bank, the Swing Line Lender or any
Lender may have had notice or knowledge of such Default or Event of Default at
the time.

(b) Subject to clauses (A) and (B) below, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified, except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) or (ii) in
the case of any other Loan Document (other than any such waiver, amendment or
modification to effectuate any modification thereto expressly contemplated by
the terms of such other Loan Documents), pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that, notwithstanding the foregoing:

(A) solely with the consent of each Lender directly and adversely affected
thereby (but without the necessity of obtaining the consent of the Required
Lenders), any such agreement may;

(1) increase the Commitment of such Lender (other than with respect to any
Incremental Facility pursuant to Section 2.23 in respect of which such Lender
has agreed to be an Additional Lender); it being understood that no amendment,
modification or waiver of, or consent to departure from, any condition
precedent, representation, warranty, covenant, Default, Event of Default,
mandatory prepayment (other than scheduled amortization payments) or mandatory
reduction of the Commitments shall constitute an increase of any Commitment of
such Lender;

(2) reduce or forgive the principal amount of any Loan or any amount due on any
Loan Installment Date;

(3) extend the scheduled final maturity of any Loan, extend the stated
expiration date of any Letter of Credit beyond the date specified in
Section 2.08(c), postpone any Loan Installment Date or the date of any scheduled
payment of interest or fees payable hereunder or postpone the date for payment
of any mandatory prepayment of a Loan that has become payable (in each case,
other than extensions for administrative reasons agreed by the Administrative
Agent); it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default or mandatory prepayment shall constitute an
extension of the scheduled final maturity of any Loan, an extension of the
stated expiration date of any Letter of Credit, a postponement of any Loan
Installment Date or the date of any scheduled payment of interest or fees
payable hereunder or a postponement of the date for payment of any mandatory
prepayment of a Loan that has become payable;

(4) reduce the rate of interest (other than to waive any obligations of the
Borrowers to pay interest at the default rate of interest under Section 2.14(c))
or the amount of any fees owed to such Lender; it being understood that any
change in any ratio used in the calculation of any interest or fees due
hereunder (including any component definition thereof) shall not constitute a
reduction in any rate of interest or fees hereunder;

156

--------------------------------------------------------------------------------

 

(5) extend the expiry date of such Lender’s Commitment or Additional Commitment
(and, with respect to Revolving Commitments, provide for different interest
rates, fees and voluntary prepayments for such Lender providing such extension);
it being understood that no amendment, modification or waiver of, or consent to
departure from, any condition precedent, representation, warranty, covenant,
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments or Additional Commitments shall constitute an extension of any
Commitment or Additional Commitment of any Lender; and

(6) amend or modify the provisions of Sections 2.19(a) (with respect to pro rata
allocation among Lenders), 2.19(b) and 2.19(c) of this Agreement in a manner
that would by its terms alter the pro rata sharing of payments required thereby
(except in connection with transactions permitted under Sections 2.23, 2.24,
9.02(c) or 9.05(g) or as otherwise provided in this Section 9.02); and

(B) no such agreement shall:

(1) change any of the provisions of this Section or the definition of “Required
Lenders” to reduce any of the voting percentages required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the consent of each Lender;

(2) [Reserved];

(3) release all or substantially all of the Collateral from the Liens granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 10.12 hereof),
without the prior written consent of each Lender; or

(4) release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 10.12 hereof), without the prior
written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swing Line Lender
or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Swing Line Lender or such Issuing Bank, as the case
may be.  The Administrative Agent may also amend the Revolving Commitment
Schedule and/or the Term Loan Commitment Schedule to reflect assignments entered
into pursuant to Section 9.04.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except as provided in Section 2.22(g).

157

--------------------------------------------------------------------------------

 

(c) Notwithstanding the foregoing, this Agreement may be amended:

(i) with the written consent of the Administrative Agent, the Borrowers and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
or replacement of all or any portion of the outstanding Term Loans, Extended
Term Loans, Incremental Term Loans or then-existing Replacement Term Loans under
the applicable Class (such loans, the “Replaced Term Loans”) with one or more
replacement term loans or one or more series of notes (“Replacement Term Loans”)
pursuant to a Refinancing Amendment; provided that

(A) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus the
amount of accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith,

(B) such Replacement Term Loans have a final maturity date equal to or later
than the final maturity date of, and have a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, such Replaced
Term Loans at the time of such refinancing,

(C) the Replacement Term Loans shall be pari passu or junior in right of payment
and pari passu or junior in right of security (it being understood that any
Replacement Term Loans that are subordinated in right of security shall be pari
passu with the Second Lien Facility (to the extent any such Second Lien Facility
is subordinated in right of security on the same basis as the Second Lien
Facility in effect on the Closing Date) or junior thereto) with the remaining
portion of the relevant Term Loans, Extended Term Loans, Incremental Term Loans
or other then-existing Replacement Term Loans (provided that if pari passu or
junior as to payment or Collateral, such Replacement Term Loans shall be subject
to an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent and the Borrowers), or be unsecured,

(D) if any such Replacement Term Loans are secured, they shall not be secured by
any assets other than the Collateral (or any portion thereof),

(E) if any such Replacement Term Loans are guaranteed, they shall not be
guaranteed by any Person other than one or more Loan Parties,

(F) any Replacement Term Loans that are pari passu in respect of payment and
security may participate on a pro rata basis or a less than pro rata basis (but
not greater than a pro rata basis) in any voluntary or mandatory repayments or
prepayments in respect of the Term Loans (and any other Incremental Term Loans,
Extended Term Loans or Replacement Term Loans then subject to ratable repayment
requirements), in each case as agreed by the Borrowers and the Lenders providing
the relevant Replacement Term Loans,

(G) such Replacement Term Loans shall have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as may be agreed to by the Borrowers and the lenders providing
such Replacement Term Loans,

(H) no Event of Default under Section 7.01(a), (f) or (g) shall exist
immediately prior to or after giving effect to the effectiveness of such
replacement, and

158

--------------------------------------------------------------------------------

 

(I) the covenants, events of default and guarantees of such Replacement Term
Loans, subject to preceding clauses (B) through (G)) shall be consistent with,
or (taken as a whole) not materially more restrictive (as reasonably determined
by the Borrowers) to the Borrowers than those applicable to the Replaced Term
Loans (other than any covenants or other provisions applicable only to periods
after the Latest Maturity Date (in each case, as of the date of incurrence of
such Replacement Term Loans) or if the Lenders also receive the benefit of such
more restrictive terms) or shall be on then current market terms for such type
of Indebtedness, and

(ii) with the written consent of the Administrative Agent, the Borrowers and the
Lenders providing the relevant Replacement Revolving Facility (as defined below)
to permit the refinancing or replacement of all or any portion of any Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments or commitments under any existing Replacement Revolving Facility
under the applicable Class (a “Replaced Revolving Facility”) with a replacement
revolving facility hereunder (a “Replacement Revolving Facility”) pursuant to a
Refinancing Amendment; provided that:

(A) the aggregate principal amount of such Replacement Revolving Facility shall
not exceed the aggregate principal amount of such Replaced Revolving Facility,
plus the amount of accrued interest and premium thereon, any committed but
undrawn amounts and underwriting discounts, fees, commissions and expenses
associated therewith,

(B) no Replacement Revolving Facility shall have a final maturity date (or
require commitment reductions) prior to the final maturity date of such Replaced
Revolving Facility at the time of such refinancing,

(C) the Replacement Revolving Facility shall be pari passu or junior in right of
payment and pari passu or junior in right of security with the remaining portion
of the relevant revolving commitments (provided that if pari passu or junior as
to payment or Collateral, such Replacement Revolving Facility shall be subject
to an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent and the Borrowers and may be, at the option of the
Administrative Agent and the Borrowers, be documented in a separate agreement or
agreements), or be unsecured,

(D) if any such Replacement Revolving Facility is secured, it shall not be
secured by any assets other than the Collateral,

(E) if any such Replacement Revolving Facility is guaranteed, it shall not be
guaranteed by any Person other than one or more Loan Parties,

(F) any such Replacement Revolving Facility shall be subject to the same
“ratability” provisions applicable to Extended Revolving Credit Commitments and
Extended Revolving Loans provided for in the proviso in clause (ii) of Section
2.24(a), mutatis mutandis, to the same extent as if fully set forth herein,

(G) such Replacement Revolving Facilities shall have pricing (including
interest, fees and premiums) and, subject to preceding clause (F), optional
prepayment and redemption terms as may be agreed to by the Borrowers and the
lenders providing such Replacement Revolving Facilities,

159

--------------------------------------------------------------------------------

 

(H) no Default under Sections 7.01(a), 7.01(f) or 7.01(g) nor any Event of
Default shall exist immediately prior to or after giving effect to the
effectiveness of such replacement, and

(I) the covenants, events of default and guarantees of such Replacement
Revolving Facility, subject to preceding clauses (B) through (G)) shall be
consistent with, or (taken as a whole) not materially more restrictive (as
reasonably determined by the Borrowers) to the Borrowers than those applicable
to the Replaced Revolving Facility (other than any covenants or other provisions
applicable only to periods after the Latest Maturity Date (in each case, as of
the date of incurrence of such Replacement Revolving Facility) or if the Lenders
also receive the benefit of such more restrictive terms) or shall be on
then-current market terms for such type of Indebtedness, and the Replaced
Revolving Facility commitments shall be terminated, all Loans outstanding
thereunder and all fees in connection therewith shall be paid in full, on the
date such Replacement Revolving Facility is issued, incurred or obtained;

provided, further, that, in respect of each of clauses (i) and (ii) above, any
Non-Debt Fund Affiliate and Debt Fund Affiliate shall (x) be permitted (without
Administrative Agent consent) to provide such Replacement Term Loans, it being
understood that in connection with such Replacement Term Loans, any such
Non-Debt Fund Affiliate or Debt Fund Affiliate, as applicable, shall be subject
to the restrictions applicable to such Persons under Section 9.05 as if such
Replacement Term Loans were Term Loans and (y) Debt Fund Affiliates (but not
Non-Debt Fund Affiliates) may provide any Replacement Revolving Facility.

Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended by the Borrowers, the
Administrative Agent and the lenders providing the relevant Replacement Term
Loans or the Replacement Revolving Facility, as applicable, to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Replacement Term Loans or the Replacement Revolving Facility, as applicable,
incurred pursuant thereto (including any amendments necessary to treat the loans
and commitments subject thereto as a separate “tranche” and “Class” of Loans,
Commitments and Additional Commitments hereunder).  The Borrowers shall extend
the opportunity to refinance or replace the then outstanding Loans and/or
Commitments under the applicable Class to all applicable Lenders on a pro rata
basis pursuant to a Refinancing Amendment and in accordance with this Section
9.02(c).  It is understood that any Lender approached to provide all or a
portion of Replacement Term Loans or any Replacement Revolving Facility may
elect or decline, in its sole discretion, to provide such Replacement Term Loans
or Replacement Revolving Facility.  

(d) Notwithstanding anything to the contrary contained in this Section 9.02 or
any other provision of this Agreement or any other Loan Document,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers without the input or need
to obtain the consent of any other Lenders to (x) comply with Requirements of
Law or advice of local counsel or (y) to cause such guarantees, collateral
security agreements, pledge agreement or other document to be consistent with
this Agreement and the other Loan Documents, (ii) the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders (including Additional Lenders) providing Loans
under such Sections), effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agent to effect the provisions of Sections 2.23, 2.24 or 9.02(c)
(or any other provision specifying that any waiver, amendment or modification
may be made with only the consent or approval of the Administrative Agent),
(iii) if the Administrative Agent and the Borrowers have jointly identified any
ambiguity, mistake, defect, inconsistency, obvious error or any

160

--------------------------------------------------------------------------------

 

error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrowers shall be permitted to amend such
provision without the requirement to obtain the input or consent of the Required
Lenders or any Lender if the same is not objected to in writing by the Required
Lenders to the Administrative Agent within five Business Days following receipt
of notice thereof and (iv) the Administrative Agent and the Borrowers shall be
permitted to enter into one or more amendments to incorporate the provisions of
any Incremental Facility made available without any Lender’s consent so long as
the purpose of such amendment is solely to incorporate the appropriate
provisions of such Incremental Facility into the Loan Documents.  

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent, each Issuing Bank,
the Swing Line Lender and their respective Affiliates (but limited, in the case
of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such Persons taken as a whole and, if reasonably necessary, of
one local counsel in any relevant jurisdiction to such Persons, taken as a
whole) in connection with the syndication and distribution (including via the
Internet or through a service such as Intralinks or Debt Domain) of the Credit
Facilities, the preparation, execution, delivery and administration of the Loan
Documents and related documentation, including in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated, but
only to the extent such amendments, modifications or waivers were requested by
the Borrowers to be prepared) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers, the
Issuing Banks the Swing Line Lender or the Lenders and each of their respective
Affiliates (but limited, in the case of legal fees and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
reasonably necessary, of one local counsel in any relevant jurisdiction to such
Persons, taken as a whole, and, solely in the case of an actual or potential
conflict of interest, one additional counsel to each group of similarly affected
Indemnitees, taken as a whole, and one additional local counsel to each group of
similarly affected Indemnitees, taken as a whole, in each such relevant
jurisdiction) in connection with the enforcement, collection or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made and/or Letters of Credit
issued hereunder.  Other than to the extent required to be paid on the Closing
Date, all amounts due under this paragraph (a) shall be payable by the Borrowers
within 30 days of receipt of an invoice relating thereto, setting forth such
expenses in reasonable detail and together with reasonable backup documentation
supporting such reimbursement requests.

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent, each
Issuing Bank, the Swing Line Lender and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (but limited, in the case of legal
fees and expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to each group of similarly affected Indemnitees, taken as
a whole, and, if reasonably necessary, one local counsel in any relevant
jurisdiction to all Indemnitees, taken as a whole and, solely in the case of an
actual or potential conflict of interest, one additional local counsel to each
group of similarly affected Indemnitees, taken as a whole, in each such relevant
jurisdiction), incurred by or asserted against any Indemnitee directly or
indirectly arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations

161

--------------------------------------------------------------------------------

 

thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby (except for any Taxes (which shall be governed by
Section 2.18), other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim), (ii) the use or the proposed use of the
proceeds of the Loans or Letters of Credit, (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrowers, any other Loan Party or any of
their respective Affiliates) or (iv) any actual or alleged presence or Release
or threat of Release of Hazardous Materials on, at, to or from any Mortgaged
Property or other property currently or formerly owned, leased or operated by
any Loan Party or any Subsidiary, or any Environmental Liability related in any
way to any Loan Party or any Subsidiary; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or of
any Affiliate of such Indemnitee or, to the extent such judgment finds such
losses, claims, damages, liabilities or related expenses to have resulted from
the material breach of such Indemnitee or any Affiliate of such Indemnitee under
the Loan Documents or (ii) arise out of any claim, litigation, investigation or
proceeding brought by such Indemnitee (or its Related Parties) against another
Indemnitee (or its Related Parties) (other than any claim, litigation,
investigation or proceeding brought by or against the Administrative Agent or
any Arranger, acting in its capacity as the Administrative Agent or as an
Arranger) that does not involve any act or omission of the Sponsor, Holdings,
the Borrowers or any of their respective Subsidiaries.  Each Indemnitee shall be
obligated to refund or return any and all amounts paid by the Borrowers pursuant
to this Section 9.03(b) to such Indemnitee for any fees, expenses, or damages to
the extent such Indemnitee is not entitled to payment of such amounts in
accordance with the terms hereof.  All amounts due under this paragraph (b)
shall be payable by the Borrowers within 30 days (x) after written demand
thereof, in the case of any indemnification obligations and (y) in the case of
reimbursement of costs and expenses, after receipt of an invoice relating
thereto, setting forth such expenses in reasonable detail and together with
reasonable backup documentation supporting such reimbursement
requests.  Notwithstanding anything herein to the contrary, no Indemnitee or any
other party hereto shall be liable for any damages arising from the use by any
Person (other than such Indemnitee (or its Related Parties) or any other party
hereto) of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages arise from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement or the other Loan Documents
by, such Indemnitee (or any of its Related Parties) or such other party hereto,
as applicable, in each case as determined by a final non-appealable judgment of
a court of competent jurisdiction.

(c) The Borrowers shall not be liable for any settlement of any proceeding
effected without its consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if settled with the Borrowers’ written consent, or
if there is a final judgment against an Indemnitee in any such proceeding, the
Borrowers agree to indemnify and hold harmless each Indemnitee to the extent and
in the manner set forth above.  The Borrowers shall not, without the prior
written consent of an Indemnitee (which consent shall not be unreasonably
withheld, conditioned or delayed), effect any settlement of any pending or
threatened proceeding in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability of any Indemnitee.

Section 9.04. Waiver of Claim.  To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement

162

--------------------------------------------------------------------------------

 

or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof, except, in the case of a
claim by any Indemnitee against the Borrowers or any other Loan Party, to the
extent such damages would otherwise be subject to indemnification pursuant to
the terms of Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided under Section 6.07, the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and the Borrowers
shall have the right to pursue any remedies available to it (whether in law or
equity) in connection with any assignment or transfer not complying with the
terms of this Section).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Arrangers, the Related Parties of each of the
Arrangers, the Administrative Agent, the Swing Line Lender, the Issuing Banks
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower Representative; provided that the Borrower Representative shall
have been deemed to have consented to any such assignment unless it shall have
objected thereto by written notice to the Administrative Agent within 15
Business Days after written notice of such proposed assignment is received in
accordance with Section 9.01(a)(i);  provided, further, that no consent of the
Borrower Representative shall be required (x) for an assignment to another
Lender (in the case of assignment of a Revolving Commitment or a Revolving Loan,
another Revolving Lender), an Affiliate of a Lender, or an Approved Fund, (y) if
an Event of Default under Section 7.01(a), Section 7.01(f) or Section 7.01(g)
(solely with respect to the Borrowers) has occurred and is continuing or (z) for
assignments made to Persons (other than Disqualified Institutions) in connection
with the primary syndication of the Credit Facilities so long as the Borrower
Representative has been consulted in connection therewith;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to another Lender (in the case of
assignment of a Revolving Commitment or a Revolving Loan, another Revolving
Lender), an Affiliate of a Lender or an Approved Fund; and

(C) in the case of assignment of a Revolving Commitment or a Revolving Loan, the
Issuing Banks and the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans of any Class, the amount of the
Commitment or the principal

163

--------------------------------------------------------------------------------

 

amount of Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds or by
Related Funds (as defined below)) shall not be less than $1,000,000 unless each
of the Borrowers and the Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(D) the Eligible Assignee, if it shall not be a Lender, shall have delivered to
the Administrative Agent (1) an Administrative Questionnaire and (2) any IRS
forms required under Section 2.18; and

(E) in no event shall any Debt Fund Affiliate purchase or be assigned Revolving
Loans or Revolving Commitments.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.16, 2.17, 2.18 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment and subject to its obligations
thereunder and under Section 9.13).  If any such assignment by a Lender holding
a Promissory Note hereunder occurs after the issuance of any Promissory Note
hereunder to such Lender, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and thereupon the
Borrowers shall issue and deliver a new Promissory Note, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and permitted assigns,
and the Commitment of, and principal amount of and interest on the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrowers’ obligations in respect of such
Loans and drawings under Letters of Credit.  The entries in the Register shall
be conclusive, absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks, the Swing Line Lender and the Lenders may treat each
Person whose name is recorded in

164

--------------------------------------------------------------------------------

 

the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrowers, the Issuing Banks (but only with
respect to the Revolving Commitments and Revolving Extensions of Credit), the
Swing Line Lender and any Lender (but only as to its own holdings), at any
reasonable time and from time to time upon reasonable prior notice.  This
Section 9.05(b)(iv) shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2), and 881(c)(2) of the Code and the Treasury Regulations promulgated
thereunder.  No assignment shall be effective until recorded in the Register.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and tax certifications required by Section
9.05(b)(ii)(D)(2) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section
9.05, if applicable, and any written consent to such assignment required by
paragraph (b) of this Section 9.05, the Administrative Agent shall promptly
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder shall be deemed to
confirm and agree with each other and the other parties hereto as follows: (A)
such assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its Commitments, and the outstanding balances of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption, (B) except as set
forth in clause (A) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of any Borrower
or any Subsidiary or the performance or observance by any Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement and the Intercreditor
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(a) or delivered pursuant to Section 5.01(b) or (c), as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent,
by the terms hereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.  The assigning Lender shall be
entitled to rely conclusively on any representation of an assigned Lender in the
applicable Assignment and Assumption and the parties acknowledge that the
Administrative Agent shall have no responsibility for whether such
representations are true and correct.

(c) (i)  Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks, the Swing Line Lender or any other
Lender, sell participations to one or more banks or other entities (other than
to any Disqualified Institution, any natural Person or any non-Debt Fund

165

--------------------------------------------------------------------------------

 

Affiliates (with participations to Debt Fund Affiliates being subject to the
limitations set forth in Section 9.05(g)), the Investors, Holdings, the
Borrowers and their respective Subsidiaries or any of their respective
Affiliates) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks, the Swing
Line Lender and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in (x) clause (A) to
the first proviso to Section 9.02(b) that directly and adversely affects the
Loans or Commitments in which such Participant has an interest and (y) clause
(B) to the first proviso to Section 9.02(b).  Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.19(c) as though it were
a Lender.  

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.16, 2.17 and 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent expressly acknowledging such Participant may receive a
greater benefit, and in such case, the applicable Lender shall not be entitled
to receive any payment under Sections 2.16, 2.17 and 2.18 with respect to a
participation sold to a Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.18
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.18(f) and that it is subject to, and will comply with,
Section 2.20 as though it were a Lender.

Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrowers, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and permitted assigns, and principal amount of and
interest on the Loans (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to any Participant’s interest in any Commitment, Loan or any other obligation
under any Loan Document) to any Person except (i) to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Sections 5f.103-1(c) and 1.871-14(c) of
the Treasury Regulations or (ii) if compelled by order of the court or other
legal process.  The entries in the Participant Register shall be conclusive
absent manifest error, and each Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.  No
participation shall be effective until recorded in the Participant Register.  

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or natural person) to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to

166

--------------------------------------------------------------------------------

 

a Federal Reserve Bank or other central bank having jurisdiction over such
Lender, and this Section 9.05 shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide to the Borrowers
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the Borrowers pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that (i) neither the grant to any SPC nor the exercise by
any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrowers under this Agreement
(including its obligations under Sections 2.16, 2.17 and 2.18) and no SPC shall
be entitled to any greater amount under Section 2.14, 2.15 or 2.16 or any other
provision of this Agreement or any other Loan Document that the Granting Lender
would have been entitled to receive, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender) and (iii) the Granting Lender shall
for all purposes including approval of any amendment, waiver or other
modification of any provision of the Loan Documents, remain the Lender of record
hereunder.  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any state thereof; provided that (i)
in the case of the Borrowers, such SPC’s Granting Lender is in compliance in all
material respects with its obligations to the Borrowers hereunder and (ii) each
Lender designating any SPC hereby agrees to indemnify, save and hold harmless
each other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower Representative or the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro rata
basis (A) through Dutch Auctions open to all applicable Lenders on a pro rata
basis or (B) through open market purchases, in each case with respect to clauses
(A) and (B), without the consent of the Administrative Agent; provided that:

(i) any Term Loans acquired by Holdings, the Borrowers or any of their
respective Subsidiaries shall be retired and cancelled immediately upon the
acquisition thereof; provided that upon any such retirement and cancellation of
Indebtedness, the aggregate outstanding principal amount of the Term Loans or
Additional Term Loans, as applicable, shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans or Additional Term
Loans so retired and

167

--------------------------------------------------------------------------------

 

cancelled, and each principal repayment installment with respect to the Term
Loans pursuant to Section 2.11(a) shall be reduced pro rata by the full par
value of the aggregate principal amount of Term Loans so cancelled;

(ii) any Term Loans or Additional Term Loans acquired by any Non-Debt Fund
Affiliate may (but shall not be required to) be contributed to Holdings, the
Borrowers or any of their Subsidiaries for purposes of cancellation of such
Indebtedness (it being understood that such Term Loans shall be retired and
cancelled immediately upon such contribution); provided that upon such
cancellation of Indebtedness, the aggregate outstanding principal amount of the
Term Loans shall be deemed reduced, as of the date of such contribution, by the
full par value of the aggregate principal amount of the Term Loans so
contributed and cancelled, and each principal repayment installment with respect
to the Term Loans pursuant to Section 2.11(a) shall be reduced pro rata by the
full par value of the aggregate principal amount of Term Loans so contributed
and cancelled;

(iii) the relevant Affiliated Lender and assigning Lender shall have executed an
Assignment and Assumption;

(iv) each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (A) the
Affiliated Lenders may have, and later may come into possession of Excluded
Information, (B) such Lender has independently and, without reliance on the
Affiliated Lenders or any of their Subsidiaries, or Holdings, the Borrowers or
any of their respective Subsidiaries, the Administrative Agent, the Arrangers or
any other Related Parties, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (C) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrowers or any of their respective Subsidiaries
shall be required to make any representation that it is not in possession of
Excluded Information, (D) none of the Affiliated Lenders or any of their
Subsidiaries, or Holdings, the Borrowers or their respective Subsidiaries, the
Administrative Agent, the Arrangers or any other Related Parties shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Affiliated
Lenders and any of their Subsidiaries, and Holdings, the Borrowers and their
respective Subsidiaries, the Administrative Agent, the Arrangers and any other
Related Parties, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (E) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders;

(v) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Term Loans and
Additional Term Loans then held by all Affiliated Lenders shall not exceed 25.0%
of the aggregate principal amount of the Term Loans and Additional Term Loans at
any time outstanding (after giving effect to any substantially simultaneous
cancellations thereof) (the “Affiliated Lender Cap”); provided that each of the
parties hereto agrees and acknowledges that the Administrative Agent shall not
be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (g)(v) or any purported assignment exceeding
such percentage (it being understood and agreed that the cap set forth in this
clause (v) is intended to apply to any Loans made available by Affiliated
Lenders, whether by formal assignment or otherwise (e.g., as a result of an
acquisition of another Lender (other than a Debt Fund Affiliate) by an
Affiliated Lender or the provision of Additional Term Loans by an Affiliated
Lender); provided further, except as specifically set forth in clause (f), that
to the extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of all Term Loans and Additional Term Loans held by
Affiliated Lenders exceeding the Affiliated Lender Cap (after giving effect to
any substantially simultaneous cancellations thereof), the assignment of the
relevant excess amount shall be automatically cancelled;

168

--------------------------------------------------------------------------------

 

(vi) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, the Borrowers or any of their
respective Subsidiaries, (A) the relevant Person may not use the proceeds of any
Revolving Loans, any Incremental Revolving Loans, any Extended Revolving Loans
or any Replacement Revolving Loans to fund such assignment and (B) no Default or
Event of Default shall have occurred and be continuing at the time of acceptance
of bids for the Dutch Auction or the confirmation of such open market purchase;

(vii) in connection with each assignment pursuant to this clause (g), the
Administrative Agent shall have been provided written notice in connection with
each assignment to an Affiliated Lender or a Person that upon effectiveness of
such assignment would constitute an Affiliated Lender with respect to the
identity of such Affiliated Lender and the amount of the Loans being assigned
thereto;

(viii) by its acquisition of Term Loans or Additional Term Loans, an Affiliated
Lender shall be deemed to have acknowledged and agreed that:

(A) the Term Loans and Additional Term Loans held by such Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
Required Lenders or any other Lender vote (or the Term Loans and Additional Term
Loans held by such Affiliated Lender shall be deemed to be voted pro rata along
with the other Lenders that are not Affiliated Lenders), except that such
Affiliated Lender shall have the right to vote (and the Term Loans and
Additional Term Loans held by such Affiliated Lender shall not be so
disregarded) with respect to any amendment, modification, waiver, consent or
other action that requires the vote of all Lenders or all Lenders directly and
adversely affected thereby, as the case may be; provided that no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders of the same Class that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without the consent of such
Affiliated Lender; and

(B) Affiliated Lenders, solely in their capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available by the Administrative Agent or
any Lender to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans or Additional Term Loans required to be
delivered to Lenders pursuant to Article 2).

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans or Additional Term Loans to a Debt Fund
Affiliate, and any Debt Fund Affiliate may, from time to time, purchase Term
Loans or Additional Term Loans (x) on a non-pro rata basis through Dutch
Auctions open to all applicable Lenders or (y) on a non-pro rata basis through
open market purchases without the consent of the Administrative Agent, in each
case, without the necessity of meeting the requirements set forth in (or being
subject to the restriction of) subclauses (i) through (viii) of this clause (g);
provided that the Term Loans, Additional Term Loans and other Loans of any Debt
Fund Affiliates shall not account for more than 49.9% of the amounts included in
determining whether the Required Lenders have (A) consented to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any

169

--------------------------------------------------------------------------------

 

Loan Document or any departure by any Loan Party therefrom, or subject to the
immediately succeeding paragraph, any plan of reorganization pursuant to the
Bankruptcy Code, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document.  Any Term Loans or Additional Term Loans acquired by any Debt Fund
Affiliate may (but shall not be required to) be contributed to Holdings, the
Borrowers or any of their respective Subsidiaries for purposes of cancellation
of such Indebtedness (it being understood that such Term Loans or Additional
Term Loans so contributed shall be retired and cancelled immediately upon such
contribution); provided that upon such cancellation of Indebtedness, the
aggregate outstanding principal amount of the Term Loans or Additional Term
Loans shall be deemed reduced, as of the date of such contribution, by the full
par value of the aggregate principal amount of the Term Loans or Additional Term
Loans so contributed and cancelled, and each principal repayment installment
with respect to the Term Loans pursuant to Section 2.11(a) shall be reduced pro
rata by the full par value of the aggregate principal amount of Term Loans so
contributed and cancelled.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against any Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Term Loans or Additional Term Loans held by it as the
Administrative Agent directs; provided that (a) such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) and (b) the Administrative Agent
shall not be entitled to vote on behalf of such Affiliated Lender, in each case,
in connection with any matter to the extent any such matter proposes to treat
any Obligations held by such Affiliated Lender in a manner that is less
favorable in any material respect to such Affiliated Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrowers.  Each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender (solely in
respect of Term Loans or Additional Term Loans and participations therein and
not in respect of any other claim or status such Affiliated Lender may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of (but subject to the
limitations set forth in) this paragraph.

Section 9.06. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and Swing Line Loans
and issuances of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Swing Line Lender, any Issuing Bank or any Lender may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date.  The
provisions of Sections 2.08(g) (with respect to the Issuing Banks), 2.16, 2.17,
2.18, 9.03 and 9.13 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments, the occurrence of the Termination Date or the
termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement; provided that

170

--------------------------------------------------------------------------------

 

the provisions of Section 9.13 shall cease to apply and be of no further force
or effect on the date occurring 18 months following the termination of this
Agreement pursuant to its terms.

Section 9.07. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
agreement among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by Holdings, the
Borrowers, the Subsidiaries of the Borrowers party hereto and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 9.08. Severability.  To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.09. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, upon the written consent of the Administrative Agent, each
Issuing Bank, the Swing Line Lender, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding any
Excluded Assets) at any time held and other obligations at any time owing by the
Administrative Agent, such Issuing Bank, the Swing Line Lender or such Lender or
Affiliate (including by branches and agencies of the Administrative Agent, such
Issuing Bank, the Swing Line Lender or such Lender, wherever located) to or for
the credit or the account of any Borrower or any Loan Guarantor against any of
and all the Secured Obligations due, owing and held by the Administrative Agent,
such Issuing Bank, the Swing Line Lender or such Lender or Affiliate.  Any
applicable Lender, Swing Line Lender or Affiliate shall promptly notify the
Borrower Representative and the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender, Administrative Agent, the Swing Line
Lender and Affiliate under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, Administrative
Agent, Swing Line Lender or Affiliate may have.  NOTWITHSTANDING THE FOREGOING,
AT ANY TIME THAT ANY OF THE SECURED OBLIGATIONS SHALL BE SECURED BY REAL
PROPERTY LOCATED IN CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF,
LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR
INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY LOAN
DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE LENDERS REQUIRED BY SECTION
9.02 OF THIS AGREEMENT OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL

171

--------------------------------------------------------------------------------

 

DOCUMENTS OR THE ENFORCEABILITY OF THE PROMISSORY NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND
VOID.  THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND
THE ADMINISTRATIVE AGENT HEREUNDER.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL
COURT; PROVIDED THAT WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY AND WHICH DO NOT INVOLVE ANY CLAIMS AGAINST THE ARRANGERS OR THE
LENDERS, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISDICTION PROVISION IN THE
ACQUISITION AGREEMENT.  THE PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE
EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS
RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.  

172

--------------------------------------------------------------------------------

 

(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE.  NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings.  Article and Section headings and the table of contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality.  The Administrative Agent, each Lender, each
Issuing Bank, the Swing Line Lender and each Arranger agrees (and each Lender
agrees to cause its SPC, if any) to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors (or
equivalent managers), officers, employees, independent auditors, or other
agents, experts and advisors, including accountants, legal counsel and other
advisors (including service providers providing administrative and ministerial
services solely in connection with the syndication and administration of the
Credit Facilities) (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions completed hereby and who are
informed of the confidential nature of such Confidential Information and are or
have been advised of their obligation to keep such Confidential Information of
this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph, (b) upon
the demand or request of any regulatory (including any self-regulatory body,
such as the National Association of Insurance Commissioners), governmental or
administrative authority purporting to have jurisdiction over such Person or its
Affiliates or to any pledgee referred to in Section 9.05 (in which case such
Person shall (i) except with respect to any audit or examination conducted by
bank accountants or any Governmental Authority exercising examination or
regulatory authority, to the extent permitted by law, inform the Borrowers
promptly in advance thereof and (ii) use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment), (c) to the extent compelled by legal process in, or reasonably
necessary to, the defense of such legal, judicial or administrative proceeding,
in any legal, judicial or administrative proceeding or otherwise as required by
applicable Requirements of Law, rule or regulation (in which case such Person
shall (i) to the extent permitted by law, inform the Borrowers promptly in
advance thereof and (ii) use

173

--------------------------------------------------------------------------------

 

commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (d) in connection with the exercise of any
remedies hereunder or under any other Loan Document or the enforcement of rights
hereunder or thereunder, (e) to any other party to this Agreement, (f) subject
to an acknowledgment and agreement by such recipient that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to the Borrowers, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement, including any SPC (in each case other than a Disqualified
Institution) or (ii) any actual or prospective, direct or indirect contractual
counterparty (or its advisors) to any Derivative Transaction (including any
credit default swap) or similar derivative product relating to the Loan Parties
and their obligations subject to acknowledgment and agreement by such recipient
that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrowers), (g) with the prior written consent of
the Borrowers, (h) to Moody’s or S&P in connection with obtaining ratings for
the Borrowers or the Term Loans provided hereby, (i) to the extent applicable
and reasonably necessary or advisable, for purposes of establishing a “due
diligence” defense and (j) to the extent such Confidential Information (X)
becomes publicly available other than as a result of a breach of this Section by
such Person, its Affiliates or their respective Representatives or (Y) becomes
available to the Administrative Agent, any Issuing Bank, the Swing Line Lender
or any Lender on a non-confidential basis other than as a result of a breach of
this Section from a source other than a Loan Party.  For the purposes of this
Section, “Confidential Information” means all information received relating to
the Loan Parties and/or any of their subsidiaries and their respective
businesses, the Sponsor or the Transactions (including any information obtained
by the Administrative Agent, any Issuing Bank, the Swing Line Lender, any Lender
or any Arranger, or any of their respective Affiliates or Representatives, based
on a review of the books and records relating to Holdings and/or any of its
subsidiaries and their respective Affiliates from time to time, including prior
to the date hereof) other than any such information that is or becomes publicly
available to the Administrative Agent, any Arranger or any Lender on a
non-confidential basis prior to disclosure by any Loan Party.  For the avoidance
of doubt, in no event shall any disclosure of such Confidential Information be
made to any Disqualified Institution (which was a Disqualified Institution at
the time such disclosure was made).

The Joint Venture Partner may disclose the existence and terms of this
Agreement, as in effect on the date hereof, and may file this Agreement, as in
effect on the date hereof, on a Current Report on Form 8-K and in other filings
made by the Joint Venture Partner with the SEC after the date of this Agreement.

Section 9.14. No Fiduciary Duty.  Each of the Administrative Agent, each Issuing
Bank, the Swing Line Lender, the Arrangers and each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their respective Affiliates.  Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Loan Party, its respective stockholders or its
respective Affiliates, on the other.  The Loan Parties acknowledge and agree
that:  (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and each Loan
Party, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its respective stockholders or its
respective Affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise any Loan Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Loan Party except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of such Loan Party,
its respective management,

174

--------------------------------------------------------------------------------

 

stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that such Loan Party has consulted its own legal and financial advisors
to the extent it deemed appropriate and that it is responsible for making its
own independent judgment with respect to such transactions and the process
leading thereto.  Each Loan Party agrees that it will not claim that any Lender
owes a fiduciary or similar duty to such Loan Party in connection with such
transaction or the process leading thereto.

Section 9.15. Several Obligations; Violation of Law.  The respective obligations
of the Lenders hereunder are several and not joint and the failure of any Lender
to make any Loan or perform any of its obligations hereunder shall not relieve
any other Lender from any of its obligations hereunder.

Section 9.16. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers and each Loan Guarantor, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with the USA PATRIOT Act.  This notice is given in accordance with
the requirements of the USA PATRIOT Act and is effective as to the
Administrative Agent and each Lender.  Each of the Borrowers and each Loan Party
hereby acknowledges and agrees that the Administrative Agent shall be permitted
to share any or all such information provided to the Administrative Agent
pursuant to the USA PATRIOT Act with the Lenders.

Section 9.17. Disclosure.  Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.18. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, Swing Line
Loan or Letter of Credit, together with all fees, charges and other amounts
which are treated as interest on such Loan, Swing Line Loan or Letter of Credit
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender, the Swing Line Lender or Issuing Bank
holding, issuing or participating in such Loan, Swing Line Loan or Letter of
Credit in accordance with applicable law, the rate of interest payable in
respect of such Loan, Swing Line Loan or Letter of Credit hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan, Swing Line Loan or Letter of Credit but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender, Swing Line Lender or Issuing
Bank in respect of other Loans, Swing Line Loan or Letters of Credit or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender, Swing
Line Lender or Issuing Bank.

Section 9.20. Intercreditor Agreement.  REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT.  EACH LENDER, SWING LINE LENDER AND ISSUING BANK HEREUNDER (a) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE

175

--------------------------------------------------------------------------------

 

PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (b) AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS “FIRST LIEN
AGENT” AND ON BEHALF OF SUCH LENDER.  THE PROVISIONS OF THIS SECTION 9.20 ARE
NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR
AGREEMENT.  REFERENCE MUST BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.  EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS
AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT.  THE
FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER ANY
SECOND LIEN FACILITY TO EXTEND CREDIT AND SUCH LENDERS ARE INTENDED THIRD PARTY
BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.

Section 9.21. Conflicts.  Notwithstanding anything to the contrary contained
herein, in any other Loan Document (but excluding the Intercreditor Agreement),
in the event of any conflict or inconsistency between this Agreement and any
other Loan Document (excluding the Intercreditor Agreement), the terms of this
Agreement shall govern and control; provided that in the case of any conflict or
inconsistency between the Intercreditor Agreement and any other Loan Document,
the terms of the Intercreditor Agreement shall govern and control.

Section 9.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document or (iii) the variation of the terms of
such liability  in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

ARTICLE 10 LOAN GUARANTY

Section 10.01. Guaranty.  Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Secured Parties the full and prompt payment
upon the failure of the Borrowers to do so, when and as the same shall become
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”).  Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal.  If any or all of the Guaranteed
Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such Guaranteed Obligations to
the Administrative Agent and/or the

176

--------------------------------------------------------------------------------

 

other Secured Parties, on demand, together with any and all expenses which may
be incurred by the Administrative Agent and the other Secured Parties in
collecting any of the Guaranteed Obligations, to the extent reimbursable in
accordance with Section 9.03.  Each Loan Guarantor unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to the Secured Parties whether or not due or payable by the Borrowers upon the
occurrence of any Event of Default specified in Sections 7.01(f) or 7.01(g), and
in such event, irrevocably and unconditionally promises to pay such indebtedness
to the Secured Parties, on demand, in lawful money of the U.S.  For the
avoidance of doubt, each Borrower hereunder agrees that it is jointly and
severally liable for the Primary Obligations of each other Borrower hereunder.

Section 10.02. Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank, the Swing Line Lender or any Lender to
sue the Borrowers, any other Loan Guarantor, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its rights in respect of any
Collateral securing all or any part of the Guaranteed Obligations.  The
Administrative Agent may enforce this Loan Guaranty upon the occurrence and
during the continuance of an Event of Default.

Section 10.03.  No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than as set forth in Section 10.12), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrowers or
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions; (v) any direction as to application of payments by the Borrowers
or by any other party; (vi) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations; (vii) any payment on or in reduction of any such other guaranty or
undertaking; (viii) any dissolution, termination or increase, decrease or change
in personnel by the Borrowers or (ix) any payment made to any Secured Party on
the Guaranteed Obligations which any such Secured Party repays to the Borrowers
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Loan Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding.

(b) Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 10.12, the obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Secured Party to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating

177

--------------------------------------------------------------------------------

 

to the Guaranteed Obligations; (iii) any release, non-perfection, or invalidity
of any indirect or direct security for the obligations of the Borrowers for all
or any part of the Guaranteed Obligations or any obligations of any other
guarantor of or other Person liable for any of the Guaranteed Obligations; (iv)
any action or failure to act by the Administrative Agent or any Secured Party
with respect to any Collateral securing any part of the Guaranteed Obligations;
or (v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than as set forth in Section
10.12).

Section 10.04. Defenses Waived.  To the fullest extent permitted by applicable
Requirements of Law, and except for termination of a Loan Guarantor’s
obligations hereunder or as expressly permitted by Section 10.12, each Loan
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrowers or any other Loan Guarantor or arising out of the disability of
the Borrowers or any other Loan Guarantor or any other party or the
unenforceability of all or any part of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrowers or any other Loan Guarantor.  Without limiting the generality of the
foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, including notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Loan Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations, as well as any requirement that at any time any action be taken by
any Person against any Obligated Party, or any other Person, including any right
(except as shall be required by applicable statute and cannot be waived) to
require any Secured Party to (i) proceed against the Borrowers, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from the Borrowers, any other Loan Guarantor or any other party or (iii) pursue
any other remedy in any Secured Party’s power whatsoever.  The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent permitted by applicable Requirements
of Law), accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any Collateral securing all or a
part of the Guaranteed Obligations, and the Administrative Agent may, at its
election, compromise or adjust any part of the Guaranteed Obligations, make any
other accommodation with any Obligated Party or exercise any other right or
remedy available to it against any Obligated Party, or any security, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except as otherwise provided in Section 10.12.  To the
fullest extent permitted by applicable Requirements of Law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable Requirements of Law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

Section 10.05. Authorization.  The Loan Guarantors authorize the Secured Parties
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder
(except as set forth in Section 10.12), from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order

178

--------------------------------------------------------------------------------

 

any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or
hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against any of the Borrowers,
any other Loan Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
other Loan Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to their creditors other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Secured Parties regardless of what liability
or liabilities of the Borrowers remains unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Hedge Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

Section 10.06. Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including a claim of subrogation, contribution or
indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date.

Section 10.07.Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrowers or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrowers, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

Section 10.08. Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Lender or any other Secured Party shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

Section 10.09. Maximum Liability.  It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is

179

--------------------------------------------------------------------------------

 

sought.  The provisions of this Loan Guaranty are severable, and in any action
or proceeding involving any state corporate law, or any state, Federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Loan Guarantor under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Guarantor’s liability under
this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Guarantors or the Secured Parties, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the relevant Loan Guarantor’s “Maximum Liability”).  Each Loan
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Loan Guarantor without impairing
this Loan Guaranty or affecting the rights and remedies of the Secured Parties
hereunder; provided that nothing in this sentence shall be construed to increase
any Loan Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 10.10. Contribution.  In the event any Loan Guarantor (a“Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor.  For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non- Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means).  Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability).  Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the Secured Obligations until the
Termination Date.  This provision is for the benefit of the Administrative
Agent, the Lenders and the other Secured Parties and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

Section 10.11. Liability Cumulative.  The liability of each Loan Guarantor under
this Article 10 is in addition to and shall be cumulative with all liabilities
of such Loan Guarantor to the Administrative Agent, the Swing Line Lender, the
Issuing Banks and the Lenders under this Agreement and the other Loan Documents
to which such Loan Guarantor is a party or in respect of any obligations or
liabilities of the other Loan Guarantors, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

Section 10.12.Release of Subsidiary Guarantors.  Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor (other than, for the
avoidance of doubt, Netsmart Technologies) shall automatically be released from
its obligations hereunder and its Loan Guaranty shall be automatically released
(a) upon the consummation of any transaction or related series of transactions
permitted hereunder if as a result thereof such Subsidiary Guarantor shall cease
to be a Subsidiary (or becomes an Excluded Subsidiary in a transaction that was
not entered into for the primary purpose of becoming an

180

--------------------------------------------------------------------------------

 

Excluded Subsidiary); provided, however, that the release of any Subsidiary
Guarantor from its obligations under this Agreement if such Subsidiary Guarantor
becomes an Excluded Subsidiary of the type described in clause (a) of the
definition thereof shall only be permitted if at the time such Guarantor becomes
an Excluded Subsidiary of such type (1) no Default or Event of Default shall
have occurred and be outstanding, (2) after giving effect to such release and
the consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Borrowers are deemed to have made a new Investment
in such Person for purposes of Section 6.06 (as if such Person were then newly
acquired) and such Investment is permitted pursuant to Section 6.06 (other than
Section 6.06(f)) at such time and (3) a Responsible Officer of the Borrower
Representative certifies to the Administrative Agent compliance with preceding
clauses (1) and (2); provided, further, that no such release shall occur if such
Subsidiary Guarantor is an obligor hereunder or is an obligor or continues to be
a guarantor in respect of the Second Lien Facility, any Incremental Equivalent
Debt or any Refinancing Indebtedness in respect of any of the foregoing, or (b)
upon the occurrence of the Termination Date; provided that, to the extent any
Subsidiary became a Subsidiary Guarantor in order to consummate a merger,
consolidation or amalgamation permitted under clause (y) (A) of the proviso to
Section 6.07(a)(ii), any such release under clause (a) hereof shall constitute
an Investment as if such merger, consolidation or amalgamation had been
consummated pursuant to clause (y) of the proviso to Section 6.07(a)(ii)(y) as
of the date of such release.  In connection with any such release, the
Administrative Agent shall promptly execute and deliver to any Subsidiary
Guarantor, at such Subsidiary Guarantor’s expense, all documents that such
Subsidiary Guarantor shall reasonably request to evidence termination or
release.  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 10.12 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).

Section 10.13. Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of such other Loan Party’s obligations under this Agreement
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13, or otherwise under this Agreement, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until a discharge of
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
10.13 constitute, and this Section 10.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE 11 BORROWER REPRESENTATIVE

Section 11.01. Borrower Representative.  Each Borrower hereby irrevocably
authorizes, appoints and designates Netsmart Technologies as its contractual
representative and agent on its behalf (in such capacity, the “Borrower
Representative”) for the purposes of selecting interest rate options, giving and
receiving all other notices and consents hereunder or under any of the other
Loan Documents and taking all other actions on behalf of any Borrower or
Borrowers under the Loan Documents.  Netsmart Technologies hereby accepts such
appointment upon the express conditions contained in this Article
11.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower.  The Administrative Agent, the Issuing
Banks and the Lenders, and their respective Related Parties, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Article 11.  Notwithstanding anything to the contrary contained in this

181

--------------------------------------------------------------------------------

 

Agreement, no Borrower other than the Borrower Representative shall be entitled
to take any of the foregoing actions.  

Section 11.02. Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03. Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through the Responsible Officers.

Section 11.04. Notices.  The Administrative Agent and each Lender may regard any
notice or other communication pursuant to any Loan Document from the Borrower
Representative as a notice or communication from all Borrowers, and may give any
notice or communication required or permitted to be given to any Borrower or all
Borrowers hereunder to the Borrower Representative on behalf of such Borrower or
all Borrowers.  Each Borrower agrees that each notice, election, representation
and warranty, covenant, agreement and undertaking made on its behalf by the
Borrower Representative shall be deemed for all purposes to have been made by
such Borrower and shall be binding upon and enforceable against such Borrower to
the same extent as if the same had been made directly by such Borrower.  Each
Borrower shall immediately notify the Borrower Representative of the occurrence
of any Default hereunder referring to this Agreement describing such Default and
stating that such notice is a “notice of default.”  In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the
Lenders.  Any notice provided to the Borrower Representative hereunder shall
constitute notice to each Borrower on the date received by the Borrower
Representative.

Section 11.05. Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

Section 11.06. Execution of Certain Documents; Compliance Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders all ancillary agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Compliance Certificate.  Each Borrower agrees
that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

Section 11.07. Reporting.  Each Borrower and each other Loan Party hereby agrees
that such Borrower or such other Loan Party shall furnish promptly after each
Fiscal Quarter to the Borrower Representative any certificate or report
requested by the Borrower Representative, on which the Borrower Representative
shall rely to prepare the Compliance Certificate required pursuant to Section
5.01(d).

[Signature Pages Follow]

 

 

 

182

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ANDREWS HENDERSON LLC,

a Delaware limited liability company, as Borrower

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

 

 

NATHAN INTERMEDIATE LLC,

a Delaware limited liability company, as Holdings

 

 

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

 

 

Prior to the consummation of the Closing Date Acquisition:

 

 

 

NATHAN MERGER CO.,

a Delaware corporation, as Borrower

 

 

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

 

 

After giving effect to the consummation of the Closing Date Acquisition:

 

NETSMART, INC.,

a Delaware corporation, as Borrower

 

 

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

NETSMART TECHNOLOGIES, INC.,

a Delaware corporation, as Borrower and Borrower Representative

 

 

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

 

 

[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

NETSMART ILLINOIS, INC.,

a Delaware corporation, as Subsidiary Guarantor

NETSMART NEW YORK, INC.,

a Delaware corporation, as Subsidiary Guarantor

LWS ACQUISITION CORP.,

a Delaware corporation, as Subsidiary Guarantor

DEFRAN SYSTEMS, INC.,

a New York corporation, as Subsidiary Guarantor

SEQUEST PARENT COMPANY, INC.,

a Delaware corporation, as Subsidiary Guarantor

SEQUEST HEALTHCARE BILLING, INC.,

a Delaware corporation, as Subsidiary Guarantor

SEQUEST TECHNOLOGIES, INC.,

an Illinois corporation, as Subsidiary Guarantor

TREND ACQUISITION CORP.,

a Delaware corporation, as Subsidiary Guarantor

 

By

 

/s/ Anthony Ritz

Name:

 

Anthony Ritz

Title:

 

Chief Financial Officer

 

[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent and Collateral Agent,

 

 

 

By:

 

/s/ Darlene Arias

Name:

 

Darlene Arias

Title:

 

Director

 

 

 

By:

 

/s/ Craig Pearson

Name:

 

Craig Pearson

Title:

 

Associate Director

 

 

 

UBS AG, STAMFORD BRANCH,

as Lender, Swing Line Lender and Issuing Bank,

 

 

 

By:

 

/s/ Darlene Arias

Name:

 

Darlene Arias

Title:

 

Director

 

 

 

By:

 

/s/ Craig Pearson

Name:

 

Craig Pearson

Title:

 

Associate Director

 

[Signature Page to First Lien Credit Agreement]

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Lender and Issuing Bank,

 

 

 

By:

 

/s/ Michael Winters

Name:

 

Michael Winters

Title:

 

Vice President

 

 

 

By:

 

/s/ Peter Cucchiara

Name:

 

Peter Cucchiara

Title:

 

Vice President

 

[Signature Page to First Lien Credit Agreement]